


Exhibit 10.32

 

[EXECUTION COPY]

 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

by and among

 

THE READER’S DIGEST ASSOCIATION, INC.

 

TI CIRCULATION HOLDINGS LLC

 

and

 

1417557 ALBERTA ULC

 

Dated as of August 7, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

SECTION 1.01. Certain Defined Terms

1

SECTION 1.02. Definitions

8

SECTION 1.03. Interpretation and Rules of Construction

11

ARTICLE II PURCHASE AND SALE

12

SECTION 2.01. Purchase and Sale of the Shares

12

SECTION 2.02. Purchase Price

12

SECTION 2.03. Closing

12

SECTION 2.04. Delivery of Shares, etc

13

SECTION 2.05. Other Closing Deliveries by the Seller

13

SECTION 2.06. Closing Deliveries by the Purchasers

14

SECTION 2.07. Estimated Purchase Price; Purchase Price Adjustment

14

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER

16

SECTION 3.01. Organization, Authority and Qualification of the Seller

17

SECTION 3.02. Organization and Qualification of the Companies

17

SECTION 3.03. Capitalization; Ownership of Shares

17

SECTION 3.04. Company Subsidiaries

19

SECTION 3.05. No Conflict

19

SECTION 3.06. Governmental Consents and Approvals; Other Consents

20

SECTION 3.07. Financial Information

20

SECTION 3.08. Absence of Undisclosed Material Liabilities

21

SECTION 3.09. Conduct in the Ordinary Course

22

SECTION 3.10. Litigation

22

SECTION 3.11. Compliance; Governmental Licenses and Permits

23

SECTION 3.12. Environmental Matters

23

SECTION 3.13. Intellectual Property

24

SECTION 3.14. Privacy and Security

25

SECTION 3.15. Absence of Restrictions on Business Activities

26

SECTION 3.16. Real Property; Personal Property

27

SECTION 3.17. Employee Benefit Matters

28

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

SECTION 3.18. Labor Matters

33

SECTION 3.19. Taxes

34

SECTION 3.20. Material Contracts

37

SECTION 3.21. Insurance

40

SECTION 3.22. Bank Accounts

40

SECTION 3.23. Sufficiency of Assets

40

SECTION 3.24. Receivables

40

SECTION 3.25. Transactions with Affiliates and Related Parties

41

SECTION 3.26. Magazine Circulation/Distribution/Audit Bureau of Circulations
Compliance

41

SECTION 3.27. Products and Inventory

42

SECTION 3.28. Product Sales

42

SECTION 3.29. Remits; Publisher Arrangements

43

SECTION 3.30. Customers

44

SECTION 3.31. Certain Business Practices

45

SECTION 3.32. Brokers

45

SECTION 3.33. Residence

45

SECTION 3.34. Competition Act (Canada)

45

SECTION 3.35. Activities of QSP Canada and EFR

46

SECTION 3.36. No Other Representations or Warranties; Schedules

47

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

47

SECTION 4.01. Organization and Authority of the Purchasers

47

SECTION 4.02. No Conflict

48

SECTION 4.03. Governmental Consents and Approvals

48

SECTION 4.04. Litigation

48

SECTION 4.05. Brokers

49

SECTION 4.06. Investment Intention

49

SECTION 4.07. Seller’s Representations

49

ARTICLE V ADDITIONAL AGREEMENTS

49

SECTION 5.01. Conduct of Business Prior to the Closing

50

SECTION 5.02. Access to Information

52

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

SECTION 5.03. Confidentiality

54

SECTION 5.04. Regulatory and Other Authorizations; Notices and Consents

54

SECTION 5.05. Notifications

55

SECTION 5.06. Further Action

56

SECTION 5.07. Insurance Matters

56

SECTION 5.08. Pre-Closing Transfers

56

SECTION 5.09. Exclusivity

57

SECTION 5.10. Non-Competition/Non-Solicitation

57

SECTION 5.11. Guarantees

59

SECTION 5.12. Updates to Disclosure Schedule

59

SECTION 5.13. WFC Purchases

60

SECTION 5.14. Overdrafts

61

SECTION 5.15. Certain Consents

61

ARTICLE VI EMPLOYEE MATTERS

62

SECTION 6.01. Continuation of Benefits

62

SECTION 6.02. Pension Plans; 401(k) Plan

63

SECTION 6.03. Annual Bonuses

64

SECTION 6.04. General

64

SECTION 6.05. Flex Plan

64

SECTION 6.06. Inactive Employees

65

SECTION 6.07. Transition Services

65

SECTION 6.08. Retiree Medical Benefits

65

SECTION 6.09. Canadian Employees

65

ARTICLE VII TAX MATTERS

65

SECTION 7.01. Tax Indemnity

65

SECTION 7.02. Straddle Period

68

SECTION 7.03. Responsibility for Filing Tax Returns

68

SECTION 7.04. Tax Claims

69

SECTION 7.05. Cooperation

70

SECTION 7.06. Refunds

70

SECTION 7.07. Elections, Amended Returns, etc.

71

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

SECTION 7.08. Section 338(h)(10) Election

71

SECTION 7.09. Purchase Price Adjustment

72

SECTION 7.10. Transfer Taxes

72

SECTION 7.11. Tax Sharing Agreements

73

SECTION 7.12. Exclusivity

73

ARTICLE VIII CONDITIONS TO CLOSING

73

SECTION 8.01. Conditions to Obligations of the Seller

73

SECTION 8.02. Conditions to Obligations of the Purchasers

74

ARTICLE IX INDEMNIFICATION

76

SECTION 9.01. Survival of Representations and Warranties and Covenants

76

SECTION 9.02. Indemnification by the Seller

76

SECTION 9.03. Indemnification by the Purchasers

77

SECTION 9.04. Limitations on Indemnification

77

SECTION 9.05. Notice of Loss; Third Party Claims

78

SECTION 9.06. Remedies

80

SECTION 9.07. Tax Matters

80

SECTION 9.08. General

80

SECTION 9.09. Calculation of Losses

81

SECTION 9.10. Successors and Assigns

81

ARTICLE X TERMINATION, AMENDMENT AND WAIVER

81

SECTION 10.01. Termination

81

SECTION 10.02. Effect of Termination

82

ARTICLE XI GENERAL PROVISIONS

82

SECTION 11.01. Expenses

82

SECTION 11.02. Notices

82

SECTION 11.03. Public Announcements

83

SECTION 11.04. Severability

84

SECTION 11.05. Entire Agreement

84

SECTION 11.06. Assignment

84

SECTION 11.07. Amendment

84

SECTION 11.08. Waiver

84

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

SECTION 11.09. No Third Party Beneficiaries

85

SECTION 11.10. Governing Law

85

SECTION 11.11. Waiver of Jury Trial

85

SECTION 11.12. Counterparts

86

SECTION 11.13. Guarantee of Time

86

 

 

SCHEDULES

 

EXHIBITS

 

 

v

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of August 7, 2008, among
The Reader’s Digest Association, Inc., a Delaware corporation (the “Seller”), TI
Circulation Holdings LLC, a Delaware limited liability company (the “US
Purchaser”), and 1417557 Alberta ULC, an Alberta unlimited liability corporation
(the “CA Purchaser” and, together with the US Purchaser, the “Purchasers”, and
each individually, a “Purchaser”).

 

WHEREAS, the Seller owns (directly or indirectly) all of the issued and
outstanding shares of capital stock (the “Shares”) of QSP, Inc., a Delaware
corporation (“QSP”), and Quality Service Programs Inc., a Canadian corporation
(“QSP Canada” and, together with QSP, the “Companies”, and each individually, a
“Company”);

 

WHEREAS, the Companies and the Company Subsidiaries (as defined below) are
engaged in the Business (as defined below);

 

WHEREAS, the Seller wishes to sell to the Purchasers, and the Purchasers wish to
purchase from the Seller, the Shares, all upon the terms and subject to the
conditions set forth herein; and

 

WHEREAS, in connection with the transactions contemplated hereby, certain assets
and employees will be transferred to the Companies and from the Companies prior
to the Closing Date, as set forth herein.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Seller
and the Purchasers hereby agree as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.01.  CERTAIN DEFINED TERMS.  FOR PURPOSES OF THIS AGREEMENT:


 

“Action” means any claim, action, suit, arbitration, alternative dispute
resolution mechanism, complaint, proceeding or investigation by or before or
subject to any Governmental Authority or arbitration or dispute resolution body.

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

 

“Ancillary Agreements” means the Transition Services Agreement and the Trademark
License Agreement.

 

“Assets” means the assets, rights and properties (including Intellectual
Property) of the Companies and the Company Subsidiaries owned after the
Pre-Closing Transfers have been completed.

 

--------------------------------------------------------------------------------


 

“Business” means the businesses in which the Companies and the Company
Subsidiaries are engaged (after giving effect to the Pre-Closing Transfers),
including the marketing (including on a subscription basis and through a variety
of media, including internet websites) of magazines, periodicals, music, books,
food, gifts and other products through fundraising campaigns conducted through,
to or on behalf of, schools and youth groups, fundraising, charitable or
not-for-profit institutions or organizations or otherwise for fundraising
purposes through the periods covered by the Financial Statements and through the
Closing Date; provided, however, that in no event shall the Business include any
of the business, operations or activities of the Reiman Media Group entities,
whether before or after giving effect to the Pre-Closing Transfers.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in The City of New
York.

 

“Canadian QSP Companies” means QSP Canada and any other Company Subsidiary
resident in Canada for purposes of the Income Tax Act (Canada).

 

“Code” means the Internal Revenue Code of 1986, as amended through the date
hereof.

 

“Company Subsidiary” means each subsidiary of either Company, including the
Persons listed in Section 3.04 of the Disclosure Schedule, but excluding Persons
to be transferred from the Companies in the Pre-Closing Transfers.

 

“Competitive Business” means the marketing, selling or distributing (including
on a subscription basis) of magazines, periodicals, music, books, food, gifts or
other products (“Products”) through fundraising campaigns, in all current and
future media and distribution channels (including on the internet and other
electronic, online or wireless devices) conducted through, to or on behalf of,
schools and youth groups or fundraising, charitable or not-for-profit
institutions or organizations; provided, however, that in no event shall a
Competitive Business include:

 


(A)  ANY BUSINESS SUBSTANTIALLY SIMILAR TO THE BUSINESSES IN WHICH THE SELLER IS
CURRENTLY ENGAGED (OTHER THAN THE BUSINESS), INCLUDING THE FOLLOWING:


 

 (I) THE BUSINESS OF MARKETING, SELLING AND DISTRIBUTING PRODUCTS THROUGH
DISPLAY MARKETING, SHOWS, FAIRS AND SIMILAR METHODS OF DIRECT-TO-CONSUMER
DISTRIBUTION, PROVIDED THAT THE FUNDRAISING ASPECT OF SUCH BUSINESS IS
INCIDENTAL TO (AND NOT A MATERIAL PART OF) ANY SUCH BUSINESS (E.G., THE CURRENT
BUSINESS OF BOOKS ARE FUN, INC.);

 

(II) THE BUSINESS OF MARKETING, SELLING AND DISTRIBUTING TO OR THROUGH SCHOOLS
SUPPLEMENTAL EDUCATIONAL MATERIALS (INCLUDING MAGAZINES PUBLISHED BY THE SELLER
OR ITS SUBSIDIARIES) UTILIZING INCENTIVE-BASED BENEFITS (E.G., THE “WORD POWER
CHALLENGE”, “WEEKLY READER”, “READER’S DIGEST @ SCHOOL” AND “PARTNERS IN
ENGLISH” PROGRAMS);

 

2

--------------------------------------------------------------------------------


 

(III) THE DIRECT-TO-CUSTOMER MARKETING AND SELLING OF PRODUCTS OTHERWISE SOLD BY
THE SELLER AND ITS SUBSIDIARIES, IN CONNECTION WITH WHICH THE SELLER OR ITS
SUBSIDIARIES DONATE A PORTION OF THE SALES REVENUE GENERATED THEREBY TO A
CHARITABLE OR NOT-FOR-PROFIT INSTITUTION OR ORGANIZATION OR TO A CHARITABLE
CAUSE (E.G., THE CAUSE-BASED MARKETING PROGRAMS WITH ST. JUDE’S HOSPITAL AND RED
CROSS);

 

 (IV) ANY CUSTOMER PROMOTION PROGRAMS THAT INCLUDE COMPENSATION, WHETHER BY
DONATION OR OTHERWISE, TO CHARITABLE OR NOT-FOR-PROFIT INSTITUTIONS OR
ORGANIZATIONS IN CONNECTION WITH THE MARKETING OR SALE OF PRODUCTS OTHERWISE
SOLD BY THE SELLER AND ITS SUBSIDIARIES DIRECTLY TO CUSTOMERS AND POTENTIAL
CUSTOMERS OF THE SELLER AND ITS SUBSIDIARIES (E.G., LIST RENTAL PROGRAMS WITH
CHARITIES OR NOT-FOR-PROFITS); AND

 

  (V) THE MARKETING, SELLING OR DISTRIBUTION OF MAGAZINE AND PERIODICAL
SUBSCRIPTIONS AS DONATIONS OR GIFTS OR FOR OTHER SIMILAR PURPOSES (E.G., THE
SELLER’S “HEROES AND SOLDIERS” PROGRAMS);

 


(B)  ANY BUSINESS ENGAGED IN BY ANY UNRELATED THIRD PARTY THAT ACQUIRES
(DIRECTLY OR INDIRECTLY) ALL OR SUBSTANTIALLY ALL OF THE STOCK, BUSINESS, ASSETS
OR PROPERTIES OF THE SELLER;


 


(C)  SUBJECT TO THE TERMS AND PROVISIONS OF SECTION 5.10, THE BUSINESS OF ANY
PERSON OR ANY BUSINESS ACQUIRED BY THE SELLER OR ITS AFFILIATES AFTER THE
CLOSING DATE, IF (X) SUCH PERSON OR BUSINESS IS ENGAGED IN A BUSINESS THAT WOULD
BE A COMPETITIVE BUSINESS BUT FOR THIS CLAUSE (C) AT THE TIME OF ITS ACQUISITION
BY THE SELLER OR ITS AFFILIATES, (Y) SUCH BUSINESS IS INCIDENTAL TO (AND NOT A
SIGNIFICANT PART OF) SUCH PERSON’S OR BUSINESS’ ASSETS, BUSINESSES AND
OPERATIONS (TAKEN AS A WHOLE) AND (Z) SUCH BUSINESS IS CARRIED ON SUBSTANTIALLY
AS CONDUCTED AT THE TIME OF ITS ACQUISITION; OR


 


(D)  THE MARKETING, SELLING AND DISTRIBUTING BY THE SELLER OR ANY OF ITS
SUBSIDIARIES OF ANY PRODUCTS OR SERVICES OF THE SELLER OR ITS SUBSIDIARIES TO OR
THROUGH ANY THIRD PARTY ENGAGED IN A COMPETITIVE BUSINESS;


 

(it being agreed that the examples provided for in this definition are for
illustrative purposes, and shall not be deemed to be an exhaustive list of the
activities which are or may be engaged in by the Seller or its subsidiaries). 
Notwithstanding the foregoing, the Seller and its subsidiaries shall not be
permitted to engage in any business which is substantially similar in all
material respects to the Business by taking an action designed to technically
fall within one of the foregoing exceptions but which is not otherwise within
the spirit thereof.

 

“Contract” means any legally binding contract, note, bond, mortgage, hypothec,
indenture, deed of trust, lease or rental agreement, sublease, instrument or
other agreement or commitment, written or otherwise.

 

“control” (including the terms “controlled by” and “under common control with”)
means, with respect to the relationship between or among two or more Persons,
the possession, directly or indirectly or as trustee, of the power to direct or
cause the direction of the affairs or

 

3

--------------------------------------------------------------------------------


 

management of a Person, whether through the ownership of voting securities, as
trustee, by contract or otherwise.

 

“Dell PC Leases” means (a) the Master Lease Agreement, dated as of June 6, 2006,
between Dell Financial Services L.P. and QSP, as amended, and (b) the Master
Lease Agreement Affiliate Addendum, dated October 15, 2002, between Dell
Financial Services Canada Limited and The Reader’s Digest Association (Canada)
Ltd./Selection du Reader’s Digest (Canada) Ltee, as amended March 11, 2008, in
each case together with all exhibits and attachments thereto, pursuant to which
the Companies and the Company Subsidiaries lease certain personal computers.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto, dated as of
the date hereof, delivered by the Seller to the Purchasers in connection with
this Agreement.  The disclosures on the Disclosure Schedule shall be disclosed
for purposes only of the sections or subsections of this Agreement to which they
expressly relate, to any other sections or subsections to which they are
expressly cross-referred, and to any other section or subsection so long as the
relevance of such disclosures to such other section or subsection is readily
apparent on their face.

 

“EFR” means eFundraising.com Corporation Incorporated.

 

“Encumbrance” means any options, pledges, mortgages, hypothecs (legal or
contractual), security interests, liens, charges, conditional sale agreements or
other title retention agreements, leases, restrictions on voting or transfer,
rights of first refusal, tenancies or other limitations on rights of use,
encroachments, occupancies, rights of way, easements or other encumbrances of
any nature whatsoever, other than any licenses of Intellectual Property.

 

“Environmental Law” means any Law relating to pollution, regulation or
protection of the environment, or human health or safety as affected by
environmental conditions or events.

 

“Environmental Report” means any report, study, assessment, audit or other
similar document that addresses any issue of actual or potential noncompliance
with, or actual or potential liability under or cost arising out of, any
Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Estimated Closing Statement” means a statement prepared by the Seller setting
forth:  (a) in reasonable detail, the Seller’s good faith estimate of the
calculation of the Net Working Capital as of the Closing Date substantially in
the form of Section 1.01(a) of the Disclosure Schedule based on data available
as of the date of preparation, and (b) based upon the amount of Net Working
Capital so determined, the Estimated Purchase Price.

 

“Estimated Purchase Price” means the result of (a) $110,000,000, minus (b) the
amount (if any) by which the Minimum Amount exceeds the Net Working Capital set
forth in the Estimated Closing Statement.

 

4

--------------------------------------------------------------------------------


 

“GAAP” means United States generally accepted accounting principles in effect
from time to time applied consistently throughout the periods involved.

 

“Governmental Authority” means any foreign, federal, national, state,
provincial, municipal, local or other government, governmental, regulatory or
administrative authority, agency, bureau, board, department, ministry or
commission or any court, tribunal, or judicial or arbitral body.

 

“Governmental Order” means any order (including administrative orders), writ,
judgment, injunction, decree, stipulation, settlement or award entered or issued
by any Governmental Authority or settlement of any Action outside of a
Governmental Authority and, with respect to Canadian privacy law matters, any
finding or recommendation from a Governmental Authority.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“Indemnified Party” means a Purchaser Indemnified Party or a Seller Indemnified
Party, as the case may be.

 

“Indemnifying Party” means the Seller pursuant to Section 9.02 and the
Purchasers pursuant to Section 9.03, as the case may be.

 

“Independent Accounting Firm” means (a) PricewaterhouseCoopers or (b) an
independent certified public accounting firm in the United States of national
recognition (other than a firm that then serves as the independent auditor for
the Seller or the Purchasers or any of their respective Affiliates) mutually
acceptable to the Seller and the Purchasers.

 

“Intellectual Property” means all United States, Canadian and foreign
intellectual property, including: (a) patents, inventions, technology,
processes, know-how and improvements thereto, (b) trademarks, service marks,
trade names, corporate names, brand names, logos, trade dress, domain names and
other source indicators, together with the goodwill of the business appurtenant
thereto, (c) copyrights and copyrightable works, including Software and Systems
(and the contents thereof), photographs, graphics, artwork, textual works and
promotional and advertising materials in any media, (d) trade secrets and
confidential and proprietary information, including data and lists of current
and potential customers, website visitors and subscribers, (e) privacy and
publicity rights, moral rights and similar rights of authorship, (f) industrial
designs and (g) all registrations, applications and reservations relating to the
foregoing.

 

“Investment Canada Act” means the Investment Canada Act (Canada) and the rules,
regulations and policies promulgated thereunder.

 

“IRS” means the Internal Revenue Service of the United States.

 

“Knowledge” means (i) in the case of the Seller, the actual knowledge of the
individuals listed on Schedule 1.01(b), or such knowledge as a reasonably
prudent person with duties (with respect to the Seller or the Companies (as
applicable)) similar to the duties of such individual would be likely to have,
and (ii) in the case of each Purchaser, the actual knowledge

 

5

--------------------------------------------------------------------------------


 

of the individuals listed on Schedule 1.01(c), or such knowledge as a reasonably
prudent person with duties (with respect to such Purchaser) similar to the
duties of such individual would be likely to have.

 

“Law” means any statute, law (including common law), ordinance, regulation,
rule, code, order or similar mandate of, or binding agreement with, any
Governmental Authority.

 

“Leased Real Property” means the land, buildings, structures, fixtures and other
improvements leased, or otherwise occupied, by either Company or any of the
Company Subsidiaries.

 

“Liability” means any and all Indebtedness, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured, including those
arising under any Law, Action or Governmental Order and those arising under any
Contract.

 

“Loss” means any and all damages, losses, deficiencies, liabilities,
obligations, penalties, judgments, settlements, payments, claims, fines,
interest, costs and expenses (including the costs and expenses of any and all
Actions and Governmental Orders, and the reasonable costs and expenses of
non-Affiliate attorneys, accountants, consultants and other professionals
incurred in connection therewith); it being agreed that any costs and expenses
so incurred by an Indemnifying Party in connection with the defense or
prosecution of any Third Party Claim shall be included in determining the
aggregate amount of “Losses” for which the Indemnifying Party or Indemnified
Party is responsible pursuant to Section 9.04.

 

“Material Adverse Effect” means any fact, event, change, development,
circumstance or effect (in each case, other than an Excluded Matter) that (a) is
materially adverse to the results of operations or the condition (financial or
otherwise), assets or liabilities of the Companies and the Company Subsidiaries
(after giving effect to the Pre-Closing Transfers), taken as a whole, or
(b) would materially impair the ability of the Seller to perform its obligations
hereunder, including the consummation of the transactions contemplated hereby;
provided that any changes, events or developments that are fully and completely
cured (including, for avoidance of doubt, the cure of all adverse effects
thereof) prior to the Closing Date shall not be considered to be and shall not
be considered in determining whether or not a Material Adverse Effect has
occurred; provided further, that any changes or effects resulting from or
related to such cure may be considered in determining whether or not there has
occurred a Material Adverse Effect.  As used herein, “Excluded Matter” shall
mean (i) any change, event or development occurring after the date hereof in
(A) general economic conditions or the capital markets generally or (B) the
fundraising or magazine publication, circulation or distribution industries, in
each case, that do not disproportionately affect the Companies and the Company
Subsidiaries (taken as a whole), (ii) any seasonal fluctuation in the results of
the Business consistent with historical experience, in and of itself (but not
the secondary effects of any such fluctuation), or (iii) any adverse change,
effect, event, occurrence, state of facts or development arising from any change
in accounting requirements or principles or any change in Law that does not
disproportionately affect the Companies and the Company Subsidiaries (taken as a
whole).

 

“Materials of Environmental Concern” means any gasoline or petroleum or
petroleum products, polychlorinated biphenyls, urea-formaldehyde insulation,
asbestos,

 

6

--------------------------------------------------------------------------------


 

pollutants, contaminants, gas, odor, radon or other radioactivity and any other
substance or waste that is regulated pursuant to or could reasonably be expected
to give rise to liability or obligations under any Environmental Law.

 

“Minimum Amount” means $16,500,000.

 

“Net Working Capital” means, for the Companies and the Company Subsidiaries as
of a particular date of determination, (A) the sum of all current assets
(excluding cash, income, franchise or similar Tax receivables and deferred Tax
assets); less (B) the sum of all current liabilities (including liabilities
accrued pursuant to Section 6.03(b), but excluding liabilities accrued in
respect of penalties due under Section 2.6 of the WFC Agreement, deferred Tax
liabilities and accrued income, franchise or similar Taxes), determined on a
combined basis (with respect only to the Companies and the Company Subsidiaries)
in accordance with GAAP, applied on a basis consistent with past practices used
in preparing the Financial Statements.  A sample calculation of Net Working
Capital calculated as of June 30, 2008 is attached hereto as Section 1.01(a) of
the Disclosure Schedule for illustrative purposes.

 

“Permitted Encumbrances” means (a) statutory liens for current Taxes not yet due
or delinquent (or that may be paid without interest or penalties) or that are
being contested in good faith and for which adequate reserves have been posted
or otherwise reflected in the Financial Statements, (b) mechanics’, carriers’,
workers’, repairers’ and other similar liens arising or incurred in the ordinary
course of business relating to obligations as to which there is no default on
the part of, or payment or performance is not due from, the Companies or the
Company Subsidiaries, or the validity or amount of which is being contested in
good faith by appropriate proceedings, (c) pledges, deposits or other liens
securing the performance of bids, trade contracts, leases or statutory
obligations (including workers’ compensation, unemployment insurance or other
social security legislation), (d) pledges of the shares and assets of each of
the Companies and the Company Subsidiaries pursuant to that certain Credit
Agreement, dated as of  March 2, 2007, among, inter alia, the Seller and
JPMorgan Chase Bank, N.A., and that certain Guarantee and Collateral Agreement,
dated as of March 2, 2007, among, inter alia, the Seller and JPMorgan Chase
Bank, N.A., which pledges shall be released upon the Closing (to be evidenced by
one or more UCC Financing Statements on Form UCC-3 (or equivalent) to be filed
promptly after the Closing) and (e) all other Encumbrances that do not,
individually or in the aggregate, materially impair the ownership, occupancy or
use of the property to which they relate for the purpose for which it is
currently owned, occupied or used in connection with the Business.

 

“Person” means any individual, partnership, sole proprietorship, firm,
corporation, limited liability company, association, trust, unincorporated
organization or other entity.

 

“Purchase Price Bank Account” means a bank account in the United States to be
designated by the Seller in a written notice to the Purchasers at least two
Business Days prior to the Closing.

 

“QSP Canada Shares” means the issued and outstanding shares in the capital of
QSP Canada as of the Closing Date.

 

7

--------------------------------------------------------------------------------


 

“Real Property” means all land, buildings, improvements and fixtures erected
thereon and all appurtenances related thereto.

 

“Regulations” means the Treasury Regulations (including Temporary Regulations)
promulgated by the United States Department of Treasury with respect to the Code
or other federal Tax statutes.

 

“Retained Litigation” means litigation pending on the date hereof and set forth
in Section 1.01(d) of the Disclosure Schedule.

 

“Seller Marks” means the “Reader’s Digest” name and trademark and Pegasus logo.

 

“Software” means system, integration, translation, development, test and
application software, application server, applications, source code, databases,
database software, documentation and similar items.

 

“Straddle Period” means any taxable period beginning on or before the Closing
Date and ending after the Closing Date.

 

“Systems” means servers, systems, websites, circuits, networks and other
computer and telecom assets and equipment.

 

“Taxes” shall mean all federal, provincial, state, local or foreign taxes,
charges, fees, levies or other assessments (including income, gross receipts,
excise, real and personal property, profits, estimated, severance, occupation,
production, capital gains, capital stock, goods and services, environmental,
employment, withholding, stamp, value added, alternative or add-on minimum,
sales, transfer, use, license, payroll and franchise taxes or any other similar
tax, custom, duty or governmental fee, or other like assessment or charge of any
kind whatsoever, imposed by the United States, Canada, or any state, province,
county, local or foreign government or subdivision or agency thereof) and such
term shall include any interest, penalties, fines or additions to tax
attributable to such taxes, charges, fees, levies or other assessments.

 

“Tax Returns” shall mean any report, return, declaration, pro forma or other
information required to be supplied to any taxing authority in connection with
Taxes (including any attached schedules) whether in tangible, electronic or
other form, including any information return, claim for refund, amended return
and declaration of estimated Tax and any related or supporting information with
respect to the foregoing.

 

“Trademark License Agreement” shall mean the Trademark License Agreement in
substantially the form attached hereto as Exhibit B, for the license to the
Companies and the Company Subsidiaries of certain trademarks of the Seller.

 


SECTION 1.02.  DEFINITIONS.  THE FOLLOWING TERMS HAVE THE MEANINGS SET FORTH IN
THE SECTIONS SET FORTH BELOW:

 

8

--------------------------------------------------------------------------------


 

Definition

 

Location

 

 

 

“2008 Bonuses”

 

6.03(a)

“2009 Bonus Plans”

 

6.03(b)

“401(k) Plan Participants”

 

6.02(b)

“ABC”

 

3.26(b)

“Acquisition Proposal”

 

5.09

“Affected Employees”

 

6.01(a)

“Affiliate Arrangements”

 

3.25

“Agreement”

 

Preamble

“Applied Against the Deductible”

 

9.04(b)

“Approved Practices”

 

3.26(b)

“Balance Sheet”

 

3.07(a)

“Benefits Continuation Period”

 

6.01(a)

“BPA”

 

3.26(b)

“Business Employees”

 

3.17(m)

“CA Purchaser”

 

Preamble

“Canadian Tax Period”

 

7.01(c)

“Charter Documents”

 

3.02

“Class A Stock”

 

3.03(a)

“Class B Stock”

 

3.03(a)

“Closing”

 

2.03

“Closing Date”

 

2.03

“COBRA”

 

6.01(a)

“Common Stock”

 

3.03(a)

“Companies”

 

Recitals

“Company”

 

Recitals

“Company Claims”

 

5.07

“Company Employees”

 

3.17(a)

“Company Sponsored Plan”

 

3.17(a)

“Confidentiality Agreement”

 

5.03(a)

“Contributing Profit”

 

3.07(b)

“CRA”

 

5.10(h)

“Credited to the Deductible”

 

9.04(b)

“Customer”

 

3.30

“Deductible”

 

9.04(a)

“Disclosure Schedule Update”

 

5.12

“Dispute Notice”

 

2.07(c)

“Employee Plans”

 

3.17(a)

“Excluded Representations”

 

9.04(a)

“Financial Statement Losses”

 

9.04(b)

“Financial Statements”

 

3.07(a)

“Foreign Benefit Plans”

 

3.17(b)

“foreign official”

 

3.31

“Full Time Reps”

 

3.17(n)

“Fundraising Organizations”

 

3.35(a)

“Guarantees”

 

5.11(a)

 

9

--------------------------------------------------------------------------------

 

Definition

 

Location

 

 

 

“Guarantor”

 

11.13

“Inactive Employees”

 

6.06

“Indebtedness”

 

3.03(b)

“Lease Agreements”

 

5.15

“Leases”

 

3.16(b)

“Licenses”

 

3.11(b)

“Long Term Disability Plan”

 

6.06

“Material Contracts”

 

3.20(a)

“Net Account Billings”

 

3.17(n), 3.30

“Net Revenues”

 

3.07(b)

“New Customers”

 

3.30(c)

“Operating Profit”

 

3.07(b)

“PBGC”

 

3.17(i)

“Personal Information”

 

3.14(b)

“Pre-Closing Tax Period”

 

7.01(a)(i)

“Pre-Closing Transfers”

 

5.08

“Program Agreements”

 

Section 3.30 of the Disclosure Schedule

“Promotional Privilege Commitments”

 

3.29

“Post-Closing Tax Periods”

 

7.01(b)(i)

“public international organization”

 

3.31

“Purchase”

 

5.13(a)

“Purchase Price”

 

2.02(a)

“Purchasers”

 

Preamble

“Purchaser Flexible Benefits Plan”

 

6.05

“Purchaser Indemnified Party”

 

9.02

“Purchaser Minimum Tonnage Commitment”

 

5.13

“Purchasers’ 401(k) Plan”

 

6.02(b)

“QSP”

 

Recitals

“QSP Canada”

 

Recitals

“QSP Common Stock”

 

3.03(a)

“QSP Canada Common Stock”

 

3.03(a)

“Related Losses”

 

5.13(a)

“Remuneration Rate”

 

3.30

“Restricted Activities”

 

5.10(a)

“Restricted Employees”

 

5.10(c)

“Restricted Period”

 

5.10(a)

“Retained Customers”

 

3.30(b)

“Retention Rate”

 

3.30

“Retirement Plans”

 

6.02(a)

“Section 338(h)(10) Election”

 

7.08(a)

“Section 338 Companies”

 

7.08(a)

“Securities Act”

 

4.06

“Seller”

 

Preamble

“Seller Flexible Benefits Plan”

 

6.05

 

10

--------------------------------------------------------------------------------


 

Definition

 

Location

 

 

 

“Seller Guarantees”

 

5.11(b)

“Seller Indemnified Party”

 

9.03

“Seller Transaction Expenses”

 

11.01

“Seller’s 401(k) Plan”

 

6.02(b)

“Seller’s Insurance Policies”

 

5.07

“Seller’s Penalty Commitment”

 

5.13

“Seller’s Statement”

 

2.07(b)

“Shares”

 

Recitals

“Subject Action”

 

3.10(a)

“Subject Liabilities”

 

5.07

“Tax Adjustments”

 

7.08(b)

“Tax Claim”

 

7.04(a)

“Third Party Claim”

 

9.05(b)

“Tip Date”

 

9.04(b)

“Transfer Taxes”

 

7.10

“Transition Services Agreement”

 

2.05(a)

“US MMB Program”

 

3.29(a)

“US Purchaser”

 

Preamble

“WARN”

 

3.18

“WFC”

 

5.13

“WFC Agreement”

 

5.13

“WFC Certificate”

 

3.28(c)

“WFC Products”

 

3.28(a)

 


SECTION 1.03.  INTERPRETATION AND RULES OF CONSTRUCTION.  IN THIS AGREEMENT,
EXCEPT TO THE EXTENT OTHERWISE PROVIDED OR THAT THE CONTEXT OTHERWISE REQUIRES:


 


(A)  WHEN A REFERENCE IS MADE IN THIS AGREEMENT TO AN ARTICLE, SECTION,
EXHIBIT OR SCHEDULE, SUCH REFERENCE IS TO AN ARTICLE OR SECTION OF, OR AN
EXHIBIT OR SCHEDULE TO, THIS AGREEMENT UNLESS OTHERWISE INDICATED;


 


(B)  THE TABLE OF CONTENTS AND HEADINGS FOR THIS AGREEMENT ARE FOR REFERENCE
PURPOSES ONLY AND DO NOT AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF THIS
AGREEMENT;


 


(C)  THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT,
WHEN USED IN THIS AGREEMENT, REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY
PARTICULAR PROVISION OF THIS AGREEMENT;


 


(D)  ALL TERMS DEFINED IN THIS AGREEMENT HAVE THE DEFINED MEANINGS WHEN USED IN
ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO, UNLESS
OTHERWISE DEFINED THEREIN;

 

11

--------------------------------------------------------------------------------


 


(E)  THE DEFINITIONS CONTAINED IN THIS AGREEMENT ARE APPLICABLE TO THE SINGULAR
AS WELL AS THE PLURAL FORMS OF SUCH TERMS;


 


(F)  REFERENCES TO A PERSON ARE ALSO TO ITS SUCCESSORS AND PERMITTED ASSIGNS;


 


(G)  THE WORDS “INCLUDING” AND “INCLUDES” ARE DEEMED TO BE FOLLOWED BY THE WORDS
“WITHOUT LIMITATION”; AND


 


(H)  REFERENCES TO “DOLLARS” AND “$” ARE TO UNITED STATES DOLLARS.


 


ARTICLE II


 


PURCHASE AND SALE


 


SECTION 2.01.  PURCHASE AND SALE OF THE SHARES.  UPON THE TERMS AND SUBJECT TO
THE CONDITIONS OF THIS AGREEMENT, AT THE CLOSING, THE SELLER SHALL, OR SHALL
CAUSE ITS APPROPRIATE SUBSIDIARIES TO, SELL, CONVEY, ASSIGN, TRANSFER AND
DELIVER TO (I) THE US PURCHASER, AND THE US PURCHASER SHALL PURCHASE AND
ACQUIRE, THE SHARES OF QSP AND (II) THE CA PURCHASER, AND THE CA PURCHASER SHALL
PURCHASE AND ACQUIRE, THE SHARES OF QSP CANADA.


 


SECTION 2.02.  PURCHASE PRICE.  (A)  THE PURCHASE PRICE SHALL BE $110,000,000,
MINUS THE AMOUNT (IF ANY) BY WHICH THE MINIMUM AMOUNT EXCEEDS THE NET WORKING
CAPITAL AS OF THE CLOSING DATE, IN EACH CASE DETERMINED PURSUANT TO THE
PROVISIONS SET FORTH IN SECTION 2.07 (THE “PURCHASE PRICE”).  THE ESTIMATED
PURCHASE PRICE SHALL BE PAYABLE BY THE PURCHASERS AT THE CLOSING BY WIRE
TRANSFER OF CASH IN IMMEDIATELY AVAILABLE FUNDS TO THE PURCHASE PRICE BANK
ACCOUNT.  THE US PURCHASER MAY PAY THE PORTION OF THE ESTIMATED PURCHASE PRICE
ALLOCATED TO THE SHARES OF QSP CANADA ON BEHALF OF THE CA PURCHASER.  SUCH
PORTION OF THE ESTIMATED PURCHASE PRICE ALLOCATED TO THE SHARES OF QSP CANADA
SHALL BE RECEIVED BY THE SELLER ON BEHALF OF THE OWNER OF THE SHARES OF QSP
CANADA.


 


(B)  THE PURCHASE PRICE (DETERMINED AS IF THE NET WORKING CAPITAL AS OF THE
CLOSING DATE EQUALS THE MINIMUM AMOUNT) SHALL BE ALLOCATED $93,500,000 FOR THE
SHARES OF QSP AND $16,500,000 FOR THE SHARES OF QSP CANADA.  ANY SUBSEQUENT
GROSS ADJUSTMENTS TO THE PURCHASE PRICE SHALL BE REFLECTED IN THIS ALLOCATION IN
A MANNER THAT FAIRLY REFLECTS SUCH ADJUSTMENT.  THE PARTIES SHALL WORK TOGETHER
IN GOOD FAITH TO DETERMINE HOW ANY ADJUSTMENTS TO THE PURCHASE PRICE UNDER
SECTIONS 2.02 AND 2.07 SHALL BE ALLOCATED BETWEEN THE SHARES OF QSP AND QSP
CANADA.  UNLESS OTHERWISE REQUIRED BY APPLICABLE LAW OR AS CONSENTED TO BY THE
OTHER PARTY (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), FOR ALL TAX
PURPOSES (I) THE PURCHASE PRICE SHALL BE ALLOCATED AS PROVIDED FOR IN THE
FOREGOING SENTENCE AND (II) NEITHER OF THE PURCHASERS NOR THE SELLER WILL TAKE
ANY POSITION INCONSISTENT THEREWITH IN ANY TAX RETURN, IN ANY REFUND CLAIM, IN
ANY TAX LITIGATION OR OTHERWISE.


 


SECTION 2.03.  CLOSING.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,
THE SALE AND PURCHASE OF THE SHARES CONTEMPLATED BY THIS AGREEMENT SHALL TAKE
PLACE AT A CLOSING (THE “CLOSING”) TO BE HELD AT THE OFFICES OF

 

12

--------------------------------------------------------------------------------



 


CRAVATH, SWAINE & MOORE LLP, 825 EIGHTH AVENUE, NEW YORK, NEW YORK AT 10:00 A.M.
NEW YORK TIME ON THE THIRD BUSINESS DAY FOLLOWING THE SATISFACTION OR WAIVER OF
THE CONDITIONS TO THE OBLIGATIONS OF THE PARTIES HERETO SET FORTH IN
ARTICLE VIII (OTHER THAN THOSE CONDITIONS THAT BY THEIR NATURE ARE INTENDED TO
BE MEASURED OR FULFILLED AS OF THE CLOSING DATE, BUT SUBJECT TO THE SATISFACTION
OR WAIVER OF SUCH CONDITIONS), OR AT SUCH OTHER PLACE OR AT SUCH OTHER TIME OR
ON SUCH OTHER DATE AS THE SELLER AND THE PURCHASERS MAY MUTUALLY AGREE UPON IN
WRITING (THE DATE OF THE CLOSING BEING HEREIN REFERRED TO AS THE “CLOSING
DATE”).


 


SECTION 2.04.  DELIVERY OF SHARES, ETC.  AT THE CLOSING, THE SELLER SHALL
TRANSFER OR CAUSE TO BE TRANSFERRED TO THE PURCHASERS, AGAINST PAYMENT OF THE
PURCHASE PRICE THEREFOR AS PROVIDED IN SECTION 2.02, GOOD AND VALID TITLE TO THE
SHARES, FREE AND CLEAR OF ANY ENCUMBRANCES, BY CAUSING TO BE DELIVERED TO THE
PURCHASERS CERTIFICATES FOR SUCH SHARES IN THE NAME OF THE SELLER DULY ENDORSED
IN BLANK OR ACCOMPANIED BY A STOCK POWER SEPARATE FROM THE CERTIFICATE DULY
ENDORSED IN BLANK AND WITH ANY REQUIRED TRANSFER TAX STAMPS AFFIXED.


 


SECTION 2.05.  OTHER CLOSING DELIVERIES BY THE SELLER.  AT THE CLOSING, THE
SELLER SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE PURCHASERS:


 


(A)  A DULY EXECUTED TRANSITION SERVICES AGREEMENT, TO BE NEGOTIATED IN GOOD
FAITH BY THE SELLER AND THE PURCHASERS, FOR THE PROVISION OF THE SERVICES, AND
ON THE TERMS, GENERALLY DESCRIBED ON EXHIBIT A (THE “TRANSITION SERVICES
AGREEMENT”);


 


(B)  THE TRADEMARK LICENSE AGREEMENT, EXECUTED BY AN AUTHORIZED REPRESENTATIVE
OF THE SELLER;


 


(C)  A RECEIPT FOR THE PAYMENT OF THE ESTIMATED PURCHASE PRICE;


 


(D)  A TRUE AND COMPLETE COPY, CERTIFIED BY THE SECRETARY OF THE SELLER, OF THE
RESOLUTIONS DULY AND VALIDLY ADOPTED BY THE BOARD OF DIRECTORS (OR COMPARABLE
GOVERNING BODY) OF THE SELLER EVIDENCING ITS AUTHORIZATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS TO WHICH IT IS A PARTY
AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY;


 


(E)  ALL MINUTE BOOKS, STOCK BOOKS, LEDGERS AND REGISTERS, CORPORATE SEALS, IF
ANY, AND OTHER CORPORATE RECORDS RELATING TO THE ORGANIZATION, OWNERSHIP AND
MAINTENANCE OF EACH OF THE COMPANIES AND THE COMPANY SUBSIDIARIES, IF NOT
ALREADY LOCATED ON THE PREMISES OF THE COMPANIES OR THE COMPANY SUBSIDIARIES,
AND TAX RECORDS (INCLUDING TAX RETURNS TO THE EXTENT PREPARED ON OR BEFORE THE
CLOSING DATE) OF THE COMPANIES AND THE COMPANY SUBSIDIARIES (EXCLUDING ANY
PORTIONS THEREOF THAT DO NOT RELATE TO THE COMPANIES AND THE COMPANY
SUBSIDIARIES OR ANY OF THEIR ASSETS OR PROPERTIES);


 


(F)  A TRUE AND COMPLETE COPY, CERTIFIED BY THE SECRETARY OF QSP CANADA, OF THE
RESOLUTIONS DULY ADOPTED BY THE BOARD OF DIRECTORS OF QSP CANADA AUTHORIZING THE
TRANSFER OF SHARES OF QSP CANADA AS CONTEMPLATED HEREIN;

 

13

--------------------------------------------------------------------------------


 


(G)  RESIGNATIONS EFFECTIVE AS OF THE CLOSING DATE FROM ANY OFFICERS OF EACH OF
THE COMPANIES AND THE COMPANY SUBSIDIARIES WHO ARE ALSO EMPLOYEES OF THE SELLER
OR ANY OF ITS AFFILIATES (OTHER THAN THE COMPANIES AND THE COMPANY SUBSIDIARIES)
AND ALL THE DIRECTORS OF EACH OF THE COMPANIES AND THE COMPANY SUBSIDIARIES;


 


(H)  A CERTIFICATE OF A DULY AUTHORIZED OFFICER OF THE SELLER CERTIFYING AS TO
THE MATTERS SET FORTH IN SECTION 8.02(A);


 


(I)  A DULY EXECUTED AND ACKNOWLEDGED CERTIFICATE, IN COMPLIANCE WITH THE CODE
AND TREASURY REGULATIONS AND SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT C, CERTIFYING SUCH FACTS AS TO ESTABLISH THAT THE SALE OF THE SHARES AND
ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY ARE EXEMPT FROM WITHHOLDING PURSUANT
TO SECTION 1445 OF THE CODE;


 


(J)  A DULY SIGNED IRS FORM 8023 THAT ALLOWS THE US PURCHASER TO MAKE A
SECTION 338(H)(10) ELECTION CONTEMPLATED BY SECTION 7.08;


 


(K)  EVIDENCE OF THE MATTERS DESCRIBED IN SECTION 8.02(F), (H) AND (I) DELIVERED
IN ACCORDANCE WITH SUCH SECTIONS; AND


 


(L)  THE WFC CERTIFICATE, EXECUTED BY A DULY AUTHORIZED OFFICER OF THE SELLER.


 


SECTION 2.06.  CLOSING DELIVERIES BY THE PURCHASERS.  AT THE CLOSING, THE
PURCHASERS SHALL DELIVER TO THE SELLER:


 


(A)  THE ESTIMATED PURCHASE PRICE IN THE MANNER SET FORTH IN SECTION 2.02;


 


(B)  COUNTERPARTS OF EACH ANCILLARY AGREEMENT, EXECUTED BY AN AUTHORIZED
REPRESENTATIVE OF THE PURCHASERS;


 


(C)  A TRUE AND COMPLETE COPY, CERTIFIED BY THE SECRETARY OF EACH PURCHASER, OF
THE RESOLUTIONS DULY AND VALIDLY ADOPTED BY THE BOARD OF DIRECTORS OF EACH
PURCHASER EVIDENCING ITS AUTHORIZATION OF THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY;


 


(D)  A CERTIFICATE OF A DULY AUTHORIZED OFFICER OF EACH PURCHASER CERTIFYING AS
TO THE MATTERS SET FORTH IN SECTION 8.01(A); AND


 


(E)  A DULY PREPARED AND SIGNED IRS FORM 8023 THAT ALLOWS THE US PURCHASER TO
MAKE A SECTION 338(H)(10) ELECTION CONTEMPLATED BY SECTION 7.08.


 


SECTION 2.07.  ESTIMATED PURCHASE PRICE; PURCHASE PRICE ADJUSTMENT.  (A)  ON THE
FIFTH BUSINESS DAY BEFORE THE CLOSING, THE SELLER WILL DELIVER TO THE PURCHASERS
THE ESTIMATED CLOSING STATEMENT REFLECTING THE SELLER’S CALCULATION OF THE
ESTIMATED PURCHASE PRICE TO BE PAID BY THE PURCHASERS AT THE CLOSING.  DURING
THE FIVE BUSINESS DAY PERIOD PRIOR TO THE CLOSING, THE SELLER SHALL PROVIDE THE
PURCHASERS REASONABLE SUPPORTING DETAIL REGARDING ITS CALCULATIONS SET

 

14

--------------------------------------------------------------------------------



 


FORTH IN THE ESTIMATED CLOSING STATEMENT AND REASONABLE ACCESS TO ITS BOOKS,
RECORDS AND PERSONNEL FOR THE PURPOSE OF EVALUATING SUCH STATEMENT.  THE PARTIES
SHALL CONSIDER IN GOOD FAITH ANY OBJECTION BY THE PURCHASERS TO SUCH ESTIMATED
CLOSING STATEMENT, AND THE ESTIMATED CLOSING STATEMENT FOR PURPOSES OF THIS
SECTION 2.07 SHALL BE SUCH STATEMENT, WITH SUCH ADJUSTMENTS, IF ANY, AS SHALL
COLLECTIVELY BE REASONABLY ACCEPTABLE TO BOTH THE SELLER AND THE PURCHASERS.


 


(B)  WITHIN 60 DAYS FOLLOWING THE CLOSING DATE, THE SELLER SHALL PREPARE AND
DELIVER TO THE PURCHASERS A STATEMENT OF NET WORKING CAPITAL AS OF THE CLOSING
DATE AND, BASED UPON SUCH STATEMENT OF NET WORKING CAPITAL, THE PURCHASE PRICE,
SETTING FORTH IN REASONABLE DETAIL THE SELLER’S CALCULATION OF SUCH AMOUNTS
(“SELLER’S STATEMENT”).  THE CALCULATION OF NET WORKING CAPITAL WILL BE PREPARED
IN ACCORDANCE WITH GAAP, APPLIED ON A CONSISTENT BASIS USING THE SAME ACCOUNTING
METHODS, POLICIES, PRACTICES, PROCEDURES, CLASSIFICATIONS OR ESTIMATION
METHODOLOGIES AS WERE USED TO PREPARE THE BALANCE SHEET.  FOR AVOIDANCE OF
DOUBT, NET WORKING CAPITAL SHALL BE CALCULATED AS OF THE CLOSING AFTER GIVING
EFFECT TO THE TRANSACTIONS CONTEMPLATED BY SECTIONS 8.02(F) AND (G).  IN
PREPARING THE SELLER’S STATEMENT, THE SELLER AND ITS AGENTS SHALL HAVE
REASONABLE ACCESS, DURING NORMAL BUSINESS HOURS AND UPON REASONABLE NOTICE, TO
THE BOOKS AND RECORDS, THE FINANCIAL SYSTEMS AND FINANCE PERSONNEL AND ANY OTHER
RELEVANT INFORMATION OF THE COMPANIES AND THE COMPANY SUBSIDIARIES, TO THE
EXTENT REASONABLY NECESSARY TO PREPARE THE SELLER’S STATEMENT.  THE PURCHASERS
SHALL HAVE AN OPPORTUNITY TO REVIEW THE SELLER’S STATEMENT AND ALL RELATED
WORKPAPERS FOR A PERIOD OF 60 DAYS FOLLOWING DELIVERY OF THE SELLER’S STATEMENT,
DURING WHICH PERIOD THE PURCHASERS AND THEIR AGENTS SHALL HAVE REASONABLE
ACCESS, DURING NORMAL BUSINESS HOURS AND UPON REASONABLE NOTICE, TO THE BOOKS
AND RECORDS, THE FINANCIAL SYSTEMS AND FINANCE PERSONNEL AND ANY OTHER RELEVANT
INFORMATION OF THE SELLER NECESSARY TO REVIEW THE SELLER’S STATEMENT.


 


(C)  IF THE PURCHASERS DISAGREE WITH ANY ASPECT OF THE SELLER’S STATEMENT, THE
PURCHASERS SHALL DELIVER WRITTEN NOTICE TO THE SELLER PRIOR TO THE EXPIRATION OF
THE 60 DAY REVIEW PERIOD, INDICATING IN REASONABLE DETAIL THE BASIS FOR SUCH
DISAGREEMENT AND SETTING FORTH THE PURCHASERS’ CALCULATION OF THE ITEM(S) IN
DISPUTE (A “DISPUTE NOTICE”).  THE ASPECTS OF THE NET WORKING CAPITAL SET FORTH
IN THE SELLER’S STATEMENT AS TO WHICH NO DISPUTE NOTICE IS DELIVERED SHALL BE
FINAL AND BINDING.


 


(D)  IF THE PURCHASERS DELIVER A TIMELY DISPUTE NOTICE TO THE SELLER, THE
PURCHASERS SHALL MEET AND CONFER WITH THE SELLER AND ATTEMPT IN GOOD FAITH TO
RESOLVE THE DISAGREEMENTS SET FORTH IN THE DISPUTE NOTICE FOR A PERIOD OF AT
LEAST 30 DAYS AFTER THE SELLER’S RECEIPT OF THE DISPUTE NOTICE.  IF AND TO THE
EXTENT THE PURCHASERS AND THE SELLER ARE ABLE TO RESOLVE THE DISAGREEMENTS SET
FORTH IN THE DISPUTE NOTICE THROUGH SUCH MEETINGS AND DISCUSSIONS, THEN THEY
SHALL SET FORTH SUCH RESOLUTION IN WRITING AND, WHEN EXECUTED AND DELIVERED BY
BOTH PARTIES, SUCH RESOLUTION SHALL BE FINAL AND BINDING.


 


(E)  IF AND TO THE EXTENT THE SELLER AND THE PURCHASERS ARE NOT ABLE TO RESOLVE
ALL OF THE DISAGREEMENTS SET FORTH IN THE DISPUTE NOTICE WITHIN 30 DAYS (OR SUCH
LONGER PERIOD AS THEY MAY MUTUALLY AGREE), THE PARTIES SHALL ENGAGE THE
INDEPENDENT

 

15

--------------------------------------------------------------------------------



 


ACCOUNTING FIRM TO RESOLVE THE DISAGREEMENTS AND MAKE A FINAL AND BINDING
DETERMINATION OF THE NET WORKING CAPITAL AS OF THE CLOSING DATE IN ACCORDANCE
WITH THE TERMS HEREOF WITHIN 30 BUSINESS DAYS OF BEING ENGAGED BY THE PURCHASERS
AND THE SELLER.  THE PARTIES SHALL ALLOW REPRESENTATIVES OF THE INDEPENDENT
ACCOUNTING FIRM REASONABLE ACCESS, DURING NORMAL BUSINESS HOURS AND UPON
REASONABLE NOTICE, TO THE BOOKS AND RECORDS, THE FINANCIAL ITEMS AND PERSONNEL
AND ANY OTHER RELEVANT INFORMATION TO REVIEW THE SELLER’S STATEMENT.  THE FEES
AND DISBURSEMENTS OF THE INDEPENDENT ACCOUNTING FIRM SHALL BE ALLOCATED BETWEEN
THE SELLER AND THE PURCHASERS IN THE SAME PROPORTION THAT THE AGGREGATE DOLLAR
AMOUNT OF SUCH REMAINING DISPUTED ITEMS SO SUBMITTED TO THE INDEPENDENT
ACCOUNTING FIRM THAT IS UNSUCCESSFULLY DISPUTED BY EACH SUCH PARTY (AS FINALLY
DETERMINED BY THE INDEPENDENT ACCOUNTING FIRM) BEARS TO THE TOTAL DOLLAR AMOUNT
OF SUCH REMAINING DISPUTED ITEMS SO SUBMITTED.


 


(F)  IF THE PURCHASE PRICE, DETERMINED BASED UPON THE NET WORKING CAPITAL AS OF
THE CLOSING DATE, AS FINALLY DETERMINED PURSUANT TO THIS SECTION 2.07, EXCEEDS
THE ESTIMATED PURCHASE PRICE, THE PURCHASERS SHALL PAY TO THE SELLER THE
AGGREGATE AMOUNT OF SUCH EXCESS.  IF THE PURCHASE PRICE, DETERMINED BASED UPON
THE NET WORKING CAPITAL AS OF THE CLOSING DATE, AS FINALLY DETERMINED PURSUANT
TO THIS SECTION 2.07, IS LESS THAN THE ESTIMATED PURCHASE PRICE, THE SELLER
SHALL PAY TO THE PURCHASERS THE AMOUNT OF SUCH SHORTFALL.


 


(G)  ALL PAYMENTS PURSUANT TO THIS SECTION 2.07 SHALL BE MADE BY WIRE TRANSFER
OF IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT OR ACCOUNTS DESIGNATED BY THE
PURCHASERS OR THE SELLER, AS THE CASE MAY BE, WITHIN 10 DAYS AFTER THE FINAL
DETERMINATION THEREOF.


 


(H)  THE PARTIES AGREE THAT ANY PAYMENT PURSUANT TO THIS SECTION 2.07 SHALL BE
TREATED AS AN ADJUSTMENT TO THE PURCHASE PRICE FOR TAX PURPOSES, UNLESS
OTHERWISE REQUIRED BY APPLICABLE LAW OR AS CONSENTED TO BY THE OTHER PARTY
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD).


 


(I)  ANY AMOUNT IN RESPECT OF THE SHARES OF QSP CANADA REQUIRED TO BE PAID UNDER
THIS SECTION 2.07 (I) BY THE SELLER, SHALL BE PAID BY THE SELLER ON BEHALF OF
THE OWNER OF THE QSP SHARES TO THE US PURCHASER ON BEHALF OF THE CA PURCHASER;
AND (II) BY THE PURCHASERS, SHALL BE PAID BY THE US PURCHASER ON BEHALF OF THE
CA PURCHASER TO THE SELLER ON BEHALF OF THE OWNER OF THE SHARES OF QSP CANADA.


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES
OF THE SELLER


 

The Seller hereby represents and warrants to the Purchasers, as of the date
hereof and as of the Closing Date, or, if a representation or warranty is made
as of a specified date, as of such date, as follows (but, except as otherwise
specifically set forth herein or in the Disclosure Schedule, assuming for
purposes of such representations and warranties that the Pre-Closing

 

16

--------------------------------------------------------------------------------


 

Transfers had been effected immediately prior to execution of this Agreement or,
in the case of representations and warranties that relate to an earlier date or
period, prior to such date or period):

 


SECTION 3.01.  ORGANIZATION, AUTHORITY AND QUALIFICATION OF THE SELLER.  THE
SELLER IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF DELAWARE AND HAS ALL NECESSARY CORPORATE POWER
AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND THE ANCILLARY AGREEMENTS TO WHICH
IT IS A PARTY, TO CARRY OUT ITS OBLIGATIONS HEREUNDER AND THEREUNDER AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS BY THE SELLER, THE
PERFORMANCE BY THE SELLER OF ITS OBLIGATIONS HEREUNDER AND THEREUNDER (INCLUDING
THE PRE-CLOSING TRANSFERS) AND THE CONSUMMATION BY THE SELLER OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING THE PRE-CLOSING
TRANSFERS) HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE ACTION ON THE PART OF THE
SELLER.  THIS AGREEMENT HAS BEEN, AND UPON THEIR EXECUTION THE ANCILLARY
AGREEMENTS SHALL HAVE BEEN, DULY EXECUTED AND DELIVERED BY THE SELLER, AND
(ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY BY THE PURCHASERS) THIS
AGREEMENT CONSTITUTES, AND UPON THEIR EXECUTION THE ANCILLARY AGREEMENTS TO
WHICH IT IS A PARTY SHALL CONSTITUTE, LEGAL, VALID AND BINDING OBLIGATIONS OF
THE SELLER, ENFORCEABLE AGAINST THE SELLER IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS.


 


SECTION 3.02.  ORGANIZATION AND QUALIFICATION OF THE COMPANIES.  QSP IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF DELAWARE.  QSP CANADA IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE PROVINCE OF ONTARIO,
CANADA.  EACH OF THE COMPANIES HAS ALL NECESSARY CORPORATE POWER AND AUTHORITY
TO OWN, OPERATE OR LEASE THE PROPERTIES AND ASSETS OWNED, OPERATED OR LEASED BY
IT AND TO CARRY ON THE BUSINESS AS CURRENTLY CONDUCTED.  EACH OF THE COMPANIES
IS DULY LICENSED OR QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN EACH
JURISDICTION IN WHICH THE PROPERTIES OWNED OR LEASED BY IT OR THE OPERATION OF
THE BUSINESS MAKES SUCH LICENSING OR QUALIFICATION NECESSARY OR DESIRABLE,
EXCEPT TO THE EXTENT THAT THE FAILURE TO BE SO LICENSED, QUALIFIED OR IN GOOD
STANDING, INDIVIDUALLY OR IN THE AGGREGATE, DOES NOT CURRENTLY, AND WOULD NOT
REASONABLY BE EXPECTED TO, MATERIALLY AND ADVERSELY AFFECT THE ABILITY OF THE
SELLER TO, DIRECTLY OR INDIRECTLY, OWN THE CAPITAL STOCK OF THE COMPANIES AND
THE COMPANY SUBSIDIARIES OR THE ABILITY OF THE COMPANIES OR THE COMPANY
SUBSIDIARIES TO CONDUCT THE BUSINESS (TAKEN AS A WHOLE) AS CURRENTLY CONDUCTED. 
TRUE AND CORRECT COPIES OF THE CERTIFICATE OF INCORPORATION AND BYLAWS OF EACH
OF THE COMPANIES, AS MODIFIED, SUPPLEMENTED, AMENDED OR RESTATED TO THE DATE
HEREOF (THE “CHARTER DOCUMENTS”), HAVE BEEN FURNISHED BY THE SELLER TO THE
PURCHASERS.  SUCH CERTIFICATES OF INCORPORATION AND BYLAWS ARE IN FULL FORCE AND
EFFECT, AND NO OTHER ORGANIZATIONAL DOCUMENTS ARE APPLICABLE TO OR BINDING UPON
EITHER OF THE COMPANIES.


 


SECTION 3.03.  CAPITALIZATION; OWNERSHIP OF SHARES.  (A)  THE AUTHORIZED CAPITAL
STOCK OF QSP CONSISTS OF 1,000 SHARES OF COMMON STOCK, PAR VALUE $1.00 PER SHARE
(“QSP COMMON STOCK”), OF WHICH 10 SHARES OF QSP

 

17

--------------------------------------------------------------------------------



 


COMMON STOCK ARE ISSUED AND OUTSTANDING, AND THE AUTHORIZED CAPITAL STOCK OF QSP
CANADA CONSISTS OF (I) AN UNLIMITED NUMBER OF SHARES OF CLASS A NON-VOTING
PREFERENCE STOCK, WITHOUT PAR VALUE (“CLASS A STOCK”), OF WHICH 0 SHARES OF
CLASS A STOCK ARE ISSUED AND OUTSTANDING, (II) AN UNLIMITED NUMBER OF SHARES OF
CLASS B NON-VOTING PREFERENCE STOCK, WITHOUT PAR VALUE (“CLASS B STOCK”), OF
WHICH 0 SHARES OF CLASS B STOCK ARE ISSUED AND OUTSTANDING, AND (III) AN
UNLIMITED NUMBER OF SHARES OF COMMON STOCK, WITHOUT PAR VALUE (“QSP CANADA
COMMON STOCK” AND, TOGETHER WITH QSP COMMON STOCK, THE “COMMON STOCK”), OF WHICH
10,000 SHARES OF QSP CANADA COMMON STOCK ARE ISSUED AND OUTSTANDING.  ALL
OUTSTANDING SHARES OF COMMON STOCK ARE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE AND WERE NOT ISSUED IN VIOLATION OF ANY PREEMPTIVE OR OTHER
SIMILAR RIGHTS UNDER ANY PROVISION OF APPLICABLE LAW, THE APPLICABLE CHARTER
DOCUMENTS OR ANY CONTRACT TO WHICH SUCH COMPANY IS SUBJECT.  EXCEPT FOR THIS
AGREEMENT, THERE ARE NO OPTIONS, WARRANTS, CALLS, CONVERTIBLE SECURITIES OR
OTHER RIGHTS, OR OTHER CONTRACTS RELATING TO DIVIDEND OR VOTING RIGHTS OR OTHER
INTERESTS IN THE COMMON STOCK OR ANY OTHER EQUITY INTERESTS IN EITHER OF THE
COMPANIES OR OBLIGATING THE SELLER, ANY OF ITS AFFILIATES OR EITHER OF THE
COMPANIES TO ISSUE, SELL, REDEEM OR REPURCHASE ANY SHARES OF COMMON STOCK OR ANY
OTHER EQUITY INTEREST AND THERE ARE NO SHARES OF CAPITAL STOCK OF EITHER OF THE
COMPANIES RESERVED FOR ANY PURPOSE.  NO SHARES OF COMMON STOCK ARE SUBJECT TO
VESTING OR FORFEITURE CONDITIONS.  THERE ARE NO OUTSTANDING STOCK APPRECIATION
RIGHTS OR OTHER RIGHTS ISSUED BY EITHER OF THE COMPANIES, ANY OF THE COMPANY
SUBSIDIARIES, THE SELLER OR ANY OF ITS AFFILIATES THAT ARE LINKED IN ANY WAY TO
THE PRICE OF QSP COMMON STOCK OR QSP CANADA COMMON STOCK OR THE VALUE OF QSP OR
QSP CANADA OR ANY PART THEREOF.  THE SHARES OF QSP CONSTITUTE ALL OF THE ISSUED
AND OUTSTANDING SHARES OF CAPITAL STOCK OF QSP AND, EXCEPT AS SET FORTH IN
SECTION 3.03(A) OF THE DISCLOSURE SCHEDULE, ARE (OR AT CLOSING WILL BE) OWNED OF
RECORD AND BENEFICIALLY BY THE SELLER FREE AND CLEAR OF ALL ENCUMBRANCES.  THE
SHARES OF QSP CANADA CONSTITUTE ALL OF THE ISSUED AND OUTSTANDING SHARES OF
CAPITAL STOCK OF QSP CANADA AND, EXCEPT AS SET FORTH IN SECTION 3.03(A) OF THE
DISCLOSURE SCHEDULE, ARE (OR AT THE CLOSING WILL BE) OWNED OF RECORD AND
BENEFICIALLY BY THE READER’S DIGEST ASSOCIATION (CANADA) ULC FREE AND CLEAR OF
ALL ENCUMBRANCES, AND THE READER’S DIGEST ASSOCIATION (CANADA) ULC HAS ALL
NECESSARY CORPORATE POWER AND AUTHORITY TO TRANSFER, SELL AND CONVEY THE SHARES
OF QSP CANADA AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(B)  SECTION 3.03(B) OF THE DISCLOSURE SCHEDULE SETS FORTH A COMPLETE AND
CORRECT LIST, AS OF THE DATE OF THIS AGREEMENT, OF EACH CONTRACT PURSUANT TO
WHICH ANY INDEBTEDNESS (AS DEFINED BELOW) OF THE COMPANIES OR ANY COMPANY
SUBSIDIARY IS OUTSTANDING OR MAY BE INCURRED.  “INDEBTEDNESS” MEANS
(I) INDEBTEDNESS FOR BORROWED MONEY, WHETHER SECURED OR UNSECURED,
(II) OBLIGATIONS UNDER CONDITIONAL OR INSTALLMENT SALE OR OTHER TITLE RETENTION
CONTRACTS OR ARRANGEMENTS RELATING TO THE DEFERRED PURCHASE PRICE OF PROPERTY
(OTHER THAN TRADE PAYABLES ARISING IN THE ORDINARY COURSE OF BUSINESS),
(III) THE PRINCIPAL COMPONENT OF CAPITALIZED LEASE OBLIGATIONS AND
(IV) GUARANTEES, ASSURANCES, CO-BORROWING ARRANGEMENTS OR SIMILAR OBLIGATIONS
WITH RESPECT TO ANY OF THE FOREGOING OF ANOTHER PERSON; PROVIDED, HOWEVER, THAT
IN NO EVENT SHALL INDEBTEDNESS BE DEEMED TO INCLUDE ANY OBLIGATIONS UNDER THE
DELL PC LEASES.

 

18

--------------------------------------------------------------------------------


 


SECTION 3.04.  COMPANY SUBSIDIARIES.  SECTION 3.04 OF THE DISCLOSURE
SCHEDULE SETS FORTH A COMPLETE AND CORRECT LIST OF EACH COMPANY SUBSIDIARY, AND
FOR EACH SUCH COMPANY SUBSIDIARY: (I) ITS JURISDICTION OF INCORPORATION,
FORMATION OR ORGANIZATION, AS APPLICABLE, AND (II) THE NUMBER OF AUTHORIZED,
ISSUED AND OUTSTANDING SHARES OF EACH CLASS OF ITS CAPITAL STOCK OR OTHER
AUTHORIZED, ISSUED AND OUTSTANDING EQUITY INTERESTS, AS APPLICABLE, THE NAMES OF
THE HOLDERS THEREOF AND THE NUMBER OF SHARES OR PERCENTAGE INTERESTS, AS
APPLICABLE, HELD BY EACH SUCH HOLDER.  EACH COMPANY SUBSIDIARY IS DULY
INCORPORATED, FORMED OR ORGANIZED, AS APPLICABLE, VALIDLY EXISTING AND, WHERE
APPLICABLE, IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
INCORPORATION, FORMATION OR ORGANIZATION, AS APPLICABLE, HAS THE REQUISITE
CORPORATE OR SIMILAR POWER AND AUTHORITY TO OWN, OPERATE OR LEASE THE PROPERTIES
AND ASSETS OWNED, OPERATED OR LEASED BY IT AND TO CARRY ON THE BUSINESS AS
CURRENTLY CONDUCTED, AND IS DULY LICENSED OR QUALIFIED TO DO BUSINESS AND IS IN
GOOD STANDING IN EACH JURISDICTION IN WHICH THE PROPERTIES OWNED OR LEASED BY IT
OR THE OPERATION OF THE BUSINESS MAKES SUCH LICENSING OR QUALIFICATION NECESSARY
OR DESIRABLE, EXCEPT TO THE EXTENT THAT THE FAILURE TO BE SO LICENSED, QUALIFIED
OR IN GOOD STANDING, INDIVIDUALLY OR IN THE AGGREGATE, DOES NOT CURRENTLY, AND
WOULD NOT REASONABLY BE EXPECTED TO, MATERIALLY AND ADVERSELY AFFECT THE ABILITY
OF THE SELLER TO, DIRECTLY OR INDIRECTLY, OWN THE CAPITAL STOCK OF THE COMPANIES
AND THE COMPANY SUBSIDIARIES OR THE ABILITY OF THE COMPANIES OR THE COMPANY
SUBSIDIARIES TO CONDUCT THE BUSINESS (TAKEN AS A WHOLE) AS CURRENTLY CONDUCTED. 
EXCEPT AS SET FORTH IN SECTION 3.04 OF THE DISCLOSURE SCHEDULE, ALL THE ISSUED
AND OUTSTANDING CAPITAL STOCK OR OTHER EQUITY INTERESTS OF THE COMPANY
SUBSIDIARIES ARE OWNED OF RECORD AND BENEFICIALLY BY A COMPANY OR ANOTHER
COMPANY SUBSIDIARY, FREE AND CLEAR OF ANY ENCUMBRANCES, AND SUCH COMPANY OR
COMPANY SUBSIDIARY HAS GOOD AND VALID TITLE TO SUCH SHARES OF CAPITAL STOCK OR
OTHER EQUITY INTERESTS.  ALL OF SUCH ISSUED AND OUTSTANDING SHARES ARE VALIDLY
ISSUED, FULLY PAID AND NONASSESSABLE AND WERE NOT ISSUED IN VIOLATION OF ANY
PREEMPTIVE OR OTHER SIMILAR RIGHTS UNDER ANY PROVISION OF APPLICABLE LAW, THE
CERTIFICATE OF INCORPORATION OR BYLAWS (OR EQUIVALENT CONSTITUTIVE DOCUMENT) OF
SUCH COMPANY SUBSIDIARY OR ANY CONTRACT TO WHICH SUCH COMPANY SUBSIDIARY IS
SUBJECT.  EXCEPT AS SET FORTH IN SECTION 3.04 OF THE DISCLOSURE SCHEDULE, THERE
ARE NO OPTIONS, WARRANTS, CALLS, CONVERTIBLE SECURITIES OR OTHER RIGHTS, OR
OTHER CONTRACTS RELATING TO DIVIDEND OR VOTING RIGHTS OR OTHER INTERESTS IN THE
CAPITAL STOCK OR ANY OTHER EQUITY INTERESTS IN ANY OF THE COMPANY SUBSIDIARIES
OR OBLIGATING THE SELLER, ANY OF ITS AFFILIATES, EITHER OF THE COMPANIES OR ANY
OF THE COMPANY SUBSIDIARIES TO ISSUE, SELL, REDEEM OR REPURCHASE ANY SHARES OF
THE CAPITAL STOCK OR OTHER EQUITY INTEREST OF ANY OF THE COMPANY SUBSIDIARIES,
AND THERE ARE NO SHARES OF CAPITAL STOCK OF ANY OF THE COMPANY SUBSIDIARIES
RESERVED FOR ANY PURPOSE.  EXCEPT FOR EQUITY INTERESTS SET FORTH IN SECTION 3.04
OF THE DISCLOSURE SCHEDULE AND AFTER GIVING EFFECT TO THE PRE-CLOSING TRANSFERS,
THE COMPANIES WILL NOT OWN, DIRECTLY OR INDIRECTLY, ANY EQUITY INTEREST IN ANY
PERSON OTHER THAN THE COMPANY SUBSIDIARIES.


 


SECTION 3.05.  NO CONFLICT.  ASSUMING THAT ALL CONSENTS, APPROVALS,
AUTHORIZATIONS AND OTHER ACTIONS DESCRIBED IN SECTION 3.06 HAVE BEEN OBTAINED,
ALL FILINGS AND NOTIFICATIONS LISTED IN SECTION 3.06 OF THE DISCLOSURE

 

19

--------------------------------------------------------------------------------



 


SCHEDULE HAVE BEEN MADE AND ANY APPLICABLE WAITING PERIOD HAS EXPIRED OR BEEN
TERMINATED, AND EXCEPT AS MAY RESULT FROM ANY FACTS OR CIRCUMSTANCES RELATING
SOLELY TO THE PURCHASERS, THE EXECUTION, DELIVERY AND PERFORMANCE BY THE SELLER
OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS TO WHICH IT IS A PARTY OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING THE
PRE-CLOSING TRANSFERS) BY THE SELLER DO NOT AND WILL NOT (A) VIOLATE, CONFLICT
WITH OR RESULT IN THE BREACH OF THE CERTIFICATE OF INCORPORATION OR BYLAWS (OR
EQUIVALENT CONSTITUTIVE DOCUMENT) OF THE SELLER, EITHER OF THE COMPANIES OR ANY
OF THE COMPANY SUBSIDIARIES, (B) CONFLICT WITH OR VIOLATE IN ANY MATERIAL
RESPECT ANY LAW OR GOVERNMENTAL ORDER APPLICABLE TO THE SELLER, THE COMPANIES OR
THE COMPANY SUBSIDIARIES OR ANY OF THEIR RESPECTIVE ASSETS, PROPERTIES OR
BUSINESSES, (C) EXCEPT AS SET FORTH IN SECTION 3.05(C) OF THE DISCLOSURE
SCHEDULE OR AS DOES NOT CURRENTLY AND WOULD NOT REASONABLY BE EXPECTED TO
MATERIALLY AND ADVERSELY AFFECT THE ABILITY OF THE COMPANIES OR THE COMPANY
SUBSIDIARIES TO CONDUCT THE BUSINESS (TAKEN AS A WHOLE) AS CURRENTLY CONDUCTED,
CONFLICT WITH, RESULT IN ANY BREACH OF, CONSTITUTE A DEFAULT (OR EVENT WHICH,
WITH THE GIVING OF NOTICE OR LAPSE OF TIME, OR BOTH, WOULD BECOME A DEFAULT)
UNDER, REQUIRE ANY CONSENT UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION,
ACCELERATION OR CANCELLATION OR INCREASED, ADDITIONAL OR ACCELERATED OR
GUARANTEED RIGHTS, OBLIGATIONS OR ENTITLEMENTS OF ANY PERSON, UNDER, ANY
CONTRACT TO WHICH THE SELLER OR ANY OF ITS AFFILIATES (SOLELY TO THE EXTENT
RELATING TO THE BUSINESS), EITHER OF THE COMPANIES OR ANY OF THE COMPANY
SUBSIDIARIES IS A PARTY OR (D) RESULT IN THE CREATION OF ANY ENCUMBRANCE UPON
THE SHARES OR THE BUSINESS, PROPERTIES OR ASSETS OF THE COMPANIES OR THE COMPANY
SUBSIDIARIES.


 


SECTION 3.06.  GOVERNMENTAL CONSENTS AND APPROVALS; OTHER CONSENTS.  NEITHER THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR THE ANCILLARY AGREEMENTS BY THE
SELLER, NOR THE PERFORMANCE OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING
THE PRE-CLOSING TRANSFERS) BY THE SELLER AND ITS SUBSIDIARIES, REQUIRES ANY
CONSENT, APPROVAL, AUTHORIZATION OR OTHER ORDER OF, ACTION BY, OR FILING WITH OR
NOTIFICATION TO, ANY GOVERNMENTAL AUTHORITY, EXCEPT (A) AS DESCRIBED IN
SECTION 3.06 OF THE DISCLOSURE SCHEDULE, (B) THE NOTIFICATION AND WAITING PERIOD
REQUIREMENTS OF THE HSR ACT OR (C) THE POST-CLOSING NOTIFICATION REQUIREMENTS OF
THE INVESTMENT CANADA ACT.


 


SECTION 3.07.  FINANCIAL INFORMATION.  (A)  SECTION 3.07(A)(I) OF THE DISCLOSURE
SCHEDULE SETS FORTH THE COMBINED UNAUDITED BALANCE SHEETS OF THE COMPANIES AND
THE COMPANY SUBSIDIARIES FOR EACH OF THE TWO FISCAL YEARS ENDED AS OF JUNE 30,
2007 AND JUNE 30, 2008 (SUCH LATER BALANCE SHEET, THE “BALANCE SHEET”) AND THE
RELATED COMBINED UNAUDITED STATEMENTS OF OPERATIONS AND STATEMENTS OF CASH FLOWS
OF THE COMPANIES AND THE COMPANY SUBSIDIARIES TOGETHER WITH THE RELATED NOTES
THERETO (COLLECTIVELY, THE “FINANCIAL STATEMENTS”).  THE FINANCIAL STATEMENTS
(I) WERE PREPARED FROM THE BOOKS OF ACCOUNT AND OTHER FINANCIAL RECORDS OF THE
SELLER, THE COMPANIES AND THE COMPANY SUBSIDIARIES (EXCEPT AS MAY BE INDICATED
IN THE NOTES THERETO OR SET FORTH IN SECTION 3.07(A)(I) OF THE DISCLOSURE
SCHEDULE), (II) FAIRLY PRESENT, IN ALL MATERIAL RESPECTS, THE

 

20

--------------------------------------------------------------------------------



 


FINANCIAL CONDITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE COMPANIES AND
THE COMPANY SUBSIDIARIES AS OF THE DATES THEREOF AND FOR THE PERIODS COVERED
THEREBY AND (III) WERE PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT
BASIS THROUGH THE PERIODS TO WHICH THEY RELATE (EXCEPT FOR THE OMISSION OF
FOOTNOTES REQUIRED BY GAAP). EXCEPT AS SET FORTH ON SECTION 3.07(A)(I) OF THE
DISCLOSURE SCHEDULE, ON THE FACE OF THE BALANCE SHEET OR IN THE NOTES THERETO,
AS OF JUNE 30, 2008, THERE WERE NO LIABILITIES OF THE COMPANIES OR THE COMPANY
SUBSIDIARIES OF A TYPE THAT WOULD BE REQUIRED TO BE REFLECTED ON OR RESERVED
AGAINST IN A COMBINED BALANCE SHEET OF THE COMPANIES AND THE COMPANY
SUBSIDIARIES (OR IN THE NOTES THERETO) IN ACCORDANCE WITH GAAP. 
SECTION 3.07(A)(II) OF THE DISCLOSURE SCHEDULE SETS FORTH A TRUE AND GOOD FAITH
ESTIMATE OF THE CURRENT ASSETS AND CURRENT LIABILITIES OF THE COMPANIES AND THE
COMPANY SUBSIDIARIES AS OF JULY 31, 2008.  SUCH CALCULATION WAS PREPARED USING
METHODOLOGIES CONSISTENT WITH THOSE USED IN THE PREPARATION OF THE BALANCE
SHEET.


 


(B)  SECTION 3.07(B) OF THE DISCLOSURE SCHEDULE SETS FORTH FOR THE FISCAL YEARS
ENDED JUNE 30, 2007 AND JUNE 30, 2008, THE OPERATING PROFIT FOR THE COMPANIES
AND THE COMPANY SUBSIDIARIES, TAKEN AS A WHOLE, AND A LIST, BY PRODUCT CATEGORY,
OF THE NET REVENUE AND CONTRIBUTING PROFIT GENERATED IN THE CONDUCT AND
OPERATION OF THE BUSINESS FOR EACH OF (I) MAGAZINES, (II) GIFTS, (III) FOOD
PRODUCTS AND (IV) OTHER, IN EACH CASE, SOLD BY THE COMPANIES AND THE COMPANY
SUBSIDIARIES DURING SUCH PERIODS, BROKEN DOWN INTO NET REVENUE AND CONTRIBUTING
PROFIT GENERATED IN RESPECT OF EACH OF THE UNITED STATES, CANADA AND EFR
ENTITIES.  SUCH SCHEDULE WAS PREPARED FROM THE BOOKS OF ACCOUNT AND OTHER
FINANCIAL RECORDS OF THE COMPANIES AND THE COMPANY SUBSIDIARIES AND THE NET
REVENUES, CONTRIBUTING PROFIT AND OPERATING PROFIT SET FORTH FOR THE PERIODS
REFLECTED THEREIN ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS.  AS USED
HEREIN, “NET REVENUES” MEANS, FOR ANY PERIOD, THE NET REVENUES OF THE COMPANIES
AND THE COMPANY SUBSIDIARIES, CALCULATED IN ACCORDANCE WITH GAAP APPLIED ON A
BASIS CONSISTENT WITH THE FINANCIAL STATEMENTS.  AS USED HEREIN, “CONTRIBUTING
PROFIT” MEANS, FOR ANY PERIOD, THE OPERATING PROFIT OF THE COMPANIES AND THE
COMPANY SUBSIDIARIES, CALCULATED IN ACCORDANCE WITH GAAP APPLIED ON A BASIS
CONSISTENT WITH THE FINANCIAL STATEMENTS BUT WITHOUT TAKING THE FOLLOWING INTO
ACCOUNT:  GENERAL AND ADMINISTRATIVE COSTS, INDIRECT SELLING COSTS AND CORPORATE
MANAGED GENERAL AND ADMINISTRATIVE EXPENSES.  AS USED HEREIN, “OPERATING PROFIT”
MEANS, FOR ANY PERIOD, THE NET INCOME OF THE COMPANIES AND THE COMPANY
SUBSIDIARIES, CALCULATED IN ACCORDANCE WITH GAAP APPLIED ON A BASIS CONSISTENT
WITH THE FINANCIAL STATEMENTS BUT WITHOUT TAKING THE FOLLOWING INTO ACCOUNT:
(A) INCOME TAXES, (B) GOODWILL AND INTANGIBLE AMORTIZATION (OTHER THAN WFC
AMORTIZATION), (C) OTHER OPERATING ITEMS (INCLUDING RESTRUCTURING RESERVES HELD
AT THE SELLER LEVEL AND IMPAIRMENTS), AND (D) OTHER INCOME/EXPENSE (INCLUDING
THIRD PARTY AND INTERCOMPANY INTEREST INCOME/EXPENSE, INTERCOMPANY DIVIDEND
INCOME/EXPENSES, INTERCOMPANY FEES, GAIN/LOSS ON FOREIGN EXCHANGE, DONATIONS,
EQUITY IN SUBSIDIARIES, UNREALIZED GAIN/LOSS, GAIN/LOSS ON SALE OF INVESTMENTS,
AND MINORITY INTEREST EXPENSES).


 


SECTION 3.08.  ABSENCE OF UNDISCLOSED MATERIAL LIABILITIES.  THERE ARE NO
LIABILITIES OF THE COMPANIES OR THE COMPANY SUBSIDIARIES, OTHER THAN
(A) LIABILITIES REFLECTED OR RESERVED AGAINST ON THE BALANCE SHEET,

 

21

--------------------------------------------------------------------------------



 


(B) LIABILITIES SET FORTH IN SECTION 3.08 OF THE DISCLOSURE SCHEDULE,
(C) LIABILITIES INCURRED SINCE THE DATE OF THE BALANCE SHEET IN THE ORDINARY
COURSE OF BUSINESS OF THE COMPANIES AND THE COMPANY SUBSIDIARIES AND
(D) LIABILITIES THAT ARE NOT MATERIAL TO THE COMPANIES AND THE COMPANY
SUBSIDIARIES IN THE AGGREGATE.


 


SECTION 3.09.  CONDUCT IN THE ORDINARY COURSE.  SINCE JUNE 30, 2008, EXCEPT AS
SET FORTH IN SECTION 3.09 OF THE DISCLOSURE SCHEDULE, (I) THE BUSINESS HAS BEEN
CONDUCTED ONLY IN THE ORDINARY COURSE, (II) THERE HAS NOT BEEN ANY CHANGE,
DEVELOPMENT, CIRCUMSTANCE, CONDITION, EVENT, OCCURRENCE, DAMAGE, DESTRUCTION OR
LOSS THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT AND (III) THROUGH THE DATE HEREOF, NONE
OF THE COMPANIES OR THE COMPANY SUBSIDIARIES HAVE TAKEN ANY ACTION THAT, IF
TAKEN AFTER THE DATE HEREOF, WOULD REQUIRE THE CONSENT OF THE PURCHASERS UNDER
SECTION 5.01(A)-(S).


 


SECTION 3.10.  LITIGATION.  (A)  EXCEPT AS SET FORTH IN SECTION 3.10(A)(I) OF
THE DISCLOSURE SCHEDULE AND EXCEPT FOR ORDINARY COURSE UNEMPLOYMENT, WORKERS’
COMPENSATION AND DISABILITY CLAIMS BY INDIVIDUAL CLAIMANTS, THERE ARE NO ACTIONS
PENDING OR, TO THE KNOWLEDGE OF THE SELLER, THREATENED BY OR AGAINST (X) EITHER
OF THE COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES OR ANY OF THEIR RESPECTIVE
PROPERTIES, RIGHTS OR ASSETS OR (Y) THE SELLER OR ANY OF ITS AFFILIATES (OTHER
THAN THE COMPANIES OR THE COMPANY SUBSIDIARIES) OR ANY OF THEIR RESPECTIVE
PROPERTIES, RIGHTS OR ASSETS, IN EACH CASE UNDER THIS CLAUSE (Y), RELATING TO
THE COMPANIES OR THE COMPANY SUBSIDIARIES OR THE BUSINESS (EACH A “SUBJECT
ACTION”).  SECTION 3.10(A)(I) OF THE DISCLOSURE SCHEDULE SETS FORTH A LIST OF
ALL SUBJECT ACTIONS, INCLUDING THE DISPOSITION THEREOF, THAT HAVE BEEN COMMENCED
OR SETTLED SINCE JULY 1, 2005.  EXCEPT AS SET FORTH IN SECTION 3.10(A)(II) OF
THE DISCLOSURE SCHEDULE, NONE OF THE COMPANIES OR THE COMPANY SUBSIDIARIES IS,
OR SINCE JULY 1, 2005 HAS BEEN, SUBJECT TO OR IN DEFAULT UNDER ANY GOVERNMENTAL
ORDER (EXCLUDING ANY STIPULATION OR SETTLEMENT WITH RESPECT TO ANY ORDINARY
COURSE ACTION RELATING TO UNEMPLOYMENT, WORKERS’ COMPENSATION, DISABILITY OR
INSURANCE CLAIMS BY AN INDIVIDUAL CLAIMANT THAT DOES NOT AFFECT A CLASS OR GROUP
OF SIMILARLY-SITUATED CLAIMANTS OR POTENTIAL CLAIMANTS).


 


(B)  SECTION 3.10(B) OF THE DISCLOSURE SCHEDULE SETS FORTH A LIST OF EACH LETTER
OR OTHER WRITTEN COMMUNICATION WHICH, TO THE KNOWLEDGE OF THE SELLER, HAS BEEN
RECEIVED BY EITHER OF THE COMPANIES, ANY OF THE COMPANY SUBSIDIARIES OR, WITH
RESPECT TO THE COMPANIES, THE COMPANY SUBSIDIARIES OR THE BUSINESS, THE SELLER
OR ITS AFFILIATES, SINCE JULY 1, 2005 (I) FROM THE FEDERAL TRADE COMMISSION OR
THE COMPETITION BUREAU OF CANADA, (II) FROM ANY STATE OR PROVINCIAL ATTORNEY
GENERAL’S OFFICE ALLEGING A MATERIAL VIOLATION BY THE COMPANIES OR THE COMPANY
SUBSIDIARIES, OR WITH RESPECT TO THE BUSINESS, THE SELLER OR ITS AFFILIATES, OF
ANY APPLICABLE PRIVACY, TRADE PRACTICE OR CONSUMER PROTECTION LAWS OR (III) FROM
ANY GOVERNMENTAL AUTHORITY MAKING A REQUEST FOR INFORMATION RELATING TO A
POTENTIAL VIOLATION OF ANY PRIVACY, TRADE PRACTICE OR CONSUMER PROTECTION LAWS
(THE FOREGOING CLAUSES (I), (II) AND (III) ARE NOT INTENDED TO INCLUDE ROUTINE
LETTERS OF THE FEDERAL TRADE COMMISSION, THE COMPETITION BUREAU OF CANADA OR
ATTORNEYS GENERALS’ OFFICES THAT TRANSMIT INDIVIDUAL COMPLAINTS

 

22

--------------------------------------------------------------------------------



 


FROM CONSUMERS AND DO NOT RELATE TO ANY POTENTIAL VIOLATION OF SUCH LAWS AND
GENERAL MAILINGS BY SUCH GOVERNMENTAL AUTHORITIES THAT ARE NOT TARGETED TO THE
COMPANIES, ANY OF THE COMPANY SUBSIDIARIES OR, WITH RESPECT TO THE COMPANIES,
THE COMPANY SUBSIDIARIES OR THE BUSINESS, THE SELLER OR ITS AFFILIATES).


 


SECTION 3.11.  COMPLIANCE; GOVERNMENTAL LICENSES AND PERMITS.  (A)  EACH OF THE
COMPANIES AND THE COMPANY SUBSIDIARIES IS AND IMMEDIATELY PRIOR TO THE CLOSING
WILL BE IN COMPLIANCE WITH AND NOT IN DEFAULT OR VIOLATION OF ITS CERTIFICATE OF
INCORPORATION OR BYLAWS (OR EQUIVALENT CONSTITUTIVE DOCUMENT).  EXCEPT AS
DESCRIBED IN SECTIONS 3.14(A), 3.14(B) AND 3.18 OF THE DISCLOSURE SCHEDULE, EACH
OF THE COMPANIES, THE COMPANY SUBSIDIARIES AND THE BUSINESS, AND WITH RESPECT TO
THE COMPANIES, THE COMPANY SUBSIDIARIES AND THE BUSINESS, THE SELLER AND EACH OF
ITS AFFILIATES, IS AND SINCE JULY 1, 2005 HAS BEEN IN COMPLIANCE, IN ALL
MATERIAL RESPECTS, WITH, AND NOT IN MATERIAL DEFAULT OR VIOLATION OF, ANY
APPLICABLE LAW OR GOVERNMENTAL ORDER (EXCLUDING ANY STIPULATION OR SETTLEMENT
WITH RESPECT TO ANY ORDINARY COURSE ACTION RELATING TO UNEMPLOYMENT, WORKERS’
COMPENSATION, DISABILITY OR INSURANCE CLAIMS BY AN INDIVIDUAL CLAIMANT THAT DOES
NOT AFFECT A CLASS OR GROUP OF SIMILARLY-SITUATED CLAIMANTS OR POTENTIAL
CLAIMANTS) OR THE RULES AND REGULATIONS OF ANY ISSUER OF CREDIT CARDS USED IN
CONNECTION WITH THE BUSINESS.


 


(B)  EXCEPT AS DESCRIBED IN SECTION 3.11(B) OF THE DISCLOSURE SCHEDULE, THE
COMPANIES AND THE COMPANY SUBSIDIARIES HAVE ALL MATERIAL LICENSES, PERMITS,
AUTHORIZATIONS, FRANCHISES, CONSENTS, QUALIFICATIONS AND APPROVALS FROM ALL
GOVERNMENTAL AUTHORITIES (COLLECTIVELY, “LICENSES”) NECESSARY TO CARRY ON THE
BUSINESS AS CURRENTLY CONDUCTED AND ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH, AND HAVE COMPLIED IN ALL MATERIAL RESPECTS WITH, ALL SUCH LICENSES, AND
NEITHER THE SELLER, ANY OF ITS AFFILIATES, EITHER OF THE COMPANIES NOR ANY OF
THE COMPANY SUBSIDIARIES HAS RECEIVED ANY NOTIFICATION FROM ANY GOVERNMENTAL
AUTHORITY THAT IT INTENDS TO REVOKE, SUSPEND OR MATERIALLY AND ADVERSELY LIMIT
ANY SUCH LICENSE.


 


SECTION 3.12.  ENVIRONMENTAL MATTERS.  (A)   EXCEPT AS SET FORTH ON SECTION 3.12
OF THE DISCLOSURE SCHEDULE (I) NONE OF THE COMPANIES NOR ANY OF THE COMPANY
SUBSIDIARIES IS IN MATERIAL VIOLATION OF ANY APPLICABLE ENVIRONMENTAL LAW, NOR,
SINCE JULY 1, 2005, HAS ANY OF THEM BEEN IN MATERIAL VIOLATION OF ANY APPLICABLE
ENVIRONMENTAL LAW; (II) TO THE KNOWLEDGE OF THE SELLER, MATERIALS OF
ENVIRONMENTAL CONCERN ARE NOT PRESENT AT ANY PROPERTY NOW OR FORMERLY OWNED,
OPERATED, OCCUPIED OR OTHERWISE USED IN CONNECTION WITH THE BUSINESS BY ANY OF
THE COMPANIES OR THE COMPANY SUBSIDIARIES, OR AT ANY OTHER LOCATION, UNDER
CONDITIONS OR CIRCUMSTANCES THAT WOULD REASONABLY BE EXPECTED TO RESULT IN
MATERIAL LIABILITY TO ANY OF THE COMPANIES OR COMPANY SUBSIDIARIES UNDER ANY
APPLICABLE ENVIRONMENTAL LAW; AND (III) NONE OF THE COMPANIES NOR ANY OF THE
COMPANY SUBSIDIARIES HAS ASSUMED OR RETAINED BY CONTRACT OR, TO THE KNOWLEDGE OF
THE SELLER, OPERATION OF LAW, ANY LIABILITIES UNDER ENVIRONMENTAL LAW OR
REGARDING MATERIALS OF ENVIRONMENTAL CONCERN, THAT WOULD REASONABLY BE EXPECTED
TO RESULT IN MATERIAL LIABILITY TO ANY OF THE COMPANIES OR THE COMPANY
SUBSIDIARIES.

 

23

--------------------------------------------------------------------------------


 


(B)  EXCEPT AS SET FORTH ON SECTION 3.12 OF THE DISCLOSURE SCHEDULE, THE SELLER
HAS PROVIDED TO THE PURCHASERS TRUE AND COMPLETE COPIES OF ALL ENVIRONMENTAL
REPORTS (OR, IF PRIVILEGED, A TRUE AND ACCURATE SUMMARY OR DESCRIPTION OF ALL
MATERIAL ISSUES DISCUSSED THEREIN) IN THE POSSESSION OR CONTROL OF THE SELLER OR
ITS AFFILIATES OR EITHER OF THE COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES
REGARDING ANY MATTER CONCERNING, AND THAT COULD REASONABLY BE EXPECTED TO BE
MATERIAL TO, ANY OF THE COMPANIES OR THE COMPANY SUBSIDIARIES.


 


(C)  NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT, SECTIONS 3.06, 3.08, 3.10,
3.11(B) AND 3.12 SET FORTH THE SELLER’S SOLE AND EXCLUSIVE REPRESENTATIONS AND
WARRANTIES WITH RESPECT TO MATERIALS OF ENVIRONMENTAL CONCERN, ENVIRONMENTAL
LAWS OR OTHER ENVIRONMENTAL MATTERS.


 


SECTION 3.13.  INTELLECTUAL PROPERTY.  (A)  SECTION 3.13(A) OF THE DISCLOSURE
SCHEDULE SETS FORTH A LIST OF THE INTELLECTUAL PROPERTY REGISTRATIONS AND
APPLICATIONS AND MATERIAL UNREGISTERED INTELLECTUAL PROPERTY THAT IS (I) OWNED
OR EXCLUSIVELY LICENSED BY THE COMPANIES OR THE COMPANY SUBSIDIARIES (AND
SPECIFYING WHETHER SUCH INTELLECTUAL PROPERTY IS OWNED OR LICENSED) OR
(II) OWNED BY THE SELLER OR ITS AFFILIATES AND HELD FOR USE OR USED PRIMARILY BY
THE COMPANIES OR THE COMPANY SUBSIDIARIES.  EXCEPT AS SET FORTH ON
SECTION 3.13(A) OF THE DISCLOSURE SCHEDULE, ALL REGISTRATIONS AND APPLICATIONS
SET FORTH ON SECTION 3.13(A) OF THE DISCLOSURE SCHEDULE ARE UNEXPIRED AND
SUBSISTING AND HAVE NOT BEEN ABANDONED.  EXCEPT AS SET FORTH ON
SECTION 3.13(A) OF THE DISCLOSURE SCHEDULE, ALL INTELLECTUAL PROPERTY
REGISTRATIONS (OTHER THAN DOMAIN NAMES) SET FORTH ON SECTION 3.13(A) OF THE
DISCLOSURE SCHEDULE HAVE NOT BE INVALIDATED, ARE NOT INVALID AND ARE NOT
UNENFORCEABLE.  EXCEPT AS SET FORTH ON SECTION 3.13(A) OF THE DISCLOSURE
SCHEDULE, EACH COMPANY OR COMPANY SUBSIDIARY (AND THE SELLER, WITH RESPECT TO
INTELLECTUAL PROPERTY USED BY THE COMPANIES OR THE COMPANY SUBSIDIARIES) OWNS OR
HAS THE VALID RIGHT TO USE (AND AFTER THE CLOSING DATE, SHALL HAVE THE SAME
OWNERSHIP OF AND SAME RIGHTS TO USE) ALL MATERIAL INTELLECTUAL PROPERTY THAT IS
USED IN THE OPERATION OF THE BUSINESS AS CURRENTLY CONDUCTED AND/OR CONTEMPLATED
TO BE CONDUCTED, FREE AND CLEAR OF ALL ENCUMBRANCES, EXCEPT FOR PERMITTED
ENCUMBRANCES (AND WITH RESPECT TO ALL OWNED INTELLECTUAL PROPERTY, ANY
OBLIGATION TO OR INTEREST OF ANY OTHER PERSON).


 


(B)  EXCEPT AS SET FORTH ON SECTION 3.13(B) OF THE DISCLOSURE SCHEDULE, (I) THE
OPERATION OF THE BUSINESS AS CURRENTLY CONDUCTED AND/OR CONTEMPLATED TO BE
CONDUCTED (INCLUDING ALL USES OF INTELLECTUAL PROPERTY IN CONNECTION THEREWITH)
DOES NOT INFRINGE, MISAPPROPRIATE OR VIOLATE THE RIGHTS OF ANY PERSON IN ANY
MATERIAL RESPECT IN THE UNITED STATES OR CANADA OR, TO THE KNOWLEDGE OF THE
SELLER, ELSEWHERE; (II) TO THE KNOWLEDGE OF THE SELLER, THE INTELLECTUAL
PROPERTY USED IN THE BUSINESS IS NOT BEING INFRINGED, MISAPPROPRIATED OR
VIOLATED, IN ANY MATERIAL RESPECT, BY ANY PERSON; AND (III) THE SELLER, THE
COMPANIES AND THE COMPANY SUBSIDIARIES HAVE NOT RECEIVED ANY WRITTEN (OR, TO THE
KNOWLEDGE OF THE SELLER, ORAL) NOTICE, CLAIM OR CHALLENGE WITH RESPECT TO
INTELLECTUAL PROPERTY USED IN THE OPERATION OF THE BUSINESS BY THE COMPANIES OR
THE COMPANY SUBSIDIARIES, EXCEPT FOR ANY OF SAME THAT HAVE SINCE BEEN
SATISFACTORILY RESOLVED.

 

24

--------------------------------------------------------------------------------

 


(C)  THE SELLER, THE COMPANIES AND THE COMPANY SUBSIDIARIES IN GOOD FAITH
BELIEVE THAT THEY TAKE REASONABLE ACTIONS TO PROTECT THE MATERIAL INTELLECTUAL
PROPERTY USED IN THE BUSINESS AS CURRENTLY CONDUCTED.


 


(D)  NEITHER OF THE COMPANIES NOR ANY OF THE COMPANY SUBSIDIARIES WITHIN THE
PAST 12 MONTHS HAVE SUFFERED ANY FAILURE IN SOFTWARE OR SYSTEMS OWNED OR USED BY
THEM THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  EXCEPT AS SET FORTH ON SECTION 3.13(D) OF THE DISCLOSURE SCHEDULE,
NEITHER COMPANY NOR ANY OF THE COMPANY SUBSIDIARIES DISTRIBUTES ANY MATERIAL
SOFTWARE SUBJECT TO THE TERMS OF ANY “OPEN SOURCE,” “COPYLEFT,” SHAREWARE OR
SIMILAR AGREEMENT THAT REQUIRES, AS A CONDITION OF SUCH DISTRIBUTION, THAT
MODIFICATIONS MADE BY OR FOR THE COMPANIES OR THE COMPANY SUBSIDIARIES BE
LICENSED AT NO CHARGE TO THIRD PARTIES.


 


SECTION 3.14.  PRIVACY AND SECURITY.  (A)  EXCEPT AS SET FORTH ON
SECTION 3.14(A)(I) OF THE DISCLOSURE SCHEDULE, THE SELLER AND EACH OF THE
COMPANIES AND THE COMPANY SUBSIDIARIES HAVE TAKEN SUCH ACTIONS AS ARE REASONABLY
NECESSARY TO PROTECT THE CONFIDENTIALITY, INTEGRITY AND SECURITY OF ALL SYSTEMS
(AND ALL INFORMATION AND TRANSACTIONS STORED OR CONTAINED THEREIN OR TRANSMITTED
OR PROCESSED THEREBY) USED IN THE BUSINESS AS CURRENTLY CONDUCTED AGAINST ANY
UNAUTHORIZED USE, ACCESS, DISCLOSURE, COPYING, INTERRUPTION, MODIFICATION OR
CORRUPTION, IN ALL MATERIAL RESPECTS, AND EXCEPT AS SET FORTH ON
SECTION 3.14(A)(II) OF THE DISCLOSURE SCHEDULE, THERE HAS BEEN NO OCCURRENCE OF
ANY OF SAME.


 


(B)  EXCEPT AS SET FORTH ON SECTION 3.14(B) OF THE DISCLOSURE SCHEDULE, THE
SELLER AND EACH OF THE COMPANIES AND THE COMPANY SUBSIDIARIES HAS OBTAINED ALL
CONSENTS TO THE COLLECTION, USE AND DISCLOSURE OF PERSONAL INFORMATION OF
IDENTIFIABLE INDIVIDUALS COLLECTED BY THE COMPANIES OR THE COMPANY SUBSIDIARIES
(“PERSONAL INFORMATION”) NECESSARY TO CONDUCT THE BUSINESS AS CURRENTLY
CONDUCTED.


 


(C)  THE COMPANIES AND THE COMPANY SUBSIDIARIES HAVE ALL NECESSARY BACKUP,
ARCHIVAL AND DISASTER RECOVERY PLANS AND SYSTEMS AS ARE REASONABLY NECESSARY TO
PROTECT AGAINST INTERRUPTION OF THE BUSINESS.


 


(D)  EACH OF THE COMPANIES, THE COMPANY SUBSIDIARIES AND THE BUSINESS, AND WITH
RESPECT TO THE COMPANIES, THE COMPANY SUBSIDIARIES AND THE BUSINESS, THE SELLER
AND EACH OF ITS AFFILIATES, IS AND SINCE JULY 1, 2005 HAS BEEN, IN COMPLIANCE,
IN ALL MATERIAL RESPECTS, WITH, AND IS NOT IN MATERIAL DEFAULT OR VIOLATION OF,
ANY POSTED POLICIES OF THE COMPANIES OR THE COMPANY SUBSIDIARIES REGARDING
PRIVACY, DATA SECURITY AND PERSONAL INFORMATION.


 


(E)  THERE ARE NO RESTRICTIONS ON THE COMPANIES’ OR THE COMPANY SUBSIDIARIES’
COLLECTION, USE, DISCLOSURE AND RETENTION OF PERSONAL INFORMATION EXCEPT AS
PROVIDED BY PRIVACY LAWS AND THE COMPANIES’ AND THE COMPANY SUBSIDIARIES’ OWN
PRIVACY POLICIES.

 

25

--------------------------------------------------------------------------------


 


(F)  THERE ARE NO INQUIRIES OR ACTIONS, WHETHER STATUTORY OR OTHERWISE, PENDING
OR, TO THE KNOWLEDGE OF THE SELLER, THREATENED WITH RESPECT TO THE COMPANIES’ OR
THE COMPANY SUBSIDIARIES’ COLLECTION, USE, DISCLOSURE OR RETENTION OF PERSONAL
INFORMATION.


 


(G)  SECTION 3.14(G) OF THE DISCLOSURE SCHEDULE SETS FORTH:


 

  (I) ALL CURRENT PRIVACY POLICIES OF THE COMPANIES AND THE COMPANY SUBSIDIARIES
AND COPIES OF ALL PUBLICATIONS OF THE COMPANIES AND THE COMPANY SUBSIDIARIES
DESCRIBING SUCH PRIVACY POLICIES;

 

 (II) COPIES OF ALL PRIVACY AUDITS CONDUCTED BY OR ON BEHALF OF THE COMPANIES
AND THE COMPANY SUBSIDIARIES AND A DESCRIPTION OF ANY INVESTIGATIONS OR AUDITS
OF THE COMPANIES AND THE COMPANY SUBSIDIARIES THAT, TO THE KNOWLEDGE OF THE
SELLER, WERE PERFORMED BY ANY GOVERNMENTAL AUTHORITY UNDER ANY PRIVACY LAW AND A
COPY OF ANY REPORT OR CONTRACT RELATED TO SUCH INVESTIGATIONS OR AUDITS WHERE
THE SELLER WAS PROVIDED A COPY OF SUCH REPORT OR CONTRACT BY SUCH GOVERNMENTAL
AUTHORITY;

 

(III) A LIST OF THE TYPES, BY CATEGORY, OF PERSONAL INFORMATION COLLECTED BY OR
ON BEHALF OF THE COMPANIES OR THE COMPANY SUBSIDIARIES SINCE JULY 1, 2006;

 

 (IV) A LIST OF ALL COUNTRIES IN WHICH THE COMPANIES AND THE COMPANY
SUBSIDIARIES COLLECT, STORE AND USE PERSONAL INFORMATION AND A DESCRIPTION OF
THE INTERNAL USE MADE BY THE COMPANIES AND THE COMPANY SUBSIDIARIES OF SUCH
PERSONAL INFORMATION;

 

  (V) A DESCRIPTION OF THE USE MADE BY THIRD PARTIES OF PERSONAL INFORMATION
COLLECTED BY THE COMPANIES OR THE COMPANY SUBSIDIARIES AND A LIST OF ALL
(A) THIRD PARTIES TO WHOM SUCH PERSONAL INFORMATION IS DISCLOSED, AND
(B) RELATED CONTRACTS WITH SUCH THIRD PARTIES (INCLUDING NON-DISCLOSURE
AGREEMENTS);

 

 (VI) A COPY OF ALL FORMS OF CONSENT CURRENTLY USED BY THE COMPANIES AND THE
COMPANY SUBSIDIARIES IN RESPECT OF PERSONAL INFORMATION; AND

 

(VII) A LIST OR DESCRIPTION OF ALL LETTERS OR OTHER WRITTEN COMMUNICATIONS
RECEIVED BY EITHER OF THE COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES SINCE
JULY 1, 2007 FROM ANY GOVERNMENTAL AUTHORITY OR INDIVIDUAL MAKING A REQUEST FOR
INFORMATION RELATING TO ANY ALLEGED UNAUTHORIZED USE OR DISCLOSURE OF PERSONAL
INFORMATION (IT BEING UNDERSTOOD THAT THIS CLAUSE (VII) IS NOT INTENDED TO
INCLUDE ROUTINE LETTERS OR GENERAL MAILINGS BY SUCH GOVERNMENTAL AUTHORITIES
THAT ARE NOT TARGETED TO THE COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES).

 


SECTION 3.15.  ABSENCE OF RESTRICTIONS ON BUSINESS ACTIVITIES.  EXCEPT AS SET
FORTH IN SECTION 3.15 OF THE DISCLOSURE SCHEDULE, THERE IS NO CONTRACT OR
GOVERNMENTAL ORDER BINDING UPON THE COMPANIES, THE COMPANY SUBSIDIARIES OR ANY
OF THEIR RESPECTIVE PROPERTIES, RIGHTS OR ASSETS WHICH HAS THE

 

26

--------------------------------------------------------------------------------



 


EFFECT OF PROHIBITING OR MATERIALLY RESTRICTING THE ABILITY OF EITHER COMPANY OR
ANY COMPANY SUBSIDIARY TO ENGAGE IN ANY MATERIAL LINE OF BUSINESS.


 


SECTION 3.16.  REAL PROPERTY; PERSONAL PROPERTY.  (A)  NEITHER OF THE COMPANIES
NOR ANY OF THE COMPANY SUBSIDIARIES OWNS ANY REAL PROPERTY OR ANY OPTIONS TO
ACQUIRE ANY REAL PROPERTY.


 


(B)  SECTION 3.16(B) OF THE DISCLOSURE SCHEDULE (I) CONTAINS A TRUE AND COMPLETE
LIST OF ALL CONTRACTS WITH RESPECT TO THE LEASE, USE OR OCCUPANCY (TOGETHER WITH
ANY AMENDMENTS, MODIFICATIONS OR SUPPLEMENTS THERETO, COLLECTIVELY, THE
“LEASES”) OF THE LEASED REAL PROPERTY, (II) LISTS THE STREET ADDRESS OF EACH
PARCEL OF LEASED REAL PROPERTY, THE IDENTITY OF THE LESSOR AND LESSEE AND ALL
CURRENT OCCUPANTS (IF DIFFERENT FROM THE LESSEE) OF EACH SUCH PARCEL OF LEASED
REAL PROPERTY AND (III) DESCRIBES THE AMOUNT AND KIND OF SPACE OCCUPIED BY THE
COMPANIES OR THE COMPANY SUBSIDIARIES AT EACH LEASED REAL PROPERTY.  WITH
RESPECT TO EACH LEASE, EXCEPT AS SET FORTH IN SECTION 3.16(B) OF THE DISCLOSURE
SCHEDULE, (A) EACH LEASE IS A VALID AND SUBSISTING AGREEMENT IN FULL FORCE AND
EFFECT AND CONSTITUTES A VALID AND BINDING OBLIGATION OF, AND IS LEGALLY
ENFORCEABLE AGAINST, THE COMPANY PARTY THERETO (AND TO THE KNOWLEDGE OF THE
SELLER, THE OTHER PARTY OR PARTIES THERETO), (B) NEITHER THE COMPANIES NOR THE
COMPANY SUBSIDIARIES HAVE RECEIVED ANY WRITTEN NOTICE FROM THE OTHER PARTY TO
SUCH LEASE OF THE TERMINATION THEREOF, OF ANY OUTSTANDING WORK ORDERS,
DEFICIENCY NOTICES OR OTHER NON-COMPLIANCE ISSUES RELATING TO THE LEASED REAL
PROPERTY OR OF ANY POTENTIAL OR PROPOSED EXPROPRIATION OF ANY LEASED REAL
PROPERTY, (C) THERE IS NO DEFAULT OF ANY MATERIAL TERM OF ANY LEASE OR EVENT
WHICH, WITH THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A
DEFAULT OF ANY MATERIAL TERM OF ANY LEASE BY THE COMPANY PARTY THERETO (OR, TO
THE KNOWLEDGE OF THE SELLER, ON THE PART OF ANY OTHER PARTY THERETO), (D) THE
COMPANY PARTY TO EACH LEASE HAS A VALID LEASEHOLD INTEREST IN THE APPLICABLE
LEASED REAL PROPERTY AND (E) THE CURRENT USES OF THE LEASED REAL PROPERTY ARE
PERMITTED UNDER THE APPLICABLE LEASES.  EXCEPT AS SET FORTH ON
SECTION 3.16(B) OF THE DISCLOSURE SCHEDULE, THE SELLER HAS HERETOFORE PROVIDED
TO THE PURCHASERS COMPLETE AND CORRECT COPIES OF ALL OF SUCH LEASES AND NONE OF
THE COMPANIES OR THE COMPANY SUBSIDIARIES HAS ASSIGNED OR SUBLEASED ANY OF ITS
INTERESTS IN RESPECT OF ANY LEASE.  COPIES OF LEASES MARKED WITH AN ASTERISK (*)
IN SECTION 3.16(B) OF THE DISCLOSURE SCHEDULE HAVE NOT BEEN DELIVERED TO THE
PURCHASERS BY THE SELLER.


 


(C)  EXCEPT AS DISCLOSED IN SECTION 3.16(C)(I) OF THE DISCLOSURE SCHEDULE AND
EXCEPT FOR OBSOLETE ASSETS AND ASSETS DISPOSED OF IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE, SINCE THE DATE OF THE BALANCE SHEET,
EACH OF THE COMPANIES AND THE COMPANY SUBSIDIARIES HAS (OR AT CLOSING WILL HAVE)
GOOD AND VALID TITLE TO THE EQUIPMENT AND OTHER TANGIBLE PERSONAL PROPERTY, AND
ALL OTHER TANGIBLE ASSETS REFLECTED IN THE BALANCE SHEET AS BEING OWNED BY IT,
FREE AND CLEAR OF ALL ENCUMBRANCES, OTHER THAN PERMITTED ENCUMBRANCES.  EXCEPT
AS DISCLOSED IN SECTION 3.16(C)(II) OF THE DISCLOSURE SCHEDULE, EACH OF THE
COMPANIES AND THE COMPANY SUBSIDIARIES HAS (OR AT CLOSING WILL HAVE) GOOD AND
VALID TITLE TO THE LEASEHOLD ESTATE PERTAINING TO THE EQUIPMENT AND TANGIBLE
PERSONAL PROPERTY PURPORTED TO BE GRANTED BY THE CAPITALIZED LEASES REFLECTED IN
THE BALANCE SHEET, IF ANY.

 

27

--------------------------------------------------------------------------------


 


SECTION 3.17.  EMPLOYEE BENEFIT MATTERS.  (A)  SECTION 3.17(A) OF THE DISCLOSURE
SCHEDULE CONTAINS A TRUE AND COMPLETE LIST OF EACH “EMPLOYEE BENEFIT PLAN”
(WITHIN THE MEANING OF SECTION 3(3) OF ERISA), AND ALL EQUITY COMPENSATION,
STOCK PURCHASE, STOCK OPTION, SEVERANCE, EMPLOYMENT, CHANGE-IN-CONTROL, FRINGE
BENEFIT, COLLECTIVE BARGAINING, BONUS, INCENTIVE, DEFERRED COMPENSATION,
SUPPLEMENTAL RETIREMENT, PENSION, PROFIT SHARING, RETIREMENT, THRIFT, SAVINGS,
CAFETERIA, VACATION, TERMINATION, RETENTION, MEDICAL OR OTHER WELFARE BENEFIT
AND ALL OTHER MATERIAL EMPLOYEE BENEFIT PLANS, AGREEMENTS, PROGRAMS, POLICIES OR
OTHER ARRANGEMENTS, WHETHER OR NOT SUBJECT TO ERISA (INCLUDING ANY FUNDING
MECHANISM THEREFOR NOW IN EFFECT OR REQUIRED IN THE FUTURE AS A RESULT OF THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR OTHERWISE), WHETHER FORMAL OR
INFORMAL, ORAL OR WRITTEN, LEGALLY BINDING OR NOT, UNDER WHICH (X) ANY CURRENT
OR FORMER EMPLOYEE, OFFICER, CONTRACTOR, CONSULTANT OR DIRECTOR OF EITHER OF THE
COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES (THE “COMPANY EMPLOYEES”) HAS ANY
PRESENT OR FUTURE RIGHT TO BENEFITS WHICH ARE CONTRIBUTED TO, SPONSORED BY OR
MAINTAINED BY THE SELLER, ANY OF ITS AFFILIATES, EITHER OF THE COMPANIES OR ANY
OF THE COMPANY SUBSIDIARIES OR (Y) EITHER OF THE COMPANIES OR ANY OF THE COMPANY
SUBSIDIARIES HAS ANY PRESENT OR FUTURE LIABILITY AND ALL EQUITY AWARDS,
INCLUDING STOCK OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS, PHANTOM STOCK
AND STOCK APPRECIATION RIGHTS, GRANTED BY THE SELLER, ANY OF ITS AFFILIATES,
EITHER OF THE COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES IN SECURITIES OF THE
SELLER OR ANY OF ITS AFFILIATES TO ANY COMPANY EMPLOYEES.  ALL SUCH PLANS,
AGREEMENTS, PROGRAMS, POLICIES, AWARDS AND ARRANGEMENTS SHALL BE COLLECTIVELY
REFERRED TO AS “EMPLOYEE PLANS.”  EACH EMPLOYEE PLAN THAT IS SPONSORED OR
MAINTAINED BY EITHER OF THE COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES (RATHER
THAN BY THE SELLER OR ANY OF ITS AFFILIATES (OTHER THAN THE COMPANIES AND THE
COMPANY SUBSIDIARIES)) IS DESIGNATED WITH AN ASTERISK (*) ON SECTION 3.17(A) OF
THE DISCLOSURE SCHEDULE (EACH SUCH EMPLOYEE PLAN, A “COMPANY SPONSORED PLAN”). 
EACH OF THE COMPANY SPONSORED PLANS IS EITHER A BONUS PLAN OR A FOREIGN BENEFIT
PLAN.


 


(B)  EXCEPT AS SET FORTH IN SECTION 3.17(B) OF THE DISCLOSURE SCHEDULE, NO
EMPLOYEE PLAN IS MAINTAINED OUTSIDE THE JURISDICTION OF THE UNITED STATES, OR
COVERS ANY EMPLOYEE RESIDING OR WORKING OUTSIDE THE UNITED STATES (ANY SUCH
EMPLOYEE PLANS SET FORTH IN SECTION 3.17(B) OF THE DISCLOSURE SCHEDULE,
COLLECTIVELY, “FOREIGN BENEFIT PLANS”).  WITH RESPECT TO ANY FOREIGN BENEFIT
PLANS, WITHOUT LIMITING THE GENERALITY OF ANY OTHER PROVISION OF THIS AGREEMENT,
(I) ALL FOREIGN BENEFIT PLANS HAVE BEEN ESTABLISHED, MAINTAINED, INVESTED AND
ADMINISTERED IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THEIR TERMS AND ALL
APPLICABLE LAWS OF ANY CONTROLLING GOVERNMENTAL AUTHORITY, (II) ALL FOREIGN
BENEFIT PLANS WHICH ARE COMPANY SPONSORED PLANS THAT ARE REQUIRED TO BE FUNDED
ARE FULLY FUNDED BASED ON REASONABLE ACTUARIAL ASSUMPTIONS DISCLOSED IN THE MOST
RECENT ACTUARIAL REPORTS FILED WITH APPLICABLE GOVERNMENTAL AUTHORITIES (WHERE
REQUIRED) AND APPLICABLE LAW ON A SOLVENCY AND A GOING-CONCERN BASIS, AND WITH
RESPECT TO ALL OTHER FOREIGN BENEFIT PLANS WHICH ARE COMPANY SPONSORED PLANS,
ADEQUATE RESERVES THEREFOR HAVE BEEN ESTABLISHED ON THE ACCOUNTING STATEMENTS OF
THE APPLICABLE COMPANY OR COMPANY SUBSIDIARY WHERE SUCH RESERVE IS REQUIRED,
(III) NO MATERIAL LIABILITY OR OBLIGATION OF EITHER OF THE COMPANIES OR ANY OF
THE COMPANY SUBSIDIARIES EXISTS WITH RESPECT TO SUCH FOREIGN BENEFIT PLANS THAT
HAS

 

28

--------------------------------------------------------------------------------



 


NOT BEEN DISCLOSED IN SECTION 3.17(B)(III) OF THE DISCLOSURE SCHEDULE, (IV) NO
FOREIGN BENEFIT PLAN IS A PLAN TO WHICH MORE THAN ONE EMPLOYER MAKES
CONTRIBUTIONS OR IS UNDER ANY OBLIGATION TO MAKE CONTRIBUTIONS (OTHER THAN PLANS
WHERE ALL SUCH EMPLOYERS ARE AFFILIATES), (V) WHERE ANY FOREIGN BENEFIT PLAN
WHICH IS A COMPANY SPONSORED PLAN THAT IS A PENSION PLAN REGISTERED UNDER THE
INCOME TAX ACT (CANADA) HAS BEEN PARTIALLY OR FULLY WOUND-UP, ALL ASSETS,
INCLUDING ANY SURPLUS, ATTRIBUTABLE TO SUCH PARTIAL OR FULL WIND-UP HAVE BEEN
FULLY DISTRIBUTED IN ACCORDANCE WITH ALL APPLICABLE LAWS OR WHERE SUCH
DISTRIBUTION OF ASSETS IS PENDING, THE AMOUNT OF THE SURPLUS ATTRIBUTABLE TO
SUCH PARTIAL OR FULL WIND-UP TOGETHER WITH THE DATE AS OF WHICH SUCH AMOUNT IS
DETERMINED IS DISCLOSED IN SECTION 3.17(B)(V) OF THE DISCLOSURE SCHEDULE,
(VI) ANY PAYMENTS, DISTRIBUTIONS OR WITHDRAWALS FROM OR TRANSFERS OF ASSETS TO
OR FROM ANY FOREIGN BENEFIT PLAN WHICH IS A COMPANY SPONSORED PLAN HAVE BEEN
MADE IN ACCORDANCE WITH THE TERMS OF SUCH FOREIGN BENEFIT PLAN AND ALL
APPLICABLE LAWS AND OCCURRED WITH THE CONSENT OF ANY APPLICABLE GOVERNMENTAL
AUTHORITY (WHERE REQUIRED), (VII) NO EVENT HAS OCCURRED AND NO CONDITION OR
CIRCUMSTANCE EXISTS RESPECTING ANY FOREIGN BENEFIT PLAN WHICH IS A COMPANY
SPONSORED PLAN THAT IS A PENSION PLAN REGISTERED UNDER THE INCOME TAX ACT
(CANADA) WHICH WOULD ENTITLE ANY PERSON (WITHOUT THE CONSENT OF THE COMPANY OR
ANY OF THE COMPANY SUBSIDIARIES) TO WIND-UP OR TERMINATE ANY FOREIGN BENEFIT
PLAN, IN WHOLE OR IN PART, OR HAVE ITS REGISTRATION UNDER APPLICABLE LAWS
REFUSED OR REVOKED OR BEING PLACED UNDER THE ADMINISTRATION OF ANY GOVERNMENTAL
AUTHORITY OR OTHER PERSON AND (VIII) NO FOREIGN BENEFIT PLAN IS A NON-PENSION
POST-RETIREMENT BENEFIT PLAN, EXCEPT IN EACH CASE AS OTHERWISE DISCLOSED IN
SECTION 3.17(B) OF THE DISCLOSURE SCHEDULE.


 


(C)  NONE OF THE EMPLOYEE PLANS IS A “MULTIEMPLOYER PLAN” AS DEFINED IN
SECTION 3(37) OF ERISA OR UNDER OTHER APPLICABLE LAW AND NEITHER THE SELLER, ANY
OF ITS AFFILIATES, THE COMPANIES, THE COMPANY SUBSIDIARIES OR ANY MEMBERS OF
THEIR RESPECTIVE “CONTROLLED GROUPS” (DEFINED AS ANY ORGANIZATION WHICH IS A
MEMBER OF A CONTROLLED GROUP OF ORGANIZATIONS WITHIN THE MEANING OF
SECTIONS 414(B), (C), (M) OR (O) OF THE CODE) HAS AT ANY TIME WITHIN THE PAST
SIX YEARS SPONSORED OR CONTRIBUTED TO, OR HAS OR HAD ANY LIABILITY OR OBLIGATION
(OTHER THAN WITH RESPECT TO CONTRIBUTIONS THAT HAVE BEEN FINALLY PAID) IN
RESPECT OF, ANY MULTIEMPLOYER PLAN.


 


(D)  ALL EMPLOYEE PLANS HAVE BEEN ESTABLISHED, MAINTAINED AND ADMINISTERED IN
ALL MATERIAL RESPECTS IN ACCORDANCE WITH THEIR TERMS AND IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH THE REQUIREMENTS PRESCRIBED BY APPLICABLE LAW, INCLUDING
ERISA, THE CODE AND OTHER APPLICABLE LAWS, ORDERS OR GOVERNMENTAL RULES OR
REGULATIONS, AND THE SELLER, THE COMPANIES AND THE COMPANY SUBSIDIARIES HAVE
PERFORMED IN ALL MATERIAL RESPECTS ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY
THEM UNDER, AND ARE NOT IN ANY MATERIAL RESPECT IN DEFAULT UNDER OR IN VIOLATION
OF, ANY OF THE EMPLOYEE PLANS.


 


(E)  EACH EMPLOYEE PLAN AND CORRESPONDING TRUST INTENDED TO BE QUALIFIED UNDER
SECTIONS 401(A) AND 501(A) OF THE CODE IS SO QUALIFIED AND HAS RECEIVED A
FAVORABLE DETERMINATION LETTER FROM THE IRS (OR AN APPLICATION IS PENDING) AS TO
ITS QUALIFICATION, AND, NOTHING HAS OCCURRED THAT WOULD REASONABLY BE EXPECTED
TO CAUSE

 

29

--------------------------------------------------------------------------------



 


ANY SUCH EMPLOYEE PLAN OR TRUST TO FAIL TO QUALIFY UNDER SECTION 401(A) OR
501(A) OF THE CODE.


 


(F)  NEITHER THE SELLER, THE COMPANIES, THE COMPANY SUBSIDIARIES NOR THE MEMBERS
OF THEIR RESPECTIVE CONTROLLED GROUPS HAS INCURRED ANY LIABILITY TO THE PENSION
BENEFIT GUARANTY CORPORATION (OTHER THAN FOR PREMIUMS) THAT REMAINS UNSATISFIED.


 


(G)  WITH RESPECT TO EACH EMPLOYEE PLAN WHICH IS A COMPANY SPONSORED PLAN, THE
SELLER HAS PROVIDED OR MADE AVAILABLE TO THE PURCHASERS A CURRENT, ACCURATE AND
COMPLETE COPY (OR, TO THE EXTENT NO SUCH COPY EXISTS, AN ACCURATE DESCRIPTION)
THEREOF AND, TO THE EXTENT APPLICABLE:  (I) ANY RELATED TRUST AGREEMENT, OTHER
FUNDING INSTRUMENT, INSURANCE CONTRACT OR POLICY, (II) THE MOST RECENT
DETERMINATION LETTER, IF APPLICABLE, (III) ANY SUMMARY PLAN DESCRIPTION AND
OTHER WRITTEN COMMUNICATIONS (OR A DESCRIPTION OF ANY ORAL COMMUNICATIONS) BY
THE SELLER, ANY OF ITS AFFILIATES, EITHER OF THE COMPANIES OR ANY OF THE COMPANY
SUBSIDIARIES TO THE COMPANY EMPLOYEES CONCERNING THE EXTENT OF THE BENEFITS
PROVIDED UNDER AN EMPLOYEE PLAN, (IV)  FOR THE MOST RECENT YEAR (A) THE
FORM 5500 AND ATTACHED SCHEDULES, (B) AUDITED FINANCIAL STATEMENTS AND
(C) ACTUARIAL VALUATION REPORTS, (V) WITH RESPECT TO THE FOREIGN BENEFIT PLANS,
ALL ANNUAL INFORMATION RETURNS OR OTHER RETURNS FILED WITH, AND SIGNIFICANT
CORRESPONDENCE WITH, ANY GOVERNMENTAL AUTHORITY WITHIN THE LAST 3 YEARS, (VI) A
COMPLETE AND ACCURATE LIST OF ALL COMPANY EMPLOYEES PARTICIPATING IN ANY EQUITY
OR EQUITY-BASED PLAN AND ALL OUTSTANDING AWARDS THEREUNDER AND (VII) A COMPLETE
AND ACCURATE LIST OF ALL COMPANY EMPLOYEES PARTICIPATING IN ANY NON-QUALIFIED OR
UNREGISTERED RETIREMENT PLAN OF EITHER OF THE COMPANIES OR ANY OF THE COMPANY
SUBSIDIARIES AND THE AMOUNT OF EACH COMPANY EMPLOYEE’S BENEFIT THEREUNDER.  WITH
RESPECT TO EACH EMPLOYEE PLAN WHICH IS NOT A COMPANY SPONSORED PLAN, THE SELLER
HAS PROVIDED OR MADE AVAILABLE TO THE PURCHASERS A CURRENT, ACCURATE AND
COMPLETE COPY (OR, TO THE EXTENT NO SUCH COPY EXISTS, AN ACCURATE DESCRIPTION)
THEREOF AND, TO THE EXTENT APPLICABLE:  (X) THE MOST RECENT DETERMINATION
LETTER, IF APPLICABLE, (Y) ANY SUMMARY PLAN DESCRIPTION AND OTHER MATERIAL
WRITTEN COMMUNICATIONS (OR A DESCRIPTION OF ANY ORAL COMMUNICATIONS) BY THE
SELLER, ANY OF ITS AFFILIATES, EITHER OF THE COMPANIES OR ANY OF THE COMPANY
SUBSIDIARIES TO THE COMPANY EMPLOYEES CONCERNING THE EXTENT OF THE BENEFITS
PROVIDED UNDER AN EMPLOYEE PLAN AND (Z) A COMPLETE AND ACCURATE LIST OF ALL
COMPANY EMPLOYEES PARTICIPATING IN ANY EQUITY OR EQUITY-BASED PLAN AND ALL
OUTSTANDING AWARDS THEREUNDER (AND ESTIMATED VALUATIONS THEREOF).


 


(H)  NO EVENT HAS OCCURRED AND NO CONDITION EXISTS THAT COULD REASONABLY BE
EXPECTED TO SUBJECT THE SELLER, ANY OF ITS AFFILIATES, EITHER OF THE COMPANIES
OR ANY OF THE COMPANY SUBSIDIARIES BY REASON OF THEIR AFFILIATION WITH ANY
MEMBER OF THEIR CONTROLLED GROUP, TO ANY TAX, FINE, LIEN, PENALTY OR OTHER
LIABILITY IMPOSED BY ERISA, THE CODE OR OTHER APPLICABLE LAWS.  NO EMPLOYEE PLAN
PROVIDES RETIREE WELFARE BENEFITS AND NEITHER OF THE COMPANIES NOR ANY OF THE
COMPANY SUBSIDIARIES HAS ANY OBLIGATION TO PROVIDE ANY RETIREE WELFARE BENEFITS
OTHER THAN AS REQUIRED BY SECTION 4980B OF THE CODE.  NEITHER THE SELLER, ANY OF
ITS AFFILIATES, THE COMPANIES, THE COMPANY SUBSIDIARIES NOR ANY MEMBER OF THEIR
RESPECTIVE CONTROLLED GROUPS HAS

 

30

--------------------------------------------------------------------------------



 


ENGAGED IN, OR IS A SUCCESSOR OR PARENT CORPORATION TO AN ENTITY THAT HAS
ENGAGED IN, A TRANSACTION DESCRIBED IN SECTIONS 4069 OR 4204 OF ERISA.  NO
“REPORTABLE EVENT” (AS SUCH TERM IS DEFINED IN SECTION 4043 OF ERISA) THAT HAS
NOT BEEN WAIVED OR COULD REASONABLY BE EXPECTED TO RESULT IN MATERIAL LIABILITY,
NO NON-EXEMPT “PROHIBITED TRANSACTION” (AS SUCH TERM IS DEFINED IN SECTION 406
OF ERISA AND SECTION 4975 OF THE CODE), “ACCUMULATED FUNDING DEFICIENCY” (AS
SUCH TERM IS DEFINED IN SECTION 302 OF ERISA AND SECTION 412 OF THE CODE
(WHETHER OR NOT WAIVED)) OR FAILURE TO SATISFY THE MINIMUM FUNDING STANDARD
(WITHIN THE MEANING OF SECTION 412 OF THE CODE OR SECTION 302 OF ERISA) HAS
OCCURRED WITH RESPECT TO ANY EMPLOYEE PLAN.  NO EMPLOYEE PLAN HAS BEEN, OR IS
EXPECTED TO BE, IN “AT RISK” STATUS (AS DEFINED IN SECTION 303(I)(4) OR
SECTION 430(I)(4) OF THE CODE).


 


(I)  WITH RESPECT TO ANY EMPLOYEE PLAN WHICH IS A COMPANY SPONSORED PLAN, (I) NO
ACTIONS, SUITS OR CLAIMS (OTHER THAN ROUTINE CLAIMS FOR BENEFITS IN THE ORDINARY
COURSE) ARE PENDING OR THREATENED, (II) NO FACTS OR CIRCUMSTANCES EXIST THAT
COULD GIVE RISE TO ANY SUCH ACTIONS, SUITS OR CLAIMS, (III) NO WRITTEN OR ORAL
COMMUNICATION HAS BEEN RECEIVED FROM THE PENSION BENEFIT GUARANTY CORPORATION
(THE “PBGC”) IN RESPECT OF ANY EMPLOYEE PLAN SUBJECT TO TITLE IV OF ERISA
CONCERNING THE FUNDED STATUS OF ANY SUCH PLAN OR ANY TRANSFER OF ASSETS AND
LIABILITIES FROM ANY SUCH PLAN IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREIN AND (IV) NO ADMINISTRATIVE INVESTIGATION, AUDIT OR OTHER ADMINISTRATIVE
PROCEEDING BY THE DEPARTMENT OF LABOR, THE PBGC, THE IRS OR OTHER GOVERNMENTAL
AUTHORITIES ARE PENDING, THREATENED OR IN PROGRESS (INCLUDING ANY ROUTINE
REQUESTS FOR INFORMATION FROM THE PBGC).


 


(J)  EXCEPT AS SET FORTH IN SECTION 3.17(J) OF THE DISCLOSURE SCHEDULE, NO
EMPLOYEE PLAN EXISTS THAT COULD RESULT IN THE PAYMENT TO ANY COMPANY EMPLOYEE OF
ANY MONEY OR OTHER PROPERTY (INCLUDING SEVERANCE BENEFITS) OR ACCELERATE OR
PROVIDE ANY OTHER RIGHTS OR BENEFITS TO ANY COMPANY EMPLOYEE AS A RESULT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING ANY “STAY” BONUSES
PAYABLE IN CONNECTION THEREWITH).  THERE IS NO CONTRACT, PLAN OR ARRANGEMENT
(WRITTEN OR OTHERWISE) COVERING ANY COMPANY EMPLOYEE THAT, INDIVIDUALLY OR
COLLECTIVELY, COULD GIVE RISE TO THE PAYMENT OF ANY AMOUNT THAT WOULD NOT BE
DEDUCTIBLE PURSUANT TO THE TERMS OF SECTION 280G OF THE CODE.


 


(K)  EACH INDIVIDUAL WHO RENDERS SERVICES TO EITHER OF THE COMPANIES OR ANY OF
THE COMPANY SUBSIDIARIES WHO IS CLASSIFIED AS HAVING THE STATUS OF AN
INDEPENDENT CONTRACTOR OR OTHER NON-EMPLOYEE STATUS FOR ANY PURPOSE (INCLUDING
FOR PURPOSES OF TAXATION AND TAX REPORTING AND UNDER EMPLOYEE PLANS) IS PROPERLY
SO CHARACTERIZED.


 


(L)  ALL CONTRIBUTIONS, PREMIUMS AND OTHER AMOUNTS REQUIRED TO BE PAID UNDER THE
EMPLOYEE PLANS WHICH ARE COMPANY SPONSORED PLANS OR BY APPLICABLE LAW HAVE BEEN
PAID ON A TIMELY BASIS IN ACCORDANCE WITH SUCH APPLICABLE LAW AND THE TERMS OF
SUCH EMPLOYEE PLANS.  EXCEPT AS FULLY ACCRUED OR RESERVED AGAINST ON THE
FINANCIAL STATEMENTS OR REQUIRED TO BE ACCRUED OR RESERVED THEREAFTER IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE IN AN AMOUNT THAT
COULD NOT REASONABLY BE EXPECTED TO BE MATERIAL TO THE COMPANIES AND THE COMPANY
SUBSIDIARIES TAKEN AS A WHOLE, THERE ARE NO UNFUNDED LIABILITIES WITH RESPECT TO
ANY COMPANY SPONSORED PLAN.

 

31

--------------------------------------------------------------------------------


 


(M)  SECTION 3.17(M) OF THE DISCLOSURE SCHEDULE CONTAINS A TRUE AND COMPLETE
LIST (I) OF ALL CURRENT DIRECTORS AND OFFICERS OF EACH OF THE COMPANIES AND THE
COMPANY SUBSIDIARIES AND (II) OF ALL CURRENT EMPLOYEES ENGAGED SOLELY IN THE
BUSINESS, WHETHER OR NOT EMPLOYED BY EITHER OF THE COMPANIES (THE “BUSINESS
EMPLOYEES”), OTHER THAN THE FULL TIME REPS AND, FOR EACH SUCH BUSINESS EMPLOYEE,
SUCH BUSINESS EMPLOYEE’S TITLE, DATE OF HIRE, EMPLOYER, CURRENT BASE SALARY OR
HOURLY RATE OF PAY, BONUS TO BE PAID FOR THE MOST RECENT COMPLETED FISCAL YEAR
AND MOST RECENT RAISE AND FISCAL YEAR 2009 BASE SALARY.  THE COMPANIES MAINTAIN
IN THEIR BOOKS AND RECORDS, FOR ALL CURRENT BUSINESS EMPLOYEES OTHER THAN
FULL-TIME REPS WHICH ARE SUBJECT TO SECTION 3.17(N), SUCH BUSINESS EMPLOYEES’
NAME, ADDRESS, WORK LOCATION AND BONUS TARGET FOR THE CURRENT FISCAL YEAR.  AS
OF THE CLOSING DATE, THE AFFECTED EMPLOYEES WILL (A) BE EMPLOYED BY THE
COMPANIES OR THE COMPANY SUBSIDIARIES, AND (B) BE THE ONLY INDIVIDUALS EMPLOYED
BY THE COMPANIES AND THE COMPANY SUBSIDIARIES.  THE BUSINESS EMPLOYEES
CONSTITUTE ALL OF THE EMPLOYEES REASONABLY NECESSARY TO CONDUCT THE BUSINESS IN
SUBSTANTIALLY THE SAME MANNER AS CONDUCTED BY THE SELLER ON THE DATE HEREOF.


 


(N)  (I) EXCEPT AS SET FORTH ON SECTION 3.17(N)(I)(A) OF THE DISCLOSURE
SCHEDULE, ALL OF THE SALES REPRESENTATIVES OF THE BUSINESS ARE FULL TIME
EMPLOYEES OF THE COMPANIES (“FULL TIME REPS”).  SECTION 3.17(N)(I)(B) OF THE
DISCLOSURE SCHEDULE CONTAINS A TRUE AND COMPLETE LIST OF ALL OF THE FULL TIME
REPS, AND EACH SUCH FULL TIME REP’S TITLE, DATE OF HIRE, STATE OR PROVINCE WHERE
HE OR SHE RESIDES, CURRENT BASE SALARY OR HOURLY RATE OF PAY, BONUS ACTUALLY
PAID FOR THE MOST RECENT COMPLETED FISCAL YEAR, COMMISSION INCOME FOR THE MOST
RECENTLY COMPLETED FISCAL YEAR AND NET ACCOUNT BILLINGS FOR THE EACH OF THE
FISCAL YEARS ENDED JUNE 30, 2007 AND JUNE 30, 2008.  FOR PURPOSES OF THIS
SECTION 3.17(N), “NET ACCOUNT BILLINGS” AS DEFINED FOR THE U.S. BUSINESS MEANS,
WITH RESPECT TO ANY PERSON, FOR ANY PERIOD, ACTUAL NET COMMISSIONABLE SALES
(ACTUAL INVOICED SALES CURRENTLY OUTSTANDING LESS THAN 180 DAYS AND ACTUAL SALES
INVOICED AND PAID WITHIN 180 DAYS FROM INVOICE) FROM ALL SALES OF PRODUCTS OF
THE COMPANIES AND THE COMPANY SUBSIDIARIES GENERATED BY SUCH PERSON DURING SUCH
PERIOD.  THE COMPANIES AND THE COMPANY SUBSIDIARIES MAINTAIN IN THEIR BOOKS AND
RECORDS, FOR EACH FULL TIME REP, SUCH FULL TIME REP’S NAME, ADDRESS, PHONE
NUMBER, WORK LOCATION, TERRITORY COVERED, BENEFITS IN KIND, MOST RECENT RAISE
AND TYPE OF CONTRACT SUCH FULL TIME REP IS SUBJECT TO (IF ANY) (I.E.,
FIXED-TERM, INDEFINITE TERM, PART-TIME, FULL TIME).  FOR PURPOSES OF THIS
SECTION 3.17(N), “NET ACCOUNT BILLINGS” AS DEFINED FOR THE QSP CANADA BUSINESS
MEANS, WITH RESPECT TO ANY PERSON, FOR ANY PERIOD, ACTUAL INVOICED SALES FROM
ALL SALES OF PRODUCTS GENERATED BY SUCH PERSON DURING SUCH PERIOD.


 

(II) EXCEPT AS SET FORTH IN SECTION 3.17(N)(II) OF THE DISCLOSURE SCHEDULE, EACH
FULL TIME REP IS PARTY TO THE STANDARD SALES REPRESENTATIVE AGREEMENT (WHICH
INCLUDES NON-COMPETITION OBLIGATIONS UPON THE FULL TIME REP PARTY THERETO), A
TRUE AND CORRECT COPY OF WHICH HAS BEEN PROVIDED TO THE PURCHASERS.

 

(III) EXCEPT AS OTHERWISE DISCLOSED IN SECTION 3.17(N)(III) OF THE DISCLOSURE
SCHEDULE, NO FULL TIME REP HAS GIVEN WRITTEN OR, TO THE KNOWLEDGE OF THE SELLER,
ORAL NOTICE OF ITS INTENT TO CHANGE STATUS FROM FULL-TIME TO PART-TIME OR
TERMINATE ITS

 

32

--------------------------------------------------------------------------------


 

RELATIONSHIP WITH THE COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES AND
SECTION 3.17(N)(III) OF THE DISCLOSURE SCHEDULE SETS FORTH THE EFFECTIVE DATE OF
ANY SUCH TERMINATION OR REDUCTION.

 


(O)  ALL CURRENT ASSESSMENTS UNDER APPLICABLE LAWS REGARDING WORKERS’
COMPENSATION IN RELATION TO THE COMPANIES AND THE COMPANY SUBSIDIARIES HAVE BEEN
PAID OR ACCRUED AND THE COMPANIES AND THE COMPANY SUBSIDIARIES HAVE NOT BEEN OR
ARE NOT SUBJECT TO ANY ADDITIONAL OR PENALTY ASSESSMENT UNDER SUCH LAWS WHICH
HAS NOT BEEN PAID.


 


(P)  EXCEPT AS DISCLOSED IN SECTION 3.17(P) OF THE DISCLOSURE SCHEDULE, THE
COMPANIES AND THE COMPANY SUBSIDIARIES HAVE NO FORMAL PLAN AND HAVE MADE NO
PROMISE OR COMMITMENT, WHETHER LEGALLY BINDING OR NOT, TO CREATE ANY ADDITIONAL
EMPLOYEE PLAN OR TO IMPROVE OR CHANGE THE BENEFITS IN ANY MATERIAL RESPECTS
PROVIDED UNDER ANY SUCH EMPLOYEE PLAN.


 


(Q)  ALL EMPLOYEE DATA NECESSARY TO ADMINISTER EACH COMPANY SPONSORED PLAN IS IN
THE POSSESSION OF THE COMPANIES OR THE COMPANY SUBSIDIARIES AND IS IN A FORM
WHICH IS SUFFICIENT FOR THE PROPER ADMINISTRATION OF THE COMPANY SPONSORED PLAN
IN ACCORDANCE WITH ITS TERMS AND ALL LAWS AND SUCH DATA IS COMPLETE AND CORRECT.


 


(R)  ALL EMPLOYEE PLANS HAVE BEEN OPERATED AND MAINTAINED IN GOOD FAITH
COMPLIANCE WITH SECTION 409A OF THE CODE AND THE GUIDANCE PROMULGATED THEREUNDER
SINCE JANUARY 1, 2005.


 


SECTION 3.18.  LABOR MATTERS.  NEITHER OF THE COMPANIES NOR ANY OF THE COMPANY
SUBSIDIARIES IS A PARTY TO ANY EFFECTIVE COLLECTIVE BARGAINING OR OTHER LABOR
CONTRACT OR CONVENTION, SUBJECT TO ANY LEGAL DUTY TO BARGAIN WITH ANY LABOR
ORGANIZATION ON BEHALF OF EMPLOYEES OR OPERATING UNDER AN EXPIRED COLLECTIVE
BARGAINING OR OTHER LABOR CONTRACT OR CONVENTION.  EXCEPT AS SET FORTH ON
SECTION 3.18 OF THE DISCLOSURE SCHEDULE, THE COMPANIES AND THE COMPANY
SUBSIDIARIES ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
LAWS, CONTRACTS AND POLICIES RELATING TO EMPLOYMENT, EMPLOYMENT PRACTICES,
WAGES, HOURS AND TERMS AND CONDITIONS OF EMPLOYMENT, INCLUDING HUMAN RIGHTS, PAY
EQUITY, EMPLOYMENT STANDARDS, IMMIGRATION, LABOR RELATIONS, OCCUPATIONAL HEALTH
AND SAFETY, WORKERS’ COMPENSATION AND THE OBLIGATIONS OF THE WORKER ADJUSTMENT
AND RETRAINING NOTIFICATION ACT OF 1988, AS AMENDED (“WARN”), AND ALL OTHER
NOTIFICATION OBLIGATIONS ARISING UNDER ANY APPLICABLE LAW OR OTHERWISE.  THERE
ARE CURRENTLY NO (A) UNFAIR LABOR PRACTICE COMPLAINTS OR OTHER LABOR
CONTROVERSIES PENDING, OR, TO THE KNOWLEDGE OF THE SELLER, THREATENED, AGAINST
EITHER OF THE COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL LIABILITY, (B) CURRENT OR, TO THE
KNOWLEDGE OF THE SELLER, THREATENED ACTIVITIES OR PROCEEDINGS TO ORGANIZE ANY
UNORGANIZED EMPLOYEES OF EITHER OF THE COMPANIES OR ANY OF THE COMPANY
SUBSIDIARIES FOR THE PURPOSE OF AUTHORIZING REPRESENTATION OF SUCH EMPLOYEES BY
ANY LABOR ORGANIZATION OR ANY SUCH SIMILAR GROUP, NOR HAVE THERE BEEN ANY WITHIN
THE PAST THREE YEARS, OR (C) STRIKES, SLOWDOWNS, WORK STOPPAGES, LOCKOUTS, OR
THREATS

 

33

--------------------------------------------------------------------------------



 


THEREOF, BY OR WITH RESPECT TO EITHER OF THE COMPANIES OR ANY OF THE COMPANY
SUBSIDIARIES.  NONE OF THE COMPANIES NOR ANY OF THE COMPANY SUBSIDIARIES IS
DELINQUENT IN PAYMENTS TO ANY OF ITS EMPLOYEES OR CONSULTANTS FOR ANY WAGES,
SALARIES, COMMISSIONS, BONUSES, BENEFITS OR OTHER COMPENSATION FOR ANY SERVICES
OR OTHERWISE ARISING UNDER ANY POLICY, PRACTICE, CONTRACT, PLAN, PROGRAM OR
LAW.  THERE IS NO PENDING OR, TO THE KNOWLEDGE OF THE SELLER, THREATENED ACTION,
UNFAIR LABOR PRACTICE CHARGE OR OTHER CHARGE OR INQUIRY AGAINST EITHER OF THE
COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES BROUGHT BY OR ON BEHALF OF ANY
EMPLOYEE, PROSPECTIVE EMPLOYEE, FORMER EMPLOYEE, RETIREE, LABOR ORGANIZATION OR
OTHER REPRESENTATIVE OF SUCH COMPANY OR COMPANY SUBSIDIARY’S EMPLOYEE, OR OTHER
INDIVIDUAL OR ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO EMPLOYMENT OR
EMPLOYMENT PRACTICES BROUGHT BY OR BEFORE ANY GOVERNMENTAL AUTHORITY.


 


SECTION 3.19.  TAXES.  EXCEPT AS SET FORTH IN SECTION 3.19 OF THE DISCLOSURE
SCHEDULE:


 


(A)  ALL INCOME, FRANCHISE AND OTHER MATERIAL TAX RETURNS REQUIRED TO BE FILED
BY OR WITH RESPECT TO THE COMPANIES AND THE COMPANY SUBSIDIARIES HAVE BEEN
TIMELY FILED, AND ALL SUCH TAX RETURNS ARE COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS.  THE COMPANIES AND THE COMPANY SUBSIDIARIES HAVE TIMELY PAID IN FULL
ALL INCOME, FRANCHISE AND OTHER MATERIAL TAXES DUE AND PAYABLE, INCLUDING ALL
INSTALLMENTS ON ACCOUNT OF TAXES FOR THE CURRENT YEAR THAT ARE DUE AND PAYABLE,
WHETHER OR NOT SHOWN ON SUCH TAX RETURNS, OR HAVE MADE ADEQUATE PROVISION FOR
ALL TAXES ON THE LATEST BALANCE SHEET INCLUDED IN THE FINANCIAL STATEMENTS.  NO
WAIVERS OF STATUTES OF LIMITATIONS WITH RESPECT TO INCOME, FRANCHISE AND OTHER
MATERIAL TAX RETURNS HAVE BEEN GIVEN BY OR WITH RESPECT TO ANY OF THE COMPANIES
OR COMPANY SUBSIDIARIES.


 


(B)  THERE ARE NO TAX LIENS UPON ANY OF THE ASSETS OR PROPERTIES OF THE
COMPANIES OR THE COMPANY SUBSIDIARIES, OTHER THAN WITH RESPECT TO TAXES NOT YET
DUE AND PAYABLE.


 


(C)  NO EXAMINATION OR AUDIT OF ANY TAX RETURN RELATING TO ANY INCOME, FRANCHISE
OR OTHER MATERIAL TAXES OF THE COMPANIES OR THE COMPANY SUBSIDIARIES OR WITH
RESPECT TO ANY INCOME, FRANCHISE OR OTHER MATERIAL TAXES DUE FROM OR WITH
RESPECT TO THE COMPANIES OR THE COMPANY SUBSIDIARIES BY ANY GOVERNMENTAL
AUTHORITY IS CURRENTLY IN PROGRESS OR, TO THE KNOWLEDGE OF THE SELLER,
THREATENED OR CONTEMPLATED.  NO ASSESSMENT OF A MATERIAL AMOUNT OF TAX HAS BEEN
PROPOSED IN WRITING AGAINST THE COMPANIES OR THE COMPANY SUBSIDIARIES OR ANY OF
THEIR RESPECTIVE ASSETS OR PROPERTIES.  THERE ARE NO OUTSTANDING AGREEMENTS,
WAIVERS OR ARRANGEMENTS EXTENDING THE STATUTORY PERIOD OF LIMITATION APPLICABLE
TO ANY CLAIM FOR, OR THE PERIOD FOR THE COLLECTION OR ASSESSMENT OF, TAXES DUE
FROM OR WITH RESPECT TO THE COMPANIES OR THE COMPANY SUBSIDIARIES FOR ANY
TAXABLE PERIOD.


 


(D)  NO POWER OF ATTORNEY GRANTED BY OR WITH RESPECT TO THE COMPANIES OR THE
COMPANY SUBSIDIARIES RELATING TO MATERIAL TAXES IS CURRENTLY IN FORCE.  NO
CLOSING AGREEMENT PURSUANT TO SECTION 7121 OF THE CODE (OR ANY SIMILAR PROVISION
OF ANY STATE, PROVINCIAL, LOCAL OR FOREIGN LAW) HAS BEEN ENTERED INTO BY OR WITH
RESPECT TO THE

 

34

--------------------------------------------------------------------------------



 


COMPANIES OR THE COMPANY SUBSIDIARIES WITH RESPECT TO MATERIAL TAXES.  THE
SELLER HAS DELIVERED OR MADE AVAILABLE TO THE PURCHASERS FOR INSPECTION
(I) COMPLETE AND CORRECT COPIES OF ALL INCOME TAX RETURNS FOR THE FISCAL YEARS
ENDED JUNE 30, 2002 THROUGH JUNE 30, 2007 AND (II) COMPLETE AND CORRECT COPIES
OF ALL PRIVATE LETTER RULINGS, REVENUE AGENT REPORTS, CLOSING AGREEMENTS,
SETTLEMENT AGREEMENTS, DEFICIENCY NOTICES AND ANY SIMILAR DOCUMENTS SUBMITTED
BY, RECEIVED BY OR AGREED TO BY OR ON BEHALF OF THE COMPANIES OR THE COMPANY
SUBSIDIARIES AND RELATING TO MATERIAL TAXES FOR SUCH TAXABLE PERIODS IN EACH
CASE, TO THE EXTENT PRINCIPALLY RELATED TO EITHER COMPANY OR ANY COMPANY
SUBSIDIARY.


 


(E)  NEITHER OF THE COMPANIES NOR ANY OF THE COMPANY SUBSIDIARIES (I) IS OR HAS
EVER BEEN A MEMBER OF AN AFFILIATED GROUP OF CORPORATIONS FILING A CONSOLIDATED
FEDERAL INCOME TAX RETURN (OTHER THAN THE GROUP TO WHICH THEY ARE CURRENTLY
MEMBERS AND THE COMMON PARENT OF WHICH IS THE SELLER), OR (II) HAS ANY LIABILITY
FOR THE TAXES OF ANY PERSON (OTHER THAN THE GROUP TO WHICH THEY ARE CURRENTLY
MEMBERS AND THE COMMON PARENT OF WHICH IS THE SELLER) UNDER TREASURY REGULATIONS
SECTION 1.1502-6 (OR ANY SIMILAR PROVISION OF ANY STATE, LOCAL, OR FOREIGN LAW),
AS A TRANSFEREE OR SUCCESSOR, BY CONTRACT, OR OTHERWISE.


 


(F)  THE COMPANIES AND THE COMPANY SUBSIDIARIES HAVE DULY AND TIMELY WITHHELD
FROM EMPLOYEE SALARIES, WAGES AND OTHER COMPENSATION AND PAID OVER TO THE
APPROPRIATE TAXING AUTHORITIES ALL AMOUNTS REQUIRED TO BE SO WITHHELD AND PAID
OVER FOR ALL PERIODS UNDER ALL APPLICABLE LAWS AND REGULATIONS.


 


(G)  THE COMPANIES AND THE COMPANY SUBSIDIARIES HAVE COLLECTED ALL MATERIAL
AMOUNTS OF SALES AND USE TAXES REQUIRED TO BE COLLECTED, AND HAVE REMITTED, OR
WILL REMIT ON A TIMELY BASIS, SUCH AMOUNTS TO THE APPROPRIATE GOVERNMENTAL
AUTHORITIES, OR HAVE BEEN FURNISHED PROPERLY COMPLETED EXEMPTION CERTIFICATES
AND HAVE MAINTAINED ALL SUCH RECORDS AND SUPPORTING DOCUMENTS IN THE MANNER
REQUIRED BY ALL APPLICABLE SALES AND USE TAX STATUTES AND REGULATIONS IN ALL
MATERIAL RESPECTS.


 


(H)  NEITHER OF THE COMPANIES NOR ANY OF THE COMPANY SUBSIDIARIES IS A PARTY TO,
OR BOUND BY, OR HAS ANY OBLIGATION UNDER, ANY TAX ALLOCATION, TAX INDEMNITY OR
TAX SHARING CONTRACT OR SIMILAR CONTRACT OR ARRANGEMENT OR ANY AGREEMENT THAT
OBLIGATES IT TO MAKE ANY PAYMENT COMPUTED BY REFERENCE TO THE INCOME, FRANCHISE
OR OTHER MATERIAL TAXES, TAXABLE INCOME OR TAXABLE LOSSES OF ANY OTHER PERSON.


 


(I)  NEITHER OF THE COMPANIES NOR ANY OF THE COMPANY SUBSIDIARIES WILL BE
REQUIRED TO INCLUDE ANY MATERIAL ITEM OF INCOME IN, OR EXCLUDE ANY MATERIAL ITEM
OF DEDUCTION FROM, TAXABLE INCOME FOR ANY TAXABLE PERIOD (OR PORTION THEREOF)
ENDING AFTER THE CLOSING DATE AS A RESULT OF ANY (I) CHANGE IN METHOD OF
ACCOUNTING FOR A TAXABLE PERIOD ENDING ON OR PRIOR TO THE CLOSING DATE,
(II) “CLOSING AGREEMENT” AS DESCRIBED IN SECTION 7121 OF THE CODE (OR ANY
CORRESPONDING OR SIMILAR PROVISION OF STATE OR LOCAL INCOME TAX LAW) EXECUTED ON
OR PRIOR TO THE CLOSING DATE, (III) INTERCOMPANY TRANSACTIONS OR ANY EXCESS LOSS
ACCOUNT DESCRIBED IN TREASURY REGULATIONS UNDER SECTION 1502 OF THE CODE (OR ANY
CORRESPONDING OR SIMILAR PROVISION OF FOREIGN, STATE OR LOCAL INCOME TAX LAW),
(IV) INSTALLMENT SALE OR OPEN

 

35

--------------------------------------------------------------------------------



 


TRANSACTION DISPOSITION MADE ON OR PRIOR TO THE CLOSING DATE, OR (V) PREPAID
AMOUNT RECEIVED ON OR PRIOR TO THE CLOSING DATE.


 


(J)  NEITHER OF THE COMPANIES NOR ANY OF THE COMPANY SUBSIDIARIES HAS BEEN
EITHER A “DISTRIBUTING CORPORATION” OR A “CONTROLLED CORPORATION” IN A
DISTRIBUTION WHICH THE PARTIES TO SUCH DISTRIBUTION TREATED THE DISTRIBUTION AS
ONE TO WHICH SECTION 355 OF THE CODE IS APPLICABLE.


 


(K)  NEITHER OF THE COMPANIES NOR ANY OF THE COMPANY SUBSIDIARIES HAS BEEN A
UNITED STATES REAL PROPERTY HOLDING CORPORATION WITHIN THE MEANING OF
SECTION 897(C)(2) OF THE CODE DURING THE APPLICABLE PERIOD SPECIFIED IN
SECTION 897(C)(L)(A)(II) OF THE CODE.


 


(L)  NONE OF THE CANADIAN QSP COMPANIES IS A PASSIVE FOREIGN INVESTMENT COMPANY
AS DEFINED UNDER SECTIONS 1291 AND 1298 OF THE CODE AND NONE OF THE CANADIAN QSP
COMPANIES HAS RECOGNIZED A MATERIAL AMOUNT OF SUBPART F INCOME AS DEFINED IN
SECTION 952 OF THE CODE DURING THE PORTION OF THE STRADDLE PERIOD ENDING ON THE
CLOSING DATE.


 


(M)  NEITHER OF THE COMPANIES NOR ANY OF THE COMPANY SUBSIDIARIES HAS ENGAGED IN
ANY REPORTABLE TRANSACTION AS DEFINED IN TREASURY REGULATION
SECTION 1.6011-4(B).


 


(N)  NEITHER OF THE COMPANIES NOR ANY OF THE COMPANY SUBSIDIARIES HAS ELECTED
THE METHOD OF ACCOUNTING DESCRIBED IN SECTION 455 OF THE CODE (OR ANY SIMILAR
PROVISION OF STATE, LOCAL OR FOREIGN LAW).


 


(O)  EXCEPT PURSUANT TO THIS AGREEMENT, FOR PURPOSES OF THE INCOME TAX ACT
(CANADA) OR ANY OTHER APPLICABLE TAX STATUTE, NO PERSON OR GROUP OF PERSONS HAS
OR HAD THE RIGHT TO ACQUIRE CONTROL OF QSP CANADA OR THE CANADIAN QSP COMPANIES.


 


(P)  NONE OF SECTIONS 78, 80, 80.01, 80.02, 80.03 OR 80.04 OF THE INCOME TAX ACT
(CANADA), OR ANY EQUIVALENT PROVISION OF THE TAX LEGISLATION OF ANY CANADIAN
PROVINCE OR ANY GOVERNMENTAL AUTHORITY, HAVE APPLIED, NOR WILL THEY APPLY, TO
QSP CANADA OR THE CANADIAN QSP COMPANIES AT ANY TIME UP TO AND INCLUDING THE
CLOSING DATE.


 


(Q)  NONE OF QSP CANADA OR THE CANADIAN QSP COMPANIES HAVE ACQUIRED PROPERTY
FROM A NON-ARM’S LENGTH PERSON, WITHIN THE MEANING OF THE INCOME TAX ACT
(CANADA), FOR CONSIDERATION, THE VALUE OF WHICH IS LESS THAN THE FAIR MARKET
VALUE OF THE PROPERTY ACQUIRED IN CIRCUMSTANCES WHICH COULD SUBJECT IT TO A
LIABILITY UNDER SECTION 160 OF THE INCOME TAX ACT (CANADA).


 


(R)  FOR ALL TRANSACTIONS BETWEEN QSP CANADA OR THE CANADIAN QSP COMPANIES AND
ANY PERSON NOT RESIDENT IN CANADA WITH WHOM QSP CANADA OR THE CANADIAN QSP
COMPANIES WAS NOT DEALING AT ARM’S LENGTH DURING A TAXATION YEAR COMMENCING
AFTER 1998 AND ENDING ON OR BEFORE THE CLOSING DATE, QSP CANADA AND THE CANADIAN
QSP

 

36

--------------------------------------------------------------------------------



 


COMPANIES HAVE MADE OR OBTAINED RECORDS OR DOCUMENTS THAT MEET THE REQUIREMENTS
OF PARAGRAPHS 247(3) AND (4) OF THE INCOME TAX ACT (CANADA).


 


(S)  QSP CANADA AND THE CANADIAN QSP COMPANIES ARE DULY REGISTERED UNDER
SUBDIVISION (D) OF DIVISION V OF PART IX OF THE EXCISE TAX ACT (CANADA) WITH
RESPECT TO THE GOODS AND SERVICES TAX AND HARMONIZED SALES TAX AND UNDER
DIVISION I OF CHAPTER VIII OF TITLE I OF THE QUEBEC SALES TAX ACT WITH RESPECT
TO THE QUEBEC SALES TAX AND THE REGISTRATION NUMBERS OF EACH OF THEM ARE SET
FORTH ON SECTION 3.19(S) OF THE DISCLOSURE SCHEDULE.


 


(T)  THE ONLY RESERVES UNDER THE INCOME TAX ACT (CANADA) OR ANY EQUIVALENT
PROVINCIAL OR TERRITORIAL STATUTE TO BE CLAIMED BY QSP CANADA AND THE CANADIAN
QSP COMPANIES FOR THE TAXATION YEAR ENDED IMMEDIATELY PRIOR TO THE ACQUISITION
OF CONTROL BY THE CA PURCHASER ARE DISCLOSED IN SECTION 3.19(T) OF THE
DISCLOSURE SCHEDULE.


 


(U)  THE SHARES OF QSP ARE NOT “TAXABLE CANADIAN PROPERTY” FOR PURPOSES OF THE
INCOME TAX ACT (CANADA) OR  “TAXABLE QUEBEC PROPERTY” FOR PURPOSES OF TITLE III
OF THE TAXATION ACT (QUEBEC).


 


(V)  THE READER’S DIGEST ASSOCIATION (CANADA) ULC IS NOT A NON-RESIDENT OF
CANADA FOR PURPOSES OF THE INCOME TAX ACT (CANADA).


 


(W)  A SECTION 338(H)(10) ELECTION MAY BE MADE IN RELATION TO QSP AND EACH OF
THE COMPANY SUBSIDIARIES DIRECTLY OR INDIRECTLY OWNED BY QSP (PROVIDED THAT THE
US PURCHASER WOULD OTHERWISE BE ABLE TO MAKE A SECTION 338(H)(10) ELECTION IN
RELATION TO THE SAME).


 


SECTION 3.20.  MATERIAL CONTRACTS.  (A)  SECTION 3.20(A) OF THE DISCLOSURE
SCHEDULE LISTS EACH OF THE FOLLOWING CONTRACTS TO WHICH (X) EITHER OF THE
COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES IS A PARTY OR BY WHICH ANY OF THEIR
RESPECTIVE PROPERTIES OR RIGHTS ARE BOUND OR (Y) THE SELLER OR ANY OF ITS
AFFILIATES (OTHER THAN THE COMPANIES OR THE COMPANY SUBSIDIARIES) IS BOUND ON
BEHALF OF OR FOR THE BENEFIT OF THE COMPANIES OR THE COMPANY SUBSIDIARIES OR
OTHERWISE MATERIAL TO THE BUSINESS (OTHER THAN CONTRACTS OF GENERAL
APPLICABILITY TO AFFILIATES OF THE SELLER), IN EACH CASE AS OF THE DATE HEREOF
(OTHER THAN IN THE CASE OF PURCHASE ORDERS, WHICH SHALL BE AS OF JULY 31, 2008)
(SUCH CONTRACTS BEING “MATERIAL CONTRACTS”):


 

(I) ALL CONTRACTS (OTHER THAN CONTRACTS WITH PUBLISHERS) INVOLVING PAYMENTS IN
FISCAL YEAR 2008, OR WHICH, TO THE KNOWLEDGE OF THE SELLER, ARE REASONABLY
LIKELY TO INVOLVE PAYMENTS IN FISCAL YEAR 2009, OF $150,000 OR MORE, OR $375,000
OR MORE IN THE AGGREGATE OVER THE REMAINING TERM OF THE CONTRACT AND, IN EACH
CASE, WHICH ARE NOT OTHERWISE REQUIRED TO BE DISCLOSED PURSUANT TO THIS
SECTION 3.20;

 

(II) ALL CONTRACTS (OTHER THAN CONTRACTS WITH PUBLISHERS) WHICH WOULD BE
REASONABLY LIKELY TO RESULT IN THE COMPANIES OR THE COMPANY SUBSIDIARIES (OR THE
SELLER OR ITS AFFILIATES (SOLELY WITH RESPECT TO THEIR CONDUCT OF THE OPERATIONS
OF THE BUSINESS)) RECEIVING CONSIDERATION IN FISCAL YEAR 2008, OR TO THE
KNOWLEDGE OF THE SELLER, ARE REASONABLY LIKELY TO RESULT IN THE COMPANIES OR THE
COMPANY SUBSIDIARIES (OR THE SELLER OR ITS AFFILIATES (SOLELY WITH RESPECT TO
THEIR CONDUCT OF

 

37

--------------------------------------------------------------------------------


 

THE OPERATIONS OF THE BUSINESS)) RECEIVING CONSIDERATION IN FISCAL YEAR 2009, OF
$150,000 OR MORE;

 

(III) ALL CONTRACTS RELATING TO INDEBTEDNESS, OTHER THAN INDEBTEDNESS THAT SHALL
BE CANCELLED, DISCHARGED OR RELEASED IN FULL PRIOR TO THE CLOSING;

 

(IV) ALL CONTRACTS BETWEEN EITHER OF THE COMPANIES OR ANY OF THE COMPANY
SUBSIDIARIES, ON THE ONE HAND, AND THE SELLER OR ANY AFFILIATE OF THE SELLER
(OTHER THAN A COMPANY OR A COMPANY SUBSIDIARY), ON THE OTHER HAND, OTHER THAN
THOSE THAT SHALL BE CANCELLED OR TERMINATED AT OR PRIOR TO CLOSING OR THOSE THAT
ARE EXPRESSLY CONTEMPLATED TO BE ENTERED INTO IN CONNECTION WITH THIS AGREEMENT;

 

(V) ALL CONTRACTS (OTHER THAN CONTRACTS WITH PUBLISHERS) RELATING TO
(I) TRADEMARKS, SERVICE MARKS, TRADE NAMES, CORPORATE NAMES, BRAND NAMES, LOGOS,
TRADE DRESS, DOMAIN NAMES AND OTHER SOURCE INDICATORS (AND GOODWILL RELATED
THERETO) USED OR LICENSED TO OR BY THE COMPANIES OR THE COMPANY SUBSIDIARIES
(EXCLUDING LICENSES BY THE SELLER OF INTELLECTUAL PROPERTY, OTHER THAN
INTELLECTUAL PROPERTY OWNED BY OR REGISTERED IN THE NAME OF ANY COMPANY OR
COMPANY SUBSIDIARY, TO THIRD PARTIES OTHER THAN IN CONNECTION WITH THE BUSINESS
AND IMMATERIAL LICENSES ANCILLARY TO THE SUBJECT MATTER OF THE CONTRACT),
(II) SOFTWARE USED OR LICENSED TO OR BY THE COMPANIES OR THE COMPANY
SUBSIDIARIES IN THE CONDUCT OF THE BUSINESS AND INVOLVING ANNUAL CONSIDERATION
IN EXCESS OF $50,000 OR ANY NON-ANNUAL PAYMENTS IN EXCESS OF $150,000 AND
(III) OTHER INTELLECTUAL PROPERTY LICENSED OR USED IN THE CONDUCT OF THE
BUSINESS INVOLVING, IN THE CASE OF THIS CLAUSE (III), AGGREGATE ANNUAL
CONSIDERATION IN EXCESS OF $150,000 OR ANY NON-ANNUAL PAYMENTS IN EXCESS OF
$375,000;

 

(VI) ALL CONTRACTS FOR THE ACQUISITION OF THE CAPITAL STOCK OR BUSINESS OF ANY
PERSON, OR OF ASSETS OR PROPERTIES INVOLVING AGGREGATE CONSIDERATION IN EXCESS
OF $375,000, BY EITHER OF THE COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES,
UNDER WHICH ANY OF THE COMPANIES OR COMPANY SUBSIDIARIES HAS SIGNIFICANT
CONTINUING OBLIGATIONS OR RIGHTS (OTHER THAN CONFIDENTIALITY OR INDEMNIFICATION
OBLIGATIONS IN EFFECT FOR MORE THAN 36 MONTHS AS OF THE DATE HEREOF AND WITH NO
CLAIMS MADE THEREUNDER DURING SUCH PERIOD), OTHER THAN PURCHASES OF INVENTORY
AND OFFICE EQUIPMENT AND SUPPLIES IN THE ORDINARY COURSE OF BUSINESS;

 

(VII) ALL CONTRACTS FOR THE DISPOSITION OF ANY CAPITAL STOCK OR BUSINESS OF, OR
ASSETS OR PROPERTIES OF, EITHER OF THE COMPANIES OR ANY OF THE COMPANY
SUBSIDIARIES TO ANY PERSON INVOLVING AGGREGATE CONSIDERATION IN EXCESS OF
$375,000, UNDER WHICH ANY OF THE COMPANIES OR COMPANY SUBSIDIARIES HAS
SIGNIFICANT CONTINUING OBLIGATIONS OR RIGHTS (OTHER THAN CONFIDENTIALITY OR
INDEMNIFICATION OBLIGATIONS IN EXISTENCE FOR MORE THAN 36 MONTHS AS OF THE DATE
HEREOF AND WITH NO CLAIMS MADE THEREUNDER DURING SUCH PERIOD), OTHER THAN THE
DISPOSITION OF INVENTORY AND OBSOLETE OR EXCESS EQUIPMENT SOLD OR DISPOSED OF IN
THE ORDINARY COURSE OF BUSINESS;

 

38

--------------------------------------------------------------------------------


 

(VIII) ALL CONTRACTS NOT OTHERWISE COVERED IN THIS SECTION 3.20 PROVIDING FOR
INDEMNIFICATION OF ANY PERSON OTHER THAN INDEMNIFICATION IN THE ORDINARY COURSE
OF BUSINESS;

 

(IX) ANY PARTNERSHIP, JOINT VENTURE, LIMITED LIABILITY COMPANY, SHAREHOLDERS
AGREEMENT OR OTHER SIMILAR CONTRACT;

 

(X) ALL CONTRACTS CONTAINING TERMS WHICH IMPOSE (I) NON-COMPETITION OBLIGATIONS
UPON THE COMPANIES OR THE COMPANY SUBSIDIARIES, OR WITH RESPECT TO THE BUSINESS,
THE SELLER OR ITS AFFILIATES, OR (II) EXCLUSIVITY OBLIGATIONS OR LIMITATIONS IN
ANY GEOGRAPHIC AREA OR DURING ANY PERIOD OF TIME, BUT EXCLUDING (X) CONTRACTS
THAT WILL NOT BE APPLICABLE TO THE COMPANIES OR THE COMPANY SUBSIDIARIES AFTER
THE CLOSING AND (Y) CONTRACTS WITH SALES REPRESENTATIVES AND FULL TIME REPS
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;

 

(XI) ALL GUARANTEES OR OTHER SIMILAR UNDERTAKINGS WITH RESPECT TO CONTRACTUAL
PERFORMANCE (INCLUDING INDEBTEDNESS) EXTENDED BY EITHER OF THE COMPANIES OR ANY
OF THE COMPANY SUBSIDIARIES;

 

(XII) ALL CONTRACTS THAT ARE MATERIAL TO THE CONDUCT OF THE BUSINESS AND
PURSUANT TO WHICH A RIGHT TO TERMINATION EXISTS OR A CHANGE IN TERMS OCCURS UPON
A CHANGE OF CONTROL OF THE COMPANIES; AND

 

(XIII) ALL CONTRACTS, AUTHORIZATIONS OR OTHER ARRANGEMENTS (INCLUDING REMIT
ARRANGEMENTS) WITH ANY PUBLISHER WHICH (A) HAVE TERMS WHICH EXTEND PAST JUNE 30,
2009 OR (B) CONTAIN TERMS WITH RESPECT TO REMIT ARRANGEMENTS, OFFERS, FEATURING,
ADVERTISING, DURATION OR EXCLUSIVITY WHICH DEVIATE IN ANY MATERIAL RESPECT FROM
THE TERMS OF THE CONTRACTS, AUTHORIZATIONS OR OTHER ARRANGEMENTS WITH SUCH
PUBLISHER WITH RESPECT TO THE FALL 2008 SELLING CAMPAIGN.

 

True and complete copies of all Material Contracts have been delivered to the
Purchasers by the Seller (other than those marked with an asterisk (*) in
Section 3.20 of the Disclosure Schedule, for which true and accurate summaries
have been delivered to the Purchasers by the Seller).  Section 3.20(a) of the
Disclosure Schedule separately sets forth a true and complete list of all
Contracts that (x) would purport to impose a financial obligation on the
Purchasers or any of their Affiliates (other than the Companies and the Company
Subsidiaries) following the consummation of the transactions contemplated by
this Agreement, or (y) by their terms would restrict the Purchasers or any of
their Affiliates (other than the Companies and the Company Subsidiaries) from
engaging in any line of business in any geographic area following the
consummation of the transactions contemplated by this Agreement.

 


(B)  EACH MATERIAL CONTRACT IS A VALID AND BINDING OBLIGATION OF THE COMPANY OR
COMPANY SUBSIDIARY PARTY THERETO AND, TO THE KNOWLEDGE OF THE SELLER, OF EACH
OTHER PARTY THERETO, AND IS ENFORCEABLE, IN ALL MATERIAL RESPECTS, IN ACCORDANCE
WITH ITS TERMS, AGAINST SUCH COMPANY OR COMPANY SUBSIDIARY AND, TO THE KNOWLEDGE
OF THE SELLER, AGAINST EACH OTHER PARTY THERETO.  NEITHER OF THE COMPANIES NOR
ANY OF THE COMPANY SUBSIDIARIES IS AND, TO THE KNOWLEDGE OF THE SELLER, EXCEPT
AS SET FORTH ON

 

39

--------------------------------------------------------------------------------

 


SECTION 3.20(B) OF THE DISCLOSURE SCHEDULE, NO OTHER PARTY IS, IN MATERIAL
DEFAULT UNDER, OR IN MATERIAL BREACH OR VIOLATION OF, ANY MATERIAL CONTRACT (OR,
AS OF THE CLOSING DATE, ANY CONTRACT ENTERED INTO FOLLOWING THE DATE HEREOF AND
PRIOR TO THE CLOSING THAT WOULD BE A MATERIAL CONTRACT OR A CONTRACT DESCRIBED
IN THE LAST SENTENCE OF SECTION 3.20(A) IF IT HAD BEEN IN EFFECT ON THE DATE
HEREOF) AND, TO THE KNOWLEDGE OF THE SELLER, NO EVENT HAS OCCURRED WHICH, WITH
THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE SUCH A MATERIAL
DEFAULT, BREACH OR VIOLATION.


 


SECTION 3.21.  INSURANCE.  SECTION 3.21 OF THE DISCLOSURE SCHEDULE SETS FORTH A
DESCRIPTION OF ALL INSURANCE POLICIES AND FIDELITY BONDS COVERING THE ASSETS,
BUSINESS, EQUIPMENT, PROPERTIES, OPERATIONS, EMPLOYEES, CONSULTANTS, OFFICERS
AND DIRECTORS OF EITHER OF THE COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES. 
THERE IS NO MATERIAL CLAIM BY EITHER OF THE COMPANIES OR ANY OF THE COMPANY
SUBSIDIARIES PENDING UNDER ANY OF SUCH POLICIES OR BONDS AS TO WHICH COVERAGE
HAS BEEN DENIED OR DISPUTED BY THE UNDERWRITERS OF SUCH POLICIES OR BONDS.  ALL
PREMIUMS PAYABLE UNDER ALL SUCH POLICIES AND BONDS HAVE BEEN PAID AND THE
COMPANIES AND THE COMPANY SUBSIDIARIES ARE OTHERWISE IN MATERIAL COMPLIANCE WITH
THE TERMS OF SUCH POLICIES AND BONDS (OR OTHER POLICIES AND BONDS PROVIDING
SUBSTANTIALLY SIMILAR INSURANCE COVERAGE).  TO THE KNOWLEDGE OF THE SELLER,
THERE IS NOT ANY THREATENED TERMINATION OF OR MATERIAL PREMIUM INCREASE WITH
RESPECT TO ANY OF SUCH POLICIES OR BONDS.


 


SECTION 3.22.  BANK ACCOUNTS.  SECTION 3.22 OF THE DISCLOSURE SCHEDULE SETS
FORTH BY ACCOUNT THE NAME OF EACH BANK, ADDRESS, ACCOUNT NUMBER, TYPE OF ACCOUNT
AND SIGNATORY PARTIES FOR EACH BANK ACCOUNT OF THE COMPANIES AND THE COMPANY
SUBSIDIARIES.


 


SECTION 3.23.  SUFFICIENCY OF ASSETS.


 


(A)  THE ASSETS REFLECTED ON THE 2008 FINANCIAL STATEMENTS (TOGETHER WITH THE
ASSETS TO BE TRANSFERRED TO THE COMPANIES IN CONNECTION WITH THE PRE-CLOSING
TRANSFERS AND THE SERVICES CONTEMPLATED BY THE ANCILLARY AGREEMENTS, BUT
EXCLUDING ANY ASSETS TO BE TRANSFERRED FROM THE COMPANIES IN CONNECTION WITH THE
PRE-CLOSING TRANSFERS) ARE SUFFICIENT IN ALL RESPECTS TO ENABLE THE COMPANIES
AND THE COMPANY SUBSIDIARIES TO CONDUCT OR OPERATE THE BUSINESS, IN ALL MATERIAL
RESPECTS, AS IT IS CONDUCTED AS OF THE DATE HEREOF.


 


(B)  AS OF THE CLOSING DATE (AND AFTER GIVING EFFECT TO THE PRE-CLOSING
TRANSFERS), ALL ASSETS REQUIRED OR NECESSARY TO CONDUCT OR OPERATE THE BUSINESS,
IN ALL MATERIAL RESPECTS, AS IT WAS CONDUCTED DURING THE PERIOD COVERED BY THE
2008 FINANCIAL STATEMENTS WILL BE OWNED OR HELD BY THE COMPANIES AND THE COMPANY
SUBSIDIARIES OR MADE AVAILABLE TO THE COMPANIES AND THE COMPANY SUBSIDIARIES
PURSUANT TO THE ANCILLARY AGREEMENTS.


 


SECTION 3.24.  RECEIVABLES.  THE ACCOUNTS RECEIVABLE ON THE BALANCE SHEET AROSE
IN BONA FIDE ARMS-LENGTH TRANSACTIONS FOR CASH AND EXCLUDE RECEIVABLES (OTHER
THAN THOSE RECEIVABLES SET FORTH IN SECTION 8.02(F) OF THE DISCLOSURE SCHEDULE)
GENERATED IN TRANSACTIONS BETWEEN EITHER OF THE COMPANIES OR ANY OF THE COMPANY
SUBSIDIARIES, ON THE ONE HAND, AND THE SELLER OR ITS AFFILIATES (EXCLUDING THE
COMPANIES AND COMPANY SUBSIDIARIES), ON THE OTHER


 


40

--------------------------------------------------------------------------------



 


HAND, AND SUCH RECEIVABLES, TOGETHER WITH THE RELATED RESERVES FOR BAD DEBT
SPECIFICALLY SET FORTH ON SUCH BALANCE SHEET, HAVE BEEN CALCULATED IN ACCORDANCE
WITH GAAP APPLIED ON A CONSISTENT BASIS WITH THE PAST PRACTICES OF THE
COMPANIES.  SINCE THE DATE OF THE BALANCE SHEET, THERE HAVE NOT BEEN ANY
WRITE-OFFS AS UNCOLLECTIBLE OF, OR ANY INCREASES IN RESERVES WITH RESPECT TO,
ANY CUSTOMER ACCOUNTS RECEIVABLE OF THE COMPANIES OR THE COMPANY SUBSIDIARIES,
EXCEPT FOR WRITE-OFFS IN THE ORDINARY COURSE OF BUSINESS OF THE COMPANIES
CONSISTENT WITH PAST PRACTICE IN AMOUNTS THAT ARE NOT MATERIALLY INCONSISTENT
WITH WRITE-OFFS TAKEN IN PRIOR PERIODS.  THE ACCOUNTS RECEIVABLE OF THE
COMPANIES AND THE COMPANY SUBSIDIARIES REPRESENT VALID AND BINDING OBLIGATIONS.


 


SECTION 3.25.  TRANSACTIONS WITH AFFILIATES AND RELATED PARTIES.  EXCEPT (A) AS
DISCLOSED IN SECTION 3.25 OF THE DISCLOSURE SCHEDULE OR (B) AS CONTEMPLATED IN
SECTION 5.08 IN CONNECTION WITH THE PRE-CLOSING TRANSFERS, THERE ARE NO
EXISTING, AND SINCE JUNE 30, 2007, THERE HAS BEEN NO, CONTRACT, TRANSACTION,
INDEBTEDNESS OR OTHER ARRANGEMENT (“AFFILIATE ARRANGEMENTS”), OR ANY RELATED
SERIES THEREOF, BETWEEN EITHER OF THE COMPANIES OR ANY OF THE COMPANY
SUBSIDIARIES, ON THE ONE HAND, AND ANY OF THE DIRECTORS OR OFFICERS OF THE
COMPANIES OR THE COMPANY SUBSIDIARIES OR THEIR FAMILY MEMBERS OR THE SELLER OR
ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE DIRECTORS OR OFFICERS OR THEIR
FAMILY MEMBERS, ON THE OTHER HAND (EXCEPT FOR AMOUNTS DUE AS NORMAL SALARIES AND
BONUSES AND IN REIMBURSEMENT OF ORDINARY EXPENSES IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE).  EXCEPT AS SET FORTH ON
SECTION 8.02(F) OF THE DISCLOSURE SCHEDULE AND EXCEPT FOR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS, PRIOR TO THE
CLOSING, ALL SUCH AFFILIATE ARRANGEMENTS SHALL BE TERMINATED (EXCEPT FOR AMOUNTS
DUE AS NORMAL SALARIES AND BONUSES AND IN REIMBURSEMENT OF ORDINARY EXPENSES
CONSISTENT WITH PAST PRACTICE) WITHOUT ANY LIABILITY OR OBLIGATION OF THE
APPLICABLE COMPANY OR COMPANY SUBSIDIARY.  NONE OF THE SELLER NOR ANY OF ITS
AFFILIATES (OTHER THAN THE COMPANIES AND THE COMPANY SUBSIDIARIES) NOR ANY OF
THEIR RESPECTIVE DIRECTORS OR OFFICERS OR THEIR FAMILY MEMBERS (I) OWNS OR HAS
ANY INTEREST IN ANY PROPERTY (REAL OR PERSONAL, TANGIBLE OR INTANGIBLE),
INTELLECTUAL PROPERTY, CONTRACT OR OTHER MATERIAL ASSET USED IN OR PERTAINING TO
THE BUSINESS OR (II) HAS ANY CLAIM OR CAUSE OF ACTION AGAINST EITHER OF THE
COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES.


 


SECTION 3.26.  MAGAZINE CIRCULATION/DISTRIBUTION/AUDIT BUREAU OF CIRCULATIONS
COMPLIANCE.  (A)  THE COMPANIES’ AND THE COMPANY SUBSIDIARIES’ REVENUE FROM THE
SALE OF MAGAZINE SUBSCRIPTIONS THROUGH NON-AFFILIATE DISTRIBUTORS IN EACH OF THE
FISCAL YEARS ENDED JUNE 30, 2006 THROUGH JUNE 30, 2008 HAS NOT EXCEEDED 2% OF
THEIR TOTAL MAGAZINE REVENUE FOR SUCH YEAR.  SECTION 3.26(A)(I) OF THE
DISCLOSURE SCHEDULE SETS FORTH A TRUE AND COMPLETE LIST OF ALL NON-AFFILIATE
DISTRIBUTORS THROUGH WHICH THE COMPANIES OR THE COMPANY SUBSIDIARIES HAVE SOLD
MAGAZINE SUBSCRIPTIONS FROM JULY 1, 2005 THROUGH JUNE 30, 2008. 
SECTION 3.26(A)(II) OF THE DISCLOSURE SCHEDULE SETS FORTH THE TOTAL SALES BY
QUANTITY AND DOLLAR AMOUNT OF MAGAZINES (BROKEN DOWN INTO TIME INC. MAGAZINES,
READER’S DIGEST MAGAZINES AND ALL OTHER MAGAZINES) FOR EACH OF THE FISCAL YEARS
ENDED JUNE 30, 2006 THROUGH JUNE 30, 2008.


 


(B)  EXCEPT AS SET FORTH IN SECTION 3.26(B)(I) OF THE DISCLOSURE SCHEDULE, SINCE
JULY 1, 2006, THE COMPANIES AND THE COMPANY SUBSIDIARIES AND, WITH RESPECT TO
THE BUSINESS, THE SELLER AND ITS AFFILIATES, HAVE EACH BEEN IN MATERIAL
COMPLIANCE WITH ALL POLICIES, RULES AND REGULATIONS OF THE AUDIT BUREAU OF
CIRCULATIONS (“ABC”) AND BPA


 


41

--------------------------------------------------------------------------------



 


WORLDWIDE (“BPA”).  DURING 2006, THE COMPANIES HAD A SERIES OF COMMUNICATIONS
WITH ABC WHEREBY ABC AFFIRMED THAT THE SELLING AND COLLECTION PRACTICES OF THE
COMPANIES AND THE COMPANY SUBSIDIARIES RESULT IN THE CLASSIFICATION OF MAGAZINE
SUBSCRIPTIONS AS “INDIVIDUAL NET PAID CIRCULATION” FOR PURPOSES OF THE RULES AND
REGULATIONS OF ABC (THE “APPROVED PRACTICES”).  THE COMPANIES AND COMPANY
SUBSIDIARIES MAINTAIN THE APPROVED PRACTICES AND RETAIN ALL MATERIAL INFORMATION
NECESSARY WITH RESPECT TO SALES OF MAGAZINE SUBSCRIPTIONS TO PERMIT ABC AND BPA
TO CONDUCT AUDITS IN ACCORDANCE WITH ABC’S AND BPA’S REQUIREMENTS,
RESPECTIVELY.  EXCEPT AS SET FORTH IN SECTION 3.26(B)(II) OF THE DISCLOSURE
SCHEDULE, THERE ARE NO AUDITS, INQUIRIES OR INVESTIGATIONS BY ABC OR BPA
PENDING, OR TO THE KNOWLEDGE OF THE SELLER, THREATENED OR IMMINENT, AND NEITHER
THE SELLER, ITS AFFILIATES, THE COMPANIES NOR ANY OF THE COMPANY SUBSIDIARIES
HAS RECEIVED ANY WRITTEN OR, TO THE KNOWLEDGE OF THE SELLER, ORAL COMMUNICATION
FROM ABC OR BPA THAT ALLEGES ANY DISCREPANCIES WITH ANY AUDIT RELATING TO THE
BUSINESS OR THAT EITHER OF THE COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES IS
NOT IN COMPLIANCE WITH THE POLICIES, RULES OR REGULATIONS OF ABC OR BPA WITH
RESPECT TO THE BUSINESS.


 


(C)  EACH OF THE COMPANIES AND THE COMPANY SUBSIDIARIES DOES NOT, AND AFTER THE
CLOSING WILL NOT BE OBLIGATED TO, PROVIDE SUBSCRIPTION CLEARING SERVICES FOR
NON-AFFILIATE SUBSCRIPTION ENTITIES.


 


SECTION 3.27.  PRODUCTS AND INVENTORY.   EXCEPT AS SET FORTH IN SECTION 3.27 OF
THE DISCLOSURE SCHEDULE, SINCE JULY 1, 2005, NEITHER OF THE COMPANIES NOR ANY OF
THE COMPANY SUBSIDIARIES HAS, AND, WITH RESPECT TO THE BUSINESS, NONE OF THE
SELLER OR ANY OF ITS AFFILIATES HAS, RECEIVED ANY WRITTEN NOTICE OR, TO THE
KNOWLEDGE OF THE SELLER, ANY ORAL NOTICE, RELATING TO ANY CLAIM INVOLVING USE OF
OR EXPOSURE TO ANY OF THE PRODUCTS (OR ANY PART OR COMPONENT THEREOF) SOLD OR
SERVICES PERFORMED BY THE BUSINESS OR EITHER OF THE COMPANIES OR ANY OF THE
COMPANY SUBSIDIARIES, INCLUDING FOR NEGLIGENCE, STRICT LIABILITY, DESIGN OR
MANUFACTURING DEFECT, CONSPIRACY, FAILURE TO WARN, BREACH OF EXPRESS OR IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY PURPOSE OR USE, OR FROM ANY
ALLEGED BREACH OF IMPLIED WARRANTIES OR REPRESENTATIONS OR ANY ALLEGED
NONCOMPLIANCE WITH ANY APPLICABLE LAWS PERTAINING TO PRODUCTS LIABILITY MATTERS,
OTHER THAN NON-RECURRING CLAIMS, EVENTS AND COMPLAINTS THAT ARE ADDRESSED BY
MANUFACTURERS OR SUPPLIERS TO THE COMPANIES AND THE COMPANY SUBSIDIARIES.


 


SECTION 3.28.  PRODUCT SALES.


 


(A)  SECTION 3.28(A) OF THE DISCLOSURE SCHEDULE SETS FORTH FOR EACH OF THE
CALENDAR YEARS ENDED DECEMBER 31, 2006 AND 2007 AND FOR THE SIX-MONTH PERIOD
ENDED JUNE 30, 2008, (I) THE TOTAL PURCHASES AND TOTAL SALES BY VOLUME BY OR ON
BEHALF OF THE COMPANIES AND THEIR AFFILIATES (BROKEN DOWN BY CHANNELS OF
DISTRIBUTION (AS DESCRIBED BELOW)) OF PRODUCTS (“WFC PRODUCTS”) SUPPLIED BY WFC
OR ITS AFFILIATES, SUCCESSORS OR PREDECESSORS AND (II) THE RECONCILIATION OF
MINIMUM TONNAGE COMMITMENTS UNDER THE WFC AGREEMENT AND RESULTING SURPLUS OR
SHORTFALL ALONG WITH ASSOCIATED MINIMUM TONNAGE COMMITMENT PENALTY PAYMENT DUE
TO WFC OR ITS AFFILIATES.  SECTION 3.28(A) OF THE DISCLOSURE SCHEDULE ALSO SETS
FORTH THE TOTAL SALES (BY VOLUME) OF WFC PRODUCTS BY OR ON BEHALF OF THE
COMPANIES AND THEIR AFFILIATES FOR THE FALL 2007 SELLING CAMPAIGN.  FOR PURPOSES
HEREOF, THE “CHANNELS OF


 


42

--------------------------------------------------------------------------------



 


DISTRIBUTION” ARE U.S. FIELD SALES (THROUGH THE REGULAR FOOD PROGRAM AND GIFT
PROGRAM, EACH BROKEN OUT), EFR SALES, CANADIAN SALES AND OTHER FUNDRAISING
CHANNELS NOT DESCRIBED IN THE FOREGOING AND SALES OUTSIDE THE FUNDRAISING
CHANNEL.


 


(B)  SECTION 3.28(B) OF THE DISCLOSURE SCHEDULE SETS FORTH, AS OF JUNE 30, 2008,
A TRUE AND CORRECT SCHEDULE OF ALL WFC PRODUCTS IN INVENTORY BROKEN DOWN BY ITEM
NUMBER AND INDICATES THE MONTH OF EXPIRATION AND THE WEIGHT AND THE COST WITH
RESPECT TO EACH SUCH PRODUCT.


 


(C)  SECTION 3.28(C) OF THE DISCLOSURE SCHEDULE SETS FORTH, FROM JANUARY 1, 2008
THROUGH JUNE 30, 2008, THE NET PURCHASES IN TONNAGE OF WFC PRODUCTS UNDER THE
WFC AGREEMENT.  THE AGGREGATE AMOUNT OF NET PURCHASES OF WFC PRODUCTS MADE BY
THE COMPANIES AND THE COMPANY SUBSIDIARIES FOR THE PERIOD FROM JULY 1, 2008
THROUGH THE CLOSING DATE WILL ON THE CLOSING DATE BE AS SET FORTH ON A
CERTIFICATION OF QSP (THE “WFC CERTIFICATE”) DELIVERED TO THE PURCHASERS ON THE
CLOSING DATE.


 


SECTION 3.29.  REMITS; PUBLISHER ARRANGEMENTS.  (A)  SECTION 3.29(A) OF THE
DISCLOSURE SCHEDULE SETS FORTH FOR EACH OF THE FISCAL YEARS ENDED JUNE 30, 2006
THROUGH JUNE 30, 2008, (I) THE AVERAGE PERCENTAGE REMIT OR OTHER MONIES PAID TO
PUBLISHERS AND DISTRIBUTORS FOR EACH OF THE FOLLOWING PRODUCT LINES OF THE
BUSINESS (AND FOR EACH SUBCATEGORY): (A) (1) MAGAZINES SOLD THROUGH THE
BUSINESS’ OPERATIONS IN THE UNITED STATES (BROKEN DOWN INTO TIME INC. MAGAZINES,
READER’S DIGEST MAGAZINES AND ALL OTHER MAGAZINES SOLD THROUGH THE UNITED STATES
“MAGAZINE MUSIC BOOK” PROGRAM (THE “US MMB PROGRAM”), MAGAZINES SOLD THROUGH THE
GIFT PROGRAM AND MAGAZINES SOLD THROUGH EFR ENTITIES), (2) MAGAZINES SOLD BY
FUNDRAISING ORGANIZATIONS IN CANADA, (B) BOOKS AND (C) MUSIC BY THE SELLER, ITS
AFFILIATES, THE COMPANIES AND THE COMPANY SUBSIDIARIES, (II) THE ACTUAL REMITS
OR OTHER MONIES PAID BY THE COMPANIES OR THE COMPANY SUBSIDIARIES OR OTHERWISE
IN CONNECTION WITH THE US MMB PROGRAM (BROKEN DOWN INTO TIME INC. MAGAZINES,
READER’S DIGEST MAGAZINES AND ALL OTHER MAGAZINES), MAGAZINES SOLD THROUGH THE
GIFT PROGRAM AND MAGAZINES SOLD THROUGH EFR ENTITIES, (III) THE SALES VOLUME OF
EACH PUBLICATION OWNED BY THE SELLER AND ITS AFFILIATES (THROUGH THE COMPANIES
AND THE COMPANY SUBSIDIARIES) IN THE UNITED STATES AND (IV) THE TOTAL NUMBER OF
MAGAZINE SUBSCRIPTIONS SOLD THROUGH THE COMPANIES AND THE COMPANY SUBSIDIARIES. 
THE COMPANIES AND THE COMPANY SUBSIDIARIES HAVE NOT ENTERED INTO ANY AGREEMENTS
OR ARRANGEMENTS REGARDING PRICING OR REMIT WITH MAGAZINE PUBLISHERS FOR THE
FISCAL YEAR ENDING JUNE 30, 2009 THAT, ASSUMING THE MIX AND VOLUME OF MAGAZINE
PURCHASES WAS THE SAME AS IT WERE FOR THE FISCAL YEAR ENDING JUNE 30, 2008,
WOULD MATERIALLY AFFECT REMITS PAID AS A PERCENTAGE OF GROSS REVENUE IN THE
FISCAL YEAR ENDING JUNE 30, 2009.


 


(B)  SECTION 3.29(B) OF THE DISCLOSURE SCHEDULE SETS FORTH PROMOTIONAL PRIVILEGE
COMMITMENTS OF THE BUSINESS IN THE UNITED STATES FOR EACH OF THE FISCAL YEARS
ENDED JUNE 30, 2006 THROUGH JUNE 30, 2008, BROKEN DOWN INTO TIME INC. MAGAZINES,
READER’S DIGEST MAGAZINES, CERTAIN OTHER MAJOR PUBLISHING COMPANIES (AS
INDICATED IN THE SCHEDULE) AND ALL OTHER MAGAZINES.  THE TERMS OF THE
PROMOTIONAL PRIVILEGE COMMITMENTS OF THE BUSINESS FOR THE PERIOD COMMENCING ON
THE DATE HEREOF AND ENDING ON JUNE 30, 2009 ARE, IN THE AGGREGATE, SUBSTANTIALLY
SIMILAR TO SUCH PRIOR PERIODS, AND THERE ARE NO PROMOTIONAL PRIVILEGE
COMMITMENTS OF THE BUSINESS


 


43

--------------------------------------------------------------------------------



 


EXTENDING PAST JUNE 30, 2009, EXCEPT AS DESCRIBED IN SECTION 3.29(B) OF THE
DISCLOSURE SCHEDULE.


 

“Promotional Privilege Commitments” means any Contracts between the Seller, any
of its Affiliates, either of the Companies or any of the Company Subsidiaries,
on the one hand, and any third party, on the other hand, pursuant to which any
of the Seller, any of its Affiliates, either of the Companies or any of the
Company Subsidiaries has committed any advertising or promotional privilege,
including commitments regarding the placement or cost of advertising.

 


SECTION 3.30.  CUSTOMERS.  (A)  SECTION 3.30(A) OF THE DISCLOSURE SCHEDULE SETS
FORTH THE AVERAGE REMUNERATION RATE OF CUSTOMERS AND THE AVERAGE RETENTION RATE
OF MAGAZINE CUSTOMERS FOR EACH OF THE THREE FISCAL YEARS ENDED JUNE 30, 2006
THROUGH JUNE 30, 2008.


 


(B)  SECTION 3.30(B) OF THE DISCLOSURE SCHEDULE SETS FORTH, SUBJECT TO THE
QUALIFICATIONS AND DISCLAIMERS SET FORTH THEREIN, CERTAIN ESTIMATES MADE IN GOOD
FAITH BY QSP BASED ON THE PROGRAM AGREEMENTS IN QSP’S POSSESSION RELATING TO
FALL 2008, FOR CUSTOMERS WHO WERE CUSTOMERS IN FALL 2007 (“RETAINED CUSTOMERS”).


 


(C)  SECTION 3.30(C) OF THE DISCLOSURE SCHEDULE SETS FORTH, SUBJECT TO THE
QUALIFICATIONS AND DISCLAIMERS SET FORTH THEREIN, CERTAIN ESTIMATES MADE IN GOOD
FAITH BY QSP BASED ON THE PROGRAM AGREEMENTS IN QSP’S POSSESSION RELATING TO
FALL 2008, FOR CUSTOMERS WHO WERE NOT CUSTOMERS IN FALL 2007 (“NEW CUSTOMERS”).


 


(D)  THE COMPANIES MAINTAIN IN THEIR BOOKS AND RECORDS THE NAME, ADDRESS, PHONE
NUMBER, CONTACT PERSON AND NET ACCOUNT BILLINGS FOR EACH CUSTOMER IN A READILY
ACCESSIBLE, CENTRALIZED FORMAT.


 

For purposes of this Section 3.30:

 

“Customer” means any school, group, institution, organization or other Person to
whom or to which either of the Companies, any of the Company Subsidiaries, the
Seller or any of its Affiliates sells any products of the Business.

 

“Net Account Billings” means, with respect to any Person for any period, actual
invoiced amounts from all sales of all products of the Companies and the Company
Subsidiaries generated by such Person during such period reduced by the
aggregate amount of (i) invoiced sales previously generated by such Person
relating to products returned during such period and (ii) accounts receivable
from previously invoiced sales that are more than 180 days past due on the last
day of such period.

 

“Remuneration Rate” means the percentage of Net Account Billings from the
Companies retained by Customers.

 

“Retention Rate” means the percentage of Customers for one period who were
customers in the prior period.

 


44

--------------------------------------------------------------------------------



 


SECTION 3.31.  CERTAIN BUSINESS PRACTICES.  TO THE KNOWLEDGE OF THE SELLER, NO
PAYMENT OF MONEY, LOAN, GIFT OR ANYTHING OF VALUE HAS BEEN OFFERED, PROMISED,
PAID OR GIVEN, DIRECTLY OR INDIRECTLY, BY EITHER OF THE COMPANIES OR ANY OF THE
COMPANY SUBSIDIARIES OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
CONSULTANTS OR AGENTS, TO OR FOR THE USE OF ANY FOREIGN OFFICIAL, FOREIGN
POLITICAL PARTY OR OFFICIAL THEREOF, OR ANY CANDIDATE FOR FOREIGN POLITICAL
OFFICE, FOR THE PURPOSE OF (A) INFLUENCING ANY ACT OR DECISION OF SUCH FOREIGN
OFFICIAL, POLITICAL PARTY, PARTY OFFICIAL OR CANDIDATE IN HIS OR ITS CAPACITY,
(B) INDUCING SUCH FOREIGN OFFICIAL, POLITICAL PARTY, PARTY OFFICIAL OR CANDIDATE
IN HIS OR ITS OFFICIAL CAPACITY TO DO OR OMIT TO DO ANY ACT IN VIOLATION OF THE
LAWFUL DUTY OF SUCH OFFICIAL, POLITICAL PARTY, PARTY OFFICIAL OR CANDIDATE,
(C) SECURING IMPROPER ADVANTAGE OR (D) INDUCING ANY SUCH FOREIGN OFFICIAL,
POLITICAL PARTY, PARTY OFFICIAL OR CANDIDATE TO USE HIS OR ITS INFLUENCE WITH A
FOREIGN GOVERNMENTAL AUTHORITY TO AFFECT OR INFLUENCE ANY ACT OR DECISION OF
SUCH GOVERNMENTAL AUTHORITY, IN ORDER TO ASSIST THE COMPANIES, ANY OF THE
COMPANY SUBSIDIARIES OR, WITH RESPECT TO THE COMPANIES, THE COMPANY SUBSIDIARIES
OR THE BUSINESS, THE SELLER OR ITS AFFILIATES, IN ANY MANNER.


 

For purposes of this Section 3.31:

 

“foreign official” means any officer or employee of a Governmental Authority
other than the United States Government, or any department, agency or
instrumentality thereof, or of a public international organization, or any
Person acting in an official capacity for or on behalf of any such foreign
Governmental Authority, or for or on behalf of any such public international
organization; and

 

“public international organization” means an organization designated by
executive order pursuant to the International Organization Immunities Act (22
U.S.C. 288), the Foreign Corrupt Practices Act (15 U.S.C. 78dd-1) or the
Corruption of Foreign Public Officials Act (Canada).

 


SECTION 3.32.  BROKERS.  NO BROKER, FINDER OR INVESTMENT BANKER OR SIMILAR AGENT
IS ENTITLED TO ANY BROKERAGE, INVESTMENT BANKING, CONSULTING OR FINDER’S OR
OTHER FEE OR COMMISSION IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT BASED UPON ARRANGEMENTS MADE BY OR ON BEHALF OF EITHER OF THE
COMPANIES, ANY OF THE COMPANY SUBSIDIARIES, THE SELLER OR ANY OF THEIR
AFFILIATES.


 


SECTION 3.33.  RESIDENCE.  THE SUBSIDIARY OF THE SELLER THAT OWNS THE QSP CANADA
SHARES AND THAT WILL SELL SUCH SHARES PURSUANT TO THIS AGREEMENT IS NOT A
NON-RESIDENT OF CANADA FOR PURPOSES OF THE INCOME TAX ACT (CANADA).


 


SECTION 3.34.  COMPETITION ACT (CANADA).  FOR THE PURPOSES OF DETERMINING THE
APPLICATION OF THE PRE-MERGER FILING REQUIREMENTS OF THE COMPETITION ACT
(CANADA), THE AGGREGATE VALUE OF THE ASSETS IN CANADA BEING ACQUIRED AND THE
GROSS REVENUES FROM SALES IN AND FROM CANADA GENERATED FROM THE ASSETS IN CANADA
BEING ACQUIRED, DETERMINED IN EACH CASE AS PRESCRIBED IN THE COMPETITION ACT
(CANADA), ARE LESS THAN CDN$50 MILLION AND CDN$50 MILLION, RESPECTIVELY.


 


45

--------------------------------------------------------------------------------



 


SECTION 3.35.  ACTIVITIES OF QSP CANADA AND EFR.  (A)  QSP CANADA IS CURRENTLY
ENGAGED IN A FUNDRAISING BUSINESS WHICH FACILITATES THE MARKETING OF MAGAZINES
AND BOOKS BY SCHOOLS AND YOUTH GROUPS, FUNDRAISING OR CHARITABLE OR
NOT-FOR-PROFIT INSTITUTIONS OR ORGANIZATIONS (COLLECTIVELY, “FUNDRAISING
ORGANIZATIONS”) IN CANADA.  THIS ACTIVITY INVOLVES (I) ENTERING INTO CONTRACTS
WITH PUBLISHERS PURSUANT TO WHICH QSP CANADA AGREES TO ADVERTISE THE PUBLISHERS’
MAGAZINES AND BOOKS IN ITS CATALOG AND TO REMIT TO THE PUBLISHERS A PERCENTAGE
OF THE REVENUES GENERATED FROM THE SALES OF MAGAZINES AND BOOKS MADE BY THE
FUNDRAISING ORGANIZATIONS, AND THE PUBLISHERS AGREE TO BE EXCLUSIVELY
RESPONSIBLE FOR ORDER FULFILLMENT AND FOR DELIVERY OF ANY MAGAZINES OR BOOKS
SOLD; (II) ENTERING INTO AGREEMENTS WITH FUNDRAISING ORGANIZATIONS PURSUANT TO
WHICH THE FUNDRAISING ORGANIZATIONS AGREE TO SOLICIT AND MAKE SALES OF THE
MAGAZINES AND BOOKS CONTAINED IN THE QSP CANADA CATALOG, IN EXCHANGE FOR A
PERCENTAGE OF THE SALES REVENUES GENERATED BY THE FUNDRAISING ORGANIZATIONS; AND
(III) FORWARDING ORDERS FOR MAGAZINES AND BOOKS GENERATED BY SUCH FUNDRAISING
ORGANIZATIONS TO SUCH PUBLISHERS.  THE RESPECTIVE ROLES OF QSP CANADA, THE
PUBLISHERS AND THE FUNDRAISING ORGANIZATIONS IN THIS ACTIVITY HAVE NOT
MATERIALLY CHANGED SINCE JULY, 1995, BEING THE DATE WHEN READER’S DIGEST
ASSOCIATION (CANADA) LTD. ACQUIRED THE INTEREST IN QSP CANADA PREVIOUSLY HELD BY
MACLEAN HUNTER LTD.


 


(B)  EFR ENGAGES IN A FUNDRAISING BUSINESS WHICH FACILITATES THE MARKETING OF
PRODUCTS WHICH ARE PRINCIPALLY NON-PUBLISHING PRODUCTS PRIMARILY IN THE UNITED
STATES AND, TO A DE MINIMUS EXTENT, IN CANADA.  FROM TIME TO TIME, EFR
FACILITATES THE MARKETING OF MAGAZINES PUBLISHED IN THE UNITED STATES.


 


(C)  AS OF THE CLOSING DATE, NEITHER QSP CANADA NOR EFR (TO THE EXTENT ANY OF
THE FOLLOWING IS APPLICABLE TO THE BUSINESS ACTIVITIES OF EFR) WILL (I) TAKE OR
HOLD TITLE TO OR IN ANY MAGAZINE OR BOOK THAT IS THE SUBJECT OF ITS FUNDRAISING
ACTIVITIES; (II) TRANSFER TITLE TO SUBSCRIBERS OR BUYERS OF ANY OF THE MAGAZINES
OR BOOKS THAT ARE THE SUBJECT OF SUCH FUNDRAISING ACTIVITIES; (III) TAKE
PHYSICAL POSSESSION OF ANY OF THE MAGAZINES OR BOOKS THAT ARE THE SUBJECT OF
SUCH FUNDRAISING ACTIVITIES; (IV) DELIVER, OR ARRANGE FOR THE DELIVERY OF, ANY
OF THE MAGAZINES OR BOOKS THAT ARE THE SUBJECT OF SUCH FUNDRAISING ACTIVITIES;
(V) TAKE FINANCIAL RESPONSIBILITY FOR ANY FAILURE BY A PUBLISHER TO DELIVER ANY
MAGAZINES OR BOOKS SOLD BY A FUNDRAISING ORGANIZATION, OR FOR ANY DEFECTS OR
PROBLEMS WITH THE QUALITY OF A MAGAZINE OR BOOK (EXCEPT THAT QSP CANADA MAY
REIMBURSE A PURCHASER IN SUCH CIRCUMSTANCES, SUBJECT TO RECEIVING AN INDEMNITY
FROM THE PUBLISHER); (VI) PUBLISH ANY MAGAZINES OR BOOKS; (VII) REPRESENT ITSELF
AS THE PUBLISHER OR SELLER OF ANY OF THE MAGAZINES OR BOOKS THAT ARE THE SUBJECT
OF SUCH FUNDRAISING ACTIVITIES; OR (VIII) PRODUCE, DISTRIBUTE OR SELL, IN
CANADA, ANY BOOKS, PERIODICALS, MAGAZINES, NEWSPAPERS, FILM OR VIDEO RECORDINGS,
AUDIO OR VIDEO MUSIC RECORDINGS OR PRINT MUSIC.


 


(D)  NOTWITHSTANDING ANY OTHER TERMS HEREOF INCLUDING THE DEFINITION OF
“BUSINESS” IN SECTION 1.01, THE DESCRIPTION OF THE ACTIVITIES AND THE NATURE OF
THE BUSINESSES OF QSP CANADA AND EFR AS SET FORTH IN THIS SECTION 3.35 ARE
ACCURATE, TRUE AND COMPLETE AS THEY RELATE TO ANY ACTIVITIES OF THE QSP CANADA
OR EFR, RESPECTIVELY, INVOLVING MAGAZINES, BOOKS, PERIODICALS, NEWSPAPERS, FILM,
VIDEO, RADIO, MUSIC AND BROADCAST ACTIVITIES.


 


46

--------------------------------------------------------------------------------



 


(E)  NO COMPANY OR COMPANY SUBSIDIARY OTHER THAN QSP CANADA OR EFR CONDUCTS ANY
BUSINESS OR OPERATIONS IN CANADA.


 


SECTION 3.36.  NO OTHER REPRESENTATIONS OR WARRANTIES; SCHEDULES.  EXCEPT FOR
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE III (AS MODIFIED BY
THE DISCLOSURE SCHEDULE, AS UPDATED IN ACCORDANCE WITH SECTION 5.12) AND IN THE
ANCILLARY AGREEMENTS, NEITHER THE SELLER NOR ANY OTHER PERSON MAKES ANY OTHER
EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH RESPECT THE COMPANIES, THE
COMPANY SUBSIDIARIES, THE BUSINESS OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AND THE SELLER DISCLAIMS ANY OTHER REPRESENTATIONS OR WARRANTIES,
WHETHER MADE BY THE SELLER OR ANY OF ITS AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES.  EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS ARTICLE III (AS MODIFIED BY THE DISCLOSURE
SCHEDULE, AS UPDATED IN ACCORDANCE WITH SECTION 5.12) OR IN THE ANCILLARY
AGREEMENTS, THE SELLER HEREBY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, PROJECTION, FORECAST, STATEMENT OR INFORMATION MADE,
COMMUNICATED, OR FURNISHED (ORALLY OR IN WRITING) TO THE PURCHASERS OR THEIR
AFFILIATES OR REPRESENTATIVES (INCLUDING ANY OPINION, INFORMATION, PROJECTION OR
ADVICE THAT MAY HAVE BEEN OR MAY BE PROVIDED TO THE PURCHASERS BY ANY DIRECTOR,
OFFICER, EMPLOYEE, AGENT, CONSULTANT OR REPRESENTATIVE OF THE SELLER OR ANY OF
ITS AFFILIATES).  THE SELLER MAKES NO REPRESENTATIONS OR WARRANTIES TO THE
PURCHASERS REGARDING THE PROBABLE SUCCESS OR PROFITABILITY OF THE COMPANIES OR
THE COMPANY SUBSIDIARIES.


 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES
OF THE PURCHASERS


 

Each Purchaser hereby represents and warrants to the Seller, jointly and
severally, as of the date of this Agreement and as of the Closing Date, as
follows:

 


SECTION 4.01.  ORGANIZATION AND AUTHORITY OF THE PURCHASERS.  THE US PURCHASER
IS A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND THE CA PURCHASER IS AN
ALBERTA UNLIMITED LIABILITY CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF ALBERTA, CANADA, AND EACH PURCHASER HAS ALL
NECESSARY POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS TO WHICH IT IS A PARTY, TO CARRY OUT ITS OBLIGATIONS HEREUNDER AND
THEREUNDER AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. 
EACH PURCHASER IS DULY LICENSED OR QUALIFIED TO DO BUSINESS AND IS IN GOOD
STANDING IN EACH JURISDICTION IN WHICH THE PROPERTIES OWNED OR LEASED BY IT OR
THE OPERATION OF ITS BUSINESS MAKES SUCH LICENSING OR QUALIFICATION NECESSARY,
EXCEPT TO THE EXTENT THAT THE FAILURE TO BE SO LICENSED, QUALIFIED OR IN GOOD
STANDING WOULD NOT REASONABLY BE EXPECTED TO MATERIALLY AND ADVERSELY


 


47

--------------------------------------------------------------------------------



 


AFFECT THE ABILITY OF SUCH PURCHASER TO CARRY OUT ITS OBLIGATIONS UNDER, AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY, THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS TO WHICH IT IS A PARTY.  THE EXECUTION AND DELIVERY BY EACH PURCHASER
OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS TO WHICH IT IS A PARTY, THE
PERFORMANCE BY EACH PURCHASER OF ITS OBLIGATIONS HEREUNDER AND THEREUNDER AND
THE CONSUMMATION BY EACH PURCHASER OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE ACTION ON THE PART
OF SUCH PURCHASER.  THIS AGREEMENT HAS BEEN, AND UPON THEIR EXECUTION THE
ANCILLARY AGREEMENTS TO WHICH IT IS A PARTY SHALL HAVE BEEN, DULY EXECUTED AND
DELIVERED BY EACH PURCHASER, AND (ASSUMING DUE AUTHORIZATION, EXECUTION AND
DELIVERY BY THE SELLER OR ITS AFFILIATES, AS APPLICABLE) THIS AGREEMENT
CONSTITUTES, AND UPON THEIR EXECUTION THE ANCILLARY AGREEMENTS TO WHICH IT IS A
PARTY SHALL CONSTITUTE, LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH PURCHASER,
ENFORCEABLE AGAINST SUCH PURCHASER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 


SECTION 4.02.  NO CONFLICT.  ASSUMING COMPLIANCE WITH THE NOTIFICATION AND
WAITING PERIOD REQUIREMENTS OF THE HSR ACT, THE POST-CLOSING NOTIFICATION
REQUIREMENTS OF THE INVESTMENT CANADA ACT AND THE MAKING AND OBTAINING OF ALL
FILINGS, NOTIFICATIONS, CONSENTS, APPROVALS, AUTHORIZATIONS AND OTHER ACTIONS
REFERRED TO IN SECTION 4.03, THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH
PURCHASER OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS TO WHICH IT IS A PARTY
OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY EACH
PURCHASER DO NOT AND WILL NOT (A) VIOLATE, CONFLICT WITH OR RESULT IN THE BREACH
OF ANY PROVISION OF THE CERTIFICATE OF INCORPORATION OR BYLAWS (OR COMPARABLE
CONSTITUTIVE DOCUMENTS) OF SUCH PURCHASER, (B) CONFLICT WITH OR VIOLATE IN ANY
MATERIAL RESPECT ANY LAW OR GOVERNMENTAL ORDER APPLICABLE TO SUCH PURCHASER OR
ITS ASSETS, PROPERTIES OR BUSINESSES, (C) CONFLICT WITH, RESULT IN ANY MATERIAL
BREACH OF, CONSTITUTE A MATERIAL DEFAULT (OR EVENT WHICH WITH THE GIVING OF
NOTICE OR LAPSE OF TIME, OR BOTH, WOULD BECOME A MATERIAL DEFAULT) UNDER,
REQUIRE ANY CONSENT UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION,
AMENDMENT, ACCELERATION OR CANCELLATION OR INCREASED, ADDITIONAL OR ACCELERATED
OR GUARANTEED RIGHTS OR ENTITLEMENTS OF ANY PERSON UNDER, ANY CONTRACT TO WHICH
SUCH PURCHASER IS A PARTY OR (D) RESULT IN THE CREATION OF ANY ENCUMBRANCE UPON
THE BUSINESS, PROPERTIES OR ASSETS OF SUCH PURCHASER EXCEPT, IN THE CASE OF EACH
OF CLAUSES (B), (C) AND (D), AS WOULD NOT REASONABLY BE EXPECTED TO MATERIALLY
AND ADVERSELY AFFECT THE ABILITY OF SUCH PURCHASER TO CARRY OUT ITS OBLIGATIONS
UNDER, AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY, THIS AGREEMENT AND
THE ANCILLARY AGREEMENTS TO WHICH IT IS A PARTY.


 


SECTION 4.03.  GOVERNMENTAL CONSENTS AND APPROVALS.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH PURCHASER OF THIS AGREEMENT AND EACH ANCILLARY AGREEMENT TO
WHICH IT IS A PARTY DO NOT AND WILL NOT REQUIRE ANY CONSENT, APPROVAL,
AUTHORIZATION OR OTHER ORDER OF, ACTION BY, FILING WITH OR NOTIFICATION TO, ANY
GOVERNMENTAL AUTHORITY, EXCEPT (A) THE NOTIFICATION AND WAITING PERIOD
REQUIREMENTS OF THE HSR ACT, (B) THE POST-CLOSING NOTIFICATION REQUIREMENTS OF
THE INVESTMENT CANADA ACT AND (C) WHERE FAILURE TO OBTAIN SUCH CONSENT,
APPROVAL, AUTHORIZATION OR ACTION, OR TO MAKE SUCH FILING OR NOTIFICATION, WOULD
NOT PREVENT THE CONSUMMATION BY SUCH PURCHASER OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT AND THE ANCILLARY AGREEMENTS.


 


SECTION 4.04.  LITIGATION.  AS OF THE DATE HEREOF, NO MATERIAL ACTION BY OR
AGAINST EITHER PURCHASER IS PENDING OR, TO THE KNOWLEDGE OF THE PURCHASERS,
THREATENED, WHICH WOULD AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT, ANY ANCILLARY AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.


 


48

--------------------------------------------------------------------------------



 


SECTION 4.05.  BROKERS.  NO BROKER, FINDER OR INVESTMENT BANKER OR SIMILAR AGENT
IS ENTITLED TO ANY BROKERAGE, INVESTMENT BANKING, CONSULTING OR FINDER’S OR
OTHER FEE OR COMMISSION IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT BASED UPON ARRANGEMENTS MADE BY OR ON BEHALF OF THE PURCHASERS.


 


SECTION 4.06.  INVESTMENT INTENTION.  THE PURCHASERS ARE ACQUIRING THE SHARES
FOR THEIR OWN ACCOUNT, FOR INVESTMENT PURPOSES ONLY AND NOT WITH A VIEW TO THE
DISTRIBUTION (AS SUCH TERM IS USED IN SECTION 2(11) OF THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”)) THEREOF.  THE PURCHASERS UNDERSTAND
THAT THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND CANNOT BE
SOLD UNLESS SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION
FROM SUCH REGISTRATION IS AVAILABLE.


 


SECTION 4.07.  SELLER’S REPRESENTATIONS.  THE PURCHASERS ACKNOWLEDGE AND AGREE
THAT, EXCEPT AS SET FORTH IN ARTICLE III (AS MODIFIED BY THE DISCLOSURE
SCHEDULE) OR IN ANY ANCILLARY AGREEMENT, THE SELLER HAS MADE NO OTHER
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, ORAL OR WRITTEN, IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND THE PURCHASERS
ACKNOWLEDGE AND AGREE THAT, EXCEPT FOR SUCH REPRESENTATIONS AND WARRANTIES
CONTAINED THEREIN OR AS OTHERWISE EXPRESSLY PROVIDED BY THIS AGREEMENT, THE
SHARES AND THE ASSETS AND THE BUSINESS OF THE COMPANIES AND THE COMPANY
SUBSIDIARIES ARE BEING TRANSFERRED ON A “WHERE IS” AND, AS TO CONDITION, “AS IS”
BASIS.  ANY CLAIMS THE PURCHASERS MAY HAVE FOR BREACH OF REPRESENTATION OR
WARRANTY SHALL BE BASED SOLELY ON THE REPRESENTATIONS AND WARRANTIES OF THE
SELLER SET FORTH IN ARTICLE III (AS MODIFIED BY THE DISCLOSURE SCHEDULE) OR IN
ANY ANCILLARY AGREEMENT.  THE PURCHASERS FURTHER ACKNOWLEDGE THAT NEITHER THE
SELLER NOR ANY OF ITS AFFILIATES NOR ANY OTHER PERSON HAS MADE ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE ACCURACY OR
COMPLETENESS OF ANY INFORMATION REGARDING THE COMPANIES OR ANY OF THE COMPANIES
SUBSIDIARIES, THE BUSINESS OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
NOT EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN AN ANCILLARY AGREEMENT, AND NONE
OF THE SELLER, ANY OF ITS AFFILIATES OR ANY OTHER PERSON WILL HAVE OR BE SUBJECT
TO ANY LIABILITY TO THE PURCHASERS OR ANY OF THEIR AFFILIATES RESULTING FROM THE
DISTRIBUTION TO THE PURCHASERS OR THEIR REPRESENTATIVES OR THE PURCHASERS’ USE
OF, ANY SUCH INFORMATION, INCLUDING ANY MEMORANDA OR MATERIALS DISTRIBUTED ON
BEHALF OF THE SELLER RELATING TO THE COMPANIES OR ANY OF THE COMPANY
SUBSIDIARIES OR OTHER PUBLICATIONS OR DATA ROOM INFORMATION PROVIDED TO THE
PURCHASERS OR THEIR REPRESENTATIVES, OR ANY OTHER DOCUMENT OR INFORMATION IN ANY
FORM PROVIDED TO THE PURCHASERS OR THEIR REPRESENTATIVES IN CONNECTION WITH THE
SALE OF THE COMPANIES AND THE COMPANY SUBSIDIARIES AND THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE OTHER THAN FOR FRAUD.  ACCORDINGLY, THE
PURCHASERS REPRESENT AND WARRANT THAT THEY ARE RELYING ON NO REPRESENTATIONS,
WARRANTIES OR DISCLOSURES BY THE SELLER, ANY OF ITS AFFILIATES OR ANY OTHER
PERSON AS AN INDUCEMENT TO ENTER INTO THIS AGREEMENT OR TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREIN, OTHER THAN AS PROVIDED IN ARTICLE III (AS
MODIFIED BY THE DISCLOSURE SCHEDULE) OR IN THE ANCILLARY AGREEMENTS.


 


ARTICLE V


 


ADDITIONAL AGREEMENTS


 

Each of the parties acknowledges and agrees that, except with respect to the
covenants contained in Sections 5.06 and 5.08, nothing in this Article V shall
be deemed to require from the Seller, or restrict or limit the Seller from
taking, any action or failing to take any

 

49

--------------------------------------------------------------------------------


 

action solely with respect to any of the assets, properties or liabilities to be
transferred to the Seller in connection with the Pre-Closing Transfers.

 


SECTION 5.01.  CONDUCT OF BUSINESS PRIOR TO THE CLOSING.  THE SELLER COVENANTS
AND AGREES THAT, EXCEPT AS EXPRESSLY CONTEMPLATED HEREIN OR DESCRIBED IN
SECTION 5.01 OF THE DISCLOSURE SCHEDULE, AND EXCEPT AS REQUIRED BY APPLICABLE
LAW, BETWEEN THE DATE HEREOF AND THE CLOSING, THE SELLER SHALL CAUSE EACH OF THE
COMPANIES AND THE COMPANY SUBSIDIARIES TO (I) CONDUCT THE BUSINESS IN THE
ORDINARY COURSE (INCLUDING WITH RESPECT TO MARKETING, PROMOTIONS, CAPITAL
EXPENDITURES AND INVENTORY LEVELS) CONSISTENT WITH PAST PRACTICE, (II) PAY AND
DISCHARGE THE DEBTS AND LIABILITIES OF SUCH COMPANY OR COMPANY SUBSIDIARY AS
THEY BECOME DUE, (III) MAINTAIN IN FULL FORCE AND EFFECT ALL INSURANCE COVERING
THE ASSETS, BUSINESS, EQUIPMENT, PROPERTIES, OPERATIONS, EMPLOYEES, CONSULTANTS,
OFFICERS AND DIRECTORS OF THE COMPANIES AND THE COMPANY SUBSIDIARIES,
(IV) MANAGE WORKING CAPITAL IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH
PAST PRACTICE, INCLUDING WITH RESPECT TO GENERATION AND COLLECTION OF PAYABLES
AND RECEIVABLES, AND (V) USE ITS COMMERCIALLY REASONABLE EFFORTS TO PRESERVE IN
ALL MATERIAL RESPECTS AND CONSISTENT WITH PAST PRACTICES, THE BUSINESS,
INCLUDING ITS RELATIONSHIPS WITH EMPLOYEES, CUSTOMERS, SUPPLIERS, LICENSORS,
CREDITORS AND DISTRIBUTORS.  EXCEPT AS DESCRIBED IN SECTION 5.01 OF THE
DISCLOSURE SCHEDULE OR AS REQUIRED BY APPLICABLE LAW, THE SELLER COVENANTS AND
AGREES THAT, BETWEEN THE DATE HEREOF AND THE CLOSING, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE PURCHASERS, EACH OF THE COMPANIES AND THE COMPANY SUBSIDIARIES
WILL NOT AND, WITH RESPECT TO THE COMPANIES, THE COMPANY SUBSIDIARIES OR THE
BUSINESS, THE SELLER AND ITS AFFILIATES WILL NOT:


 


(A)  (I) ISSUE OR SELL ANY CAPITAL STOCK, NOTES, BONDS OR OTHER SECURITIES OF
SUCH COMPANY OR COMPANY SUBSIDIARY (OR ANY OPTION, WARRANT OR OTHER RIGHT TO
ACQUIRE THE SAME), (II) REDEEM ANY OF THE CAPITAL STOCK OF SUCH COMPANY OR
COMPANY SUBSIDIARY OR (III) DECLARE, SET ASIDE, MAKE OR PAY ANY NON-CASH
DIVIDENDS OR DISTRIBUTIONS TO THE HOLDERS OF CAPITAL STOCK OF SUCH COMPANY OR
COMPANY SUBSIDIARY OR DECLARE ANY CASH DIVIDEND OR DISTRIBUTION PAYABLE AFTER
THE CLOSING;


 


(B)  AMEND OR RESTATE ANY OF THE CHARTER DOCUMENTS (OR SIMILAR ORGANIZATIONAL
DOCUMENTS OF ANY COMPANY SUBSIDIARY);


 


(C)  INCUR, ASSUME, GUARANTEE OR OTHERWISE BECOME LIABLE FOR ANY INDEBTEDNESS
(OTHER THAN INDEBTEDNESS INCURRED IN THE ORDINARY COURSE OF BUSINESS WHICH SHALL
BE DISCHARGED OR FROM WHICH THE COMPANY AND THE COMPANY SUBSIDIARIES WILL BE
RELEASED AT OR PRIOR TO CLOSING);


 


(D)  SUBJECT ANY OF THE ASSETS TO ANY ENCUMBRANCE, OTHER THAN PERMITTED
ENCUMBRANCES OR ENCUMBRANCES TO BE DISCHARGED AT CLOSING;


 


(E)  (I) INCREASE THE COMPENSATION OR FRINGE BENEFITS OF ANY BUSINESS EMPLOYEE
(EXCEPT FOR INCREASES IN SALARY OR WAGES IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE (AND NOT IN EXCESS OF 3% PER ANNUM, IN THE
AGGREGATE) OR THE PAYMENT OF ACCRUED OR EARNED BUT UNPAID BONUSES), (II) HIRE
ANY NEW EMPLOYEE WITH AN ANNUALIZED SALARY IN EXCESS OF $150,000, (III) GRANT OR
INCREASE ANY SEVERANCE OR TERMINATION PAY TO ANY PRESENT OR FORMER COMPANY
EMPLOYEE (EXCEPT, IN THE CASE OF GRANTS AND PAYMENTS, FOR GRANTS OR PAYMENTS IN
THE ORDINARY COURSE OF BUSINESS


 


50

--------------------------------------------------------------------------------



 


CONSISTENT WITH PAST PRACTICE PURSUANT TO SEVERANCE PLANS OF THE SELLER, THE
COMPANIES OR THE COMPANY SUBSIDIARIES EXISTING AS OF THE DATE HEREOF), (IV) LOAN
OR ADVANCE ANY MONEY OR OTHER PROPERTY TO ANY BUSINESS EMPLOYEE OTHER THAN
COMMISSION AND PROMOTION ADVANCES TO SALES REPRESENTATIVES IN THE ORDINARY
COURSE OF BUSINESS PURSUANT TO THE 12-PAY PROGRAM, (V) CHANGE ANY COMMISSION OR
INCENTIVE STRUCTURE FOR INSIDE OR OUTSIDE SALES PERSONNEL, (VI) CHANGE THE
STATUS OF ANY BUSINESS EMPLOYEE FROM BUSINESS EMPLOYEE TO INDEPENDENT CONTRACTOR
OR OTHER NON-EMPLOYEE STATUS OR THE STATUS OF ANY INDEPENDENT CONTRACTOR OR
NON-EMPLOYEE TO BUSINESS EMPLOYEE, (VII) ESTABLISH, ADOPT, ENTER INTO, AMEND OR
TERMINATE (OR GRANT ANY WAIVER OR CONSENT UNDER) ANY EMPLOYEE PLAN OR ANY PLAN,
AGREEMENT, PROGRAM, POLICY, TRUST, FUND OR OTHER ARRANGEMENT THAT WOULD BE AN
EMPLOYEE PLAN IF IT WERE IN EXISTENCE AS OF THE DATE OF THIS AGREEMENT, OTHER
THAN EMPLOYEE PLANS APPLICABLE OR TO BE APPLICABLE TO THE EMPLOYEES OF THE
SELLER AND ITS AFFILIATES GENERALLY, OR (VIII) GRANT ANY EQUITY OR EQUITY-BASED
AWARDS WITH RESPECT TO THE CAPITAL STOCK OF ANY OF THE COMPANIES OR THE COMPANY
SUBSIDIARIES;


 


(F)  TRANSFER TO THE COMPANIES OR THE COMPANY SUBSIDIARIES ANY EMPLOYEE OR
INDEPENDENT CONTRACTOR OF THE SELLER OR ITS AFFILIATES FROM ANOTHER DIVISION OR
LINE OF BUSINESS OF THE SELLER OR ITS AFFILIATES, OR TRANSFER ANY BUSINESS
EMPLOYEE FROM THE COMPANIES OR THE COMPANY SUBSIDIARIES TO ANOTHER SUBSIDIARY,
DIVISION OR LINE OF BUSINESS OF THE SELLER OR ITS AFFILIATES;


 


(G)  FOR FINANCIAL ACCOUNTING PURPOSES, CHANGE ANY METHOD OF ACCOUNTING OR
ACCOUNTING PRACTICE OR POLICY USED BY SUCH COMPANY OR COMPANY SUBSIDIARY, OTHER
THAN SUCH CHANGES REQUIRED BY GAAP, OR CHANGE THE FISCAL YEAR OF SUCH COMPANY OR
COMPANY SUBSIDIARY;


 


(H)  ENTER INTO, TERMINATE OR MATERIALLY AMEND OR MODIFY, OR ASSIGN, ANY LEASE
WITH RESPECT TO ANY LEASED REAL PROPERTY (OTHER THAN TERMINATION OF ANY EXISTING
WAREHOUSE LEASES AND REPLACEMENT THEREOF (PROVIDED THAT ANY SUCH REPLACEMENT IS
ON TERMS NOT MATERIALLY LESS FAVORABLE, TAKEN AS A WHOLE, THAN THE LEASE BEING
REPLACED));


 


(I)  COMPROMISE OR SETTLE ANY ACTION IN A MANNER THAT WOULD RESULT IN A
RESTRICTION ON THE BUSINESS OF SUCH COMPANY OR COMPANY SUBSIDIARY OR THAT WOULD
REQUIRE ANY PAYMENT SUBSEQUENT TO THE CLOSING BY SUCH COMPANY OR COMPANY
SUBSIDIARY, OR COMPROMISE OR WAIVE ANY MATERIAL CLAIMS OR RIGHTS OF SUCH COMPANY
OR COMPANY SUBSIDIARY OTHER THAN ANY RETAINED LITIGATION (AND CONSISTENT WITH
THE PROVISIONS OF SECTION 9.05(B));


 


(J)  MAKE, INCUR OR COMMIT TO INCUR ANY CAPITAL EXPENDITURE, OTHER THAN CAPITAL
EXPENDITURES NOT IN EXCESS OF $75,000 IN THE AGGREGATE;


 


(K)  ACQUIRE OR AGREE TO ACQUIRE BY MERGING OR CONSOLIDATING WITH, OR BY
PURCHASING ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR CAPITAL STOCK OF, OR BY ANY
OTHER MANNER, ANY OTHER PERSON (OR DIVISION THEREOF);


 


51

--------------------------------------------------------------------------------



 


(L)  SUBJECT TO CLAUSE (M) BELOW, OTHER THAN SHORT TERM PURCHASE ORDERS FOR
INVENTORY IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES,
(I) ENTER INTO OR RENEW ANY CONTRACT THAT WOULD BE A MATERIAL CONTRACT OR A
CONTRACT DESCRIBED IN THE LAST SENTENCE OF SECTION 3.20(A) IF IT HAD BEEN IN
EFFECT ON THE DATE HEREOF OR (II) AMEND, WAIVE, TERMINATE, CANCEL, FAIL TO RENEW
OR EXTEND (IN ACCORDANCE WITH ITS TERMS CONTEMPLATING A RENEWAL OR EXTENSION)
ANY PROVISION OF ANY MATERIAL CONTRACT;


 


(M)  RENEW ANY MATERIAL CONTRACT DESCRIBED IN SECTION 3.20(A)(XIII) OR ENTER
INTO ANY CONTRACT THAT WOULD BE A MATERIAL CONTRACT DESCRIBED IN
SECTION 3.20(A)(XIII) IF IT HAD BEEN IN EFFECT ON THE DATE HEREOF;


 


(N)  TAKE ANY ACTION (OR OMIT TO TAKE ANY ACTION) IF SUCH ACTION (OR OMISSION)
WILL OR IS REASONABLY LIKELY TO RESULT IN ANY OF THE CONDITIONS TO THE
OBLIGATION OF THE PURCHASERS TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SET FORTH IN ARTICLE VIII NOT BEING SATISFIED;


 


(O)  SELL, ASSIGN, LEASE, LICENSE, TRANSFER OR OTHERWISE DISPOSE OF ASSETS
HAVING A VALUE OF $50,000 IN THE AGGREGATE, EXCEPT THE SALE OF INVENTORY AND
OBSOLETE OR EXCESS EQUIPMENT SOLD OR DISPOSED OF IN THE ORDINARY COURSE OF
BUSINESS;


 


(P)  MAKE OR CHANGE ANY MATERIAL TAX ELECTION, CHANGE AN ANNUAL ACCOUNTING
PERIOD, ADOPT OR CHANGE ANY ACCOUNTING METHOD WITH RESPECT TO MATERIAL TAXES
EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW, ENTER INTO ANY TAX SHARING
CONTRACT, TAX INDEMNITY OR TAX ALLOCATION CONTRACT, FILE ANY MATERIAL AMENDED
TAX RETURN, ENTER INTO ANY CLOSING AGREEMENT, SETTLE OR COMPROMISE ANY
PROCEEDING WITH RESPECT TO ANY MATERIAL TAX CLAIM OR ASSESSMENT RELATING TO
EITHER OF THE COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES, SURRENDER ANY RIGHT
TO CLAIM A REFUND OF MATERIAL TAXES, CONSENT TO ANY EXTENSION OR WAIVER OF THE
LIMITATION PERIOD APPLICABLE TO ANY MATERIAL TAX CLAIM OR ASSESSMENT RELATING TO
EITHER OF THE COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES;


 


(Q)  ACQUIRE, LAUNCH OR DISCONTINUE ANY PRODUCT LINE;


 


(R)  PAY, LOAN OR ADVANCE ANY AMOUNT TO, OR SELL, TRANSFER OR LEASE ANY ASSETS
TO, THE SELLER OR ANY OF ITS AFFILIATES, EXCEPT FOR (A) TRANSACTIONS AMONG THE
COMPANIES AND THE COMPANY SUBSIDIARIES, (B) DIVIDENDS AND DISTRIBUTIONS
PERMITTED UNDER CLAUSE (A)(III) ABOVE, (C) THE PRE-CLOSING TRANSFERS AND
(D) INTERCOMPANY TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS; OR


 


(S)  AUTHORIZE, COMMIT OR AGREE, WHETHER IN WRITING OR OTHERWISE, TO TAKE ANY OF
THE ACTIONS SPECIFIED IN SECTIONS 5.01(A)-(R), EXCEPT AS EXPRESSLY CONTEMPLATED
BY THIS AGREEMENT AND THE ANCILLARY AGREEMENTS.


 


SECTION 5.02.  ACCESS TO INFORMATION.  (A)  FROM THE DATE HEREOF UNTIL THE
CLOSING, (I) UPON REASONABLE NOTICE, THE SELLER SHALL CAUSE EACH OF THE
COMPANIES AND THE COMPANY SUBSIDIARIES AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS TO AFFORD THE PURCHASERS AND THEIR AUTHORIZED
REPRESENTATIVES (INCLUDING THEIR ACCOUNTANTS, COUNSEL AND FINANCIAL ADVISORS)
REASONABLE ACCESS TO (A) THE OFFICES, EXECUTIVE OFFICERS AND KEY PERSONNEL WHO


 


52

--------------------------------------------------------------------------------



 


ARE IDENTIFIED ON SCHEDULE 1.01(B), PROPERTIES AND BOOKS AND RECORDS OF SUCH
COMPANY OR COMPANY SUBSIDIARY AND (B) UPON REASONABLE NOTICE TO, AND APPROVAL
(NOT TO BE UNREASONABLY WITHHELD) FROM, THE SELLER, THE BUSINESS EMPLOYEES;
PROVIDED, HOWEVER, THAT, IN EACH CASE, ANY SUCH ACCESS SHALL BE CONDUCTED DURING
NORMAL BUSINESS HOURS AND IN SUCH A MANNER AS NOT TO INTERFERE, IN ANY MATERIAL
RESPECT, WITH THE NORMAL OPERATIONS OF THE BUSINESS, AND (II) THE SELLER SHALL
FURNISH TO THE PURCHASERS MANAGEMENT REPORTS REGARDING THE BUSINESS (OR COPIES
THEREOF) TO THE EXTENT SUCH REPORTS ARE PROVIDED TO MANAGEMENT OF THE COMPANIES
OR THE COMPANY SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS AFTER THE DATE
HEREOF.


 


(B)  FOR A PERIOD OF SEVEN YEARS AFTER THE CLOSING (AND FOR RECORDS RELATING TO
TAXES, FOR A PERIOD THAT CONTINUES UNTIL THE EXPIRATION OF THE RELEVANT STATUTE
OF LIMITATIONS) AND FOR ANY REASONABLE ADDITIONAL TIME REQUESTED BY THE
PURCHASERS FOR A REASONABLE PURPOSE, THE SELLER AND ITS AFFILIATES SHALL
(I) RETAIN THE BOOKS AND RECORDS RELATING TO THE BUSINESS AND THE COMPANIES AND
THE COMPANY SUBSIDIARIES RELATING TO PERIODS PRIOR TO THE CLOSING WHICH SHALL
NOT OTHERWISE HAVE BEEN DELIVERED TO THE PURCHASERS OR THE APPLICABLE COMPANY OR
COMPANY SUBSIDIARY AND (II) UPON REASONABLE NOTICE, AFFORD THE OFFICERS,
EMPLOYEES, AGENTS AND REPRESENTATIVES OF THE PURCHASERS REASONABLE ACCESS
(INCLUDING THE RIGHT TO MAKE, AT THE PURCHASERS’ EXPENSE, PHOTOCOPIES), DURING
NORMAL BUSINESS HOURS, TO SUCH BOOKS AND RECORDS (OTHER THAN BOOKS AND RECORDS
THE DISCLOSURE OF WHICH WOULD WAIVE ANY ATTORNEY-CLIENT OR OTHER PRIVILEGE);
PROVIDED, HOWEVER, THAT (X) ANY SUCH ACCESS OR FURNISHING OF INFORMATION SHALL
BE CONDUCTED DURING NORMAL BUSINESS HOURS AND IN SUCH A MANNER AS NOT TO
INTERFERE, IN ANY MATERIAL RESPECT, WITH THE NORMAL OPERATIONS OF THE SELLER’S
BUSINESS AND (Y) THE SELLER MAY TAKE APPROPRIATE MEASURES TO PROTECT THE SECRECY
AND CONFIDENTIALITY OF INFORMATION OF THE SELLER THAT IS NOT RELATED TO THE
BUSINESS OR THE COMPANIES OR THE COMPANY SUBSIDIARIES.


 


(C)  FOR A PERIOD OF SEVEN YEARS AFTER THE CLOSING (AND FOR RECORDS RELATING TO
TAXES, FOR A PERIOD THAT CONTINUES UNTIL THE EXPIRATION OF THE RELEVANT STATUTE
OF LIMITATIONS) AND FOR ANY REASONABLE ADDITIONAL TIME REQUESTED BY THE SELLER
FOR A REASONABLE PURPOSE, THE PURCHASERS AND THEIR AFFILIATES (INCLUDING, AFTER
THE CLOSING, THE COMPANIES AND THE COMPANY SUBSIDIARIES) SHALL (I) RETAIN THE
BOOKS AND RECORDS RELATING TO THE BUSINESS AND THE COMPANIES AND THE COMPANY
SUBSIDIARIES RELATING TO PERIODS PRIOR TO THE CLOSING DELIVERED TO THE
PURCHASERS OR THE APPLICABLE COMPANY OR COMPANY SUBSIDIARY AND (II) UPON
REASONABLE NOTICE, AFFORD THE OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES OF
THE SELLER REASONABLE ACCESS (INCLUDING THE RIGHT TO MAKE, AT THE SELLER’S
EXPENSE, PHOTOCOPIES), DURING NORMAL BUSINESS HOURS, TO SUCH BOOKS AND RECORDS
(OTHER THAN BOOKS AND RECORDS THE DISCLOSURE OF WHICH WOULD WAIVE ANY
ATTORNEY-CLIENT OR OTHER PRIVILEGE) SOLELY FOR THE PURPOSE OF DEFENDING OR
ASSERTING CLAIMS IN CONNECTION WITH ANY ACTION (OTHER THAN ANY ACTION AGAINST
THE PURCHASERS OR THEIR AFFILIATES) OR IN CONNECTION WITH ANY FILING WITH
(INCLUDING NORMAL FORMS AND RETURNS), OR AUDIT OR OTHER PROCEEDING BEFORE, ANY
TAX, ACCOUNTING OR GOVERNMENTAL AUTHORITY; PROVIDED, HOWEVER, THAT (X) ANY SUCH
ACCESS OR FURNISHING OF INFORMATION SHALL BE CONDUCTED DURING NORMAL BUSINESS
HOURS AND IN SUCH A MANNER AS NOT TO INTERFERE, IN ANY MATERIAL RESPECT, WITH
THE NORMAL OPERATIONS OF THE PURCHASERS’ BUSINESS AND (Y) THE PURCHASERS MAY
TAKE APPROPRIATE MEASURES TO PROTECT THE SECRECY AND CONFIDENTIALITY OF
INFORMATION OF THE PURCHASERS THAT IS NOT RELATED TO THE BUSINESS


 


53

--------------------------------------------------------------------------------



 


OR THE COMPANIES OR THE COMPANY SUBSIDIARIES IN RESPECT OF THE SELLER’S PERIOD
OF OWNERSHIP THEREOF.


 


SECTION 5.03.  CONFIDENTIALITY.  (A)  THE TERMS OF THE LETTER AGREEMENT DATED AS
OF APRIL 17, 2008 (THE “CONFIDENTIALITY AGREEMENT”) BETWEEN THE SELLER AND TIME
INC. ARE HEREBY INCORPORATED HEREIN BY REFERENCE AND SHALL CONTINUE IN FULL
FORCE AND EFFECT UNTIL THE CLOSING, AT WHICH TIME THE OBLIGATIONS SET FORTH IN
THE CONFIDENTIALITY AGREEMENT TO THE EXTENT RELATED TO THE NON-DISCLOSURE OF
INFORMATION RELATING TO THE COMPANIES AND THE COMPANY SUBSIDIARIES SHALL
TERMINATE.


 


(B)  THE SELLER AND ITS AFFILIATES SHALL NOT DIVULGE, FURNISH OR MAKE AVAILABLE
TO ANYONE (OTHER THAN THE PURCHASERS) ANY PROPRIETARY INFORMATION OF THE
COMPANIES AND THE COMPANY SUBSIDIARIES OR RELATED TO THE BUSINESS; PROVIDED THAT
THE FOREGOING SHALL NOT RESTRICT THE SELLER AND ITS AFFILIATES FROM DISCLOSING
INFORMATION PRIOR TO THE CLOSING IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE.  THIS SECTION 5.03(B) SHALL NOT APPLY TO ANY SUCH
PROPRIETARY INFORMATION WHICH (I) SHALL HAVE ENTERED THE PUBLIC DOMAIN OR BECOME
AVAILABLE THROUGH NO BREACH OF THIS SECTION 5.03(B) BY THE SELLER OR ANY OF ITS
AFFILIATES, (II) SHALL HAVE BECOME AVAILABLE TO THE SELLER OR ANY OF ITS
AFFILIATES FROM A THIRD PARTY WHOM THE SELLER OR SUCH AFFILIATE DOES NOT KNOW IS
UNDER A DUTY OR OBLIGATION TO ANY OF THE SELLER, THE COMPANIES, THE COMPANY
SUBSIDIARIES OR THE PURCHASERS TO KEEP SUCH PROPRIETARY INFORMATION CONFIDENTIAL
OR (III) SHALL BE REQUIRED BY LAW OR THE RULES OR REGULATIONS OF ANY STOCK
EXCHANGE ON WHICH THE SECURITIES OF THE DISCLOSING PARTY OR ITS AFFILIATES ARE
TRADED TO BE DISCLOSED, PROVIDED THAT THE SELLER SHALL GIVE PROMPT NOTICE OF
SUCH REQUIREMENT TO THE PURCHASERS AND COOPERATE WITH THE PURCHASERS, AT THE
PURCHASERS’ SOLE COST AND EXPENSE, AS REASONABLY REQUESTED TO SEEK A PROTECTIVE
ORDER WITH RESPECT TO, OR OTHERWISE PREVENT, THE DISCLOSURE OF SUCH INFORMATION.


 


SECTION 5.04.  REGULATORY AND OTHER AUTHORIZATIONS; NOTICES AND CONSENTS.  (A) 
THE PURCHASERS AND THE SELLER AGREE TO USE THEIR COMMERCIALLY REASONABLE BEST
EFFORTS TO PROMPTLY OBTAIN ALL AUTHORIZATIONS, CONSENTS, ORDERS AND APPROVALS OF
ALL GOVERNMENTAL AUTHORITIES SET FORTH ON SECTION 5.04 OF THE DISCLOSURE
SCHEDULE AND WILL COOPERATE FULLY WITH EACH OTHER IN PROMPTLY SEEKING TO OBTAIN
ALL SUCH AUTHORIZATIONS, CONSENTS, ORDERS AND APPROVALS.  IN FURTHERANCE OF THE
FOREGOING, EACH PARTY HERETO AGREES TO MAKE ITS RESPECTIVE FILING PURSUANT TO
THE HSR ACT WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AS
PROMPTLY AS PRACTICABLE AND, IN ANY EVENT, WITHIN THREE BUSINESS DAYS AFTER THE
EXECUTION OF THIS AGREEMENT, AND TO SUPPLY AS PROMPTLY AS PRACTICABLE TO THE
APPROPRIATE GOVERNMENTAL AUTHORITIES ANY ADDITIONAL INFORMATION AND DOCUMENTARY
MATERIAL THAT MAY BE REQUESTED PURSUANT TO THE HSR ACT.


 


(B)  EACH PARTY SHALL PROMPTLY NOTIFY THE OTHER PARTY OF ANY COMMUNICATION IT OR
ANY OF ITS AFFILIATES RECEIVES FROM ANY GOVERNMENTAL AUTHORITY RELATING TO THE
MATTERS THAT ARE THE SUBJECT OF THIS AGREEMENT AND PERMIT THE OTHER PARTY TO
REVIEW IN ADVANCE ANY PROPOSED COMMUNICATION BY SUCH PARTY TO ANY GOVERNMENTAL
AUTHORITY (OTHER THAN ANY CONFIDENTIAL BUSINESS INFORMATION OF SUCH PARTY
INCLUDED IN A FILING THAT IS NOT REQUIRED TO BE AGREED UPON BY THE PURCHASERS
AND THE SELLER FOR PURPOSES OF THE SUBMISSION THEREOF).  EACH PARTY SHALL HAVE
THE RIGHT TO PARTICIPATE IN ANY MEETING WITH ANY GOVERNMENTAL AUTHORITY RELATING
TO THE MATTERS THAT ARE THE SUBJECT OF THIS

 

54

--------------------------------------------------------------------------------

 


AGREEMENT WITH THE OTHER PARTY’S PRIOR CONSENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD) AND TO THE EXTENT PERMITTED BY SUCH GOVERNMENTAL
AUTHORITY.  EACH PARTY WILL PROVIDE THE OTHER WITH COPIES OF ALL CORRESPONDENCE,
FILINGS OR COMMUNICATIONS BETWEEN THEM OR ANY OF THEIR REPRESENTATIVES, ON THE
ONE HAND, AND ANY GOVERNMENTAL AUTHORITY OR MEMBERS OF ITS STAFF, ON THE OTHER
HAND, WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (OTHER THAN ANY CONFIDENTIAL BUSINESS INFORMATION OF SUCH PARTY
INCLUDED IN A FILING THAT IS NOT REQUIRED TO BE AGREED UPON BY THE PURCHASERS
AND THE SELLER FOR PURPOSES OF THE SUBMISSION THEREOF), SUCH CORRESPONDENCE,
FILINGS AND COMMUNICATIONS TO BE SUBJECT TO THE CONFIDENTIALITY AGREEMENT.


 


(C)  EACH OF THE PURCHASERS AND THE SELLER SHALL USE COMMERCIALLY REASONABLE
BEST EFFORTS TO TAKE SUCH ACTION AS MAY BE REQUIRED TO CAUSE THE EXPIRATION OF
THE WAITING PERIOD UNDER THE HSR ACT WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY AS PROMPTLY AS REASONABLY PRACTICABLE AFTER THEIR RESPECTIVE
FILINGS UNDER THE HSR ACT.  EACH OF THE PURCHASERS AND THE SELLER SHALL USE
COMMERCIALLY REASONABLE BEST EFFORTS TO RESOLVE SUCH OBJECTIONS, IF ANY, AS MAY
BE ASSERTED BY ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT UNDER THE HSR ACT.


 


(D)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT
(INCLUDING SECTION 5.04(A)-(C)), NEITHER THE SELLER (WITH RESPECT TO ITSELF OR
THE COMPANIES, THE COMPANY SUBSIDIARIES OR THE BUSINESS) NOR THE PURCHASERS OR
ANY OF THEIR AFFILIATES SHALL BE OBLIGATED TO: (I) INSTITUTE ANY ACTION,
(II) AGREE TO THE IMPOSITION OF LIMITATIONS ON THE ABILITY OF EITHER PURCHASER
OR ANY AFFILIATE OF THE PURCHASERS TO HOLD, OR EXERCISE FULL RIGHTS OF OWNERSHIP
OF, THE SHARES, THE BUSINESS, THE COMPANIES AND THE COMPANY SUBSIDIARIES,
(III) AGREE TO PROHIBIT EITHER PURCHASER OR ANY OF THEIR AFFILIATES FROM
EFFECTIVELY CONTROLLING IN ANY RESPECT THE BUSINESS OR OPERATIONS OF THE
COMPANIES AND THE COMPANY SUBSIDIARIES, (IV) AGREE TO ANY CONSENT DECREE,
DIVESTITURE, HOLD SEPARATE ORDER OR COMPARABLE ARRANGEMENT, OR ANY SALE,
TRANSFER, LICENSE, DIVESTITURE OR OTHER DISPOSITION OF ANY ASSETS OF EITHER
PURCHASER, THE COMPANIES OR THE COMPANY SUBSIDIARIES OR ANY OF THEIR RESPECTIVE
AFFILIATES, OR ANY LIMITATION ON EITHER PURCHASER’S ACQUISITION, OWNERSHIP,
OPERATION, EFFECTIVE CONTROL OR EXERCISE OF FULL RIGHTS OF OWNERSHIP, OR THE
TERMINATION OR AMENDMENT OF ANY EXISTING RELATIONSHIPS AND CONTRACTUAL RIGHTS OR
(V) AGREE OR COMMIT TO ANY OTHER LIMITATION OR RESTRICTION WITH RESPECT TO THE
COMPANIES, THE COMPANY SUBSIDIARIES, THE BUSINESS OR THE PURCHASERS OR THEIR
AFFILIATES OR ANY OF THEIR RESPECTIVE BUSINESSES OR OPERATIONS.  IN THE EVENT
THAT THE PURCHASERS GRANT SUCH WRITTEN CONSENT, THE SELLER SHALL CAUSE THE
COMPANIES TO AGREE TO THE MATTERS AS DIRECTED BY THE PURCHASERS (WHICH AGREEMENT
MAY BE CONDITIONED UPON THE CONSUMMATION OF THE CLOSING).


 


SECTION 5.05.  NOTIFICATIONS.  UNTIL THE CLOSING, EACH PARTY HERETO SHALL
PROMPTLY NOTIFY THE OTHER PARTY IN WRITING OF ANY FACT, CHANGE, CONDITION,
CIRCUMSTANCE OR OCCURRENCE OR NONOCCURRENCE OF ANY EVENT OF WHICH IT IS AWARE
THAT WILL OR IS REASONABLY LIKELY TO RESULT IN ANY OF THE CONDITIONS SET FORTH
IN ARTICLE VIII OF THIS AGREEMENT BECOMING INCAPABLE OF BEING SATISFIED;
PROVIDED, HOWEVER, THAT THE DELIVERY OF ANY NOTICE PURSUANT TO THIS SECTION 5.05


 


55

--------------------------------------------------------------------------------



 


SHALL NOT LIMIT OR OTHERWISE AFFECT THE REMEDIES AVAILABLE HEREUNDER TO THE
PARTY RECEIVING SUCH NOTICE.


 


SECTION 5.06.  FURTHER ACTION.  THE PARTIES HERETO SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL APPROPRIATE ACTION, TO DO
OR CAUSE TO BE DONE ALL THINGS NECESSARY, PROPER OR ADVISABLE UNDER APPLICABLE
LAW, AND TO EXECUTE AND DELIVER SUCH DOCUMENTS AND OTHER PAPERS, AS MAY BE
REQUIRED TO CARRY OUT THE PROVISIONS OF THIS AGREEMENT AND CONSUMMATE AND MAKE
EFFECTIVE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  FROM TIME TO TIME
AFTER THE CLOSING, AT THE REQUEST OF THE PURCHASERS, THE SELLER WILL EXECUTE AND
DELIVER ANY FURTHER INSTRUMENTS AND TAKE SUCH OTHER ACTION AS THE PURCHASERS MAY
REASONABLY REQUEST TO CARRY OUT THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 5.07.  INSURANCE MATTERS.  THE SELLER OR ITS AFFILIATES SHALL KEEP, OR
CAUSE TO BE KEPT, ANY INSURANCE POLICIES OF THE SELLER OR ITS AFFILIATES
(INCLUDING THE COMPANY AND THE COMPANY SUBSIDIARIES) THAT COVER ANY LOSS,
LIABILITY, CLAIM, DAMAGE OR EXPENSE RELATING TO THE COMPANIES, THE COMPANY
SUBSIDIARIES, THE ASSETS OR THE BUSINESS (THE “SUBJECT LIABILITIES”), IN FULL
FORCE AND EFFECT THROUGH THE CLOSE OF BUSINESS ON THE CLOSING DATE.  FOLLOWING
THE CLOSING, TO THE EXTENT THAT (I) ANY INSURANCE POLICIES OWNED OR CONTROLLED
BY THE SELLER OR ANY OF ITS AFFILIATES (OTHER THAN THE COMPANY OR ANY COMPANY
SUBSIDIARY) (COLLECTIVELY, THE “SELLER’S INSURANCE POLICIES”) COVER ANY SUBJECT
LIABILITIES RESULTING FROM, ARISING OUT OF, BASED ON OR RELATING TO, OCCURRENCES
PRIOR TO THE CLOSING AND (II) SELLER’S INSURANCE POLICIES PERMIT CLAIMS TO BE
MADE THEREUNDER WITH RESPECT TO SUBJECT LIABILITIES RESULTING FROM, ARISING OUT
OF, BASED ON OR RELATING TO, OCCURRENCES PRIOR TO THE CLOSING (THE “COMPANY
CLAIMS”), THE SELLER SHALL COOPERATE AND SHALL CAUSE ITS AFFILIATES TO COOPERATE
WITH THE PURCHASERS OR, AS APPLICABLE, EITHER COMPANY OR ANY COMPANY SUBSIDIARY,
IN SUBMITTING COMPANY CLAIMS (OR PURSUING COMPANY CLAIMS PREVIOUSLY MADE) ON
BEHALF OF EITHER PURCHASER, EITHER COMPANY OR A COMPANY SUBSIDIARY, AS
APPLICABLE, UNDER ANY SELLER’S INSURANCE POLICIES.


 


SECTION 5.08.  PRE-CLOSING TRANSFERS.  AT OR PRIOR TO THE CLOSING, THE SELLER
(A) SHALL CAUSE THE APPLICABLE COMPANY OR COMPANY SUBSIDIARY TO ASSIGN,
TRANSFER, CONVEY AND DELIVER ALL RIGHT, TITLE AND INTEREST IN AND TO THE ASSETS
AND LIABILITIES SET FORTH IN SECTION 5.08(A) OF THE DISCLOSURE SCHEDULE TO AN
AFFILIATE OF THE SELLER (OTHER THAN EITHER COMPANY OR ANY COMPANY SUBSIDIARY),
(B) SHALL TRANSFER TO THE PAYROLL OF EITHER COMPANY OR A COMPANY SUBSIDIARY EACH
BUSINESS EMPLOYEE THAT IS NOT CURRENTLY A COMPANY EMPLOYEE, WHICH EMPLOYEES ARE
SET FORTH IN SECTION 5.08(B) OF THE DISCLOSURE SCHEDULE, (C) SHALL TRANSFER OR
SHALL CAUSE THE APPLICABLE AFFILIATE TO TRANSFER FROM THE PAYROLL OF EITHER
COMPANY OR ANY COMPANY SUBSIDIARY EACH COMPANY EMPLOYEE THAT IS NOT CURRENTLY A
BUSINESS EMPLOYEE, WHICH EMPLOYEES ARE SET FORTH IN SECTION 5.08(C) OF THE
DISCLOSURE SCHEDULE, (D) SHALL, OR SHALL CAUSE THE APPLICABLE AFFILIATE TO,
ASSIGN, TRANSFER, CONVEY AND DELIVER ALL RIGHT, TITLE AND INTEREST IN AND TO THE
ASSETS AND LIABILITIES SET FORTH IN SECTION 5.08(D) OF THE DISCLOSURE SCHEDULE
TO QSP OR QSP CANADA, AS APPLICABLE, FREE AND CLEAR OF ALL ENCUMBRANCES, AND
(E) SHALL CAUSE EFR TO REDEEM OR REPURCHASE ALL OUTSTANDING PREFERENCE SHARES OF
EFR (THE PARTIES AGREEING TO ACT IN GOOD FAITH SUCH THAT THE REDEMPTION OR
REPURCHASE TRANSACTIONS ARE CARRIED OUT IN A MANNER REASONABLY ACCEPTABLE TO
EACH OF THE PARTIES), EACH IN A MANNER AND PURSUANT TO DOCUMENTATION REASONABLY
SATISFACTORY TO THE PURCHASERS (COLLECTIVELY, THE “PRE-CLOSING TRANSFERS”).


 


56

--------------------------------------------------------------------------------



 


SECTION 5.09.  EXCLUSIVITY.  AS AN INDUCEMENT TO THE PURCHASERS TO ENTER INTO
THIS AGREEMENT, AND IN CONSIDERATION OF THE TIME AND EXPENSE WHICH THEY HAVE
DEVOTED AND WILL DEVOTE TO THE TRANSACTIONS CONTEMPLATED HEREBY DURING SUCH
PERIOD, UNTIL THE EARLIER OF (I) THE CLOSING DATE AND (II) TERMINATION OF THIS
AGREEMENT IN ACCORDANCE WITH SECTION 10.01 HEREOF, THE SELLER SHALL NOT, AND THE
SELLER SHALL CAUSE ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND
REPRESENTATIVES (INCLUDING ANY INVESTMENT BANKER, ATTORNEY OR ACCOUNTANT
RETAINED OR ACTING ON BEHALF OF SUCH PARTY OR ANY DIRECTOR, OFFICER OR EMPLOYEE
OF SUCH PARTY) NOT TO DIRECTLY OR INDIRECTLY (X) INITIATE, SOLICIT, ENCOURAGE OR
ENTERTAIN PROPOSALS, INQUIRIES, INDICATIONS OF INTEREST OR OFFERS TO PURCHASE
THE SHARES OR THE BUSINESS OR ALL OR SUBSTANTIALLY ALL OF THE ASSETS (AN
“ACQUISITION PROPOSAL”), OR (Y) ENTER INTO ANY DISCUSSIONS, NEGOTIATIONS,
AGREEMENTS, ARRANGEMENTS OR COMMITMENTS WITH RESPECT TO AN ACQUISITION PROPOSAL
WITH ANY PERSON WHO HAS MADE AN ACQUISITION PROPOSAL; PROVIDED, HOWEVER, THAT
THE FOREGOING SHALL NOT RESTRICT THE SELLER FROM DISPOSITIONS IN THE ORDINARY
COURSE OF BUSINESS OF INVENTORY AND OBSOLETE OR EXCESS EQUIPMENT.  THE SELLER
WILL IMMEDIATELY CEASE ANY EXISTING DISCUSSIONS WITH ANY PERSONS CONCERNING ANY
ACQUISITION PROPOSAL.


 


SECTION 5.10.  NON-COMPETITION/NON-SOLICITATION.  (A)  FROM THE CLOSING DATE
UNTIL DECEMBER 31, 2013 (THE “RESTRICTED PERIOD”), THE SELLER SHALL NOT, AND
SHALL CAUSE ITS DIRECT AND INDIRECT SUBSIDIARIES NOT TO, DIRECTLY OR INDIRECTLY,
ENGAGE IN, OR ACQUIRE OR HOLD ANY OWNERSHIP INTEREST IN ANY OTHER PERSON
ENGAGING IN, THE OWNERSHIP, MANAGEMENT, OPERATION OR CONTROL OF (OR SHARING OF
PROFITS OR REVENUES IN) ANY COMPETITIVE BUSINESS (THE “RESTRICTED ACTIVITIES”)
IN THE UNITED STATES, CANADA OR MEXICO, OR LICENSE OR OTHERWISE MAKE AVAILABLE
ANY SELLER MARKS OR OTHER BUSINESS-RELATED INTELLECTUAL PROPERTY TO ANY
COMPETITIVE BUSINESS FOR A USE SUBSTANTIALLY SIMILAR TO THE MANNER IN WHICH ANY
SUCH SELLER MARKS OR OTHER BUSINESS-RELATED INTELLECTUAL PROPERTY WERE USED BY
THE COMPANIES OR THE COMPANY SUBSIDIARIES IN THE 12 MONTHS PRIOR TO THE CLOSING;
PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT PREVENT THE SELLER OR ANY OF ITS
SUBSIDIARIES FROM ALLOWING ANY THIRD PARTY TO USE ANY SELLER MARKS OR OTHER
BUSINESS-RELATED INTELLECTUAL PROPERTY SOLELY FOR PURPOSES OF THE MARKETING,
SELLING AND DISTRIBUTING BY THE SELLER OR ANY OF ITS SUBSIDIARIES OF ANY
PRODUCTS OR SERVICES OF THE SELLER OR ITS SUBSIDIARIES TO OR THROUGH ANY THIRD
PARTY ENGAGED IN A COMPETITIVE BUSINESS.


 


(B)  FROM THE DATE HEREOF UNTIL THE CLOSING, THE SELLER SHALL NOT, AND SHALL
CAUSE ITS DIRECT AND INDIRECT SUBSIDIARIES NOT TO, DIRECTLY OR INDIRECTLY,
(I) SOLICIT FOR EMPLOYMENT, HIRE OR ATTEMPT TO HIRE ANY BUSINESS EMPLOYEE
EMPLOYED BY EITHER COMPANY OR ANY COMPANY SUBSIDIARY OR (II) INDUCE OR OTHERWISE
COUNSEL, ADVISE OR ENCOURAGE ANY RESTRICTED EMPLOYEE TO LEAVE THE EMPLOYMENT OF
THE APPLICABLE COMPANY OR COMPANY SUBSIDIARY, OTHER THAN, IN EACH CASE, PURSUANT
TO THE PRE-CLOSING TRANSFERS AS CONTEMPLATED IN SECTION 5.08.


 


(C)  FROM THE CLOSING UNTIL THE END OF THE RESTRICTED PERIOD, THE SELLER SHALL
NOT, AND SHALL CAUSE ITS DIRECT AND INDIRECT SUBSIDIARIES NOT TO, DIRECTLY OR
INDIRECTLY, (I) SOLICIT FOR EMPLOYMENT, HIRE OR ATTEMPT TO HIRE (A) ANY BUSINESS
EMPLOYEE OR (B) ANY EXECUTIVE OFFICER OR KEY EMPLOYEE OF EITHER COMPANY OR ANY
COMPANY SUBSIDIARY, IN THE CASE OF THIS CLAUSE (B), REGARDLESS OF WHETHER SUCH
PERSON IS HIRED BEFORE OR AFTER THE CLOSING (COLLECTIVELY, “RESTRICTED
EMPLOYEES”) OR (II) INDUCE OR OTHERWISE COUNSEL, ADVISE OR ENCOURAGE ANY
RESTRICTED EMPLOYEE TO LEAVE THE EMPLOYMENT OF SUCH COMPANY OR COMPANY
SUBSIDIARY, AS APPLICABLE; PROVIDED,


 


57

--------------------------------------------------------------------------------



 


HOWEVER, THAT THE FOREGOING WILL NOT PROHIBIT A GENERAL SOLICITATION TO THE
PUBLIC THROUGH GENERAL ADVERTISING NOT TARGETED AT RESTRICTED EMPLOYEES; AND
PROVIDED, FURTHER, HOWEVER, THAT THE FOREGOING SHALL NOT PROHIBIT THE
SOLICITATION OR HIRING OF ANY RESTRICTED EMPLOYEE THAT HAS CEASED TO BE AN
EMPLOYEE OF EITHER COMPANY OR ANY COMPANY SUBSIDIARY AFTER THE CLOSING FOR A
PERIOD OF NOT LESS THAN FOUR MONTHS, PROVIDED THAT THE FOUR-MONTH WAITING PERIOD
SHALL NOT APPLY TO ANY RESTRICTED EMPLOYEE WHOSE EMPLOYMENT WITH THE APPLICABLE
COMPANY OR COMPANY SUBSIDIARY IS TERMINATED WITHOUT CAUSE BY SUCH COMPANY OR
COMPANY SUBSIDIARY.


 


(D)  FOR PURPOSES OF THE COVENANTS CONTAINED IN THIS SECTION 5.10, THE
RESTRICTED PERIOD WITH RESPECT TO ANY PARTICULAR COVENANT SHALL BE TOLLED DURING
ANY PERIOD OF VIOLATION OF SUCH COVENANT BY THE SELLER OR ITS AFFILIATES.


 


(E)  IN THE EVENT THAT ANY OF THE COVENANTS CONTAINED IN THIS SECTION 5.10 SHALL
BE DETERMINED BY ANY COURT OF COMPETENT JURISDICTION TO BE UNENFORCEABLE BY
REASON OF ITS EXTENDING FOR TOO LONG A PERIOD OF TIME OR OVER TOO LARGE A
GEOGRAPHICAL AREA OR BY REASON OF BEING TOO EXTENSIVE IN ANY OTHER RESPECT, THE
COVENANTS CONTAINED IN THIS SECTION 5.10 SHALL BE INTERPRETED TO EXTEND ONLY
OVER THE LONGEST PERIOD OF TIME FOR WHICH THEY MAY BE ENFORCEABLE, AND/OR OVER
THE LARGEST GEOGRAPHICAL AREA AS TO WHICH THEY MAY BE ENFORCEABLE AND/OR TO THE
MAXIMUM EXTENT IN ALL OTHER ASPECTS AS TO WHICH THEY MAY BE ENFORCEABLE, ALL AS
DETERMINED BY SUCH COURT IN SUCH ACTION.


 


(F)  THE RESTRICTIVE COVENANTS CONTAINED IN THIS SECTION 5.10 ARE EACH COVENANTS
INDEPENDENT OF ANY OTHER PROVISION OF THIS AGREEMENT, AND THE EXISTENCE OF ANY
CLAIM WHICH A PARTY MAY ALLEGE AGAINST ANY OTHER PARTY TO THIS AGREEMENT,
WHETHER BASED ON THIS AGREEMENT OR OTHERWISE, SHALL NOT PREVENT THE ENFORCEMENT
OF THESE COVENANTS.  THE PARTIES HERETO AGREE THAT A BREACH BY ANY OTHER PARTY
HERETO OF THIS SECTION 5.10 MAY CAUSE IRREPARABLE HARM AND THAT THE REMEDIES AT
LAW FOR ANY BREACH OR THREAT OF BREACH OF THE PROVISIONS OF THIS SECTION 5.10
MAY BE INADEQUATE, AND THAT SUCH PARTY SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS TO PREVENT BREACHES OF THIS SECTION 5.10 AND TO ENFORCE SPECIFICALLY
THE TERMS AND PROVISIONS HEREOF, IN ADDITION TO ANY OTHER REMEDY TO WHICH SUCH
PARTY MAY BE ENTITLED AT LAW.


 


(G)  THE SELLER ACKNOWLEDGES THAT THE COVENANTS OF THE SELLER SET FORTH IN THIS
SECTION 5.10 ARE AN ESSENTIAL ELEMENT OF THIS AGREEMENT AND THAT, BUT FOR THE
AGREEMENT OF THE SELLER TO COMPLY WITH THESE COVENANTS, THE PURCHASERS WOULD NOT
HAVE ENTERED INTO THIS AGREEMENT.  THE SELLER HAS INDEPENDENTLY CONSULTED WITH
ITS COUNSEL AND AFTER SUCH CONSULTATION AGREES THAT THE COVENANTS SET FORTH IN
THIS SECTION 5.10 ARE REASONABLE AND PROPER.


 


(H)  THE PURCHASERS AND THE SELLER AGREE THAT NO PORTION OF THE PURCHASE PRICE
IS ALLOCATED TO A RESTRICTIVE COVENANT, AS THAT EXPRESSION IS DEFINED UNDER
PROPOSED SECTION 56.4 OF THE INCOME TAX ACT (CANADA).  IF ANY PORTION OF THE
PURCHASE PRICE IS DETERMINED BY THE CANADA REVENUE AGENCY OR A PROVINCIAL TAX
AUTHORITY TO BE IN RESPECT OF SUCH A RESTRICTIVE COVENANT, THEN THE PARTIES
AGREE TO COOPERATE IN GOOD FAITH, WHICH COOPERATION SHALL INCLUDE THE MAKING OF
APPROPRIATE TAX ELECTIONS UNDER


 


58

--------------------------------------------------------------------------------



 


THAT PROPOSED PROVISION, TO ACHIEVE A TAX RESULT THAT IS EFFICIENT FOR EACH OF
THEM IN THE CIRCUMSTANCES.


 


SECTION 5.11.  GUARANTEES.  (A)  THE SELLER SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN THE RELEASE OF EACH GUARANTEE, ASSURANCE, LETTER OF
CREDIT, CO-BORROWING ARRANGEMENT OR SIMILAR OBLIGATION OF THE COMPANIES OR THE
COMPANY SUBSIDIARIES FOR THE BENEFIT OF THE SELLER OR ANY OF ITS AFFILIATES
(OTHER THAN THE COMPANIES AND THE COMPANY SUBSIDIARIES) (THE “GUARANTEES”) ON OR
PRIOR TO THE CLOSING DATE, INCLUDING THE GUARANTEES LISTED ON SECTION 5.11(A) OF
THE DISCLOSURE SCHEDULE.  SUCH EFFORTS SHALL INCLUDE OFFERING ITS OWN GUARANTEE
IN SUBSTITUTION FOR, AND ON AT LEAST SUBSTANTIALLY THE SAME TERMS OF, ANY
GUARANTEE.  THE SELLER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE PURCHASERS
AND THEIR AFFILIATES (INCLUDING, AFTER THE CLOSING, THE COMPANIES AND THE
COMPANY SUBSIDIARIES) AGAINST AND REIMBURSE THE PURCHASERS AND THEIR AFFILIATES
(INCLUDING, AFTER THE CLOSING, THE COMPANIES AND THE COMPANY SUBSIDIARIES) TO
THE EXTENT ANY GUARANTEE IS CALLED UPON AND THE PURCHASERS OR ANY OF THEIR
AFFILIATES (INCLUDING, AFTER THE CLOSING, THE COMPANIES AND THE COMPANY
SUBSIDIARIES) MAKE ANY PAYMENT OR ARE OBLIGATED TO REIMBURSE, IN EACH CASE AFTER
THE CLOSING, THE PARTY ISSUING THE GUARANTEE.


 


(B)  THE PURCHASERS SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO OBTAIN
THE RELEASE OF EACH GUARANTEE, ASSURANCE, LETTER OF CREDIT, CO-BORROWING
ARRANGEMENT OR SIMILAR OBLIGATION OF THE SELLER FOR THE BENEFIT OF THE COMPANIES
AND THE COMPANY SUBSIDIARIES LISTED ON SECTION 5.11(B) OF THE DISCLOSURE
SCHEDULE (THE “SELLER GUARANTEES”) ON OR PRIOR TO THE CLOSING DATE.  SUCH
EFFORTS SHALL INCLUDE OFFERING THEIR OWN GUARANTEE IN SUBSTITUTION FOR, AND ON
AT LEAST SUBSTANTIALLY THE SAME TERMS OF, ANY SELLER GUARANTEE.  EXCEPT WITH
RESPECT TO LIABILITIES ALLOCATED TO THE SELLER PURSUANT TO SECTION 5.13, THE
PURCHASERS SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE SELLER AND ITS
AFFILIATES (OTHER THAN THE COMPANIES AND THE COMPANY SUBSIDIARIES) AGAINST AND
REIMBURSE THE SELLER AND ITS AFFILIATES (OTHER THAN THE COMPANIES AND THE
COMPANY SUBSIDIARIES) TO THE EXTENT ANY SELLER GUARANTEE IS CALLED UPON AND THE
SELLER OR ANY OF ITS AFFILIATES (OTHER THAN THE COMPANIES AND THE COMPANY
SUBSIDIARIES) MAKES ANY PAYMENT OR IS OBLIGATED TO REIMBURSE, IN EACH CASE AFTER
THE CLOSING, THE PARTY ISSUING THE SELLER GUARANTEE.


 


SECTION 5.12.  UPDATES TO DISCLOSURE SCHEDULE.  THE SELLER MAY MODIFY, CHANGE,
UPDATE OR SUPPLEMENT THE DISCLOSURE SCHEDULE BY WRITTEN DELIVERY TO THE
PURCHASERS PRIOR TO THE CLOSING DATE FOR CIRCUMSTANCES ARISING OR EVENTS
OCCURRING AFTER THE DATE HEREOF THAT ARE NOT IN CONTRAVENTION OF SECTION 5.01 (A
“DISCLOSURE SCHEDULE UPDATE”).  OTHER THAN ANY UPDATES TO ANY APPLICABLE
SUBSECTION OF SECTIONS 3.17(M)(I), 3.17(M)(II), 3.17(N)(I) AND 3.17(N)(III) OF
THE DISCLOSURE SCHEDULE SOLELY TO REFLECT (X) ACTIONS TAKEN BY THE SELLER
SUBSEQUENT TO THE DATE HEREOF AS PERMITTED UNDER SECTION 5.01 OR (Y) THE
VOLUNTARY RESIGNATION OR CHANGE IN STATUS FROM FULL-TIME TO PART-TIME OF ANY
EMPLOYEE OR SALES REPRESENTATIVE SUBSEQUENT TO THE DATE HEREOF, (A) (I) THE
CONDITIONS TO THE PURCHASERS’ OBLIGATION TO EFFECT THE CLOSING PURSUANT TO
SECTION 8.02, (II) THE PURCHASERS’ RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO
SECTION 10.01 AND (III) THE PURCHASERS’ RIGHT TO INDEMNIFICATION PURSUANT TO
SECTIONS 7.01 AND 9.02 SHALL IN NO WAY BE PREJUDICED BY THE DELIVERY OF SUCH
DISCLOSURE SCHEDULE UPDATE AND (B) IF THE PURCHASERS AND THE SELLER THEREAFTER
CLOSE THE TRANSACTIONS CONTEMPLATED HEREIN IN ACCORDANCE HEREWITH, THE
DISCLOSURE


 


59

--------------------------------------------------------------------------------



 


SCHEDULE UPDATE SHALL NOT MODIFY THE DISCLOSURE SCHEDULE OR THE REPRESENTATIONS
AND WARRANTIES RELATED THERETO FOR PURPOSES OF THE PURCHASERS’ RIGHTS UNDER
ARTICLES VII AND IX.


 


SECTION 5.13.  WFC PURCHASES.  (A)   THE PURCHASERS SHALL BE REQUIRED TO CAUSE
QSP TO PURCHASE, IN ANY APPLICABLE PERIOD FOLLOWING THE CLOSING DATE, PURSUANT
TO AND IN ACCORDANCE WITH THE TERMS OF THE AMENDED AND RESTATED MASTER
RELATIONSHIP AGREEMENT, DATED MAY 22, 2007, AMONG QSP, THE SELLER, WORLD’S
FINEST CHOCOLATE, INC. (“WFC”) AND CERTAIN OF ITS AFFILIATES (THE “WFC
AGREEMENT”), NO MORE THAN AN AGGREGATE AMOUNT OF WFC PRODUCTS (AS DEFINED IN THE
WFC AGREEMENT FOR PURPOSES OF THIS SECTION 5.13) IN CALENDAR YEAR 2008 EQUAL TO
1,500 TONS, AND AN AGGREGATE AMOUNT OF WFC PRODUCTS IN CALENDAR YEAR 2009 EQUAL
TO 3,000 TONS (PROVIDED THAT, (I) IN THE EVENT THAT ANY SALES REPRESENTATIVES
ARE TRANSFERRED FROM QSP TO WFC AFTER JUNE 30, 2008, THEN THE TONNAGE AMOUNTS
FOR CALENDAR YEARS 2008 AND 2009 SET FORTH ABOVE SHALL EACH BE REDUCED BY THE
SAME AMOUNT AS ANY REDUCTION IN THE MINIMUM TONNAGE VOLUME COMMITMENT (AS
DEFINED IN SECTION 2.6 OF THE WFC AGREEMENT) RESULTING FROM THE TRANSFER OF SUCH
SALES REPRESENTATIVES, IN ACCORDANCE WITH THE TERMS OF THE WFC AGREEMENT OR AS
OTHERWISE AGREED TO BY WFC, AND (II) THE TONNAGE AMOUNT FOR CALENDAR YEAR 2008
SET FORTH ABOVE SHALL BE REDUCED TON-FOR-TON BY THE AMOUNT OF WFC PRODUCTS
PURCHASED BY THE COMPANIES AND THE COMPANY SUBSIDIARIES FROM JUNE 30, 2008
THROUGH THE CLOSING DATE) (SUCH MINIMUM AMOUNT FOR ANY PERIOD FOR THE
PURCHASERS, AS REDUCED IN ACCORDANCE WITH THE FOREGOING PROVISO, THE “PURCHASER
MINIMUM TONNAGE COMMITMENT”).  WITH RESPECT TO THE AMOUNT OF PRODUCTS TO BE
PURCHASED THEREUNDER, THE PURCHASERS SHALL HAVE NO LIABILITY PURSUANT TO THE WFC
AGREEMENT TO PURCHASE WFC PRODUCTS IN EXCESS OF THE PURCHASER MINIMUM TONNAGE
COMMITMENT, AND ANY AND ALL LIABILITIES ARISING UNDER SECTION 2.6 OF THE WFC
AGREEMENT IN RESPECT OF PURCHASE REQUIREMENTS IN EXCESS OF SUCH PURCHASER
MINIMUM TONNAGE COMMITMENT SHALL BE DIRECTLY PAID BY THE SELLER AS PROVIDED
BELOW.  IN FURTHERANCE OF THE FOREGOING, THE SELLER SHALL PAY TO WFC ON BEHALF
OF QSP (OR, IN THE CASE OF RELATED LOSSES, TO QSP), UPON DEMAND OF QSP AND
RECEIPT OF REASONABLE BACKUP DOCUMENTATION (INCLUDING INVOICES AND REASONABLE
SUBSTANTIATION FOR THE INVOICES), ANY AND ALL PENALTIES OR LOSSES ARISING SOLELY
FROM THE SELLER’S FAILURE TO PAY SUCH PENALTIES OR TO ANY OTHER ACTION OR
INACTION ON THE SELLER’S OR ITS AFFILIATES’ PART (SUCH LOSSES, “RELATED LOSSES”)
THAT ARE IMPOSED UPON QSP OR ANY OF ITS AFFILIATES AS A RESULT OF ANY FAILURE OF
QSP TO PURCHASE AN AMOUNT IN EXCESS OF THE PURCHASER MINIMUM TONNAGE COMMITMENT
IN CALENDAR YEARS 2008 AND 2009 (“SELLER’S PENALTY COMMITMENT”).  PENALTIES
RESULTING FROM THE FAILURE OF QSP TO PURCHASE THE PURCHASER MINIMUM TONNAGE
COMMITMENT SHALL BE PAID BY QSP DIRECTLY TO WFC.  THE PURCHASERS AND THE SELLER
ACKNOWLEDGE AND AGREE THAT THE PURCHASERS MAY ELECT TO, BUT SHALL NOT BE
OBLIGATED TO, CAUSE QSP TO PURCHASE AMOUNTS OF WFC PRODUCTS IN EXCESS OF THE
PURCHASER MINIMUM TONNAGE COMMITMENT IN ANY PERIOD, AND THAT SUCH PURCHASES
SHALL CORRESPONDINGLY REDUCE SELLER’S PENALTY COMMITMENT.  FOR PURPOSES OF THIS
SECTION, “PURCHASE” SHALL MEAN ALL PURCHASES OF WFC PRODUCTS BY OR ON BEHALF OF
THE COMPANIES AND THE COMPANIES SUBSIDIARIES IN ANY PARTICULAR CALENDAR YEAR
THAT COUNT TOWARD THE MINIMUM TONNAGE VOLUME COMMITMENT FOR SUCH YEAR, AS
DETERMINED IN ACCORDANCE WITH THE TERMS OF THE WFC AGREEMENT. FOR PURPOSES OF
CLARITY, RETURNS OF PURCHASED WFC PRODUCTS AND SAMPLES PURCHASED AT A DISCOUNT
DURING SUCH CALENDAR YEAR ARE EITHER DEDUCTED FROM, OR NOT INCLUDED IN, THE
DETERMINATION OF WHETHER MINIMUM TONNAGE VOLUME COMMITMENT HAS BEEN MET UNDER
THE WFC AGREEMENT, AND ACCORDINGLY SHALL NOT COUNT TOWARD THE PURCHASER MINIMUM
TONNAGE COMMITMENT.  IN THE EVENT THAT THE MINIMUM TONNAGE VOLUME COMMITMENT IS
REDUCED IN ACCORDANCE WITH THE WFC AGREEMENT AS A RESULT OF EVENTS THAT OCCUR
AFTER THE CLOSING, SUCH REDUCTION SHALL FIRST REDUCE THE CALCULATION OF THE
PURCHASER MINIMUM TONNAGE COMMITMENT FOR


 


60

--------------------------------------------------------------------------------



 


THE APPLICABLE YEAR UNTIL FULLY SATISFIED AND IN THE EVENT OF ANY EXCESS, SHALL
THEN REDUCE SELLER’S PENALTY COMMITMENT.


 


(B)  QSP MAY NOT ENTER INTO ANY AMENDMENTS TO THE WFC AGREEMENT THAT INCREASE IN
ANY MANNER THE LIABILITY OF THE SELLER HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF THE SELLER, IN ITS SOLE DISCRETION.  IN ADDITION, QSP SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO CONTEST INVOICES AS IF THE PURCHASERS WERE
THE PARTIES RESPONSIBLE FOR PAYMENT OF ALL SUCH PENALTIES OR AMOUNTS, IF IN
QSP’S GOOD FAITH JUDGMENT THE INVOICES ARE NOT ACCURATE AND/OR AT THE SELLER’S
REQUEST IF THE SELLER HAS A REASONABLE BASIS (AND PROVIDES REASONABLE
DOCUMENTATION TO QSP IN SUPPORT OF SUCH POSITION) FOR CONTESTING SUCH INVOICE. 
IN ADDITION, WITHIN THREE MONTHS OF RECEIPT OF A DEMAND OF QSP THAT SELLER PAY
PENALTIES OR RELATED LOSSES TO OR ON BEHALF OF QSP PURSUANT TO CLAUSE (A) ABOVE,
THE SELLER SHALL HAVE THE RIGHT, AT REASONABLE TIMES AND UPON REASONABLE ADVANCE
NOTICE, TO REVIEW THE BOOKS AND RECORDS OF QSP SOLELY RELATED TO THE WFC
AGREEMENT AND SALES OF WFC PRODUCTS (INCLUDING INVOICES, PURCHASE ORDERS AND
RECEIVING DOCUMENTATION, SALES RETURNS AND DOCUMENTATION RELATED TO
REPRESENTATIVE TRANSFERS TO WFC) IN THE PERIOD TO WHICH SUCH PENALTIES OR
RELATED LOSSES RELATE, TO THE EXTENT REASONABLY NECESSARY TO VERIFY ALL
APPLICABLE PURCHASE AND TONNAGE CALCULATIONS; PROVIDED THAT THE SELLER SHALL BE
LIMITED TO ONE SUCH REVIEW PER PAYMENT DEMAND FROM THE PURCHASER.


 


(C)  IN FURTHERANCE AND NOT IN LIMITATION OF CLAUSE (A) ABOVE, THE SELLER SHALL
PAY TO WFC, ON BEHALF OF QSP, AS AND WHEN DUE IN ACCORDANCE WITH THE TERMS OF
THE WFC AGREEMENT, ALL PAYMENTS REQUIRED PURSUANT TO SECTION 1.3 THEREOF
(INCLUDING THE $3,000,000 PAYMENT DUE ON FEBRUARY 16, 2009 PURSUANT THERETO) AND
ANY AND ALL OTHER LOSSES INCURRED IN RESPECT OF OR OTHERWISE ATTRIBUTABLE TO
PERIODS ENDING ON OR PRIOR TO THE CLOSING DATE.


 


(D)  UPON MAKING ANY PAYMENTS ON BEHALF OF QSP IN ACCORDANCE WITH THIS
SECTION 5.13, THE SELLER SHALL PROMPTLY PROVIDE WRITTEN NOTICE THEREOF TO QSP.


 


(E)  THE SELLER SHALL USE REASONABLE EFFORTS TO OBTAIN THE WRITTEN CONSENT OF
WFC WITH RESPECT TO THE MATTERS SET FORTH ON SECTION 5.13(E) OF THE DISCLOSURE
SCHEDULE.


 


SECTION 5.14.  OVERDRAFTS.  PRIOR TO THE CLOSING, THE SELLER SHALL DEPOSIT WITH
THE COMPANIES AND THE COMPANY SUBSIDIARIES CASH IN AN AMOUNT SUFFICIENT SUCH
THAT THE COMPANIES AND THE COMPANY SUBSIDIARIES, TAKEN AS A WHOLE, HAVE NO
OVERDRAFT LIABILITY OR OTHER NEGATIVE CASH BALANCE AS OF THE CLOSING DATE.


 


SECTION 5.15.  CERTAIN CONSENTS.  THE SELLER SHALL USE COMMERCIALLY REASONABLE
BEST EFFORTS TO OBTAIN WRITTEN CONSENTS TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT UNDER THE AGREEMENTS SET FORTH IN SECTION 5.15 OF THE DISCLOSURE
SCHEDULE (THE “LEASE AGREEMENTS”).  IN CONNECTION THEREWITH, THE PURCHASERS AND
THEIR AFFILIATES SHALL FULLY COOPERATE WITH THE SELLER, INCLUDING BY PROVIDING
INFORMATION REASONABLY REQUESTED BY THE THIRD PARTIES TO THE LEASE AGREEMENTS. 
IN THE EVENT THE SELLER IS UNABLE TO OBTAIN ANY SUCH CONSENT, THE SELLER SHALL
HAVE THE OPTION TO ARRANGE (WITH THE APPLICABLE LANDLORD OR AS PERMITTED UNDER
THE APPLICABLE LEASE


 


61

--------------------------------------------------------------------------------



 


AGREEMENT) FOR THE COMPANIES AND THE COMPANY SUBSIDIARIES, AS APPLICABLE, TO
REMAIN IN OCCUPANCY (ON SUBSTANTIALLY THE SAME TERMS PROVIDED IN THE APPLICABLE
LEASE AGREEMENT) AT SUCH PREMISES (AT NO ADDITIONAL COST TO THE COMPANIES AND
THE COMPANY SUBSIDIARIES OTHER THAN AS EXPLICITLY CONTEMPLATED BY THE APPLICABLE
LEASE AGREEMENT (E.G., REGULAR RENT INCREASES)), AS SUBTENANT OR OTHERWISE.


 


ARTICLE VI


 


EMPLOYEE MATTERS


 


SECTION 6.01.  CONTINUATION OF BENEFITS.  (A)  THE PURCHASERS AGREE THAT, FOR
THE SIX-MONTH PERIOD BEGINNING ON THE FIRST DAY FOLLOWING THE CLOSING DATE (THE
“BENEFITS CONTINUATION PERIOD”), THE PURCHASERS SHALL (OR SHALL CAUSE THE
COMPANIES, THE COMPANY SUBSIDIARIES OR AFFILIATES OF THE PURCHASERS TO) PROVIDE
THE BUSINESS EMPLOYEES WHO ARE EMPLOYED AS OF THE CLOSING DATE (THE “AFFECTED
EMPLOYEES”) WITH (I) THE SAME LEVEL OF BASE WAGES OR BASE SALARY AND
(II) INCENTIVE COMPENSATION, RETIREMENT AND WELFARE PLAN BENEFITS (INCLUDING
MEDICAL AND LIFE INSURANCE BENEFITS BUT EXCLUDING ANY EQUITY-BASED PLAN) THAT
ARE COMPARABLE, IN THE AGGREGATE, TO SIMILARLY SITUATED EMPLOYEES OF THE
PURCHASERS.  NOTWITHSTANDING THE ABOVE, DURING THE BENEFITS CONTINUATION PERIOD,
THE PURCHASERS SHALL PROVIDE THE AFFECTED EMPLOYEES WITH SEVERANCE BENEFITS
WHICH ARE NOT LESS FAVORABLE THAN THE CURRENT SEVERANCE PLAN BENEFITS PROVIDED
UNDER THE EMPLOYEE PLANS AS DESCRIBED IN SECTION 6.01(A) OF THE DISCLOSURE
SCHEDULE.  THE SELLER SHALL RETAIN RESPONSIBILITY FOR AND SHALL INDEMNIFY AND
HOLD HARMLESS THE PURCHASERS, THE COMPANIES, THE COMPANY SUBSIDIARIES AND
AFFILIATES OF THE PURCHASERS FOR ANY SEVERANCE BENEFITS THAT BECOME DUE AS A
RESULT OF A CLAIM BY AN EMPLOYEE OF THE SELLER OR ITS AFFILIATES OF TERMINATION
OR DEEMED TERMINATION (OR CONSTRUCTIVE TERMINATION) OF EMPLOYMENT FROM THE
SELLER AND ITS AFFILIATES AS A RESULT OF THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY TRANSFER OF EMPLOYMENT AMONG THE SELLER
AND ITS AFFILIATES IN CONTEMPLATION OF SUCH TRANSACTIONS.  NOTHING IN THIS
SECTION 6.01 SHALL BE CONSTRUED IN ANY WAY TO INCREASE OR EXTEND THE OBLIGATIONS
OF THE PURCHASERS, THE COMPANIES OR THE COMPANY SUBSIDIARIES UNDER THE TERMS OF
SUCH EMPLOYEE PLANS OR TO RESTRICT EXISTING RIGHTS OF THE COMPANIES OR THE
COMPANY SUBSIDIARIES TO TERMINATE OR MODIFY SUCH EMPLOYEE PLANS.  ON AND AFTER
THE FIRST DAY FOLLOWING THE CLOSING DATE, THE PURCHASERS SHALL BE RESPONSIBLE
FOR PROVIDING CONTINUATION COVERAGE AS REQUIRED BY SECTION 4980B OF THE CODE,
PART 6 OF TITLE I OF ERISA OR APPLICABLE LAW (“COBRA”), UNDER A GROUP HEALTH
PLAN MAINTAINED BY THE PURCHASERS, TO THOSE AFFECTED EMPLOYEES AND ANY OTHER
BENEFICIARIES UNDER COBRA WITH RESPECT TO SUCH EMPLOYEES, WHO HAVE A COBRA
QUALIFYING EVENT (DUE TO TERMINATION OF EMPLOYMENT WITH THE COMPANIES, THE
COMPANY SUBSIDIARIES OR OTHERWISE) AFTER THE CLOSING DATE AND THE SELLER AND ITS
AFFILIATES SHALL RETAIN RESPONSIBILITY FOR PROVIDING CONTINUATION COVERAGE AS
REQUIRED BY COBRA FOR COMPANY EMPLOYEES WHO HAVE A COBRA QUALIFYING EVENT ON OR
PRIOR TO THE CLOSING DATE.


 


(B)  WITH RESPECT TO ANY BENEFIT PLANS OF THE PURCHASERS OR AFFILIATES OF THE
PURCHASERS IN WHICH AFFECTED EMPLOYEES MAY BE ELIGIBLE TO PARTICIPATE AFTER THE
CLOSING DATE, THE PURCHASERS SHALL (OR SHALL CAUSE AFFILIATES OF THE PURCHASERS
TO):  (I) WAIVE ANY LIMITATIONS AS TO PRE-EXISTING CONDITIONS, EXCLUSIONS AND
WAITING PERIODS WITH RESPECT TO PARTICIPATION AND COVERAGE REQUIREMENTS
APPLICABLE TO THE AFFECTED EMPLOYEES TO THE EXTENT IT WOULD NOT HAVE PREVENTED
COVERAGE UNDER THE EMPLOYEE PLANS, (II) PROVIDE EACH AFFECTED EMPLOYEE WITH
CREDIT FOR ANY CO-PAYMENTS AND


 


62

--------------------------------------------------------------------------------



 


DEDUCTIBLES PAID ON OR PRIOR TO THE CLOSING DATE DURING THE YEAR IN WHICH THE
CLOSING DATE OCCURS IN SATISFYING ANY APPLICABLE DEDUCTIBLE OR OUT-OF-POCKET
REQUIREMENTS TO THE EXTENT IT WOULD BE RECOGNIZED UNDER THE EMPLOYEE PLANS AND
(III) RECOGNIZE ALL SERVICE OF THE AFFECTED EMPLOYEES WITH THE SELLER, THE
COMPANIES, THE COMPANY SUBSIDIARIES OR ANY AFFILIATE OR PREDECESSOR THEREOF FOR
PURPOSES OF ELIGIBILITY TO PARTICIPATE AND VESTING CREDIT (AND NOT FOR RETIREE
MEDICAL SUBSIDIES OR BENEFIT ACCRUALS, EXCEPT WITH RESPECT TO CALCULATION OF
SEVERANCE BENEFITS), EXCEPT TO THE EXTENT SUCH TREATMENT WOULD RESULT IN
DUPLICATIVE BENEFITS.


 


(C)  ON AND AFTER THE FIRST DAY FOLLOWING THE CLOSING DATE, THE PURCHASERS SHALL
ASSUME FROM THE SELLER AND SHALL BE RESPONSIBLE FOR, AND SHALL INDEMNIFY AND
HOLD HARMLESS THE SELLER AND ITS AFFILIATES AGAINST, THE ACTUAL COST OF ALL
HOSPITAL, MEDICAL, DISABILITY, WORKERS’ COMPENSATION, UNEMPLOYMENT COMPENSATION
AND OTHER WELFARE EXPENSES AND BENEFITS FOR EACH AFFECTED EMPLOYEE WITH RESPECT
TO CLAIMS INCURRED BY AFFECTED EMPLOYEES OR THEIR COVERED DEPENDENTS ON AND
AFTER THE FIRST DAY FOLLOWING THE CLOSING DATE, PROVIDED SUCH EXPENSES AND
BENEFITS ARE NOT INSURED BY A THIRD PARTY.  THE SELLER AND ITS AFFILIATES SHALL
RETAIN RESPONSIBILITY FOR AND CONTINUE TO PAY SUCH EXPENSES AND BENEFITS FOR
EACH COMPANY EMPLOYEE WITH RESPECT TO, AND SHALL INDEMNIFY AND HOLD HARMLESS THE
PURCHASERS, THE COMPANIES, THE COMPANY SUBSIDIARIES AND AFFILIATES OF THE
PURCHASERS AGAINST, SUCH CLAIMS INCURRED BY SUCH COMPANY EMPLOYEES OR THEIR
COVERED DEPENDENTS ON OR PRIOR TO THE CLOSING DATE.  FOR PURPOSES OF THIS
SECTION 6.01(C), A CLAIM IS DEEMED INCURRED WHEN THE SERVICES THAT ARE THE
SUBJECT OF THE CLAIM ARE PERFORMED; IN THE CASE OF LIFE INSURANCE, WHEN THE
DEATH OCCURS; IN THE CASE OF DISABILITY OR WORKERS’ COMPENSATION BENEFITS, THE
DATE THAT THE EVENT GIVING RISE TO THE DISABILITY OR INJURY OCCURS; AND IN THE
CASE OF A HOSPITAL STAY, WHEN THE EMPLOYEE OR COVERED DEPENDENT FIRST ENTERS THE
HOSPITAL.  THE SELLER AND THE PURCHASERS AGREE TO COOPERATE IN GOOD FAITH
FOLLOWING THE CLOSING WITH EACH OTHER AND, WHERE APPLICABLE, WITH THE
THIRD-PARTY ADMINISTRATOR OF THE SELLER’S PLANS TO ENSURE THE FAIR AND ACCURATE
ADMINISTRATION OF THIS SECTION 6.01(C).


 


SECTION 6.02.  PENSION PLANS; 401(K) PLAN.  (A)  EFFECTIVE AS OF THE CLOSING
DATE, THE AFFECTED EMPLOYEES SHALL BE CONSIDERED TERMINATED PARTICIPANTS UNDER
THE DEFINED CONTRIBUTION AND DEFINED BENEFIT PLANS (BOTH QUALIFIED AND
NON-QUALIFIED) (COLLECTIVELY REFERRED TO AS THE “RETIREMENT PLANS”) OF THE
SELLER AND ITS AFFILIATES IN WHICH THEY PARTICIPATE AND SHALL CEASE TO ACCRUE
BENEFITS THEREUNDER.  THE SELLER AND ITS AFFILIATES SHALL CAUSE THE AFFECTED
EMPLOYEES TO BE FULLY VESTED UNDER THE RETIREMENT PLANS AS OF THE CLOSING.  THE
SELLER AND ITS AFFILIATES SHALL AMEND OR SHALL EFFECT SUCH OTHER MODIFICATIONS
AS MAY BE APPROPRIATE TO EACH SUCH PLAN TO PROVIDE THAT, EFFECTIVE AS OF THE
CLOSING DATE, NEITHER OF THE COMPANIES NOR ANY OF THE COMPANY SUBSIDIARIES SHALL
BE A CONTRIBUTING SPONSOR THERETO.


 


(B)  WITH RESPECT TO THE 401(K) PLAN OF THE SELLER (THE “SELLER’S 401(K) PLAN”),
AS SOON AS ADMINISTRATIVELY PRACTICABLE FOLLOWING THE CLOSING DATE, THE SELLER
SHALL ADVISE THE AFFECTED EMPLOYEES WHO PARTICIPATE IN THE SELLER’S 401(K) PLAN
(THE “401(K) PLAN PARTICIPANTS”) OF THEIR RIGHT TO ELECT TO RECEIVE A
DISTRIBUTION OF, OR TO ROLLOVER, THEIR INDIVIDUAL ACCOUNT BALANCES FROM THE
SELLER’S 401(K) PLAN.  THE SELLER SHALL CAUSE THE 401(K) PLAN PARTICIPANTS TO BE
FULLY VESTED IN THEIR INDIVIDUAL ACCOUNT BALANCES UNDER THE SELLER’S 401(K) PLAN
AS OF THE CLOSING.  TO THE EXTENT PERMITTED BY


 


63

--------------------------------------------------------------------------------



 


LAW, THE SELLER AND THE PURCHASERS AGREE, AS SOON AS PRACTICABLE FOLLOWING THE
CLOSING DATE, THAT SUCH ACCOUNT BALANCES (EXCLUDING OUTSTANDING LOANS) MAY BE
TRANSFERRED BY THE 401(K) PLAN PARTICIPANTS TO A 401(K) PLAN MAINTAINED BY THE
PURCHASERS (THE “PURCHASERS’ 401(K) PLAN”) IN A DIRECT ROLLOVER. 
NOTWITHSTANDING THE FOREGOING, THE SELLER SHALL IN NO EVENT REQUIRE
DISTRIBUTIONS OF THE INDIVIDUAL ACCOUNTS OF EMPLOYEES PRIOR TO THE DATE UPON
WHICH THE PURCHASERS’ 401(K) PLAN CAN ACCEPT SUCH DISTRIBUTIONS.  AS SOON AS
PRACTICABLE FOLLOWING THE CLOSING DATE, THE PURCHASERS SHALL AMEND THE
PURCHASERS’ 401(K) PLAN TO THE EXTENT NECESSARY TO ENABLE 401(K) PLAN
PARTICIPANTS TO MAKE ROLLOVER DISTRIBUTIONS TO THE PURCHASERS’ 401(K) PLAN.


 


SECTION 6.03.  ANNUAL BONUSES.  (A)  SECTION 6.03(A) OF THE DISCLOSURE SCHEDULE
SETS FORTH THE TOTAL BONUSES PAYABLE TO BUSINESS EMPLOYEES IN RESPECT OF THE
2008 FISCAL YEAR (COLLECTIVELY, THE “2008 BONUSES”).  ALL AMOUNTS DUE IN RESPECT
OF THE 2008 BONUSES SHALL BE PAID BY THE SELLER PRIOR TO THE CLOSING.


 


(B)  SECTION 6.03(B) OF THE DISCLOSURE SCHEDULE SETS FORTH (I) THE ANNUAL BONUS
AND INCENTIVE COMPENSATION BONUS ARRANGEMENTS COVERING BUSINESS EMPLOYEES IN
RESPECT OF THE 2009 FISCAL YEAR OR ANY PORTION THEREOF (COLLECTIVELY, THE
“2009 BONUS PLANS”) AND (II) THE ANNUAL TARGET BONUS AMOUNTS FOR EACH BUSINESS
EMPLOYEE ENTITLED TO RECEIVE A BONUS PAYMENT UNDER SUCH 2009 BONUS PLANS. 
FOLLOWING THE CLOSING DATE, THE PURCHASERS SHALL PAY AMOUNTS WITH RESPECT TO THE
2009 BONUS PLANS THAT ARE UNPAID AS OF THE CLOSING DATE AT SUCH TIMES AND TO THE
EXTENT THAT THE AFFECTED EMPLOYEES WOULD OTHERWISE HAVE BECOME ENTITLED TO SUCH
AMOUNTS UNDER THE APPLICABLE 2009 BONUS PLANS FOR THE FISCAL YEAR ENDING
JUNE 30, 2009; PROVIDED THAT ALL AMOUNTS ACCRUED UNDER SUCH 2009 BONUS PLANS
(WITH SUCH ACCRUAL BEING NO LESS THAN THE TARGET BONUS AMOUNTS PAYABLE UNDER THE
2009 BONUS PLANS MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER
OF DAYS ELAPSED FROM THE BEGINNING OF SUCH 2009 BONUS PLAN FISCAL YEAR AND THE
DENOMINATOR BEING 365) FOR THE PERIOD COMMENCING JULY 1, 2008 (OR THE BEGINNING
OF THE CURRENT 2009 BONUS PLAN FISCAL YEAR, IF APPLICABLE) THROUGH THE CLOSING
DATE SHALL BE REFLECTED AS A CURRENT LIABILITY FOR THE PURPOSES OF CALCULATING
NET WORKING CAPITAL.


 


SECTION 6.04.  GENERAL.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
ARTICLE VI IS INTENDED TO OR SHALL (I) CONFER UPON ANY AFFECTED EMPLOYEE ANY
LEGAL OR EQUITABLE RIGHT, BENEFIT OR REMEDY OF ANY NATURE WHATSOEVER, INCLUDING
ANY RIGHTS OF EMPLOYMENT FOR ANY SPECIFIED PERIOD OR (II) CONSTITUTE AN
AMENDMENT TO ANY OF THE COMPENSATION AND BENEFITS PLANS MAINTAINED FOR OR
PROVIDED TO ANY AFFECTED EMPLOYEE PRIOR TO OR FOLLOWING THE CLOSING.


 


SECTION 6.05.  FLEX PLAN.  EFFECTIVE AS OF THE CLOSING DATE, THE SELLER SHALL
TRANSFER, OR CAUSE TO BE TRANSFERRED, TO THE PURCHASERS AN AMOUNT, IN CASH,
REPRESENTING THE AGGREGATE 2008 CONTRIBUTIONS OF EACH AFFECTED EMPLOYEE THEN
PARTICIPATING IN THE SELLER’S FLEXIBLE BENEFITS PLAN (THE “SELLER FLEXIBLE
BENEFITS PLAN”), NET OF REIMBURSEMENTS (BUT NOT LESS THAN ZERO).  THE PURCHASERS
SHALL CAUSE SUCH AMOUNTS TO BE CREDITED TO EACH SUCH EMPLOYEE’S ACCOUNTS UNDER
THE PURCHASERS’ (OR ONE OF THEIR AFFILIATE’S) CORRESPONDING FLEXIBLE BENEFITS
PLAN (THE “PURCHASER FLEXIBLE BENEFITS PLAN”) WHICH SHALL BE ESTABLISHED AND IN
EFFECT FOR SUCH EMPLOYEES AS OF THE CLOSING DATE, AND ALL CLAIMS FOR
REIMBURSEMENT WHICH HAVE NOT BEEN PAID AS OF THE DATE OF THE TRANSFER TO THE
PURCHASERS AND CREDITED UNDER THE PURCHASERS FLEXIBLE BENEFITS


 


64

--------------------------------------------------------------------------------



 


PLAN SHALL BE PAID PURSUANT TO AND UNDER THE TERMS OF THE PURCHASERS FLEXIBLE
BENEFITS PLAN.  IN CONNECTION WITH SUCH TRANSFER, THE PURCHASERS SHALL DEEM THAT
SUCH AFFECTED EMPLOYEES’ DEFERRAL ELECTIONS MADE UNDER THE SELLER FLEXIBLE
BENEFITS PLAN FOR THE 2008 CALENDAR YEAR SHALL CONTINUE IN EFFECT UNDER THE
PURCHASER FLEXIBLE BENEFITS PLAN FOR THE REMAINDER OF THE 2008 CALENDAR YEAR
FOLLOWING THE CLOSING DATE.  THE PURCHASERS AND THE SELLER SHALL COOPERATE AND
PROVIDE EACH OTHER WITH INFORMATION REASONABLY NECESSARY TO EFFECTUATE THE TERMS
OF THIS SECTION 6.05.


 


SECTION 6.06.  INACTIVE EMPLOYEES.  WITH RESPECT TO ANY BUSINESS EMPLOYEE THAT
IS ON DISABILITY LEAVE OR OTHERWISE NOT ACTIVELY EMPLOYED AS OF THE CLOSING DATE
(AN “INACTIVE EMPLOYEE”) WHO IS ENTITLED TO RECEIVE BENEFITS FROM AN EMPLOYEE
PLAN OTHER THAN A COMPANY SPONSORED PLAN, THE SELLER SHALL CAUSE ITS EMPLOYEE
PLANS TO CONTINUE TO PROVIDE COVERAGE TO SUCH INACTIVE EMPLOYEE FOLLOWING THE
CLOSING DATE PURSUANT TO THE TERMS OF SUCH EMPLOYEE PLAN UNTIL SUCH TIME (IF
ANY) AS THE INACTIVE EMPLOYEE RETURNS TO ACTIVE STATUS WITH THE PURCHASERS.  THE
PURCHASERS AGREE TO CONTINUE AN INACTIVE EMPLOYEE’S EMPLOYMENT SUBJECT TO THE
PURCHASERS’ EMPLOYMENT POLICIES AND EMPLOYEE BENEFIT PLANS AND, IN THE EVENT OF
AN INACTIVE EMPLOYEE’S RETURN TO ACTIVE EMPLOYMENT WITH THE COMPANIES OR THE
COMPANY SUBSIDIARIES, SUCH EMPLOYEE SHALL BE TREATED AS IF HE OR SHE HAD BEEN AN
AFFECTED EMPLOYEE ON THE CLOSING DATE, EXCEPT WHERE THERE WOULD BE A DUPLICATION
OF BENEFITS.


 


SECTION 6.07.  TRANSITION SERVICES.  FOLLOWING THE CLOSING DATE, THE SELLER
SHALL PROVIDE THE PURCHASERS WITH CERTAIN TRANSITION SERVICES RELATED TO PAYROLL
AND EMPLOYEE BENEFIT PLAN ADMINISTRATION WITH RESPECT TO THE AFFECTED EMPLOYEES
PURSUANT TO TERMS TO BE PROVIDED UNDER THE TRANSITION SERVICES AGREEMENT.


 


SECTION 6.08.  RETIREE MEDICAL BENEFITS.  FROM AND AFTER THE CLOSING DATE, THE
SELLER SHALL CAUSE ITS RETIREE MEDICAL PLAN TO PROVIDE RETIREE MEDICAL COVERAGE
TO ANY AFFECTED EMPLOYEE WHO, AS OF THE CLOSING DATE, IS “RETIREMENT ELIGIBLE”
UNDER THE TERMS OF SUCH PLAN AS IN EFFECT ON THE CLOSING DATE; PROVIDED THAT THE
SELLER AGREES THAT UP TO 24 MONTHS OF AN AFFECTED EMPLOYEE’S POST-CLOSING
SERVICE WITH THE PURCHASERS AND THEIR AFFILIATES SHALL BE RECOGNIZED UNDER THE
SELLER’S RETIREE MEDICAL PLAN FOR PURPOSES OF DETERMINING WHETHER THE AFFECTED
EMPLOYEE HAS SATISFIED THE AGE AND SERVICE REQUIREMENTS FOR BEING DEEMED
“RETIREMENT ELIGIBLE” AS OF THE CLOSING DATE.


 


SECTION 6.09.  CANADIAN EMPLOYEES.  NONE OF THE PROVISIONS OF ARTICLE VI
(INCLUDING BUT NOT LIMITED TO SECTIONS 6.02 AND 6.05) APPLY TO THE AFFECTED
EMPLOYEES EMPLOYED IN CANADA TO THE EXTENT THAT THE CONTEXT OR APPLICABLE LAW
MAKES SUCH PROVISIONS INAPPLICABLE; PROVIDED, HOWEVER, THAT FOR THE SIX-MONTH
PERIOD FOLLOWING THE CLOSING DATE, ANY AFFECTED EMPLOYEES EMPLOYED IN CANADA
SHALL BE ENTITLED TO RECEIVE BENEFITS THAT ARE SUBSTANTIALLY COMPARABLE, IN THE
AGGREGATE, TO THE BENEFITS RECEIVED BY SUCH AFFECTED EMPLOYEES IMMEDIATELY PRIOR
TO THE CLOSING.


 


ARTICLE VII


 


TAX MATTERS


 


SECTION 7.01.  TAX INDEMNITY.  (A)  THE SELLER SHALL INDEMNIFY AND HOLD HARMLESS
THE PURCHASERS AND THEIR AFFILIATES (INCLUDING THE COMPANIES AND THE COMPANY


 


65

--------------------------------------------------------------------------------



 


SUBSIDIARIES) AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
STOCKHOLDERS, AGENTS AND OTHER REPRESENTATIVES AND THEIR SUCCESSORS AND ASSIGNS
FROM:


 

(I) ANY AND ALL LIABILITY FOR TAXES OF THE COMPANIES OR THE COMPANY SUBSIDIARIES
(OR ANY PREDECESSORS) FOR ALL TAXABLE PERIODS ENDING ON OR BEFORE THE CLOSING
DATE (“PRE-CLOSING TAX PERIOD”) AND WITH RESPECT TO ANY STRADDLE PERIOD, FOR THE
PORTION THEREOF ENDING ON THE CLOSING DATE;

 

(II) ANY AND ALL LIABILITY (AS A RESULT OF TREASURY REGULATION SECTION 1.1502-6
OR OTHERWISE) FOR TAXES OF THE SELLER OR ANY OTHER PERSON (OTHER THAN THE
COMPANIES AND THE COMPANY SUBSIDIARIES) (X) THAT IS OR HAS EVER BEEN AFFILIATED
WITH EITHER OF THE COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES OR WITH WHICH
EITHER OF THE COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES OTHERWISE JOINS OR
HAS EVER JOINED (OR IS OR HAS EVER BEEN REQUIRED TO JOIN) IN FILING ANY
CONSOLIDATED, COMBINED, UNITARY OR AGGREGATE TAX RETURN, PRIOR TO THE CLOSING
DATE OR (Y) IMPOSED ON EITHER COMPANY OR ANY OF THE COMPANY SUBSIDIARIES, AS A
TRANSFEREE OR SUCCESSOR, BY CONTRACT OR PURSUANT TO ANY LAW, RULE OR REGULATION;

 

(III) ANY LOSS, LIABILITY, CLAIM, DAMAGE OR EXPENSE ATTRIBUTABLE TO ANY BREACH
OF (A) ANY REPRESENTATION OR WARRANTY CONTAINED IN SECTION 3.19 (RELATING TO
TAXES), WITHOUT REGARD TO MATERIALITY QUALIFIERS AND TAKING INTO ACCOUNT ANY
ITEMS LISTED IN SECTION 3.19 OF THE DISCLOSURE SCHEDULE OR (B) ANY COVENANT SET
FORTH IN SECTION 5.01(P) WITHOUT REGARD TO MATERIALITY QUALIFIERS;

 

(IV) ALL LIABILITY FOR TAXES ARISING (DIRECTLY OR INDIRECTLY) AS A RESULT OF THE
SALE OF THE SHARES (EXCEPT FOR TRANSFER TAXES FOR WHICH THE PURCHASERS ARE
LIABLE UNDER SECTION 7.10 BUT INCLUDING TRANSFER TAXES FOR WHICH THE SELLER IS
LIABLE UNDER SECTION 7.10), THE TRANSFERS DESCRIBED IN SECTIONS 5.08 AND
8.02(G), OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING ANY TAXES
ARISING AS A RESULT OF THE ELIMINATION OF INTERCOMPANY TRANSACTIONS DESCRIBED IN
SECTION 8.02(F) OR THE RECOGNITION BY THE SELLER, THE COMPANIES OR ANY OF THE
COMPANY SUBSIDIARIES OF ANY “DEFERRED INTERCOMPANY GAIN” OR “EXCESS LOSS
ACCOUNT”);

 

(V) ANY PAYMENTS WITH RESPECT TO TAXES REQUIRED TO BE MADE AFTER THE CLOSING
DATE UNDER ANY TAX SHARING, TAX INDEMNITY, TAX ALLOCATION CONTRACT OR SIMILAR
CONTRACTS OR ARRANGEMENTS (WHETHER OR NOT WRITTEN) TO WHICH EITHER COMPANY OR
ANY OF THE COMPANY SUBSIDIARIES WAS OBLIGATED, BOUND BY, OR WAS A PARTY, ON OR
PRIOR TO THE CLOSING DATE;

 

(VI) ANY BREACH BY THE SELLER OR THE FAILURE BY THE SELLER TO FULLY AND PROPERLY
PERFORM ANY OF THE COVENANTS MADE BY IT OR AGREEMENTS ENTERED INTO OR CONTAINED
IN THIS ARTICLE VII;

 

(VII) ALL LIABILITY FOR TAXES RESULTING FROM THE SECTION 338(H)(10) ELECTION
(DEFINED BELOW) (OR ANY COMPARABLE ELECTIONS UNDER STATE OR LOCAL LAW)
CONTEMPLATED BY SECTION 7.08; AND

 

66

--------------------------------------------------------------------------------


 

(VIII) ALL LIABILITY FOR REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY THE PURCHASERS OR ANY OF THEIR
AFFILIATES IN CONNECTION WITH ANY ACTION, SUIT, PROCEEDING, DEMAND, ASSESSMENT
OR JUDGMENT INCIDENT TO ANY OF THE MATTERS INDEMNIFIED AGAINST IN THIS
SECTION 7.01;

 

provided, however, the Seller shall not be required to indemnify the Purchasers
to the extent such Taxes are reflected as an accrued Tax liability on the
Financial Statements and have been taken into account in determining the
Purchase Price Adjustment pursuant to Section 2.07.

 


(B)  THE PURCHASERS SHALL, JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD HARMLESS
THE SELLER AND ITS AFFILIATES, AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
OFFICERS, EMPLOYEES, STOCKHOLDERS, AGENTS AND OTHER REPRESENTATIVES AND THEIR
SUCCESSORS AND ASSIGNS FROM:


 

(I) EXCEPT TO THE EXTENT OTHERWISE PROVIDED FOR IN SECTION 7.01(A), ALL TAXES
IMPOSED ON EITHER COMPANY OR ANY COMPANY SUBSIDIARY WITH RESPECT TO PERIODS
BEGINNING AFTER THE CLOSING DATE (“POST-CLOSING TAX PERIODS”) AND, WITH RESPECT
TO ANY STRADDLE PERIOD, THE PORTION OF SUCH STRADDLE PERIOD DEEMED TO BEGIN ON
THE DAY FOLLOWING THE CLOSING DATE (IN THE MANNER DETERMINED PURSUANT TO
SECTION 7.02);

 

(II) ANY BREACH BY THE PURCHASERS OR THE FAILURE BY THE PURCHASERS TO FULLY AND
PROPERLY PERFORM ANY OF THE COVENANTS MADE BY IT OR AGREEMENTS ENTERED INTO OR
CONTAINED IN THIS ARTICLE VII;

 

(III) ALL LIABILITY FOR REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY THE SELLER OR ANY OF ITS
AFFILIATES IN CONNECTION WITH ANY ACTION, SUIT, PROCEEDING, DEMAND, ASSESSMENT
OR JUDGMENT INCIDENT TO ANY MATTERS INDEMNIFIED AGAINST IN THIS SECTION 7.01;
AND

 

(IV) ANY TRANSFER TAXES FOR WHICH THE PURCHASERS ARE LIABLE UNDER 7.10.

 


(C)  NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT TO THE CONTRARY, THE
OBLIGATIONS OF A PARTY TO INDEMNIFY AND HOLD HARMLESS ANOTHER PARTY PURSUANT TO
THIS SECTION 7.01 SHALL TERMINATE AT THE CLOSE OF BUSINESS ON THE 90TH DAY
FOLLOWING THE EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS WITH RESPECT
TO THE TAX LIABILITIES IN QUESTION (GIVING EFFECT TO ANY WAIVER, MITIGATION OR
EXTENSION THEREOF); PROVIDED THAT IN RESPECT OF CANADIAN TAXES (FEDERAL,
PROVINCIAL, TERRITORY), SUCH OBLIGATIONS SHALL TERMINATE 90 DAYS AFTER THE
RELEVANT GOVERNMENTAL AUTHORITY SHALL NO LONGER BE ENTITLED TO ASSESS OR
REASSESS LIABILITY FOR TAXES AGAINST ANY CANADIAN QSP COMPANY (THE “CANADIAN TAX
PERIOD”).


 


(D)  PAYMENT BY THE INDEMNIFYING PARTY OF THE AMOUNT DUE UNDER THIS SECTION 7.01
SHALL BE MADE WITHIN THE LATER OF (I) 10 DAYS FOLLOWING WRITTEN NOTICE BY THE
INDEMNIFIED PARTY THAT PAYMENT OF SUCH AMOUNTS TO THE APPROPRIATE GOVERNMENTAL
AUTHORITY IS DUE AND (II) 10 DAYS PRIOR TO THE PAYMENT DATE FOR SUCH AMOUNT.


 


67

--------------------------------------------------------------------------------



 


SECTION 7.02.  STRADDLE PERIOD.  (A)  IN THE CASE OF ANY STRADDLE PERIOD, THE
AMOUNT OF TAXES ALLOCABLE TO THE PORTION OF THE STRADDLE PERIOD ENDING ON THE
CLOSING DATE SHALL BE DEEMED TO BE:


 

(I) IN THE CASE OF TAXES IMPOSED ON A PERIODIC BASIS (SUCH AS REAL OR PERSONAL
PROPERTY TAXES), THE AMOUNT OF SUCH TAXES FOR THE ENTIRE PERIOD (OR, IN THE CASE
OF SUCH TAXES DETERMINED ON AN ARREARS BASIS, THE AMOUNT OF SUCH TAXES FOR THE
IMMEDIATELY PRECEDING PERIOD) MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH
IS THE NUMBER OF CALENDAR DAYS IN THE STRADDLE PERIOD ENDING ON AND INCLUDING
THE CLOSING DATE AND THE DENOMINATOR OF WHICH IS THE NUMBER OF CALENDAR DAYS IN
THE ENTIRE RELEVANT STRADDLE PERIOD; AND

 

(II) IN THE CASE OF TAXES NOT DESCRIBED IN SUBCLAUSE (I) ABOVE (SUCH AS
FRANCHISE TAXES, TAXES THAT ARE BASED UPON OR RELATED TO INCOME OR RECEIPTS,
BASED UPON OCCUPANCY OR IMPOSED IN CONNECTION WITH ANY SALE OR OTHER TRANSFER OR
ASSIGNMENT OF PROPERTY (REAL OR PERSONAL, TANGIBLE OR INTANGIBLE)), THE AMOUNT
OF ANY SUCH TAXES SHALL BE DETERMINED BY MEANS OF A CLOSING OF THE BOOKS AS OF
THE CLOSE OF BUSINESS ON THE CLOSING DATE.

 


(B)  IN THE CASE OF ANY STRADDLE PERIOD, THE AMOUNT OF TAXES ALLOCABLE TO THE
PORTION OF THE STRADDLE PERIOD BEGINNING AFTER THE CLOSING DATE SHALL BE ANY
TAXES OF THAT STRADDLE PERIOD NOT COVERED IN SECTION 7.02(A).


 


SECTION 7.03.  RESPONSIBILITY FOR FILING TAX RETURNS.  (A)  FOR ANY PRE-CLOSING
TAX PERIOD OF THE COMPANIES OR THE COMPANY SUBSIDIARIES, THE SELLER SHALL
PREPARE, OR CAUSE TO BE PREPARED (IN A MANNER CONSISTENT WITH PAST PRACTICES,
EXCEPT TO THE EXTENT REQUIRED BY APPLICABLE LAW OR AS CONSENTED TO BY THE OTHER
PARTY, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD) ALL TAX RETURNS REQUIRED
TO BE FILED, AND SHALL PAY ALL TAXES DUE WITH RESPECT TO SUCH TAX RETURNS.  THE
SELLER SHALL CAUSE COPIES OF SUCH TAX RETURNS TO BE PROVIDED TO THE PURCHASERS
NO LESS THAN 30 DAYS PRIOR TO FILING AND ACCEPT ALL REASONABLE COMMENTS OF THE
PURCHASERS PROVIDED TO THE SELLER WITHIN 20 DAYS OF RECEIVING SUCH TAX RETURNS
FROM THE SELLER.  THE SELLER SHALL FILE, OR CAUSE TO BE FILED, WITH THE
APPROPRIATE TAXING AUTHORITIES ALL SUCH TAX RETURNS REQUIRED TO BE FILED ON OR
BEFORE THE CLOSING DATE.  THE PURCHASERS SHALL FILE, OR CAUSE TO BE FILED, WITH
THE APPROPRIATE TAXING AUTHORITIES ALL SUCH TAX RETURNS REQUIRED TO BE FILED
AFTER THE CLOSING DATE.


 


(B)  FOR ANY STRADDLE PERIOD OF EITHER COMPANY OR ANY OF THE COMPANY
SUBSIDIARIES, THE SELLER SHALL TIMELY PREPARE OR CAUSE TO BE PREPARED, AND FILE
OR CAUSE TO BE FILED (IN A MANNER CONSISTENT WITH PAST PRACTICES) WITH THE
APPROPRIATE TAXING AUTHORITIES ALL SUCH TAX RETURNS REQUIRED TO BE FILED ON OR
BEFORE THE CLOSING DATE AND SHALL PAY ALL TAXES DUE WITH RESPECT TO SUCH TAX
RETURNS.  THE SELLER SHALL CAUSE COPIES OF SUCH TAX RETURNS TO BE PROVIDED TO
THE PURCHASERS NO LESS THAN 30 DAYS PRIOR TO FILING, INCLUDING A DETAILED
COMPUTATION OF THE AMOUNT OWED BY THE PURCHASERS, AND ACCEPT ALL REASONABLE
COMMENTS OF THE PURCHASERS PROVIDED TO THE SELLER WITHIN 20 DAYS OF RECEIVING
SUCH TAX RETURNS FROM THE SELLER.  THE PURCHASERS SHALL PAY TO THE SELLER ALL
TAXES FOR WHICH THE PURCHASERS ARE LIABLE PURSUANT TO SECTION 7.01 BUT WHICH ARE
PAYABLE WITH RESPECT TO ANY TAX RETURN TO BE FILED BY THE SELLER PURSUANT TO


 


68

--------------------------------------------------------------------------------



 


SECTION 7.03(A) OR THIS SECTION 7.03(B) PROMPTLY UPON THE WRITTEN REQUEST OF THE
SELLER.


 


(C)  THE PURCHASERS SHALL PREPARE (OR CAUSE TO BE PREPARED) AND FILE OR CAUSE TO
BE FILED WHEN DUE ALL TAX RETURNS THAT ARE REQUIRED TO BE FILED BY OR WITH
RESPECT TO THE COMPANIES OR THE COMPANY SUBSIDIARIES FOR POST-CLOSING TAX
PERIODS AND SHALL REMIT ANY TAXES DUE IN RESPECT OF SUCH TAX RETURNS.


 


(D)  FOR ANY STRADDLE PERIOD OF EITHER COMPANY OR ANY OF THE COMPANY
SUBSIDIARIES, THE PURCHASERS SHALL TIMELY PREPARE OR CAUSE TO BE PREPARED, AND
TIMELY FILE OR CAUSE TO BE FILED IN A MANNER CONSISTENT WITH PAST PRACTICES
(EXCEPT TO THE EXTENT REQUIRED BY APPLICABLE LAW OR AS CONSENTED TO BY THE OTHER
PARTY, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD), ALL SUCH TAX RETURNS
REQUIRED TO BE FILED AFTER THE CLOSING DATE AND SHALL PAY ALL TAXES DUE WITH
RESPECT TO SUCH TAX RETURNS.  THE PURCHASERS SHALL CAUSE COPIES OF SUCH TAX
RETURNS TO BE PROVIDED TO THE SELLER NO LESS THAN 30 DAYS PRIOR TO FILING,
INCLUDING A DETAILED COMPUTATION OF THE AMOUNT OWED BY THE SELLER, AND ACCEPT
ALL REASONABLE COMMENTS OF THE SELLER PROVIDED TO THE PURCHASERS WITHIN 20 DAYS
OF RECEIVING SUCH TAX RETURNS FROM THE PURCHASERS.  THE SELLER SHALL PAY TO THE
APPLICABLE PURCHASER ALL TAXES FOR WHICH THE SELLER IS LIABLE PURSUANT TO
SECTION 7.01 BUT WHICH ARE PAYABLE WITH RESPECT TO ANY TAX RETURN TO BE FILED BY
THE PURCHASERS PURSUANT TO SECTION 7.03(C) OR THIS SECTION 7.03(D) PROMPTLY UPON
THE WRITTEN REQUEST OF THE PURCHASERS.


 


(E)  FOR THE AVOIDANCE OF DOUBT, THE REQUIREMENT OF ANY PARTY TO PAY ANY TAXES
UNDER THIS SECTION 7.03 SHALL NOT LIMIT THAT PARTY’S RIGHTS UNDER THE INDEMNITY
IN SECTION 7.01.


 


SECTION 7.04.  TAX CLAIMS.  (A)  IF A CLAIM SHALL BE MADE BY ANY GOVERNMENTAL
AUTHORITY OR ANY THIRD PARTY THAT, IF SUCCESSFUL, MIGHT RESULT IN AN INDEMNITY
PAYMENT TO AN INDEMNIFIED PARTY PURSUANT TO SECTION 7.01, THEN SUCH INDEMNIFIED
PARTY SHALL GIVE NOTICE TO THE INDEMNIFYING PARTY IN WRITING OF SUCH CLAIM AND
OF ANY COUNTERCLAIM THE INDEMNIFIED PARTY PROPOSES TO ASSERT (A “TAX CLAIM”);
PROVIDED, HOWEVER, THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE
INDEMNIFICATION PROVIDED HEREUNDER EXCEPT TO THE EXTENT THE INDEMNIFYING PARTY
HAS BEEN MATERIALLY PREJUDICED AS A RESULT OF SUCH FAILURE.


 


(B)  WITH RESPECT TO ANY TAX CLAIM RELATING TO A PRE-CLOSING TAX PERIOD, THE
SELLER SHALL, SOLELY AT ITS OWN COST AND EXPENSE, CONTROL ALL PROCEEDINGS AND
MAY MAKE ALL DECISIONS TAKEN IN CONNECTION WITH SUCH TAX CLAIM (INCLUDING
SELECTION OF COUNSEL) AND, WITHOUT LIMITING THE FOREGOING, MAY IN ITS SOLE
DISCRETION PURSUE OR FOREGO ANY AND ALL ADMINISTRATIVE APPEALS, PROCEEDINGS,
HEARINGS AND CONFERENCES WITH ANY TAXING AUTHORITY WITH RESPECT THERETO, AND
MAY, IN ITS SOLE DISCRETION, EITHER PAY THE TAX CLAIMED AND SUE FOR A REFUND
WHERE APPLICABLE LAW PERMITS SUCH REFUND SUITS OR CONTEST THE TAX CLAIM IN ANY
PERMISSIBLE MANNER; PROVIDED, HOWEVER, THAT THE SELLER MUST FIRST CONSULT IN
GOOD FAITH WITH THE PURCHASERS BEFORE TAKING ANY ACTION WITH RESPECT TO THE
CONDUCT OF SUCH TAX CLAIM.  NOTWITHSTANDING THE FOREGOING, THE SELLER SHALL NOT
SETTLE SUCH TAX CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASERS, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD, UNLESS SUCH SETTLEMENT

 

69

--------------------------------------------------------------------------------

 


WOULD NOT MATERIALLY INCREASE THE TAX LIABILITY OF THE PURCHASERS UNDER
SECTION 7.01(B).  THE PURCHASERS AND COUNSEL OF THEIR OWN CHOOSING SHALL HAVE
THE RIGHT TO PARTICIPATE FULLY IN ALL ASPECTS OF THE PROSECUTION OR DEFENSE OF
SUCH TAX CLAIM, PROVIDED THAT THE PURCHASERS REASONABLY DETERMINE THAT SUCH TAX
CLAIM COULD MATERIALLY INCREASE THE TAX LIABILITY OF THE PURCHASERS UNDER
SECTION 7.01(B).


 


(C)  THE SELLER AND THE PURCHASERS SHALL JOINTLY CONTROL AND PARTICIPATE IN ALL
PROCEEDINGS TAKEN IN CONNECTION WITH ANY TAX CLAIM RELATING TO TAXES OF EITHER
COMPANY OR ANY OF THE COMPANY SUBSIDIARIES FOR A STRADDLE PERIOD, AND SHALL BEAR
THEIR OWN RESPECTIVE COSTS AND EXPENSES.  NEITHER THE SELLER NOR THE PURCHASERS
SHALL SETTLE ANY SUCH TAX CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
(WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD OR DENIED).


 


(D)  THE PURCHASERS SHALL CONTROL ALL PROCEEDINGS WITH RESPECT TO ANY TAX CLAIM
RELATING TO A TAXABLE PERIOD OR PORTION THEREOF BEGINNING AFTER THE CLOSING
DATE.  THE SELLER SHALL HAVE NO RIGHT TO PARTICIPATE IN THE CONDUCT OF ANY SUCH
PROCEEDING.  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THAT THE TAX CLAIM
COULD GIVE RISE TO A LIABILITY OF THE SELLER UNDER SECTION 7.01(A), (I) THE
PURCHASERS MUST FIRST CONSULT IN GOOD FAITH IN WRITING WITH THE SELLER BEFORE
TAKING ANY ACTION WITH RESPECT TO THE CONDUCT OF SUCH TAX CLAIM, AND (II) THE
PURCHASERS SHALL NOT SETTLE SUCH TAX CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF
THE SELLER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


 


SECTION 7.05.  COOPERATION.  THE SELLER, EACH OF THE COMPANIES, THE COMPANY
SUBSIDIARIES AND THE PURCHASERS SHALL REASONABLY COOPERATE, AND SHALL CAUSE
THEIR RESPECTIVE AFFILIATES, OFFICERS, EMPLOYEES, AGENTS, AUDITORS AND OTHER
REPRESENTATIVES TO REASONABLY COOPERATE, IN PREPARING AND FILING ALL TAX RETURNS
AND IN RESOLVING ALL DISPUTES AND AUDITS WITH RESPECT TO ALL TAXABLE PERIODS
RELATING TO TAXES, INCLUDING BY MAINTAINING AND MAKING AVAILABLE TO EACH OTHER
ALL RECORDS NECESSARY IN CONNECTION WITH TAXES AND MAKING EMPLOYEES AVAILABLE ON
A MUTUALLY CONVENIENT BASIS TO PROVIDE ADDITIONAL INFORMATION OR EXPLANATION OF
ANY MATERIAL PROVIDED HEREUNDER OR TO TESTIFY AT PROCEEDINGS RELATING TO SUCH
TAX CLAIM.


 


SECTION 7.06.  REFUNDS.  THE AMOUNT OF ANY REFUNDS, CREDITS OR OFFSETS OF TAXES
OF EITHER OF THE COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES FOR ANY
PRE-CLOSING TAX PERIOD SHALL BE FOR THE ACCOUNT OF THE SELLER EXCEPT TO THE
EXTENT THAT SUCH REFUNDS, CREDITS OR OFFSETS OF TAXES ARE REFLECTED AS A TAX
RECEIVABLE ON THE FINANCIAL STATEMENTS AND HAVE BEEN TAKEN INTO ACCOUNT IN
DETERMINING THE PURCHASE PRICE ADJUSTMENT PURSUANT TO SECTION 2.07, IN WHICH
CASE SUCH REFUNDS, CREDITS OR OFFSETS OF TAXES SHALL BE FOR THE ACCOUNT OF THE
PURCHASERS.  NOTWITHSTANDING THE FOREGOING, ANY SUCH REFUNDS, CREDITS OR OFFSETS
OF TAXES SHALL BE FOR THE ACCOUNT OF THE PURCHASERS TO THE EXTENT SUCH REFUNDS,
CREDITS OR OFFSETS OF TAXES ARE ATTRIBUTABLE (DETERMINED ON A MARGINAL BASIS) TO
THE CARRYBACK FROM A POST-CLOSING TAX PERIOD OR THE PORTION OF A STRADDLE PERIOD
BEGINNING AFTER THE CLOSING DATE OF ITEMS OF LOSS, DEDUCTION OR CREDIT, OR OTHER
TAX ITEMS, OF EITHER OF THE COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES (OR ANY
OF THEIR RESPECTIVE AFFILIATES, INCLUDING THE PURCHASERS); PROVIDED, HOWEVER,
THE PURCHASERS MAY NOT FILE AN AMENDED TAX RETURN OR CLAIM FOR REFUND OF TAXES
FOR ANY PRE-CLOSING TAX PERIOD OR PORTION OF A STRADDLE PERIOD ENDING ON THE
CLOSING DATE (EXCEPT AS REQUIRED BY LAW) WITHOUT THE WRITTEN CONSENT OF THE
SELLER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD).  THE AMOUNT OF ANY


 


70

--------------------------------------------------------------------------------



 


REFUNDS, CREDITS OR OFFSETS OF TAXES OF EITHER OF THE COMPANIES OR ANY OF THE
COMPANY SUBSIDIARIES FOR ANY POST-CLOSING TAX PERIOD SHALL BE FOR THE ACCOUNT OF
THE PURCHASERS.  THE AMOUNT OF ANY REFUNDS, CREDITS OR OFFSETS OF TAXES OF
EITHER OF THE COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES FOR ANY STRADDLE
PERIOD SHALL BE EQUITABLY APPORTIONED BETWEEN THE SELLER AND THE PURCHASERS IN
ACCORDANCE WITH THE PRINCIPLES OF SECTION 7.02 EXCEPT TO THE EXTENT SUCH
REFUNDS, CREDITS OR OFFSETS OF TAXES ARE REFLECTED AS A TAX RECEIVABLE ON THE
FINANCIAL STATEMENTS AND HAVE BEEN TAKEN INTO ACCOUNT IN DETERMINING THE
PURCHASE PRICE ADJUSTMENT PURSUANT TO SECTION 2.07, IN WHICH CASE SUCH REFUNDS,
CREDITS OR OFFSETS OF TAXES SHALL BE FOR THE ACCOUNT OF THE PURCHASERS.  EACH
PARTY SHALL FORWARD, AND SHALL CAUSE ITS AFFILIATES TO FORWARD, TO THE PARTY
ENTITLED TO RECEIVE THE AMOUNT OF A REFUND, CREDIT OR OFFSET TO TAX THE AMOUNT
OF SUCH REFUND, CREDIT OR OFFSET TO TAX, WITHIN 10 DAYS AFTER SUCH REFUND IS
RECEIVED OR AFTER SUCH CREDIT OR OFFSET IS ALLOWED OR APPLIED AGAINST ANOTHER
TAX LIABILITY, AS THE CASE MAY BE.


 


SECTION 7.07.  ELECTIONS, AMENDED RETURNS, ETC..  EXCEPT AS REQUIRED BY
APPLICABLE LAW OR AS CONSENTED TO BY THE SELLER (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD), NONE OF THE PURCHASERS, EITHER COMPANY, ANY COMPANY
SUBSIDIARY OR ANY AFFILIATE OF THE PURCHASERS SHALL, TO THE EXTENT THE EFFECT
WOULD BE TO INCREASE THE INDEMNIFICATION OBLIGATIONS OF THE SELLER OR INCREASE
THE AMOUNT RECOVERABLE BY THE PURCHASERS WITH RESPECT TO TAXES BEFORE THE
CLOSING, FILE ANY AMENDED TAX RETURN OR CARRYBACK CLAIM OR PROPOSE OR AGREE TO
ANY ADJUSTMENT OF ANY ITEM WITH THE IRS OR ANY OTHER TAXING AUTHORITY WITH
RESPECT TO ANY TAXABLE PERIOD ENDING ON OR BEFORE THE CLOSING DATE.


 


SECTION 7.08.  SECTION 338(H)(10) ELECTION.  (A)  AT THE DISCRETION OF THE US
PURCHASER, THE SELLER SHALL JOIN THE US PURCHASER IN MAKING AN ELECTION UNDER
SECTION 338(H)(10) OF THE CODE (AND ANY CORRESPONDING ELECTIONS UNDER STATE,
LOCAL, OR FOREIGN TAX LAW) (COLLECTIVELY, A “SECTION 338(H)(10) ELECTION”) WITH
RESPECT TO THE PURCHASE AND SALE OF THE STOCK OF QSP OR ANY OF THE COMPANY
SUBSIDIARIES ELIGIBLE FOR SUCH ELECTION (THE “SECTION 338 COMPANIES”), AND THE
US PURCHASER AND THE SELLER SHALL COOPERATE IN THE COMPLETION AND TIMELY FILING
OF SUCH ELECTIONS IN ACCORDANCE WITH THE PROVISIONS OF TREASURY REGULATION
SECTION 1.338(H)(10)-1 (OR ANY COMPARABLE PROVISIONS OF STATE, LOCAL OR FOREIGN
TAX LAW) OR ANY SUCCESSOR PROVISION.  THE SELLER AND THE US PURCHASER SHALL
DETERMINE THE FAIR MARKET VALUE OF THE ASSETS OF THE SECTION 338 COMPANIES, AS
APPLICABLE, AND THE ALLOCATION OF PURCHASE PRICE (AS REQUIRED PURSUANT TO
SECTION 338(H)(10) OF THE CODE AND REGULATIONS PROMULGATED THEREUNDER), TOGETHER
WITH APPLICABLE LIABILITIES, AMONG SUCH ASSETS IN ACCORDANCE WITH THE PRINCIPLES
SET FORTH IN THE CODE.  EACH PARTY AGREES TO COOPERATE WITH THE OTHER IN THE
PREPARATION OF IRS FORMS 8023 AND 8883 AND TO FURNISH THE OTHER PARTY WITH
COPIES OF SUCH FORMS PREPARED IN DRAFT FORM WITHIN A REASONABLE PERIOD BEFORE
THEIR FILING DUE DATE.  NEITHER THE SELLER NOR THE US PURCHASER SHALL TAKE ANY
POSITION ON ANY TAX RETURN OR WITH ANY TAXING AUTHORITY THAT IS INCONSISTENT
WITH SUCH ALLOCATION.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS
SECTION 7.08, THE US PURCHASER SHALL BE RESPONSIBLE FOR THE PREPARATION AND
TIMELY FILING OF ALL FORMS NECESSARY TO EFFECTUATE THE
SECTION 338(H)(10) ELECTION AS PRESCRIBED BY TREASURY REGULATION §1.338(H)(10)-1
(AS IN EFFECT AND AS IT MAY HEREAFTER BE AMENDED) OR THE CORRESPONDING
PROVISIONS OF STATE OR LOCAL INCOME OR FRANCHISE TAX LAW.


 


(B)  IF THE US PURCHASER DECIDES TO MAKE A SECTION 338(H)(10) ELECTION, AS
PROMPTLY AS POSSIBLE FOLLOWING THE CLOSING, THE SELLER SHALL DELIVER TO THE US
PURCHASER A COMPLETED IRS FORM 8883, ALLOCATING ADJUSTED GROSSED-UP BASIS (AS


 


71

--------------------------------------------------------------------------------



 


DEFINED IN TREASURY REGULATION SECTION 1.338-5) AMONG THE ASSETS OF THE
SECTION 338 COMPANIES WHICH SHALL BE CONSISTENT WITH THE PRINCIPLES SET FORTH IN
THE CODE.  SAID FORM 8883 SHALL BE PREPARED BY THE SELLER IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 338 OF THE CODE AND THE TREASURY REGULATIONS THEREUNDER. 
THE US PURCHASER SHALL HAVE THE RIGHT TO REVIEW THE FORM 8883 DELIVERED PURSUANT
TO THIS SUBSECTION. IF WITHIN 30 DAYS AFTER RECEIPT OF SUCH FORM 8883 THE US
PURCHASER NOTIFIES THE SELLERS IN WRITING THAT IT DISAGREES WITH THE ALLOCATION
OF ONE OR MORE ITEMS CONTAINED ON SUCH FORM 8883, THE US PURCHASER AND THE
SELLER SHALL NEGOTIATE IN GOOD FAITH TO RESOLVE SUCH DISPUTE. IF THE US
PURCHASER AND THE SELLER FAIL TO RESOLVE SUCH DISPUTE WITHIN 30 DAYS, THE
DISPUTE SHALL BE RESOLVED BY THE INDEPENDENT ACCOUNTING FIRM.  THE DECISION OF
THE INDEPENDENT ACCOUNTING FIRM AS TO ANY DISPUTED ITEMS SHALL BE BINDING ON THE
US PURCHASER AND THE SELLER.  IF THE US PURCHASER DOES NOT RESPOND WITHIN 30
DAYS OF RECEIPT OF THE FORM 8883 FROM THE SELLER, OR UPON RESOLUTION OF ANY
DISPUTED ITEMS, THE ALLOCATION REFLECTED ON THE FORM 8883 SHALL BE BINDING ON
THE PARTIES HERETO. THE US PURCHASER AND THE SELLER AGREE THAT THEY SHALL FILE
(AND SHALL CAUSE THE SECTION 338 COMPANIES TO FILE WITH RESPECT TO ITS INCOME
TAX RETURNS FOR ITS TAX PERIOD ENDING ON THE CLOSING DATE) ALL FEDERAL, STATE,
LOCAL AND FOREIGN TAX RETURNS CONSISTENT WITH THE EFFECTIVENESS OF THE
SECTION 338(H)(10) ELECTION AND WITH SAID FORM 8883, AND THEY FURTHER AGREE THAT
THEY SHALL NOT, UNLESS OTHERWISE REQUIRED BY APPLICABLE LAW OR AS CONSENTED TO
IN WRITING BY THE OTHER PARTY (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD), TAKE (AND THE US PURCHASER SHALL NOT PERMIT THE COMPANIES TO TAKE)
ANY ACTION THAT WOULD BE INCONSISTENT WITH OR WOULD PREJUDICE THE
SECTION 338(H)(10) ELECTION.


 


(C)  THE PURCHASERS SHALL BE PERMITTED TO MAKE ANY ELECTION UNDER
SECTION 338(G) OF THE CODE OR ANY COMPARABLE PROVISION UNDER APPLICABLE LAW.


 


(D)  AS THE SECTION 338(H)(10) ELECTION RESULTS IN A DEEMED COMPLETE LIQUIDATION
OF QSP UNDER SECTION 332 OF THE CODE, IF THE US PURCHASER DECIDES TO MAKE A
SECTION 338(H)(10) ELECTION, THIS AGREEMENT SHALL SERVE AS A “PLAN OF
LIQUIDATION”.


 


SECTION 7.09.  PURCHASE PRICE ADJUSTMENT.  THE PARTIES AGREE THAT ANY
INDEMNIFICATION PAYMENT MADE PURSUANT TO THIS AGREEMENT SHALL BE TREATED AS AN
ADJUSTMENT TO THE PURCHASE PRICE FOR TAX PURPOSES, UNLESS OTHERWISE REQUIRED BY
APPLICABLE LAW OR AS CONSENTED TO BY THE SELLER (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD).


 


SECTION 7.10.  TRANSFER TAXES.  ALL SALES (INCLUDING BULK SALES), USE, VALUE
ADDED, DOCUMENTARY, STAMP, GROSS RECEIPTS, REGISTRATION, TRANSFER, CONVEYANCE,
EXCISE, RECORDING, LICENSE, STOCK TRANSFER STAMPS AND OTHER SIMILAR TAXES (IN NO
EVENT INCLUDING TAXES COMPUTED ON THE BASIS OF INCOME) AND FEES ARISING OUT OF
OR IN CONNECTION WITH OR ATTRIBUTABLE TO THE TRANSACTIONS EFFECTED PURSUANT TO
THIS AGREEMENT, OTHER THAN ANY TAXES ARISING FROM THE PRE-CLOSING TRANSFERS
(WHICH ARE SOLELY THE RESPONSIBILITY OF THE SELLER) (“TRANSFER TAXES”), SHALL BE
BORNE EQUALLY BY THE SELLER AND BY THE PURCHASERS.  THE PURCHASERS AND THE
SELLER SHALL COOPERATE IN PREPARING AND TIMELY FILING ALL TAX RETURNS REQUIRED
TO BE FILED IN RESPECT OF TRANSFER TAXES (INCLUDING ALL NOTICES REQUIRED TO BE
GIVEN WITH RESPECT TO BULK SALES TAXES).  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, ANY TAX RETURNS THAT MUST BE FILED IN CONNECTION WITH TRANSFER


 


72

--------------------------------------------------------------------------------



 


TAXES SHALL BE PREPARED AND FILED WHEN DUE BY THE PARTY PRIMARILY OR CUSTOMARILY
RESPONSIBLE UNDER THE APPLICABLE LOCAL LAW FOR FILING SUCH TAX RETURNS.


 


SECTION 7.11.  TAX SHARING AGREEMENTS.  THE SELLER SHALL CAUSE ALL TAX
ALLOCATION CONTRACTS, TAX INDEMNITIES OR TAX SHARING CONTRACTS WITH RESPECT TO
EITHER OF THE COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES TO BE TERMINATED AS
OF THE CLOSING DATE, AND SHALL ENSURE THAT SUCH AGREEMENTS ARE OF NO FURTHER
FORCE OR EFFECT AS TO EITHER OF THE COMPANIES OR ANY OF THE COMPANY SUBSIDIARIES
ON AND AFTER THE CLOSING DATE AND THAT THERE SHALL BE NO FURTHER LIABILITIES OR
OBLIGATIONS IMPOSED ON EITHER OF THE COMPANIES OR ANY OF THE COMPANY
SUBSIDIARIES UNDER ANY SUCH AGREEMENTS.


 


SECTION 7.12.  EXCLUSIVITY.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, ANY MATTER RELATED TO TAXES SHALL BE GOVERNED SOLELY BY THIS
ARTICLE VII.


 


ARTICLE VIII


 


CONDITIONS TO CLOSING


 


SECTION 8.01.  CONDITIONS TO OBLIGATIONS OF THE SELLER.  THE OBLIGATIONS OF THE
SELLER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE
SUBJECT TO THE FULFILLMENT OR WRITTEN WAIVER, AT OR PRIOR TO THE CLOSING, OF
EACH OF THE FOLLOWING CONDITIONS:


 


(A)  REPRESENTATIONS, WARRANTIES AND COVENANTS.  (I) THE REPRESENTATIONS AND
WARRANTIES OF THE PURCHASERS SET FORTH IN THIS AGREEMENT SHALL BE TRUE AND
CORRECT IN ALL RESPECTS (DETERMINED WITHOUT REGARD TO ANY QUALIFICATIONS OR
LIMITATIONS THEREIN AS TO MATERIALITY OR MATERIAL ADVERSE EFFECT) ON THE DATE
HEREOF AND AT AND AS OF THE CLOSING DATE (EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, IN WHICH
CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL
RESPECTS ON AND AS OF SUCH EARLIER DATES), EXCEPT WHERE THE FAILURE OF SUCH
REPRESENTATIONS AND WARRANTIES TO BE SO TRUE AND CORRECT HAS NOT HAD AND WOULD
NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT ON THE PURCHASERS’ ABILITY TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AND (II) THE COVENANTS, OBLIGATIONS AND
AGREEMENTS CONTAINED IN THIS AGREEMENT TO BE COMPLIED WITH BY THE PURCHASERS ON
OR BEFORE THE CLOSING SHALL HAVE BEEN COMPLIED WITH IN ALL MATERIAL RESPECTS;


 


(B)  GOVERNMENTAL APPROVALS.  ANY WAITING PERIOD (AND ANY EXTENSION THEREOF)
UNDER THE HSR ACT APPLICABLE TO THE PURCHASE OF THE SHARES CONTEMPLATED BY THIS
AGREEMENT SHALL HAVE EXPIRED OR SHALL HAVE BEEN TERMINATED AND ALL CONSENTS,
APPROVALS OR AUTHORIZATIONS OF GOVERNMENTAL AUTHORITIES NECESSARY FOR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN OBTAINED;


 


(C)  NO ORDERS; LITIGATION.  NO GOVERNMENTAL AUTHORITY SHALL HAVE ENACTED,
ISSUED, PROMULGATED, ENFORCED OR ENTERED ANY LAW OR GOVERNMENTAL ORDER (WHETHER
TEMPORARY, PRELIMINARY OR PERMANENT) THAT HAS THE EFFECT OF MAKING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE ANCILLARY AGREEMENTS ILLEGAL
OR OTHERWISE RESTRAINING OR PROHIBITING THE CONSUMMATION OF SUCH TRANSACTIONS
AND NO ACTION SHALL


 


73

--------------------------------------------------------------------------------



 


BE PENDING BY OR BEFORE ANY GOVERNMENTAL AUTHORITY SEEKING TO RESTRAIN, PROHIBIT
OR ENJOIN THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
THE ANCILLARY AGREEMENTS; AND


 


(D)  CLOSING DELIVERIES.  THE SELLER SHALL HAVE RECEIVED ALL DELIVERIES,
INSTRUMENTS AND DOCUMENTS TO BE DELIVERED AT OR PRIOR TO THE CLOSING BY THE
PURCHASERS PURSUANT TO SECTION 2.06.


 


SECTION 8.02.  CONDITIONS TO OBLIGATIONS OF THE PURCHASERS.  THE OBLIGATIONS OF
THE PURCHASERS TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
SHALL BE SUBJECT TO THE FULFILLMENT OR WRITTEN WAIVER, AT OR PRIOR TO THE
CLOSING, OF EACH OF THE FOLLOWING CONDITIONS:


 


(A)  REPRESENTATIONS, WARRANTIES AND COVENANTS.  (I) THE REPRESENTATIONS AND
WARRANTIES OF THE SELLER SET FORTH (A) IN SECTION 3.03 AND THE THIRD, FOURTH AND
FIFTH SENTENCES OF SECTION 3.04 OF THIS AGREEMENT SHALL BE TRUE AND CORRECT IN
ALL RESPECTS ON THE DATE HEREOF AND AT AND AS OF THE CLOSING DATE (EXCEPT TO THE
EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE,
IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN
ALL RESPECTS ON AND AS OF SUCH EARLIER DATES) AND (B) IN THIS AGREEMENT (OTHER
THAN THOSE REPRESENTATIONS AND WARRANTIES DESCRIBED IN CLAUSE (I)(A) OF THIS
SECTION 8.02(A)) SHALL BE TRUE AND CORRECT IN ALL RESPECTS (DETERMINED WITHOUT
REGARD TO ANY QUALIFICATIONS OR LIMITATIONS THEREIN AS TO MATERIALITY OR
MATERIAL ADVERSE EFFECT) ON THE DATE HEREOF AND AT AND AS OF THE CLOSING DATE
(EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN
EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE
AND CORRECT IN ALL RESPECTS ON AND AS OF SUCH EARLIER DATES), EXCEPT WHERE THE
FAILURE OF SUCH REPRESENTATIONS AND WARRANTIES TO BE SO TRUE AND CORRECT HAS NOT
HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT, AND (II) THE COVENANTS, OBLIGATIONS AND
AGREEMENTS CONTAINED IN THIS AGREEMENT TO BE COMPLIED WITH BY THE SELLER AT OR
BEFORE THE CLOSING SHALL HAVE BEEN COMPLIED WITH IN ALL MATERIAL RESPECTS;
EXCEPT THAT THE SELLER SHALL HAVE COMPLIED IN ALL RESPECTS WITH ITS OBLIGATIONS
UNDER SECTIONS 2.04 AND 2.05 HEREOF;


 


(B)  GOVERNMENTAL APPROVALS.  ANY WAITING PERIOD (AND ANY EXTENSION THEREOF)
UNDER THE HSR ACT APPLICABLE TO THE PURCHASE OF THE SHARES CONTEMPLATED BY THIS
AGREEMENT SHALL HAVE EXPIRED OR SHALL HAVE BEEN TERMINATED AND ALL CONSENTS,
APPROVALS OR AUTHORIZATIONS OF GOVERNMENTAL AUTHORITIES NECESSARY FOR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN OBTAINED;


 


(C)  NO ORDERS; LITIGATION.  NO GOVERNMENTAL AUTHORITY SHALL HAVE ENACTED,
ISSUED, PROMULGATED, ENFORCED OR ENTERED ANY LAW OR GOVERNMENTAL ORDER (WHETHER
TEMPORARY, PRELIMINARY OR PERMANENT) THAT HAS THE EFFECT OF MAKING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE ANCILLARY AGREEMENTS ILLEGAL
OR OTHERWISE RESTRAINING OR PROHIBITING THE CONSUMMATION OF SUCH TRANSACTIONS
AND NO ACTION SHALL BE PENDING BY OR BEFORE ANY GOVERNMENTAL AUTHORITY SEEKING
TO RESTRAIN, PROHIBIT OR ENJOIN THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE ANCILLARY AGREEMENTS;


 


74

--------------------------------------------------------------------------------



 


(D)  THIRD PARTY CONSENTS.  ALL CONSENTS TO THE TRANSACTIONS CONTEMPLATED HEREBY
SET FORTH IN SECTION 8.02(D) OF THE DISCLOSURE SCHEDULE SHALL HAVE BEEN OBTAINED
AND ALL CONDITIONS RELATING TO SUCH CONSENTS SHALL HAVE BEEN SATISFIED;


 


(E)  NO MATERIAL ADVERSE EFFECT.  SINCE JUNE 30, 2008, THERE SHALL NOT HAVE
OCCURRED ANY FACT, EVENT, CHANGE, DEVELOPMENT, CIRCUMSTANCE OR EFFECT WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANIES, THE COMPANY SUBSIDIARIES OR THE
BUSINESS;


 


(F)  INTERCOMPANY TRANSACTIONS.  (X) ALL OUTSTANDING INDEBTEDNESS, ACCOUNTS AND
OTHER AMOUNTS OWED BETWEEN EITHER OF THE COMPANIES OR ANY OF THE COMPANY
SUBSIDIARIES, ON THE ONE HAND, AND THE SELLER OR ANY OF ITS AFFILIATES (OTHER
THAN THE COMPANIES AND THE COMPANY SUBSIDIARIES), ON THE OTHER HAND, SHALL HAVE
BEEN REPAID OR SETTLED AND THE SELLER SHALL HAVE DELIVERED TO THE PURCHASERS
EVIDENCE THEREOF IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE PURCHASERS
AND (Y) EXCEPT AS SET FORTH IN SECTION 8.02(F) OF THE DISCLOSURE SCHEDULE, ALL
AFFILIATE ARRANGEMENTS SHALL HAVE BEEN TERMINATED AND THE SELLER SHALL HAVE
DELIVERED TO THE PURCHASERS EVIDENCE THEREOF IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE PURCHASERS, IN EACH CASE WITHOUT ANY FURTHER OBLIGATIONS ON
BEHALF OF ANY PARTY;


 


(G)  PRE-CLOSING TRANSFERS.  THE PRE-CLOSING TRANSFERS CONTEMPLATED BY
SECTION 5.08 SHALL HAVE OCCURRED IN ACCORDANCE WITH THE TERMS THEREOF;


 


(H)  REPAYMENT OF INDEBTEDNESS.  ALL OUTSTANDING INDEBTEDNESS OF THE COMPANIES
AND THE COMPANY SUBSIDIARIES AND ANY PREPAYMENT PENALTIES PAYABLE IN CONNECTION
WITH THE REPAYMENT OF INDEBTEDNESS SHALL HAVE BEEN PAID BY THE COMPANIES OR THE
COMPANY SUBSIDIARIES PRIOR TO CLOSING; ALL NOTES, LOAN CONTRACTS AND OTHER
CONTRACTS RELATING TO INDEBTEDNESS OF THE COMPANIES OR THE COMPANY SUBSIDIARIES,
WHETHER OR NOT ANY INDEBTEDNESS IS OUTSTANDING THEREUNDER, SHALL HAVE BEEN
TERMINATED AND RELEASED; ALL ENCUMBRANCES AND SECURITY INTERESTS RELATED THERETO
OR TO ANY INDEBTEDNESS OF THE SELLER OR ITS OTHER AFFILIATES, AND TO WHICH THE
SHARES OF CAPITAL STOCK OR THE ASSETS ARE SUBJECT, SHALL HAVE BEEN TERMINATED
AND RELEASED AND THE SELLER SHALL HAVE DELIVERED TO THE PURCHASERS EVIDENCE OF
THE FOREGOING IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE PURCHASERS,
IT BEING UNDERSTOOD THAT THE FILING OF UCC FINANCING STATEMENTS ON FORM UCC-3
(OR EQUIVALENT) RECORDING THE RELEASE OF ENCUMBRANCES MAY BE FILED PROMPTLY
AFTER THE CLOSING;


 


(I)  GUARANTEES.  THE GUARANTEES SET FORTH IN SECTION 8.02(I) OF THE DISCLOSURE
SCHEDULE SHALL HAVE BEEN TERMINATED AND RELEASED AND THE SELLER SHALL HAVE
DELIVERED TO THE PURCHASERS EVIDENCE THEREOF IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE PURCHASERS, IT BEING UNDERSTOOD THAT THE FILING OF UCC
FINANCING STATEMENTS ON FORM UCC-3 (OR EQUIVALENT) RECORDING THE RELEASE OF ANY
ENCUMBRANCES THEREUNDER, IF APPLICABLE, MAY BE FILED PROMPTLY AFTER THE CLOSING;


 


75

--------------------------------------------------------------------------------



 


(J)  CLOSING DELIVERIES.  THE PURCHASERS SHALL HAVE RECEIVED ALL DELIVERIES,
INSTRUMENTS AND DOCUMENTS TO BE DELIVERED AT OR PRIOR TO THE CLOSING BY THE
SELLER PURSUANT TO SECTIONS 2.04 AND 2.05; AND


 


(K)  EMPLOYMENT AGREEMENTS. THE PURCHASERS SHALL HAVE RECEIVED EXECUTED
EMPLOYMENT AGREEMENTS IN FORM REASONABLY SATISFACTORY TO THE PURCHASERS FROM THE
INDIVIDUALS LISTED IN SECTION 8.02(K) OF THE DISCLOSURE SCHEDULE.


 


ARTICLE IX


 


INDEMNIFICATION


 


SECTION 9.01.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND COVENANTS.  THE
REPRESENTATIONS AND WARRANTIES OF THE PARTIES HERETO CONTAINED IN THIS AGREEMENT
SHALL SURVIVE THE CLOSING UNTIL THE DATE THAT IS 18 MONTHS AFTER THE CLOSING
DATE, OTHER THAN THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
(A) SECTION 3.07(A), WHICH SHALL SURVIVE UNTIL JUNE 30, 2010, AND
(B) SECTIONS 3.01, 3.02, 3.03, 3.19, 3.32, 3.34, 3.35, 4.01 AND 4.05, WHICH
SHALL SURVIVE UNTIL 90 DAYS AFTER THE TERM OF THE APPLICABLE STATUTE OF
LIMITATIONS OR THE CANADIAN TAX PERIOD, AS APPLICABLE; PROVIDED, HOWEVER, THAT
ANY CLAIM MADE BY THE PARTY SEEKING TO BE INDEMNIFIED WITHIN THE TIME PERIODS
SET FORTH IN THIS SECTION 9.01 SHALL SURVIVE UNTIL SUCH CLAIM IS FINALLY AND
FULLY RESOLVED.  THE COVENANTS AND AGREEMENTS CONTAINED IN SECTIONS 5.01,
5.02(A), 5.04, 5.05 AND 5.09 SHALL SURVIVE THE CLOSING UNTIL JUNE 30, 2010, AND
ALL OTHER COVENANTS AND AGREEMENTS CONTAINED IN THIS AGREEMENT SHALL SURVIVE THE
CLOSING UNTIL 90 DAYS AFTER THE TERM OF THE APPLICABLE STATUTE OF LIMITATIONS OR
THE CANADIAN TAX PERIOD, AS APPLICABLE; PROVIDED THAT CLAIMS AS TO WILLFUL
BREACH OF ANY COVENANTS OR AGREEMENTS SHALL NOT BE LIMITED BY EXPIRATION OF THE
APPLICABLE SURVIVAL PERIOD.


 


SECTION 9.02.  INDEMNIFICATION BY THE SELLER.  THE PURCHASERS, THEIR AFFILIATES,
THE COMPANIES, THE COMPANY SUBSIDIARIES AND THEIR RESPECTIVE OFFICERS, MEMBERS,
PARTNERS, DIRECTORS, EMPLOYEES, AGENTS AND REPRESENTATIVES AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS (EACH, A “PURCHASER INDEMNIFIED PARTY”) SHALL BE
INDEMNIFIED AND HELD HARMLESS BY THE SELLER (AND ITS RESPECTIVE SUCCESSORS AND
ASSIGNS) FOR AND AGAINST ALL LOSSES ARISING OUT OF OR RESULTING FROM: (I) ANY
BREACH AS OF THE DATE OF THIS AGREEMENT OR THE CLOSING DATE OF ANY
REPRESENTATIONS AND WARRANTIES MADE BY THE SELLER IN THIS AGREEMENT OR IN ANY
CERTIFICATE DELIVERED BY THE SELLER AT THE CLOSING IN ACCORDANCE HEREWITH (OTHER
THAN ANY BREACH OF ANY REPRESENTATIONS OR WARRANTIES SET FORTH IN SECTION 3.19,
WHICH SHALL BE GOVERNED BY ARTICLE VII), IN EACH CASE, WITHOUT REGARD TO
MATERIALITY QUALIFIERS (INCLUDING MATERIAL ADVERSE EFFECT); (II) ANY FAILURE BY
THE SELLER TO PERFORM ANY OF ITS COVENANTS OR AGREEMENTS CONTAINED IN THIS
AGREEMENT; (III) ANY INDEBTEDNESS OF THE COMPANIES AND THE COMPANY SUBSIDIARIES
OUTSTANDING IMMEDIATELY AFTER THE CLOSING; (IV) THE AMOUNT OF ALL SELLER
TRANSACTION EXPENSES WHICH HAVE NOT BEEN PAID PRIOR TO CLOSING AND WHICH THE
COMPANIES AND THE COMPANY SUBSIDIARIES ARE REQUIRED TO PAY FOLLOWING THE
CLOSING; (V) THE RETAINED LITIGATION; (VI) AMOUNTS FOR WHICH THE SELLER IS
LIABLE PURSUANT TO SECTION 5.13; (VII) LOSSES ARISING OUT OF THE PRE-CLOSING
TRANSFERS AND LIABILITIES TO BE TRANSFERRED FROM THE COMPANIES AND THE COMPANY
SUBSIDIARIES IN ACCORDANCE WITH SECTION 5.08; (VIII) LOSSES ARISING FROM THE
FAILURE OF THE SELLER TO OBTAIN ANY CONSENTS CONTEMPLATED BY SECTION 5.15;
(IX) LOSSES OF THE COMPANIES AND THE COMPANY SUBSIDIARIES IN RESPECT OF AMOUNTS
OF THE 2008 BONUSES THAT ARE UNPAID AS OF THE CLOSING; AND (X) ANY OVERDRAFT
LIABILITIES OR NEGATIVE CASH BALANCES AS OF THE


 


76

--------------------------------------------------------------------------------



 


CLOSING DATE; PROVIDED, HOWEVER, THAT, IN EACH CASE, THE SELLER SHALL NOT BE
REQUIRED TO INDEMNIFY ANY PURCHASER INDEMNIFIED PARTY TO THE EXTENT ANY SUCH
LOSS HAS BEEN TAKEN INTO ACCOUNT IN DETERMINING THE PURCHASE PRICE ADJUSTMENT
PURSUANT TO SECTION 2.07.


 


SECTION 9.03.  INDEMNIFICATION BY THE PURCHASERS.  THE SELLER AND THEIR
AFFILIATES, AND THEIR RESPECTIVE OFFICERS, MEMBERS, PARTNERS, DIRECTORS,
EMPLOYEES, AGENTS AND REPRESENTATIVES AND THEIR SUCCESSORS AND ASSIGNS (EACH, A
“SELLER INDEMNIFIED PARTY”) SHALL BE INDEMNIFIED AND HELD HARMLESS BY THE
PURCHASERS, JOINTLY AND SEVERALLY, FOR AND AGAINST ANY AND ALL LOSSES ARISING
OUT OF OR RESULTING FROM:  (I) THE BREACH AS OF THE DATE OF THIS AGREEMENT OR
THE CLOSING DATE OF ANY REPRESENTATIONS AND WARRANTIES MADE BY THE PURCHASERS IN
THIS AGREEMENT OR IN ANY CERTIFICATE DELIVERED BY THE PURCHASERS AT THE CLOSING
IN ACCORDANCE HEREWITH, IN EACH CASE, WITHOUT REGARD TO MATERIALITY QUALIFIERS
(INCLUDING MATERIAL ADVERSE EFFECT) OR (II) ANY FAILURE BY THE PURCHASERS TO
PERFORM ANY OF THEIR COVENANTS OR AGREEMENTS CONTAINED IN THIS AGREEMENT.


 


SECTION 9.04.  LIMITATIONS ON INDEMNIFICATION.  (A)  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS AGREEMENT:  (I) EXCEPT AS SET FORTH IN
SECTION 9.04(B) BELOW, AN INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR ANY CLAIM
FOR INDEMNIFICATION PURSUANT TO SECTION 9.02(I) OR SECTION 9.03(I), AS
APPLICABLE, UNLESS AND UNTIL THE AGGREGATE AMOUNT OF INDEMNIFIABLE LOSSES WHICH
MAY BE RECOVERED FROM THE INDEMNIFYING PARTY EXCEEDS, AFTER GIVING EFFECT TO
PAYMENTS CREDITED PURSUANT TO SECTION 9.04(B), IF ANY, $500,000 (THE
“DEDUCTIBLE”), AFTER WHICH THE INDEMNIFYING PARTY SHALL BE LIABLE FOR ALL LOSSES
ONLY TO THE EXTENT OF SUCH EXCESS; (II) THE MAXIMUM AMOUNT OF INDEMNIFIABLE
LOSSES WHICH MAY BE RECOVERED FROM AN INDEMNIFYING PARTY ARISING OUT OF OR
RESULTING FROM THE CAUSES SET FORTH IN SECTION 9.02(I) OR SECTION 9.03(I) SHALL
BE AN AMOUNT EQUAL TO $30,000,000; AND (III) NO INDEMNIFYING PARTY SHALL BE
LIABLE UNDER SECTION 9.02(I) AND SECTION 9.03(I) FOR ANY BREACH, OR ANY BREACHES
ARISING OUT OF THE SAME OR A SERIES OF RELATED FACTS, CIRCUMSTANCES, EVENTS OR
CONDITIONS WHICH RESULTS IN LOSSES WHICH ARE LESS THAN $30,000; PROVIDED,
HOWEVER, THAT (A) THE LIMITATIONS SET FORTH IN CLAUSE (I) OF THIS
SECTION 9.04(A) SHALL NOT APPLY WITH RESPECT TO LOSSES RESULTING FROM A BREACH
OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS 3.01 (ORGANIZATION
OF SELLER), 3.02 (ORGANIZATION OF COMPANIES), 3.03 (CAPITALIZATION), THE THIRD,
FOURTH AND FIFTH SENTENCES OF 3.04 (COMPANY SUBSIDIARIES), 3.19 (TAXES), 3.32
(BROKERS), 3.34 (COMPETITION ACT (CANADA)), 3.35 (ACTIVITIES OF QSP CANADA),
4.01 (ORGANIZATION OF PURCHASERS), 4.05 (BROKERS) AND 4.06 (INVESTMENT
INTENTION) (SUCH REPRESENTATIONS AND WARRANTIES, THE “EXCLUDED
REPRESENTATIONS”), (B) THE LIMITATIONS SET FORTH IN CLAUSE (II) OF THIS
SECTION 9.04(A) SHALL NOT APPLY WITH RESPECT TO LOSSES RESULTING FROM A BREACH
OF THE EXCLUDED REPRESENTATIONS OTHER THAN SECTION 3.34 (COMPETITION ACT
(CANADA) AND SECTION 3.35 (ACTIVITIES OF QSP CANADA)), BUT NO PARTY SHALL BE
ENTITLED TO RECOVER SUCH LOSSES IN AN AGGREGATE AMOUNT IN EXCESS OF THE PURCHASE
PRICE, AND (C) THE LIMITATIONS SET FORTH IN CLAUSE (III) OF THIS
SECTION 9.04(A) SHALL NOT APPLY WITH RESPECT TO LOSSES RESULTING FROM A BREACH
OF THE EXCLUDED REPRESENTATIONS; AND (IV) NO INDEMNIFYING PARTY SHALL BE LIABLE
UNDER SECTION 9.02 OR 9.03 FOR ANY LOSSES IN THE NATURE OF PUNITIVE, SPECIAL,
CONSEQUENTIAL OR INCIDENTAL DAMAGES, EXCEPT TO THE EXTENT SUCH DAMAGES ARE
RECOVERED BY A THIRD PARTY AGAINST AN INDEMNIFIED PARTY.


 


(B)  NOTWITHSTANDING SECTION 9.04(A)(I) ABOVE, FOLLOWING SUCH TIME AS
INDEMNIFIABLE LOSSES FIRST EXCEED THE DEDUCTIBLE (AND BEFORE ANY PAYMENTS ARE
CREDITED TO THE DEDUCTIBLE AS PROVIDED BELOW) (SUCH TIME, THE “TIP DATE”), ALL
LOSSES RESULTING FROM A BREACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN


 


77

--------------------------------------------------------------------------------



 


SECTION 3.07(A) (FINANCIAL INFORMATION) (SUCH LOSSES, “FINANCIAL STATEMENT
LOSSES”), WHETHER ARISING BEFORE OR AFTER THE TIP DATE, AND INCLUDING ALL
FINANCIAL STATEMENT LOSSES THERETOFORE APPLIED AGAINST THE DEDUCTIBLE, SHALL BE
PAYABLE FROM THE FIRST DOLLAR OF SUCH LOSSES (SUBJECT TO CLAUSES (II), (III) AND
(IV) OF SECTION 9.04(A)). AT SUCH TIME AS AN INDEMNIFYING PARTY HAS PAID TO AN
INDEMNIFIED PARTY OR PARTIES ANY FINANCIAL STATEMENT LOSSES THAT WERE APPLIED
AGAINST THE DEDUCTIBLE AS OF THE TIP DATE, SUCH PAYMENTS SHALL BE CREDITED TO
THE DEDUCTIBLE ON A DOLLAR-FOR-DOLLAR BASIS TO THE EXTENT (AND SOLELY TO THE
EXTENT) THAT THE FINANCIAL STATEMENT LOSSES IN RESPECT OF WHICH SUCH PAYMENTS
WERE MADE HAD PREVIOUSLY BEEN APPLIED AGAINST THE DEDUCTIBLE. FROM AND AFTER THE
TIP DATE AND THE PAYMENT AND CREDIT, IF ANY, OF THE AMOUNTS DESCRIBED IN THE
IMMEDIATELY PRECEDING SENTENCE, NO FINANCIAL STATEMENT LOSSES SHALL BE APPLIED
AGAINST THE DEDUCTIBLE AND NO PAYMENTS IN RESPECT THEREOF SHALL BE CREDITED TO
THE DEDUCTIBLE. FOR PURPOSES OF THIS SECTION 9.04(B), (A) LOSSES THAT ARE
“APPLIED AGAINST THE DEDUCTIBLE” COUNT TOWARD SATISFACTION OF THE DEDUCTIBLE,
AND (B) AMOUNTS THAT ARE “CREDITED TO THE DEDUCTIBLE” DECREASE THE AMOUNT OF THE
LOSSES PREVIOUSLY APPLIED AGAINST THE DEDUCTIBLE FOR PURPOSES OF DETERMINING THE
UNSATISFIED AMOUNT OF THE DEDUCTIBLE.


 


SECTION 9.05.  NOTICE OF LOSS; THIRD PARTY CLAIMS.  (A)  IN ORDER TO MAKE A
CLAIM FOR INDEMNIFICATION HEREUNDER, AN INDEMNIFIED PARTY SHALL GIVE THE
INDEMNIFYING PARTY NOTICE OF THE MATTER WHICH AN INDEMNIFIED PARTY HAS
DETERMINED GIVES RISE TO A RIGHT OF INDEMNIFICATION UNDER THIS AGREEMENT, WHICH
NOTICE SHALL DESCRIBE THE CLAIM IN REASONABLE DETAIL.  THE INDEMNIFYING PARTY
SHALL NOTIFY THE INDEMNIFIED PARTY WITHIN 30 DAYS FOLLOWING ITS RECEIPT OF SUCH
NOTICE WHETHER THE INDEMNIFYING PARTY DISPUTES ITS LIABILITY TO THE INDEMNIFIED
PARTY UNDER SECTION 9.02 OR 9.03, AS APPLICABLE.  IF THE INDEMNIFYING PARTY DOES
NOT DISPUTE ITS LIABILITY, SUCH CLAIM SPECIFIED BY THE INDEMNIFIED PARTY IN SUCH
NOTICE SHALL BE CONCLUSIVELY DEEMED A LIABILITY OF THE INDEMNIFYING PARTY UNDER
SUCH SECTION AND THE INDEMNIFYING PARTY SHALL PAY THE AMOUNT OF SUCH LIABILITY
TO THE INDEMNIFIED PARTY ON DEMAND OR, IN THE CASE OF ANY NOTICE IN WHICH THE
AMOUNT OF THE LOSS (OR ANY PORTION THEREOF) IS ESTIMATED, ON SUCH LATER DATE
WHEN THE AMOUNT OF SUCH LOSS (OR PORTION THEREOF) BECOMES FINALLY DETERMINED.


 


(B)  IF AN INDEMNIFIED PARTY SHALL RECEIVE NOTICE OF ANY ACTION (A “THIRD PARTY
CLAIM”) COMMENCED AGAINST IT WHICH MAY GIVE RISE TO A CLAIM FOR LOSS UNDER THIS
ARTICLE IX, WITHIN 30 DAYS OF THE RECEIPT OF SUCH NOTICE, THE INDEMNIFIED PARTY
SHALL GIVE THE INDEMNIFYING PARTY NOTICE OF SUCH THIRD PARTY CLAIM; PROVIDED,
HOWEVER, THAT THE FAILURE TO PROVIDE SUCH NOTICE SHALL NOT RELEASE THE
INDEMNIFYING PARTY FROM ANY OF ITS OBLIGATIONS UNDER THIS ARTICLE IX EXCEPT TO
THE EXTENT THE INDEMNIFYING PARTY SHALL HAVE ACTUALLY BEEN PREJUDICED AS A
RESULT OF SUCH FAILURE.  THE INDEMNIFYING PARTY (I) SHALL BE ENTITLED TO ASSUME
THE DEFENSE OF SUCH THIRD PARTY CLAIM AT ITS EXPENSE AND THROUGH COUNSEL OF ITS
CHOICE (REASONABLY ACCEPTABLE TO THE INDEMNIFIED PARTY) IF (X) IT PROVIDES AN
IRREVOCABLE NOTICE OF ITS INTENTION TO DO SO AND ACKNOWLEDGES IN WRITING ITS
OBLIGATION TO INDEMNIFY THE INDEMNIFIED PARTY HEREUNDER FOR ALL LOSSES
(INCLUDING LOSSES INCURRED PRIOR TO THE EXERCISE OF ITS RIGHTS UNDER THIS
SECTION 9.05(B) THAT MAY RESULT FROM SUCH THIRD PARTY CLAIM) WITHIN 60 DAYS OF
THE RECEIPT OF NOTICE FROM THE INDEMNIFIED PARTY (BUT IN ANY EVENT PRIOR TO THE
COMMENCEMENT OF TRIAL), (Y) IN THE CASE OF A THIRD PARTY CLAIM AGAINST A
PURCHASER INDEMNIFIED PARTY, THE SETTLEMENT OF, OR AN ADVERSE JUDGMENT WITH
RESPECT TO, THE


 


78

--------------------------------------------------------------------------------



 


THIRD PARTY CLAIM COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL AND
ADVERSE EFFECT ON THE BUSINESS OR THE COMPANIES OR THE COMPANY SUBSIDIARIES AND
(Z) NO EQUITABLE REMEDY IS SOUGHT AS A PRIMARY REMEDY UNDER SUCH THIRD PARTY
CLAIM.  THE INDEMNIFYING PARTY SHALL ASSUME THE DEFENSE OF ALL THIRD PARTY
CLAIMS WITH RESPECT TO THE RETAINED LITIGATION, AT ITS EXPENSE AND WITH COUNSEL
OF ITS CHOICE.  IF THE INDEMNIFYING PARTY ELECTS TO UNDERTAKE ANY SUCH DEFENSE
AGAINST A THIRD PARTY CLAIM OTHER THAN THE RETAINED LITIGATION, THE INDEMNIFIED
PARTY MAY PARTICIPATE IN SUCH DEFENSE AND EMPLOY COUNSEL, AT ITS OWN EXPENSE,
SEPARATE FROM THE COUNSEL EMPLOYED BY THE INDEMNIFYING PARTY, IT BEING
UNDERSTOOD THAT THE INDEMNIFYING PARTY SHALL CONTROL SUCH DEFENSE (EXCEPT THAT
IF THE NAMED PARTIES TO SUCH ACTION INCLUDE BOTH THE INDEMNIFYING PARTY AND THE
INDEMNIFIED PARTY AND THE INDEMNIFIED PARTY HAS BEEN ADVISED IN WRITING BY
COUNSEL THAT REPRESENTATION OF BOTH PARTIES BY THE SAME COUNSEL, OR CONDUCT BY
THE INDEMNIFYING PARTY OF THE DEFENSE OF THE INDEMNIFIED PARTY, WOULD BE
INAPPROPRIATE DUE TO A CONFLICT OF INTERESTS BETWEEN THE INDEMNIFYING PARTY AND
THE INDEMNIFIED PARTY, IN WHICH EVENT THE INDEMNIFIED PARTY SHALL BE ENTITLED,
AT THE INDEMNIFYING PARTY’S COST, TO SEPARATE COUNSEL OF ITS OWN CHOOSING).  IN
NO EVENT SHALL ANY INDEMNIFIED PARTY BE ENTITLED TO SEPARATE COUNSEL IN
CONNECTION WITH, OR TO PARTICIPATE IN, ANY RETAINED LITIGATION.  THE INDEMNIFIED
PARTY SHALL COOPERATE WITH THE INDEMNIFYING PARTY IN SUCH DEFENSE AND MAKE
AVAILABLE TO THE INDEMNIFYING PARTY, AT THE INDEMNIFYING PARTY’S EXPENSE, ALL
WITNESSES, PERTINENT RECORDS, MATERIALS AND INFORMATION IN THE INDEMNIFIED
PARTY’S POSSESSION OR UNDER THE INDEMNIFIED PARTY’S CONTROL RELATING THERETO AS
IS REASONABLY REQUIRED BY THE INDEMNIFYING PARTY.  IF THE INDEMNIFYING PARTY
ELECTS TO DIRECT THE DEFENSE OF ANY SUCH CLAIM OR PROCEEDING OTHER THAN A
RETAINED LITIGATION, THE INDEMNIFIED PARTY SHALL NOT PAY, OR PERMIT TO BE PAID,
ANY PART OF SUCH THIRD PARTY CLAIM UNLESS THE INDEMNIFYING PARTY CONSENTS IN
WRITING TO SUCH PAYMENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD) OR
UNLESS THE INDEMNIFYING PARTY WITHDRAWS FROM THE DEFENSE OF SUCH THIRD PARTY
CLAIM OR UNLESS A FINAL JUDGMENT FROM WHICH NO APPEAL MAY BE TAKEN BY OR ON
BEHALF OF THE INDEMNIFYING PARTY IS ENTERED AGAINST THE INDEMNIFIED PARTY FOR
SUCH THIRD PARTY CLAIM.  NO INDEMNIFIED PARTY SHALL PAY OR PERMIT TO BE PAID ANY
PART OF A THIRD PARTY CLAIM RELATING TO RETAINED LITIGATION WITHOUT THE CONSENT
OF THE INDEMNIFYING PARTY, UNLESS THE FAILURE TO DO SO WOULD BE IN VIOLATION OF
ANY APPLICABLE LAW OR GOVERNMENTAL ORDER.  THE INDEMNIFYING PARTY WILL NOT
CONSENT TO THE ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT WITH RESPECT
TO THE THIRD PARTY CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED
PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED
IF THE JUDGMENT OR PROPOSED SETTLEMENT INVOLVES ONLY THE PAYMENT OF MONEY
DAMAGES BY ONE OR MORE OF THE INDEMNIFYING PARTIES, CONTAINS A FULL AND COMPLETE
RELEASE IN FAVOR OF ALL INDEMNIFIED PARTIES AND NO ADMISSION OF WRONGDOING ON
THEIR PART AND, IN THE CASE OF A THIRD PARTY CLAIM AGAINST A PURCHASER
INDEMNIFIED PARTY, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL AND
ADVERSE EFFECT ON THE BUSINESS OR THE COMPANIES OR THE COMPANY SUBSIDIARIES.  IF
THE INDEMNIFYING PARTY REFUSES OR FAILS TO ASSUME THE DEFENSE OF ANY SUCH CLAIMS
OR PROCEEDING PURSUANT TO THIS SECTION 9.05, THE INDEMNIFYING PARTY MAY
NEVERTHELESS PARTICIPATE IN SUCH DEFENSE AND EMPLOY COUNSEL AT ITS OWN EXPENSE,
SEPARATE FROM THE COUNSEL EMPLOYED BY THE INDEMNIFIED PARTY.  THE INDEMNIFIED
PARTY SHALL COOPERATE WITH THE INDEMNIFYING PARTY IN SUCH DEFENSE AND MAKE
AVAILABLE TO THE INDEMNIFYING


 


79

--------------------------------------------------------------------------------



 


PARTY (AT THE INDEMNIFYING PARTY’S EXPENSE) ALL WITNESSES, PERTINENT RECORDS,
MATERIALS AND INFORMATION IN THE INDEMNIFIED PARTIES’ POSSESSION OR UNDER THE
INDEMNIFIED PARTY’S CONTROL RELATING THERETO AS IS REASONABLY REQUIRED BY THE
INDEMNIFYING PARTY.  HOWEVER, THE INDEMNIFIED PARTY SHALL CONTROL THE DEFENSE
AND SHALL HAVE THE RIGHT TO CONTEST, SETTLE OR OTHERWISE DISPOSE OF SUCH THIRD
PARTY CLAIM IN THE EXERCISE OF ITS REASONABLE DISCRETION; PROVIDED, HOWEVER,
THAT FOLLOWING SUCH TIME AS THE INDEMNIFYING PARTY IRREVOCABLY ACKNOWLEDGES IN
WRITING ITS OBLIGATION TO INDEMNIFY THE INDEMNIFIED PARTY HEREUNDER FOR ALL
LOSSES (INCLUDING LOSSES INCURRED PRIOR TO THE DELIVERY OF SUCH ACKNOWLEDGMENT)
THAT MAY RESULT FROM SUCH THIRD PARTY CLAIM, THE INDEMNIFIED PARTY SHALL NOT
HAVE THE RIGHT TO SETTLE OR OTHERWISE DISPOSE OF (OTHER THAN THROUGH THE
APPLICABLE COURT OR ADMINISTRATIVE PROCEEDINGS) SUCH THIRD PARTY CLAIM WITHOUT
THE INDEMNIFYING PARTY’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.  NOTWITHSTANDING THE FOREGOING, THE
INDEMNIFYING PARTY SHALL NOT BE ENTITLED TO ASSUME THE DEFENSE OF ANY
THIRD-PARTY CLAIM (OTHER THAN ANY RETAINED LITIGATION) IF THE THIRD PARTY CLAIM
SEEKS AN ORDER, INJUNCTION OR OTHER EQUITABLE RELIEF OR RELIEF FOR OTHER THAN
MONEY DAMAGES AGAINST THE INDEMNIFIED PARTY AS A PRIMARY REMEDY.  IF THE
INDEMNIFYING PARTY MAKES ANY PAYMENT ON ANY INDEMNIFICATION CLAIM UNDER THIS
ARTICLE IX, INCLUDING ANY RETAINED LITIGATION OR OTHER THIRD PARTY CLAIM, THE
INDEMNIFYING PARTY SHALL BE SUBROGATED, TO THE EXTENT OF SUCH PAYMENT, TO ALL
RIGHTS AND REMEDIES OF THE INDEMNIFIED PARTY TO ANY CLAIMS OR RIGHTS OF THE
INDEMNIFIED PARTY (OTHER THAN ANY CLAIMS OR RIGHTS WITH RESPECT TO INSURANCE OR
INSURANCE BENEFITS) WITH RESPECT TO SUCH CLAIM.


 


SECTION 9.06.  REMEDIES.  THE PURCHASERS AND THE SELLER ACKNOWLEDGE AND AGREE
THAT FOLLOWING THE CLOSING, OTHER THAN WITH RESPECT TO FRAUD, THE
INDEMNIFICATION PROVISIONS OF SECTION 9.02 AND SECTION 9.03 SHALL BE THE SOLE
AND EXCLUSIVE REMEDIES OF THE PURCHASER INDEMNIFIED PARTIES AND THE SELLER
INDEMNIFIED PARTIES FOR ANY BREACH BY THE OTHER PARTY OF THE REPRESENTATIONS AND
WARRANTIES IN THIS AGREEMENT AND FOR ANY FAILURE BY THE OTHER PARTY OR ITS
AFFILIATES, AS APPLICABLE, TO PERFORM AND COMPLY WITH ANY COVENANTS AND
AGREEMENTS IN THIS AGREEMENT, EXCEPT THAT IF ANY OF THE PROVISIONS OF THIS
AGREEMENT ARE NOT PERFORMED IN ACCORDANCE WITH THEIR RESPECTIVE TERMS OR ARE
OTHERWISE BREACHED, THE PARTIES SHALL BE ENTITLED TO SPECIFIC PERFORMANCE OF THE
TERMS THEREOF IN ADDITION TO ANY OTHER REMEDY AT LAW OR EQUITY.  THE PARTIES
AGREE THAT THE ALLOCATION OF THE PURCHASE PRICE IN ACCORDANCE WITH
SECTION 2.02(B) SHALL NOT BE CONSTRUED AS INDICATIVE OR DETERMINATIVE, OR BE
RAISED AS EVIDENCE, FOR ANY BREACH OR LOSS SUBJECT TO INDEMNIFICATION UNDER
ARTICLE IX OR OTHERWISE, THE SATISFACTION OF ANY CLOSING CONDITION UNDER
ARTICLE VIII, DAMAGES OR REMEDIES FOR THE BREACH OF THE OBLIGATIONS UNDER ANY
COVENANT, INCLUDING SECTION 5.10, OR FOR ANY OTHER PURPOSE HEREUNDER OTHER THAN
SECTION 2.02(B).


 


SECTION 9.07.  TAX MATTERS.  ANYTHING IN THIS ARTICLE IX TO THE CONTRARY
NOTWITHSTANDING, THE RIGHTS AND OBLIGATIONS OF THE PARTIES WITH RESPECT TO
INDEMNIFICATION FOR ANY AND ALL TAX MATTERS SHALL BE SOLELY GOVERNED BY
ARTICLE VII AND SHALL NOT BE SUBJECT TO THE PROVISIONS OF THIS ARTICLE IX.


 


SECTION 9.08.  GENERAL.  THE INDEMNIFICATION PROVISIONS OF THIS ARTICLE IX
(A) SHALL APPLY WITHOUT REGARD TO, AND SHALL NOT BE SUBJECT TO, ANY LIMITATION
BY REASON OF SET-OFF, LIMITATION OR OTHERWISE AND (B) ARE INTENDED TO BE
COMPREHENSIVE AND NOT TO BE LIMITED BY ANY REQUIREMENTS OF LAW CONCERNING
PROMINENCE OF LANGUAGE OR WAIVER OF ANY LEGAL RIGHT UNDER ANY


 


80

--------------------------------------------------------------------------------



 


LAW (INCLUDING RIGHTS UNDER ANY WORKERS’ COMPENSATION STATUTE OR SIMILAR STATUTE
CONFERRING IMMUNITY FROM SUIT).


 


SECTION 9.09.  CALCULATION OF LOSSES.  ANY QUALIFICATION AS TO MATERIALITY
AND/OR MATERIAL ADVERSE EFFECT CONTAINED IN THE REPRESENTATIONS AND WARRANTIES
SET FORTH HEREIN SHALL BE DISREGARDED FOR PURPOSES OF CALCULATING THE AMOUNT OF
LOSSES UNDER THIS AGREEMENT.  THE AMOUNT OF ANY LOSSES FOR WHICH INDEMNIFICATION
IS PROVIDED UNDER ARTICLE VII AND THIS ARTICLE IX SHALL BE NET OF ANY AMOUNTS
ACTUALLY RECOVERED BY THE INDEMNIFIED PARTY UNDER INSURANCE POLICIES OF THE
SELLER OR OTHERWISE WITH RESPECT TO SUCH LOSSES (NET OF ANY TAX OR EXPENSES
INCURRED IN CONNECTION WITH SUCH RECOVERY, AND IT BEING UNDERSTOOD THAT SUCH
INDEMNIFIED PARTY SHALL NOT HAVE ANY OBLIGATION TO SEEK ANY SUCH RECOVERIES).


 


SECTION 9.10.  SUCCESSORS AND ASSIGNS.  IF THE SELLER, EITHER PURCHASER OR ANY
OF SUCH PARTY’S RESPECTIVE SUCCESSORS OR ASSIGNS (I) CONSOLIDATES WITH OR MERGES
WITH OR INTO ANY OTHER PERSON AND SHALL NOT BE THE CONTINUING OR SURVIVING
CORPORATION OR ENTITY OF SUCH CONSOLIDATION OR MERGER OR (II) TRANSFERS OR
CONVEYS ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES AND ASSETS TO ANY PERSON,
THEN, AND IN EACH SUCH CASE, TO THE EXTENT NECESSARY, PROPER PROVISION SHALL BE
MADE SO THAT THE SUCCESSORS AND ASSIGNS OF SUCH PARTY SHALL ASSUME THE
OBLIGATIONS SET FORTH IN THIS ARTICLE IX.


 


ARTICLE X


 


TERMINATION, AMENDMENT AND WAIVER


 


SECTION 10.01.  TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AT ANY TIME PRIOR
TO THE CLOSING:


 


(A)  BY EITHER THE SELLER OR THE PURCHASERS IF THE CLOSING SHALL NOT HAVE
OCCURRED BY SEPTEMBER 30, 2008; PROVIDED, HOWEVER, THAT THE RIGHT TO TERMINATE
THIS AGREEMENT UNDER THIS SECTION 10.01(A) SHALL NOT BE AVAILABLE TO ANY PARTY
WHOSE FAILURE TO FULFILL ANY OBLIGATION UNDER THIS AGREEMENT SHALL HAVE BEEN THE
CAUSE OF, OR SHALL HAVE RESULTED IN, THE FAILURE OF THE CLOSING TO OCCUR ON OR
PRIOR TO SUCH DATE;


 


(B)  BY EITHER THE PURCHASERS OR THE SELLER IN THE EVENT THAT ANY GOVERNMENTAL
ORDER RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SHALL HAVE BECOME FINAL AND NONAPPEALABLE;


 


(C)  BY THE SELLER IF THE PURCHASERS SHALL HAVE BREACHED ANY OF THEIR
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS CONTAINED IN THIS AGREEMENT
WHICH WOULD GIVE RISE TO THE FAILURE OF A CONDITION SET FORTH IN ARTICLE VIII,
WHICH BREACH CANNOT BE OR HAS NOT BEEN CURED WITHIN 30 DAYS AFTER THE GIVING OF
WRITTEN NOTICE BY THE SELLER TO THE PURCHASERS SPECIFYING SUCH BREACH;


 


(D)  BY THE PURCHASERS IF (I) THE SELLER SHALL HAVE BREACHED ANY OF ITS
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS CONTAINED IN THIS AGREEMENT
WHICH WOULD GIVE RISE TO THE FAILURE OF A CONDITION SET FORTH IN ARTICLE VIII,
WHICH BREACH CANNOT BE OR HAS NOT BEEN CURED WITHIN 30 DAYS AFTER THE GIVING OF
WRITTEN NOTICE BY THE PURCHASERS TO THE SELLER SPECIFYING SUCH BREACH, OR
(II) THERE OCCURRED AN


 


81

--------------------------------------------------------------------------------



 


EVENT, CHANGE, OCCURRENCE OR CIRCUMSTANCE THAT, INDIVIDUALLY OR IN THE AGGREGATE
WITH ANY SUCH OTHER EVENTS, CHANGES, OCCURRENCES OR CIRCUMSTANCES, HAS HAD OR
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


 


(E)  BY THE MUTUAL WRITTEN CONSENT OF THE SELLER AND THE PURCHASERS.


 


SECTION 10.02.  EFFECT OF TERMINATION.  IN THE EVENT OF TERMINATION OF THIS
AGREEMENT AS PROVIDED IN SECTION 10.01, THIS AGREEMENT SHALL FORTHWITH BECOME
VOID AND THERE SHALL BE NO LIABILITY ON THE PART OF EITHER PARTY HERETO EXCEPT
(A) AS SET FORTH IN SECTION 5.03 AND ARTICLE XI AND (B) THAT NOTHING HEREIN
SHALL RELIEVE EITHER PARTY FROM LIABILITY FOR ANY WILLFUL OR INTENTIONAL BREACH
OF THIS AGREEMENT OCCURRING PRIOR TO SUCH TERMINATION.


 


ARTICLE XI


 


GENERAL PROVISIONS


 


SECTION 11.01.  EXPENSES.  THE PURCHASERS SHALL BEAR THEIR EXPENSES INCURRED IN
CONNECTION WITH THIS AGREEMENT AND THE ANCILLARY AGREEMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY (OTHER THAN FILING FEES INCURRED IN CONNECTION
WITH FILINGS AND SUBMISSIONS MADE PURSUANT TO THE HSR ACT, WHICH SHALL BE BORNE
EQUALLY BY THE PURCHASERS AND THE SELLER), INCLUDING ALL FEES AND EXPENSES OF
THE PURCHASERS’ AGENTS, REPRESENTATIVES, FINANCIAL ADVISORS, COUNSEL AND
ACCOUNTANTS.  THE SELLER SHALL BEAR THE EXPENSES INCURRED BY THE SELLER, THE
COMPANIES AND THE COMPANY SUBSIDIARIES IN CONNECTION WITH THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
THROUGH THE CLOSING, INCLUDING ALL FEES AND EXPENSES OF THE RESPECTIVE AGENTS,
REPRESENTATIVES, FINANCIAL ADVISORS, COUNSEL AND ACCOUNTANTS OF THE SELLER, THE
COMPANIES AND THE COMPANY SUBSIDIARIES (THE “SELLER TRANSACTION EXPENSES”).


 


SECTION 11.02.  NOTICES.  ALL NOTICES, REQUESTS, CLAIMS, DEMANDS AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE GIVEN OR MADE IN
PERSON, BY OVERNIGHT COURIER SERVICE, BY FACSIMILE (WITH CONFIRMATION NOTICE
DELIVERED BY ANOTHER METHOD OF DELIVERY HEREUNDER) OR BY CERTIFIED MAIL AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN OR MADE ON DELIVERY IF GIVEN IN PERSON,
ONE DAY AFTER DEPOSIT WITH AN INTERNATIONALLY RECOGNIZED OVERNIGHT COURIER
SERVICE, ON DELIVERY AND CONFIRMATION AS AFORESAID BY FACSIMILE OR BY THREE
BUSINESS DAYS AFTER DEPOSITED IN THE MAILS FOR REGISTERED OR CERTIFIED MAIL
(POSTAGE PREPAID, RETURN RECEIPT REQUESTED) TO THE RESPECTIVE PARTIES HERETO AT
THE FOLLOWING ADDRESSES (OR AT SUCH OTHER ADDRESS FOR A PARTY AS SHALL BE
SPECIFIED IN A NOTICE GIVEN IN ACCORDANCE WITH THIS SECTION 11.02):


 


(A)   IF TO THE SELLER:


 

The Reader’s Digest Association, Inc.
1 Reader’s Digest Road
Pleasantville, NY 10570
Telecopy:  914-224-5644
Attention:  Senior Vice President and General Counsel

 

82

--------------------------------------------------------------------------------


 

with a copy to:

 

Hogan & Hartson LLP
875 Third Avenue
New York, NY 10022
Telecopy:  212-918-3000
Attention:  Deborah R. Wolfe, Esq.

 


(B)  IF TO THE PURCHASERS:


 

TI Circulation Holdings LLC
1271 Avenue of the Americas
New York, NY 10020-1393
Telecopy:  212-467-2923
Attention:  President

 

and

 

1417557 Alberta ULC
1271 Avenue of the Americas
New York, NY 10020-1393
Telecopy:  212-467-0660
Attention:  President

 

with a copy to:

 

Time Inc.
1271 Avenue of the Americas
New York, NY 10020-1393
Telecopy:  212-467-0905
Attention:  General Counsel

 

and

 

Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019
Telecopy:  212-474-3700
Attention:  Eric Schiele, Esq.

 


SECTION 11.03.  PUBLIC ANNOUNCEMENTS.  PROMPTLY FOLLOWING THE EXECUTION OF THIS
AGREEMENT, THE PARTIES AGREE TO ISSUE A JOINT PRESS RELEASE IN RESPECT OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, THE SUBSTANCE OF WHICH SHALL
BE REASONABLY SATISFACTORY TO SUCH PARTIES.  EACH PARTY SHALL KEEP THIS
AGREEMENT STRICTLY CONFIDENTIAL AND NEITHER PARTY SHALL MAKE, OR CAUSE TO BE
MADE, ANY DISCLOSURE, PRESS RELEASE OR PUBLIC ANNOUNCEMENT OF ANY KIND IN
RESPECT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
OTHERWISE COMMUNICATE WITH ANY NEWS MEDIA IN RESPECT OF THIS AGREEMENT WITHOUT
THE PRIOR WRITTEN


 


83

--------------------------------------------------------------------------------



 


CONSENT OF THE OTHER PARTY, EXCEPT (I) TO THE EXTENT SUCH DISCLOSURE, PRESS
RELEASE, PUBLIC ANNOUNCEMENT OR COMMUNICATION IS REQUIRED BY ORDER OF A COURT OF
COMPETENT JURISDICTION, SUBPOENA, APPLICABLE LAW OR ANY APPLICABLE STOCK
EXCHANGE RULE OR REGULATION, PROVIDED THAT SUCH REQUIRED PARTY SHALL, IF
REASONABLY PRACTICABLE, BEFORE RESPONDING TO SUCH REQUIREMENT, PROVIDE THE OTHER
PARTY WITH A PROMPT WRITTEN NOTICE THEREOF SO THAT THE OTHER PARTY MAY SEEK A
PROTECTIVE ORDER AND/OR OTHER APPROPRIATE REMEDY OR WAIVE COMPLIANCE WITH THE
CONFIDENTIALITY OBLIGATIONS SET FORTH IN THIS AGREEMENT, (II) IN THE CASE OF THE
PURCHASERS, DISCLOSURES IN ACCORDANCE WITH THE CUSTOMARY PRACTICES OF THE
PURCHASERS AND THEIR AFFILIATES WITH RESPECT TO PUBLIC COMPANY DISCLOSURE
FILINGS, IN WHICH CASE THE PURCHASERS SHALL, TO THE EXTENT PRACTICABLE, ALLOW
THE SELLER REASONABLE TIME TO COMMENT ON SUCH RELEASE OR ANNOUNCEMENT IN ADVANCE
OF SUCH ISSUANCE, (III) IN THE CASE OF THE SELLER, DISCLOSURES IN ACCORDANCE
WITH THE CUSTOMARY PRACTICES OF THE SELLER AND ITS AFFILIATES WITH RESPECT TO
PUBLIC COMPANY DISCLOSURE FILINGS, IN WHICH CASE THE SELLER SHALL, TO THE EXTENT
PRACTICABLE, ALLOW THE PURCHASERS REASONABLE TIME TO COMMENT ON SUCH RELEASE OR
ANNOUNCEMENT IN ADVANCE OF SUCH ISSUANCE, AND (IV) THE PARTIES TO THIS AGREEMENT
SHALL COOPERATE AS TO THE TIMING AND CONTENTS OF ANY DISCLOSURE, PRESS RELEASE,
PUBLIC ANNOUNCEMENT OR COMMUNICATION NOT CONTEMPLATED BY CLAUSE (I), (II) OR
(III) ABOVE.


 


SECTION 11.04.  SEVERABILITY.  IF ANY TERM OR OTHER PROVISION OF THIS AGREEMENT
IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED BY ANY LAW OR PUBLIC POLICY,
ALL OTHER TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NEVERTHELESS REMAIN IN
FULL FORCE AND EFFECT FOR SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS NOT AFFECTED IN ANY MANNER
MATERIALLY ADVERSE TO EITHER PARTY HERETO.  UPON SUCH DETERMINATION THAT ANY
TERM OR OTHER PROVISION IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE
PARTIES HERETO SHALL NEGOTIATE IN GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO
EFFECT THE ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS POSSIBLE IN AN
ACCEPTABLE MANNER IN ORDER THAT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
ARE CONSUMMATED AS ORIGINALLY CONTEMPLATED TO THE GREATEST EXTENT POSSIBLE.


 


SECTION 11.05.  ENTIRE AGREEMENT.  THIS AGREEMENT, THE ANCILLARY AGREEMENTS AND
THE CONFIDENTIALITY AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ALL
PRIOR AGREEMENTS AND UNDERTAKINGS, BOTH WRITTEN AND ORAL, BETWEEN THE SELLER AND
THE PURCHASERS WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF.


 


SECTION 11.06.  ASSIGNMENT.  THIS AGREEMENT MAY NOT BE ASSIGNED BY OPERATION OF
LAW OR OTHERWISE WITHOUT THE EXPRESS WRITTEN CONSENT OF THE SELLER OR THE
PURCHASERS (WHICH CONSENT MAY BE GRANTED OR WITHHELD IN THE SOLE DISCRETION OF
THE SELLER OR THE PURCHASERS), AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT THE
PURCHASERS SHALL HAVE THE RIGHT TO ASSIGN ANY OF THEIR RIGHTS (BUT NONE OF THEIR
OBLIGATIONS) HEREUNDER TO ONE OR MORE OF THEIR AFFILIATES WITHOUT THE CONSENT OF
THE SELLER.  ANY ATTEMPTED ASSIGNMENT IN VIOLATION OF THIS SECTION 11.06 SHALL
BE NULL AND VOID.


 


SECTION 11.07.  AMENDMENT.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED EXCEPT
(A) BY AN INSTRUMENT IN WRITING SIGNED BY, OR ON BEHALF OF, THE SELLER AND THE
PURCHASERS OR (B) BY A WAIVER IN ACCORDANCE WITH SECTION 11.08.


 


SECTION 11.08.  WAIVER.  EITHER PARTY TO THIS AGREEMENT MAY (A) EXTEND THE TIME
FOR THE PERFORMANCE OF ANY OF THE OBLIGATIONS OR OTHER ACTS OF THE OTHER PARTY,
(B) WAIVE ANY

 

84

--------------------------------------------------------------------------------

 


INACCURACIES IN THE REPRESENTATIONS AND WARRANTIES OF THE OTHER PARTY CONTAINED
HEREIN OR IN ANY DOCUMENT DELIVERED BY THE OTHER PARTY PURSUANT HERETO OR
(C) WAIVE COMPLIANCE WITH ANY OF THE AGREEMENTS OF THE OTHER PARTY OR CONDITIONS
TO SUCH PARTY’S OBLIGATIONS CONTAINED HEREIN.  ANY SUCH EXTENSION OR WAIVER
SHALL BE VALID ONLY IF SET FORTH IN AN INSTRUMENT IN WRITING SIGNED BY THE PARTY
TO BE BOUND THEREBY.  ANY WAIVER OF ANY TERM OR CONDITION SHALL NOT BE CONSTRUED
AS A WAIVER OF ANY SUBSEQUENT BREACH OR A SUBSEQUENT WAIVER OF THE SAME TERM OR
CONDITION, OR A WAIVER OF ANY OTHER TERM OR CONDITION OF THIS AGREEMENT.  THE
FAILURE OF EITHER PARTY HERETO TO ASSERT ANY OF ITS RIGHTS HEREUNDER SHALL NOT
CONSTITUTE A WAIVER OF ANY OF SUCH RIGHTS.


 


SECTION 11.09.  NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT SHALL BE BINDING
UPON AND INURE SOLELY TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS AND NOTHING HEREIN, EXPRESS OR IMPLIED
(EXCLUDING THE PROVISIONS OF ARTICLE IX RELATING TO INDEMNIFIED PARTIES), IS
INTENDED TO OR SHALL CONFER UPON ANY OTHER PERSON ANY LEGAL OR EQUITABLE RIGHT,
BENEFIT OR REMEDY OF ANY NATURE WHATSOEVER, INCLUDING ANY RIGHTS OF EMPLOYMENT
FOR ANY SPECIFIED PERIOD, UNDER OR BY REASON OF THIS AGREEMENT.


 


SECTION 11.10.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.  ALL ACTIONS
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE HEARD AND DETERMINED
EXCLUSIVELY IN ANY NEW YORK FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN OF
THE CITY OF NEW YORK; PROVIDED, HOWEVER, THAT IF SUCH FEDERAL COURT DOES NOT
HAVE JURISDICTION OVER SUCH ACTION, SUCH ACTION SHALL BE HEARD AND DETERMINED
EXCLUSIVELY IN ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN OF
THE CITY OF NEW YORK.  CONSISTENT WITH THE PRECEDING SENTENCE, THE PARTIES
HERETO HEREBY (I) SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN OF THE CITY OF NEW YORK FOR THE
PURPOSE OF ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT BROUGHT BY
ANY PARTY HERETO AND (II) IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT BY WAY OF
MOTION, DEFENSE, OR OTHERWISE, IN ANY SUCH ACTION, ANY CLAIM THAT IT IS NOT
SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS
PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE ACTION IS
BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE ACTION IS IMPROPER, OR
THAT THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT MAY NOT
BE ENFORCED IN OR BY ANY OF THE ABOVE-NAMED COURTS.


 


SECTION 11.11.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.  EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 11.11.


 


85

--------------------------------------------------------------------------------



 


SECTION 11.12.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED AND DELIVERED
(INCLUDING BY FACSIMILE TRANSMISSION) IN ONE OR MORE COUNTERPARTS, AND BY THE
DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN EXECUTED
SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.


 


SECTION 11.13.  GUARANTEE OF TIME.  TIME INC. (THE “GUARANTOR”) HEREBY
GUARANTEES THE DUE AND PUNCTUAL PERFORMANCE AND PAYMENT (AND NOT MERELY
COLLECTION) IN FULL OF ALL OBLIGATIONS AND LIABILITIES OF THE PURCHASERS UNDER
THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, AS AND WHEN DUE AND PAYABLE OR
REQUIRED TO BE PERFORMED PURSUANT TO ANY PROVISION OF THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
GUARANTOR WAIVES PRESENTMENT TO, DEMAND OF PAYMENT FROM AND PROTEST TO ANY OTHER
PERSON OF ANY OF THE GUARANTEED OBLIGATIONS AND LIABILITIES, AND ALSO WAIVES
NOTICE OF ACCEPTANCE OF ITS GUARANTEE AND NOTICE OF PROTEST FOR NONPAYMENT. 
WITHOUT LIMITING IN ANY WAY THE FOREGOING GUARANTEE, THE GUARANTOR COVENANTS AND
AGREES TO TAKE ALL ACTIONS TO ENABLE THE PURCHASERS TO ADHERE TO EACH PROVISION
OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS.  NOTWITHSTANDING ANY OF THE
FOREGOING, NOTHING HEREIN SHALL BE DEEMED TO WAIVE OR LIMIT THE GUARANTOR’S
ABILITY TO ASSERT ANY CLAIMS, DEFENSES OR OTHER RIGHTS THAT THE PURCHASERS MAY
HAVE UNDER THIS AGREEMENT, OTHER THAN ANY CLAIMS, DEFENSES OR OTHER RIGHTS THAT
THE PURCHASERS MAY POSSESS RELATING TO (I) LACK OF VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT AGAINST EITHER PURCHASER ARISING FROM SUCH PURCHASER’S DEFECTIVE
INCORPORATION OR LACK OF QUALIFICATION TO DO BUSINESS IN ANY APPLICABLE
JURISDICTION, (II) EITHER PURCHASER’S LACK OF CORPORATE AUTHORITY TO ENTER INTO
OR PERFORM THIS AGREEMENT OR THE DUE EXECUTION AND DELIVERY HEREOF, OR (III) THE
TERMINATION OF EXISTENCE, DISSOLUTION, LIQUIDATION, INSOLVENCY, BANKRUPTCY,
RECEIVERSHIP OR OTHER REORGANIZATION OF EITHER PURCHASER.  IF THE GUARANTOR
(A) CONSOLIDATES WITH OR MERGES WITH OR INTO ANY OTHER PERSON AND SHALL NOT BE
THE CONTINUING OR SURVIVING CORPORATION OR ENTITY OF SUCH CONSOLIDATION OR
MERGER OR (B) TRANSFERS OR CONVEYS ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES
AND ASSETS TO ANY PERSON, THEN, AND IN EACH SUCH CASE, TO THE EXTENT NECESSARY,
PROPER PROVISION SHALL BE MADE SO THAT THE SUCCESSORS AND ASSIGNS OF THE
GUARANTOR SHALL ASSUME THE OBLIGATIONS SET FORTH IN THIS SECTION 11.13.  EXCEPT
AS OTHERWISE SET FORTH HEREIN, THE RIGHTS, DUTIES AND OBLIGATIONS OF THE
GUARANTOR MAY NOT BE ASSIGNED, TRANSFERRED, CONVEYED OR DELEGATED IN WHOLE OR IN
PART WITHOUT THE CONSENT OF THE SELLER, WHICH CONSENT MAY BE WITHHELD OR
CONDITIONED IN THE SELLER’S SOLE DISCRETION.


 

(remainder of page intentionally left blank)

 

86

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Seller and the Purchasers have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

THE READER’S DIGEST ASSOCIATION, INC.

 

 

 

 

 

By:

/s/ Harris Williams

 

 

Name:

Harris Williams

 

 

Title:

Chief Financial Officer

 

 

 

 

 

TI CIRCULATION HOLDINGS LLC

 

 

 

 

 

By:

/s/ Maurice F. Edelson

 

 

Name:

Maurice F. Edelson

 

 

Title:

Vice President

 

 

 

 

 

1417557 ALBERTA ULC

 

 

 

 

 

By:

/s/ Maurice F. Edelson

 

 

Name:

Maurice F. Edelson

 

 

Title:

Vice President

 

 

For purposes of Section 11.13 of this Agreement only:

 

TIME INC.

 

 

By:

/s/ Maurice F. Edelson

 

 

Name:

Maurice F. Edelson

 

Title:

SVP, Corporate Development

 

87

--------------------------------------------------------------------------------
